Exhibit 10.21

 

LOGO [g275632ex10_21pg001a.jpg]  

 

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

AHCCCS Contract Number: YH17-0001-02

CONTRACT COVER PAGE

 

 

1.      AMENDMENT#:

2

 

2.      CONTRACT:

YH17-0001-02

 

3.      EFFECTIVE DATE OF AMENDMENT: October 1, 2016

 

4.      PROGRAM DHCM-RBHA

Greater Arizona

 

5.      CONTRACTOR NAME AND ADDRESS: Health Choice Integrated Care, LLC

1300 South Yale Street

Flagstaff, AZ 86001

 

6. PURPOSE: The purpose of this amendment is to amend the Contract for the
period October 1, 2016 through September 30, 2017 and to amend Sections, Scope
of Work, and Exhibits.

 

7. THE ABOVE REFERENCED CONTRACT IS HEREBY AMENDED AS FOLLOWS:

Contract Sections Amended:

 

  •   Scope of Work

 

  •   Exhibit-1, Definitions

 

  •   Exhibit-3, Medicare Requirement to Coordinate Care for Dual Eligible SMI
Members

 

  •   Exhibit-9, Deliverables

 

  •   Exhibit-11, Capitation Rates and Contractor Specific Requirements

 

  •   Exhibit-14, Enrollee Grievance and Appeal System Standards

Therefore, this Contract is hereby REMOVED IN ITS ENTIRETY, including but not
limited to all terms, conditions, requirements, and pricing and is amended,
restated and REPLACED with the documents attached hereto as of the Effective
Date of this Amendment.

Refer to the individual Contract sections for specific changes.

 

8. Authority: AHCCCS is duly authorized to execute and administer agreements
pursuant to A.R.S. §36-2903 et seq. and §36-2932 et seq. These
contracts/amendments are exempt from the Procurement Code pursuant to A.R.S.
§41-2501(H) (as effective on July 1, 2016).

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

 

9.      SIGNATURE OF AUTHORIZED REPRESENTATIVE:

 

10.    SIGNATURE OF AHCCCS CONTRACTING OFFICER:

LOGO [g275632ex10_21pg001b.jpg]   LOGO [g275632ex10_21pg001c.jpg] TYPED NAME:  
TYPED NAME: SHAWN NAU   MEGGAN HARLEY TITLE:   TITLE: CHIEF EXECUTIVE OFFICER  
ACTING CHIEF PROCUREMENT OFFICER DATE:   DATE: 10/11/16   8/8/2016

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

TERMS AND CONDITIONS

 

  1. ADVERTISING AND PROMOTION OF CONTRACT

The Contractor shall not advertise or publish information for commercial benefit
concerning this contract without the prior written approval of the Contracting
Officer.

 

  2. APPLICABLE LAW

Arizona Law - The law of Arizona applies to this contract including, where
applicable, the Uniform Commercial Code, as adopted in the State of Arizona.

Implied Contract Terms - Each provision of law and any terms required by law to
be in this contract are a part of this contract as if fully stated in it.

 

  3. ARBITRATION

The parties to this contract agree to resolve all disputes arising out of or
relating to this contract through arbitration, after exhausting applicable
administrative review, to the extent required by A.R.S. §12-1518 except as may
be required by other applicable statutes.

 

  4. ASSIGNMENT AND DELEGATION

The Contractor shall not assign any rights nor delegate all of the duties under
this contract. Delegation of less than all of the duties of this contract must
conform to the requirements of Scope of Work, Subcontracting Requirements.

 

  5. ASSIGNMENT OF CONTRACT AND BANKRUPTCY

This contract is voidable and subject to immediate cancellation by AHCCCS upon
the Contractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or assigning rights or obligations
under this contract without the prior written consent of AHCCCS.

 

  6. AUDITS AND INSPECTIONS

The Contractor shall comply with all provisions specified in applicable A.R.S.
§35-214 and §35-215 and AHCCCS rules and policies and procedures relating to the
audit of the Contractor’s records and the inspection of the Contractor’s
facilities. The Contractor shall fully cooperate with AHCCCS staff and allow
them reasonable access to the Contractor’s staff, subcontractors, members, and
records [42 CFR 438.6(g)].

At any time during the term of this contract, and five (5) years thereafter
unless a longer time is otherwise required by law, the Contractor’s or any
subcontractor’s books and records shall be subject to audit by AHCCCS and, where
applicable, the Federal government, to the extent that the books and records
relate to the performance of the contract or subcontracts [42 CFR
438.242(b)(3)].

AHCCCS, or its duly authorized agents, and the Federal government may evaluate
through on-site inspection or other means, the quality, appropriateness and
timeliness of services performed under this contract.

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7. AUTHORITY

This contract is issued under the authority of the Contracting Officer who
signed this contract. Changes to the contract, including the addition of work or
materials, the revision of payment terms, or the substitution of work or
materials, directed by an unauthorized state employee or made unilaterally by
the Contractor are violations of the contract and of applicable law. Such
changes, including unauthorized written contract amendments, shall be void and
without effect, and the Contractor shall not be entitled to any claim under this
contract based on those changes.

 

  8. CHANGES

AHCCCS may at any time, by written notice to the Contractor, make changes within
the general scope of this contract. If any such change causes an increase or
decrease in the cost of, or the time required for, performance of any part of
the work under this contract, the Contractor may assert its right to an
adjustment in compensation paid under this contract. The Contractor must assert
its right to such adjustment within 30 days from the date of receipt of the
change notice. Any dispute or disagreement caused by such notice shall
constitute a dispute within the meaning of Section, Contract Terms and
Conditions, Disputes, and be administered accordingly.

Contract amendments are subject to approval by the Centers for Medicare and
Medicaid Services (CMS), and approval is withheld until all amendments are
signed by the Contractor. When AHCCCS issues an Amendment to modify the
Contract, the Contractor shall ensure contract amendments are signed and
submitted to AHCCCS by the date specified by AHCCCS. The provisions of such
amendment will be deemed to have been accepted on the day following the date
AHCCCS requires an executed amendment, even if the amendment has not been signed
by the Contractor, unless within that time the Contractor notifies AHCCCS in
writing that it refuses to sign the amendment. If the Contractor provides such
notification, AHCCCS will initiate termination proceedings.

 

  9. CHOICE OF FORUM

The parties agree that jurisdiction over any action arising out of or relating
to this contract shall be brought or filed in a court of competent jurisdiction
located in the State of Arizona.

 

  10. COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS

The Contractor shall comply with all applicable Federal and State laws and
regulations including Title VI of the Civil Rights Act of 1964; Title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973 (regarding
education programs and activities), and the Americans with Disabilities Act; EEO
provisions; Copeland Anti-Kickback Act; Davis-Bacon Act; Contract Work Hours and
Safety Standards; Rights to Inventions Made Under a Contract or Agreement; Clean
Air Act and Federal Water Pollution Control Act; Byrd Anti-Lobbying Amendment.
The Contractor shall maintain all applicable licenses and permits.

 

  11. CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION

The Contractor shall safeguard confidential information in accordance with
Federal and State laws and regulations, including but not limited to, 42 CFR
431, Subpart F, A.R.S. §36-107, §36-2903 (for Acute), §36-2932 (for ALTCS),
§41-1959 and §46-135, the Health Insurance Portability and Accountability Act
(Public Law 107-191 Statutes 1936), 45 CFR parts 160 and 164, and AHCCCS Rules.

 

3



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

The Contractor shall establish and maintain procedures and controls that are
acceptable to AHCCCS for the purpose of assuring that no information contained
in its records or obtained from AHCCCS or others carrying out its functions
under the contract shall be used or disclosed by its agents, officers or
employees, except as required to efficiently perform duties under the contract.
Except as required or permitted by law, the Contractor also agrees that any
information pertaining to individual persons shall not be divulged other than to
employees or officers of the Contractor as needed for the performance of duties
under the contract, unless otherwise agreed to, in writing, by AHCCCS.

The Contractor shall not, without prior written approval from AHCCCS, either
during or after the performance of the services required by this contract, use,
other than for such performance, or disclose to any person other than AHCCCS
personnel with a need to know, any information, data, material, or exhibits
created, developed, produced, or otherwise obtained during the course of the
work required by this contract. This nondisclosure requirement shall also
pertain to any information contained in reports, documents, or other records
furnished to the Contractor by AHCCCS.

 

  12. CONFLICT OF INTEREST

The Contractor shall not undertake any work that represents a potential conflict
of interest, or which is not in the best interest of AHCCCS or the State without
prior written approval by AHCCCS. The Contractor shall fully and completely
disclose any situation that may present a conflict of interest. If the
Contractor is now performing or elects to perform during the term of this
contract any services for any AHCCCS health plan, provider or Contractor or an
entity owning or controlling same, the Contractor shall disclose this
relationship prior to accepting any assignment involving such party.

 

  13. CONTINUATION OF PERFORMANCE THROUGH TERMINATION

The Contractor shall continue to perform, in accordance with the requirements of
the contract, up to the date of termination and as directed in the termination
notice.

 

  14. CONTRACT

The Contract between AHCCCS and the Contractor shall include: 1) the Request for
Proposal (RFP) including AHCCCS policies and procedures incorporated by
reference as part of the RFP, 2) the proposal submitted by the Contractor in
response to the RFP including any Best and Final Offers, and 3) any Contract
amendments. In the event of a conflict in language between the proposal
(including any Best and Final Offers) and the RFP (including AHCCCS policies and
procedures incorporated by reference), the provisions and requirements set forth
and/or referenced in the RFP (including AHCCCS policies and procedures
incorporated by reference) shall govern.

The Contract shall be construed according to the laws of the State of Arizona.
The State of Arizona is not obligated for the expenditures under the contract
until funds have been encumbered.

 

  15. CONTRACT INTERPRETATION AND AMENDMENT

No Parole Evidence - This contract is intended by the parties as a final and
complete expression of their agreement. No course of prior dealings between the
parties and no usage of the trade shall supplement or explain any term used in
this contract.

 

4



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

No Waiver - Either party’s failure to insist on strict performance of any term
or condition of the contract shall not be deemed a waiver of that term or
condition even if the party accepting or acquiescing in the non-conforming
performance knows of the nature of the performance and fails to object to it.

Written Contract Amendments - The contract shall be modified only through a
written contract amendment within the scope of the contract signed by the
procurement officer on behalf of the State and signed by a duly authorized
representative of the Contractor.

 

  16. COOPERATION WITH OTHER CONTRACTORS

AHCCCS may award other contracts for additional work related to this contract
and Contractor shall fully cooperate with such other contractors and AHCCCS
employees or designated agents. The Contractor shall not commit or permit any
act which will interfere with the performance of work by any other Contractor or
by AHCCCS employees.

 

  17. COVENANT AGAINST CONTINGENT FEES

The Contractor warrants that no person or agency has been employed or retained
to solicit or secure this contract upon an agreement or understanding for a
commission, percentage, brokerage or contingent fee. For violation of this
warranty, AHCCCS shall have the right to annul this contract without liability.

 

  18. DATA CERTIFICATION

The Contractor shall certify that financial and encounter data submitted to
AHCCCS is complete, accurate and truthful. Certification of financial and
encounter data must be submitted concurrently with the data. Certification may
be provided by the Contractor CEO, CFO or an individual who is delegated
authority to sign for, and who reports directly to the CEO or CFO [42 CFR
438.604 et seq.].

 

  19. DISPUTES

Contract claims and disputes shall be adjudicated in accordance with State Law,
AHCCCS Rules and this contract.

Except as provided by 9 A.A.C. Chapter 22, Article 6, the exclusive manner for
the Contractor to assert any dispute against AHCCCS shall be in accordance with
the process outlined in 9 A.A.C. Chapter 34 and A.R.S. §36-2932. All disputes
except as provided under 9 A.A.C. Chapter 22, Article 6 shall be filed in
writing and be received by AHCCCS no later than 60 days from the date of the
disputed notice. All disputes shall state the factual and legal basis for the
dispute. Pending the final resolution of any disputes involving this contract,
the Contractor shall proceed with performance of this contract in accordance
with AHCCCS’ instructions, unless AHCCCS specifically, in writing, requests
termination or a temporary suspension of performance.

 

  20. E-VERIFY REQUIREMENTS

In accordance with A.R.S §41-4401, the Contractor warrants compliance with all
Federal immigration laws and regulations relating to employees and warrants its
compliance with Section A.R.S. §23-214, Subsection A.

 

5



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  21. EFFECTIVE DATE

The effective date of this contract shall be the Offer and Acceptance date
referenced on page 1 of this contract.

 

  22. ELIGIBILITY FOR STATE OR LOCAL PUBLIC BENEFITS; DOCUMENTATION AND
VIOLATIONS

To the extent permitted by Federal Law:

The Contractor shall comply with A.R.S §1-502. A.R.S §1-502 requires each person
applying or receiving a public benefit to provide documented proof which
demonstrates a lawful presence in the United States.

The State shall reserve the right to conduct unscheduled, periodic process and
documentation audits to ensure Contractor compliance. All available Contract
remedies, up to and including termination may be taken for failure to comply
with A.R.S §1-502 in the delivery of services under this Contract.

 

  23. EMPLOYEES OF THE CONTRACTOR

All employees of the Contractor employed in the performance of work under the
Contract shall be considered employees of the Contractor at all times, and not
employees of AHCCCS or the State. The Contractor shall comply with the Social
Security Act, Workman’s Compensation laws and Unemployment laws of the State of
Arizona and all State, local and Federal legislation relevant to the
Contractor’s business.

 

  24. FEDERAL IMMIGRATION AND NATIONALITY ACT

The Contractor shall comply with all Federal, State and local immigration laws
and regulations relating to the immigration status of their employees during the
term of the contract. Further, the Contractor shall flow down this requirement
to all subcontractors utilized during the term of the contract. The State shall
retain the right to perform random audits of Contractor and subcontractor
records or to inspect papers of any employee thereof to ensure compliance.
Should the State determine that the Contractor and/or any subcontractors be
found noncompliant, the State may pursue all remedies allowed by law, including,
but not limited to; suspension of work, termination of the contract for default
and suspension and/or debarment of the Contractor.

 

  25. GRATUITIES

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that employment or a gratuity was offered or made by
the Contractor or a representative of the Contractor to any officer or employee
of the State for the purpose of influencing the outcome of the procurement or
securing the contract, an amendment to the contract, or favorable treatment
concerning the contract, including the making of any determination or decision
about contract performance. AHCCCS, in addition to any other rights or remedies,
shall be entitled to recover exemplary damages in the amount of three times the
value of the gratuity offered by the Contractor.

 

6



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  26. INCORPORATION BY REFERENCE

This solicitation and all attachments and amendments, the Contractor’s proposal,
best and final offer accepted by ADHS/DBHS, and any approved subcontracts are
hereby incorporated by reference into the contract.

 

  27. INDEMNIFICATION

Contractor/Vendor Indemnification (Not Public Agency):

The parties to this contract agree that the State of Arizona, its departments,
agencies, boards and commissions shall be indemnified and held harmless by the
Contractor for the vicarious liability of the State as a result of entering into
this contract. The Contractor agrees to indemnify, defend, and hold harmless the
State from and against any and all claims, losses, liability, costs, and
expenses, including attorney’s fees and costs, arising out of litigation against
AHCCCS including, but not limited to, class action lawsuits challenging actions
by the Contractor. The requirement for indemnification applies irrespective of
whether or not the Contractor is a party to the lawsuit. Each Contractor shall
indemnify the State, on a pro rata basis based on population, attorney’s fees
and costs awarded against the State as well as the attorney’s fees and costs
incurred by the State in defending the lawsuit. The Contractor shall also
indemnify AHCCCS, on a pro rata basis based on population, the administrative
expenses incurred by AHCCCS to address Contractor deficiencies arising out of
the litigation. The parties further agree that the State of Arizona, its
departments, agencies, boards and commissions shall be responsible for its own
negligence and/or willful misconduct. Each party to this contract is responsible
for its own negligence and/or willful misconduct.

Contractor/Vendor Indemnification (Public Agency):

Each party (“as indemnitor”) agrees to indemnify, defend, and hold harmless the
other party (“as indemnitee”) from and against any and all claims, losses,
liability, costs, or expenses (including reasonable attorney’s fees)
(hereinafter collectively referred to as ‘claims’) arising out of bodily injury
of any person (including death) or property damage but only to the extent that
such claims which result in vicarious/derivative liability to the indemnitee,
are caused by the act, omission, negligence, misconduct, or other fault of the
indemnitor, its officers, officials, agents, employees, or volunteers.

 

  28. INDEMNIFICATION - PATENT AND COPYRIGHT

To the extent permitted by applicable law the Contractor shall defend, indemnify
and hold harmless the State against any liability including costs and expenses
for infringement of any patent, trademark or copyright arising out of contract
performance or use by the State of materials furnished or work performed under
this contract. The State shall reasonably notify the Contractor of any claim for
which it may be liable under this paragraph.

 

  29. INSURANCE

The Contractor is required to maintain insurance, at a minimum, as specified in
Attachment E-1 Standard Professional Service Contracts. For policies for
insurance for professional service contracts working with children or vulnerable
adults, the policy may be endorsed to include coverage for sexual abuse and
molestation.

 

7



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

ATTACHMENT E-1

STANDARD PROFESSIONAL SERVICE CONTRACT

INDEMNIFICATION CLAUSE:

To the fullest extent permitted by law, Contractor shall defend, indemnify, save
and hold harmless the State of Arizona, and its departments, agencies, boards,
commissions, universities, officers, officials, agents, and employees
(hereinafter referred to as “Indemnitee”) from and against any and all claims,
actions, liabilities, damages, losses, or expenses (including court costs,
attorneys’ fees, and costs of claim processing, investigation and litigation)
(hereinafter referred to as “Claims”) for bodily injury or personal injury
(including death), or loss or damage to tangible or intangible property caused,
or alleged to be caused, in whole or in part, by the negligent or willful acts
or omissions of Contractor or any of its owners, officers, directors, agents,
employees or subcontractors. This indemnity includes any claim or amount arising
out of or recovered under the Workers’ Compensation Law or arising out of the
failure of such Contractor to conform to any Federal, State or local law,
statute, ordinance, rule, regulation or court decree. It is the specific
intention of the parties that the Indemnitee shall, in all instances, except for
Claims arising solely from the negligent or willful acts or omissions of the
Indemnitee, be indemnified by Contractor from and against any and all claims. It
is agreed that Contractor will be responsible for primary loss investigation,
defense and judgment costs where this indemnification is applicable. In
consideration of the award of this contract, the Contractor agrees to waive all
rights of subrogation against the State of Arizona, its officers, officials,
agents and employees for losses arising from the work performed by the
Contractor for the State of Arizona.

This indemnity shall not apply if the Contractor or subcontractor(s) is/are an
agency, board, commission or university of the State of Arizona.

 

  1. INSURANCE REQUIREMENTS:

Contractors shall procure and maintain until all of their obligations have been
discharged, including any warranty periods under this Contract, insurance
against claims for injury to persons or damage to property arising from or in
connection with the performance of the work hereunder by the Contractor, its
agents, representatives, employees or subcontractors.

The insurance requirements herein are minimum requirements for this Contract and
in no way limit the indemnity covenants contained in this Contract. The State of
Arizona in no way warrants that the minimum limits contained herein are
sufficient to protect the Contractor from liabilities that arise out of the
performance of the work under this contract by the Contractor, its agents,
representatives, employees or subcontractors, and the Contractor is free to
purchase additional insurance.

 

A. MINIMUM SCOPE AND LIMITS OF INSURANCE: Contractor shall provide coverage with
limits of liability not less than those stated below.

 

  1. Commercial General Liability (CGL) – Occurrence Form

Policy shall include bodily injury, property damage, and broad form contractual
liability coverage.

 

•        General Aggregate

   $ 2,000,000   

•        Products – Completed Operations Aggregate

   $ 1,000,000   

•        Personal and Advertising Injury

   $ 1,000,000   

•        Damage to Rented Premises

   $ 50,000   

•        Each Occurrence

   $ 1,000,000   

 

  a. The policy shall be endorsed, as required by this written agreement, to
include the State of Arizona, and its departments, agencies, boards,
commissions, universities, officers, officials, agents, and employees as
additional insureds with respect to liability arising out of the activities
performed by or on behalf of the Contractor.

 

  b. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

8



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  2. Business Automobile Liability

Bodily Injury and Property Damage for any owned, hired, and/or non-owned
vehicles used in the performance of this Contract.

 

  •   Combined Single Limit (CSL) $1,000,000

 

  a. Policy shall be endorsed, as required by this written agreement, to include
the State of Arizona, and its departments, agencies, boards, commissions,
universities, officers, officials, agents, and employees as additional insureds
with respect to liability arising out of the activities performed by or on
behalf of the Contractor, involving automobiles owned, leased, hired, and/or
non-owned by the Contractor.

 

  b. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

  c. Policy shall contain a severability of interest provision.

 

  3. Worker’s Compensation and Employers’ Liability

 

  •   Workers’ Compensation Statutory

 

  •   Employers’ Liability

 

Each Accident

   $ 500,000   

Disease – Each Employee

   $ 500,000   

Disease – Policy Limit

   $ 1,000,000   

 

  a. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

  b. This requirement shall not apply to each Contractor or subcontractor that
is exempt under A.R.S. §23-901, and when such Contractor or subcontractor
executes the appropriate waiver form (Sole Proprietor or Independent
Contractor).

 

  4. Professional Liability (Errors and Omissions Liability)

 

Each Claim

   $ 1,000,000   

Annual Aggregate

   $ 2,000,000   

 

  a. In the event that the Professional Liability insurance required by this
Contract is written on a claims-made basis, Contractor warrants that any
retroactive date under the policy shall precede the effective date of this
Contract; and either continuous coverage will be maintained or an extended
discovery period will be exercised for a period of two years beginning at the
time work under this Contract is completed.

 

  b. The policy shall cover professional misconduct or negligent acts for those
positions defined in the Scope of Work of this Contract.

 

9



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

B. ADDITIONAL INSURANCE REQUIREMENTS: The policies shall include, or be endorsed
to include, as required by this written agreement, the following provisions:

 

  1. The Contractor’s policies shall stipulate that the insurance afforded the
Contractor shall be primary and that any insurance carried by AHCCCS, its
agents, officials, employees or the State of Arizona shall be excess and not
contributory insurance, as provided by A.R.S. §41-621 (E).

 

  2. Insurance provided by the Contractor shall not limit the Contractor’s
liability assumed under the indemnification provisions of this Contract.

 

C. NOTICE OF CANCELLATION: For each insurance policy required by the insurance
provisions of this Contract, the Contractor must provide to the State of
Arizona, within two (2) business days of receipt, a notice if a policy is
suspended, voided, or cancelled for any reason. Such notice shall be sent to
AHCCCS Contracts Unit, Mail Drop 5700, Division of Business and Finance, 701 E.
Jefferson St., Phoenix, AZ 85034.

 

D. ACCEPTABILITY OF INSURERS: Contractor’s insurance shall be placed with
companies licensed in the State of Arizona or hold approved non-admitted status
on the Arizona Department of Insurance List of Qualified Unauthorized Insurers.
Insurers shall have an “A.M. Best” rating of not less than A- VII. The State of
Arizona in no way warrants that the above-required minimum insurer rating is
sufficient to protect the Contractor from potential insurer insolvency.

 

E. VERIFICATION OF COVERAGE: Contractor shall furnish the State of Arizona with
certificates of insurance (valid ACORD form or equivalent approved by the State
of Arizona) as required by this Contract and as specified in Exhibit-9,
Deliverables. An authorized representative of the insurer shall sign the
certificates.

All certificates and endorsements, as required by this written agreement, are to
be received and approved by the State of Arizona before work commences. Each
insurance policy required by this Contract must be in effect at or prior to
commencement of work under this Contract. Failure to maintain the insurance
policies as required by this Contract, or to provide evidence of renewal, is a
material breach of Contract.

All certificates required by this Contract shall be sent directly to AHCCCS
Contracts Unit, Mail Drop 5700, Division of Business and Finance, 701 E.
Jefferson St., Phoenix, AZ 85034. All subcontractors are required to maintain
insurance and to provide verification upon request. The AHCCCS project/contract
number and project description shall be noted on the certificate of insurance.
The State of Arizona and AHCCCS reserves the right to require complete,
certified copies of all insurance policies required by this Contract at any
time.

 

F. SUBCONTRACTORS: Contractors’ certificate(s) shall include all subcontractors
as insureds under its policies or Contractor shall be responsible for ensuring
and/or verifying that all subcontractors have valid and collectable insurance as
evidenced by the certificates of insurance and endorsements for each
subcontractor. All coverages for subcontractors shall be subject to the AHCCCS
Minimum Subcontract Provisions located on the AHCCCS website. AHCCCS reserves
the right to require, at any time throughout the life of this contract, proof
from the Contractor that its subcontractors have the required coverage.

 

G. APPROVAL AND MODIFICATIONS: AHCCCS, in consultation with State Risk, reserves
the right to review or make modifications to the insurance limits, required
coverages, or endorsements throughout the life of this contract, as deemed
necessary. Such action will not require a formal contract amendment but may be
made by administrative action.

[END OF ATTACHMENT E-1]

 

10



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  30. IRS W9 FORM

In order to receive payment under any resulting contract, the Contractor shall
have a current IRS W9 Form on file with the State of Arizona.

 

  31. LOBBYING

No funds paid to the Contractor by AHCCCS, or interest earned thereon, shall be
used for the purpose of influencing or attempting to influence an officer or
employee of any Federal or State agency, a member of the United States Congress
or State Legislature, an officer or employee of a member of the United States
Congress or State Legislature in connection with awarding of any Federal or
State contract, the making of any Federal or State grant, the making of any
Federal or State loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment or modification of any Federal or
State contract, grant, loan, or cooperative agreement. The Contractor shall
disclose if any funds paid to the Contractor by AHCCCS have been used or will be
used to influence the persons and entities indicated above and will assist
AHCCCS in making such disclosures to CMS.

 

  32. NO GUARANTEED QUANTITIES

AHCCCS does not guarantee the Contractor any minimum or maximum quantity of
services or goods to be provided under this contract.

 

  33. NON-DISCRIMINATION

In accordance with A.R.S. §41-1461 et seq. and Executive Order 2009-09, the
Contractor shall provide equal employment opportunities for all persons,
regardless of race, color, religion, creed, sex, age, national origin,
disability or political affiliation. The Contractor shall comply with the
Americans with Disabilities Act.

 

  34. NON-EXCLUSIVE REMEDIES

The rights and the remedies of AHCCCS under this contract are not exclusive.

 

  35. OFF-SHORE PERFORMANCE OF WORK PROHIBITED

Any services that are described in the specifications or scope of work that
directly serve the State of Arizona or its clients and involve access to secure
or sensitive data or personal client data shall be performed within the defined
territories of the United States. Unless specifically stated otherwise in the
specifications, this paragraph does not apply to indirect or “overhead”
services, redundant back-up services or services that are incidental to the
performance of the contract. This provision applies to work performed by
subcontractors at all tiers.

 

  36. ORDER OF PRECEDENCE

The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State Rules; the terms of this contract which consists of the RFP,
the proposal of the successful Offeror, and any Best and Final Offer including
any attachments, executed amendments and modifications; and AHCCCS policies and
procedures.

 

11



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  37. OWNERSHIP OF INFORMATION AND DATA

Materials, reports and other deliverables created under this contract are the
sole property of AHCCCS. The Contractor is not entitled to any rights to those
materials and may not transfer any rights to anyone else. Except as necessary to
carry out the requirements of this contract, as otherwise allowed under this
contract, or as required by law, the Contractor shall not use or release data,
information or materials, reports, or deliverables derived from that data or
information without the prior written consent of AHCCCS. Data, information and
reports collected or prepared by the Contractor in the course of performing its
duties and obligations under this contract shall not be used by the Contractor
for any independent project of the Contractor or publicized by the Contractor
without the prior written permission of AHCCCS. Subject to applicable state and
Federal laws and regulations, AHCCCS shall have full and complete rights to
reproduce, duplicate, disclose and otherwise use all such information.

At the termination of the contract, the Contractor shall make available all such
data to AHCCCS within 30 days following termination of the contract or such
longer period as approved by AHCCCS, Office of the Director. For purposes of
this subsection, the term “data” shall not include member medical records.

Except as otherwise provided in this section, if any copyrightable or patentable
material is developed by the Contractor in the course of performance of this
contract, the Federal government, AHCCCS and the State of Arizona shall have a
royalty-free, nonexclusive, and irrevocable right to reproduce, publish, or
otherwise use, and to authorize others to use, the work for state or Federal
government purposes. The Contractor shall additionally be subject to the
applicable provisions of 45 CFR Part 74.

 

  38. RESERVED

 

  39. RELATIONSHIP OF PARTIES

The Contractor under this contract is an independent Contractor. Neither party
to this contract shall be deemed to be the employee or agent of the other party
to the contract.

 

  40. RIGHT OF OFFSET

AHCCCS shall be entitled to offset against any sums due the Contractor any
expenses or costs incurred by AHCCCS or damages assessed by AHCCCS concerning
the Contractor’s non-conforming performance or failure to perform the contract,
including but not limited to expenses, costs and damages.

 

  41. RIGHT TO ASSURANCE

If AHCCCS, in good faith, has reason to believe that the Contractor does not
intend to perform or is unable to continue to perform this contract, the
procurement officer may demand in writing that the Contractor give a written
assurance of intent to perform. The demand shall be sent to the Contractor by
certified mail, return receipt required. Failure by the Contractor to provide
written assurance within the number of days specified in the demand may, at the
State’s option, be the basis for terminating the contract.

 

  42. RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS

AHCCCS may, at reasonable times, inspect the part of the plant or place of
business of the Contractor or subcontractor that is related to the performance
of this contract, in accordance with A.R.S. §41-2547.

 

12



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  43. RESERVED

 

  44. SEVERABILITY

The provisions of this contract are severable. Any term or condition deemed
illegal or invalid shall not affect any other term or condition of the contract.

 

  45. SUSPENSION OR DEBARMENT

The Contractor shall not employ, consult, subcontract or enter into any
agreement for Title XIX services with any person or entity who is debarred,
suspended or otherwise excluded from Federal procurement activity or from
participating in non-procurement activities under regulations issued under
Executive Order 12549 [42 CFR 438.610(a)(b)] or under guidelines implementing
Executive Order 12549. This prohibition extends to any entity which employs,
consults, subcontracts with or otherwise reimburses for services any person
substantially involved in the management of another entity which is debarred,
suspended or otherwise excluded from Federal procurement activity. The
Contractor is obligated to screen all employees and contractors to determine
whether any of them have been excluded from participation in Federal health care
programs. The Contractor can search the HHS-OIG website by the names of any
individuals. The database can be accessed at
http://www.oig.hhs.gov/fraud/exclusions.asp.

The Contractor shall not retain as a director, officer, partner or owner of 5%
or more of the Contractor entity, any person, or affiliate of such a person, who
is debarred, suspended or otherwise excluded from Federal procurement activity.

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that the Contractor has been debarred, suspended or
otherwise lawfully prohibited from participating in any public procurement
activity.

 

  46. TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR

Temporary Management/Operation by AHCCCS: Pursuant to the Medicaid Managed Care
Regulations, 42 CFR 438.700 et seq. and State Law A.R.S. §36-2903, AHCCCS is
authorized to impose temporary management for a Contractor under certain
conditions. Under Federal law, temporary management may be imposed if AHCCCS
determines that there is continued egregious behavior by the Contractor,
including but not limited to the following: substantial failure to provide
medically necessary services the Contractor is required to provide; imposition
on enrollees premiums or charges that exceed those permitted by AHCCCS,
discrimination among enrollees on the basis of health status or need for health
care services; misrepresentation or falsification of information to AHCCCS or
CMS; misrepresentation or falsification of information furnished to an enrollee
or provider; distribution of marketing materials that have not been approved by
AHCCCS or that are false or misleading; or behavior contrary to any requirements
of Sections 1903(m) or 1932 of the Social Security Act. Temporary management may
also be imposed if AHCCCS determines that there is substantial risk to
enrollees’ health or that temporary management is necessary to ensure the health
of enrollees while the Contractor is correcting the deficiencies noted above or
until there is an orderly transition or reorganization of the Contractor. Under
Federal law, temporary management is mandatory if AHCCCS determines that the
Contractor has repeatedly failed to meet substantive requirements in Sections
1903(m) or 1932 of the Social Security Act. Pursuant to 42 CFR 438.706, AHCCCS
shall not delay imposition of temporary management to provide a hearing before
imposing this sanction.

 

13



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

If AHCCCS undertakes direct operation of the Contractor, AHCCCS, through
designees appointed by the Director, shall be vested with full and exclusive
power of management and control of the Contractor as necessary to ensure the
uninterrupted care to persons and accomplish the orderly transition of persons
to a new or existing Contractor, or until the Contractor corrects the contract
performance failure to the satisfaction of AHCCCS. AHCCCS shall have the power
to employ any necessary assistants, to execute any instrument in the name of the
Contractor, to commence, defend and conduct in its name any action or proceeding
in which the Contractor may be a party; such powers shall only apply with
respect to activities occurring after AHCCCS undertakes direct operation of the
Contractor in connection with this Section.

All reasonable expenses of AHCCCS related to the direct operation of the
Contractor, including attorney fees, cost of preliminary or other audits of the
Contractor and expenses related to the management of any office or other assets
of the Contractor, shall be paid by the Contractor or withheld from payment due
from AHCCCS to the Contractor.

 

  47. TERM OF CONTRACT AND OPTION TO RENEW

The “Term of Contract” shall commence on the Contract Award Date, include the
Contract Transition Period (the time period between the Contract Award Date to
the Contract Performance Start Date) and end 36 months after the Contract
Performance Start Date. Contract Performance Start Date will begin on October 1,
2015, and shall continue for a period of three years thereafter, unless
terminated, canceled or extended as otherwise provided herein. The total
Contract term for this section will be for three years delivering services to
members, plus the Contract Transition Period. The contract cycle is October 1
through September 30 with an annual October 1 renewal. The State refers to the
first three Contract periods during the Term of Contract as:

First Contract period: Starts on the Contract Award Date, includes the Contract
Transition Period, and ends 12 months after Contract Performance Start Date.

Second Contract period: Starts after the end of the first Contract period and
ends 12 months later.

Third Contract period: Starts after the end of the second Contract period and
ends twelve 12 months later.

The terms and conditions of any such contract extension shall remain the same as
the original contract, as amended. Any contract extension shall be through
contract amendment, and shall be at the sole option of AHCCCS.

If the Contractor has been awarded a contract in more than one GSA, each such
contract will be considered separately renewable. AHCCCS may renew the
Contractor’s contract in one GSA, but not in another. In the event AHCCCS
determines there are issues of noncompliance by the Contractor in one GSA,
AHCCCS may request an enrollment cap for the Contractor’s contracts in all other
GSAs. Further, AHCCCS may require the Contractor to renew all currently awarded
GSAs, or may terminate the contract if the Contractor does not agree to renew
all currently awarded GSAs.

 

14



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

When the Contracting Officer issues an amendment to extend the contract, the
provisions of such extension will be deemed to have been accepted 30 days after
the date of mailing by the Contracting Officer, unless a different time period
is specified by AHCCCS, even if the extension amendment has not been signed by
the Contractor, unless within that time the Contractor notifies the Contracting
Officer in writing that it refuses to sign the extension amendment. Failure of
an existing Contractor to accept an amendment (or renew) may result in immediate
suspension/termination of member assignment. If the Contractor provides such
notification, the Contracting Officer will initiate contract termination
proceedings.

If the Contractor chooses not to renew this contract, the Contractor may be
liable for certain costs associated with the transition of its members to a
different Contractor. The Contractor is required to provide 180 days advance
written notice to the Contracts and Purchasing Administrator of its intent not
to renew the contract. If the Contractor provides the Contracts and Purchasing
Administrator written notice of its intent not to renew this contract at least
180 days before its expiration, this liability for transition costs may be
waived by the Contracting Officer.

Contract extension periods shall, if authorized by the State, begin after the
“Term of Contract” section of these Contract Terms and Conditions. This Contract
is subject to two additional successive periods of up to 24 months per extension
period. The State refers to Contract periods four and five during the Contract
Extensions period as:

Fourth Contract period: Starts after the end of the third Contract period and is
extended for a period of time not to exceed 24 months.

Fifth Contract period: Starts after the end of the fourth Contract period and is
extended for a period of time not to exceed 24 months.

 

  48. TERMINATION

AHCCCS reserves the right to terminate this contract in whole or in part by
reason of force majeure, due to the failure of the Contractor to comply with any
term or condition of the contract, including, but not limited to, circumstances
which present risk to member health or safety, and as authorized by the Balanced
Budget Act of 1997 and 42 CFR 438.708. The term force majeure means an
occurrence that is beyond the control of AHCCCS and occurs without its fault or
negligence. Force majeure includes acts of God and other similar occurrences
beyond the control of AHCCCS which it is unable to prevent by exercising
reasonable diligence.

If the Contractor is providing services under more than one contract with
AHCCCS, AHCCCS may deem unsatisfactory performance under one contract to be
cause to require the Contractor to provide assurance of performance under any
and all other contracts. In such situations, AHCCCS reserves the right to seek
remedies under both actual and anticipatory breaches of contract if adequate
assurance of performance is not received. The Contracting Officer shall mail
written notice of the termination and the reason(s) for it to the Contractor by
certified mail, return receipt requested. Pursuant to the Balanced Budget Act of
1997 and 42 CFR 438.708, AHCCCS shall provide the Contractor with a
pre-termination hearing before termination of the contract.

Upon termination, all documents, data, and reports prepared by the Contractor
under the contract shall become the property of and be delivered to immediately
AHCCCS on demand.

AHCCCS may, upon termination of this contract, procure on terms and in the
manner that it deems appropriate, materials or services to replace those under
this contract. The Contractor shall be liable for any excess costs incurred by
AHCCCS in re-procuring the materials or services.

 

15



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  49. TERMINATION - AVAILABILITY OF FUNDS

Funds are not presently available for performance under this contract beyond the
current fiscal year. No legal liability on the part of AHCCCS for any payment
may arise under this contract until funds are made available for performance of
this contract.

Notwithstanding any other provision in the Agreement, this Agreement may be
terminated by Contractor, if, for any reason, there are not sufficient
appropriated and available monies for the purpose of maintaining this Agreement.
In the event of such termination, the Contractor shall have no further
obligation to AHCCCS.

 

  50. TERMINATION FOR CONFLICT OF INTEREST

AHCCCS may cancel this contract without penalty or further obligation if any
person significantly involved in initiating, negotiating, securing, drafting or
creating the contract on behalf of AHCCCS is, or becomes at any time while the
contract or any extension of the contract is in effect, an employee of, or a
consultant to, any other party to this contract with respect to the subject
matter of the contract. The cancellation shall be effective when the Contractor
receives written notice of the cancellation unless the notice specifies a later
time.

If the Contractor is a political subdivision of the State, it may also cancel
this contract as provided by A.R.S. §38-511.

 

  51. TERMINATION FOR CONVENIENCE

AHCCCS reserves the right to terminate the contract in whole or in part at any
time for the convenience of the State without penalty or recourse. The
Contracting Officer shall give written notice by certified mail, of the
termination at least 90 days before the effective date of the termination. Upon
receipt of written notice, the Contractor shall stop all work, as directed in
the notice, notify all subcontractors of the effective date of the termination
and minimize all further costs to the State. In the event of termination under
this paragraph, all documents, data and reports prepared by the Contractor under
the contract shall become the property of and be delivered to AHCCCS immediately
on demand. The Contractor shall be entitled to receive just and equitable
compensation for work in progress, work completed and materials accepted before
the effective date of the termination.

 

  52. TERMINATION UPON MUTUAL AGREEMENT

This Contract may be terminated by mutual written agreement of the parties
effective upon the date specified in the written agreement. If the parties
cannot reach agreement regarding an effective date for termination, AHCCCS will
determine the effective date.

 

  53. THIRD PARTY ANTITRUST VIOLATIONS

The Contractor assigns to the State any claim for overcharges resulting from
antitrust violations to the extent that those violations concern materials or
services supplied by third parties to the Contractor toward fulfillment of this
contract.

 

16



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  54. TYPE OF CONTRACT

Fixed-Price, stated as capitated per member per month, except as otherwise
provided.

 

  55. WARRANTY OF SERVICES

The Contractor warrants that all services provided under this contract will
conform to the requirements stated herein. AHCCCS’ acceptance of services
provided by the Contractor shall not relieve the Contractor from its obligations
under this warranty. In addition to its other remedies, AHCCCS may, at the
Contractor’s expense, require prompt correction of any services failing to meet
the Contractor’s warranty herein. Services corrected by the Contractor shall be
subject to all of the provisions of this contract in the manner and to the same
extent as the services originally furnished.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

INTRODUCTION      25    1.1    OVERVIEW      25    1.2    System Values and
Guiding Principles      26    1.3    Integrated Health Care Service Delivery
Principles for Persons with Serious Mental Illness      26    2    ELIGIBILITY
     28    2.1    Medicaid Eligible Populations      28    2.2    Special
Medicaid Eligibility-Members Awaiting Transplants      29    2.3    RESERVED   
  29    2.4    Eligibility and Member Verification      29    2.5    Medicaid
Eligibility Determination      30    3    ENROLLMENT AND DISENROLLMENT      30
   3.1    Enrollment and Disenrollment of Populations      30    3.2    Opt-Out
For Cause      32    3.3    Prior Quarter Coverage      34    3.4    Prior
Period Coverage      34    3.5    Hospital Presumptive Eligibility      34    4
   SCOPE OF SERVICES      35    4.1    Overview      35    4.2    General
Requirements for the System of Care      35    4.3    Behavioral Health Covered
Services      38    4.4    Behavioral Health Service Delivery Approach      38
   4.5    Behavioral Health Services for Adult Members      38    4.6   
Behavioral Health Services for Child Members      39    4.7    Physical Health
Care Covered Services      40    4.8    Integrated Health Care Service Delivery
for SMI Members      51    4.9    Health Education and Health Promotion Services
     52    4.10    American Indian Member Services      52    4.11   
Medications      53    4.12    Prescription Medications      53    4.13   
Medication Management Services      53    4.14    Laboratory Testing Services   
  54    4.15    Crisis Services Overview      55    4.16    Crisis
Services-General Requirements      55    4.17    Crisis Services-Telephone
Response      57   

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.18    Crisis Services-Mobile Crisis Teams      58    4.19    Crisis Services-
Crisis Stabilization Settings      58    4.20    Pediatric Immunizations and the
Vaccines for Children Program      59    4.21    Medicaid School Based Claiming
Program (MSBC)      59    4.22    Special Health Care Needs      60    4.23   
Special Assistance for SMI Members      61    4.24    Psychiatric Rehabilitative
Services-Employment      61    4.25    Psychiatric Rehabilitative Services-Peer
Support      62    5    CARE COORDINATION AND COLLABORATION      62    5.1   
Care Coordination      62    5.2    Care Coordination for Dual Eligible SMI
Members      65    5.3    Coordination with AHCCCS Contractors and Primary Care
Providers      66    5.4    Collaboration with System Stakeholders      68   
5.5    Collaboration to Improve Health Care Service Delivery      71    5.6   
Collaboration with Peers and Family Members      71    5.7    Collaboration with
Tribal Nations      71    5.8    Coordination for Transitioning Members      72
   6    PROVIDER NETWORK      75    6.1    Network Development      75    6.2   
Network Development for Integrated Health Care Service Delivery      77    6.3
   Network Management      78    6.4    Out of Network Providers      79    6.5
   Material Change to Provider Network      79    6.6    Provider Affiliation
Transmission      80    7    PROVIDER REQUIREMENTS      80    7.1    Provider
General Requirements      80    7.2    Provider Registration Requirements     
80    7.3    Provider Manual Policy Requirements      81    7.4    Provider
Manual Policy Network Requirements      83    7.5    Specialty Service Providers
     84    7.6    Primary Care Provider Standards      85    7.7    Maternity
Care Provider Standards      86    7.8    Federally Qualified Health Centers and
Rural Health Clinics      87   

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

8    MEDICAL MANAGEMENT      88    8.1    General Requirements      88    8.2   
Utilization Data Analysis and Data Management      92    8.3    Prior
Authorization and Referral Management      93    8.4    Notice of Action      94
   8.5    Concurrent Review      94    8.6    Discharge Planning      95    8.7
   Inter- rater Reliability      95    8.8    Retrospective Review      95   
8.9    Development and/or Adoption of Practice Guidelines      96    8.10    New
Medical Technologies and New Uses of Existing Technologies      96    8.11   
Continuity and Care Coordination      96    8.12    Disease Management      98
   8.13    Care Management Program-Goals      98    8.14    Care Management
Program-General Requirements      98    8.15    Drug Utilization Review      100
   8.16    Pre-Admission Screening and Resident Review (PASRR) Requirements     
100    8.17    Engaging Members through Technology      101    8.18    Medical
Management Reporting Requirements      101    9    APPOINTMENT AND REFERRAL
REQUIREMENTS      101    9.1    Appointments for Behavioral Health Services     
101    9.2    Additional Appointment Requirements for SMI Members      104   
9.3    Referral Requirements      105    9.4    Disposition of Referrals     
106    9.5    Provider Directory      106    9.6    Referral for a Second
Opinion      106    9.7    Additional Referral Requirements for SMI Members     
106    10    QUALITY MANAGEMENT      108    10.1    General Requirements     
108    10.2    Credentialing      110    10.3    Incident, Accident and Death
Reports      111    10.4    Quality of Care Concerns and Investigations      111
   10.5    Performance Measures      112    10.6    Performance Improvement
Projects      117    10.7    Data Collection Procedures      117   

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

10.8    Member Satisfaction Survey      118    10.9    Provider Monitoring     
118    10.10    Quality Management Reporting Requirements      119    11   
COMMUNICATIONS      120    11.1    Member Information      120    11.2   
Translation Services      121    11.3    Member Handbooks      122    11.4   
Member Newsletters      122    11.5    Health Promotion      123    11.6   
Marketing      125    11.7    Website Requirements      125    11.8    Social
Networking Requirements      125    11.9    Outreach      126    11.10   
Identification Cards for SMI Members Receiving Physical Health Care Services   
  126    12    CULTURAL COMPETENCY      126    12.1    General Requirements     
126    12.2    Accommodating AHCCCS Members      126    13.1    General
Requirements      127    13.2    Member Grievances      129    13.3    TXIX/XXI
Member Appeals      130    13.4    Claim Disputes      130    13.5    Grievance
and Appeal System Reporting Requirements      130    14    CORPORATE COMPLIANCE
PROGRAM      130    14.1    General Requirements      130    14.2    Fraud,
Waste and Abuse      131    14.3    Disclosure of Ownership and Control      132
   14.4    Disclosure of Information on Persons Convicted of Crimes      133   
15    FINANCIAL MANAGEMENT      135    15.1    General Requirements      135   
15.2    Performance Bond      136    15.3    Financial Reports      137    15.4
   Financial Viability/Performance Standards      138    15.5    Health Insurer
Fee      139    15.6    Compensation      140   

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

15.7    Capitation Adjustments      141    15.8    Payments      143    15.9   
Community Reinvestment      145    15.10    Recoupments      145    15.11   
Financial Responsibility for Referrals and Coordination with Acute Health Plans
and the Courts      146    15.12    Advances, Equity Distributions, Loans, and
Investments      147    15.13    Member Billing and Liability for Payment     
147    15.14    Medicare Services and Cost Sharing Requirements      147   
15.15    Capitalization Requirements      148    15.16    Coordination of
Benefits and Third Party Liability Requirements      149    15.17   
Post-Payment Recovery Requirements      151    15.18    Retroactive Recoveries
     152    15.19    Total Plan Case Requirements      152    15.20    Joint and
Mass Tort Cases      153    15.21    Value Based Purchasing      153    15.22   
Other Financial Obligations      156    16    PROVIDER AGREEMENT REIMBURSEMENT
     156    16.1    Physician Incentive Requirements      156    16.2    Nursing
Facility Reimbursement      157    17    INFORMATION SYSTEMS AND DATA EXCHANGE
REQUIREMENTS      157    17.1    Overview      157    17.2    Systems Function
and Capacity      158    17.3    Encounter Data Reporting      162    17.4   
Enrollment and Capitation Transaction Updates      164    17.5    Electronic
Transactions      164    17.6    General Claims Processing Requirements      165
   17.7    Claims System Reporting      165    17.8    Demographic Data
Submission      165    17.9    RESERVED      165    17.10    RESERVED      165
   18    ADMINISTRATIVE REQUIREMENTS      165    18.1    General Requirements   
  165    18.2    AHCCCS Guidelines, Policies and Manuals      166   

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

18.3    Organizational Structure      166    18.4    Peer Involvement and
Participation      169    18.5    Key Staff      169    18.6    Organizational
Staff      172    18.7    Liaisons and Coordinators      180    18.8    Training
Program Requirements      182    18.9    Training Reporting Requirements     
184    18.10    Medical Records      184    18.11    Consent and Authorization
     186    18.12    Advance Directives      186    18.13    Business Continuity
and Recovery Plan      187    18.14    Emergency Preparedness      188    18.15
   Legislative, Legal and Regulatory Issues      188    18.16    Pending Issues
     190    18.17    Copayments      192    18.18    Administrative Performance
Standards      192    18.19    SMI Eligibility Determination      192    18.20
   Material Change to Business Operations      193    18.21    Governance Board
     193    18.22    Merger, Acquisition, Reorganization, Joint Venture And
Change In Ownership      193    18.23    Separate Incorporation and Prohibition
Against Direct Service Delivery      194    19    MONITORING AND OPERATIONAL
REVIEWS      194    19.1    Reporting Requirements      194    19.2    Records
Retention      195    19.3    Requests for Information      196    19.4   
Surveys      196    19.5    Monitoring and Independent Review of the Contractor
     197    19.6    Sanctions      199    20    SUBCONTRACTING REQUIREMENTS     
200    20.1    Subcontract Relationships and Delegation      200    20.2   
Hospital Subcontracts and Reimbursement      202    20.3    Management Services
Agreements      203    20.4    Prior Approval      204    20.5    AHCCCS Minimum
Subcontract Provisions      204    20.6    Subcontracting Reporting Requirements
     207   

 

23



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

   EXHIBITS      208       Exhibit Summary-Reserved      208       Exhibit 1-
Definitions      209       Exhibit 2- Acronyms Reserved      233       Exhibit
3- Medicare Requirement to Coordinate Care for Dual Eligible SMI Members     
234       Exhibit 4- Placeholder      235       Exhibit 5- Reserved      236   
   Exhibit 6- Adult Service Delivery System-Nine Guiding Principles      237   
   Exhibit 7- Reserved      239       Exhibit 8- Reserved      240       Exhibit
9- Deliverables      241       Exhibit 10- Greater Arizona Zip Codes      270   
   Exhibit 11- Capitation Rates and Contractor Specific Requirements      272   
   Exhibit 12- Placeholder      275       Exhibit 13- Reserved      276      
Exhibit 14- Enrollee Grievance and Appeal Standards      277       Exhibit 15
-Provider Claim Dispute Standards      282       Endnotes      284   

 

24



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

INTRODUCTION

 

1.1 Overview

The purpose of this contract is to delineate Contractor requirements to
administer behavioral health services for eligible children, adults and their
families. In addition, pursuant to A.R.S. §36-2901 et seq., AHCCCS and the
Contractor will oversee an integrated physical and behavioral health care
delivery system for eligible adults determined to have a Serious Mental Illness
(SMI).

The Contractor shall be responsible for the performance of all contract
requirements. The Contractor may delegate responsibility for services and
related activities under this contract, but remains ultimately responsible for
compliance with the terms of this contract, 42 CFR 438.230(a).

In the event that a provision of Federal or State law, regulation, or policy is
repealed or modified during the term of this contract, effective on the date the
repeal or modification by its own terms takes effect:

 

  1.1.1 The provisions of this contract shall be deemed to have been amended to
incorporate the repeal or modification; and

 

  1.1.2 The Contractor shall comply with the requirements of the contract as
amended, unless AHCCCS and the Contractor otherwise stipulate in writing.

Arizona Laws 2015, Chapter 19, Section 9 (SB 1480), enacts that from and after
June 30, 2016, the provision of behavioral health services under the Division of
Behavioral Health Services (DBHS) in the Department of Health Services is
transferred to and shall be administered by the Arizona Health Care Cost
Containment System (AHCCCS).

Integrating the delivery of behavioral and physical health care is a significant
step forward in improving the overall health of members determined to be SMI.
Under this Contract, the Contractor is the single entity that is responsible for
administrative and clinical integration of health care service delivery for
members with SMI, which includes coordinating Medicare and Medicaid benefits for
members with SMI who are dual eligible. From a member perspective, this approach
will improve individual health outcomes, enhance care coordination and increase
member satisfaction. From a system perspective, it will increase efficiency,
reduce administrative burden and foster transparency and accountability.

 

  1.1.3 The Contractor shall be responsible for ensuring the delivery of
medically necessary covered services to AHCCCS members enrolled in the Acute
Care Program as follows:

 

  1.1.4 Behavioral health services to Medicaid eligible children and adults
(excluding members who are: dually eligible 18 years of age and over, CRS Fully
Integrated, CRS Partially Integrated – Behavioral Health, American Indians
enrolled with a TRBHA, and members enrolled in ALTCS E/PD,) enrolled in the
AHCCCS Acute Care program, CMDP, ALTCS DDD, and members enrolled in the American
Indian Health Program electing to receive behavioral health services from the
Contractor; excluding adults enrolled in the Acute Care program who are
dual-eligible and have General Mental Health and/or Substance Abuse needs;

 

  1.1.5 Integrated behavioral and physical health services to Medicaid eligible
adults with SMI, including coordination of Medicare benefits for SMI members who
are eligible for both Medicare and Medicaid (dual eligible members); and

 

  1.1.6 Crisis Services as outlined in the Contract Section on, Crisis Services.

 

25



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  1.1.7 To the following populations as identified on the chart below:

 

         

Contractor

  

Responsibilities

              

GMH/SA

  

(18 +Years)

  

SMI

  

(18+ Years)

  

Children (0-17)
Years

Population

  

Non Dual

Behavioral Health

  

Dual- Behavioral

Health

  

Behavioral

Health

  

Physical

Health

  

Behavioral Health

Acute    RBHA    Acute Plan    RBHA    RBHA    RBHA ALTCS EPD    ALTCS Plan   
ALTCS Plan    ALTCS Plan    ALTCS Plan    ALTCS Plan ALTCS DD    RBHA    RBHA   
RBHA    DD (Acute Plan Contractor)    RBHA CRS(2)    CRS    CRS    CRS    CRS   
CRS CRS and CMDP(3)    CRS    CRS    CRS    CMDP    CRS CRS and DD    CRS    CRS
   CRS    DD (Acute Plan Contractor)    CRS CMDP (0-17)    N/A    N/A    N/A   
N/A    RBHA KidsCare    RBHA    Acute Plan    RBHA    Acute Plan    RBHA AIHP(1)
   TRBHA   

TRBHA

Integrated Acute

   TRBHA    AIHP Acute Plan RBHA    TRBHA

 

(1) American Indian Members can always choose to receive services through
IHS/638 facilities.

(2) This represents CRS members not enrolled with DD or CMDP.

(3) Responsibilities for the CRS members also enrolled in DD and CMDP remain the
same with the exception of DD providing LTC services.

The Contractor shall be responsible for the provision of Title XIX/XXI services
as set forth in this contract and for the provision of those services as set
forth in Contract YH17-0003. The Contractor shall ensure effective coordination
of care for delivery of services to eligible members.

 

1.2 System Values and Guiding Principles

The following values, guiding system principles and goals are the foundation for
the development of this Contract. Contractor shall administer and ensure
delivery of services consistent with these values, principles and goals:

 

  1.2.1 Member and family member involvement at all system levels;

 

  1.2.2 Collaboration with the greater community;

 

  1.2.3 Effective innovation promoting evidence-based practices;

 

  1.2.4 Expectation for continuous quality improvement;

 

  1.2.5 Cultural competency;

 

  1.2.6 Improved health outcomes;

 

  1.2.7 Reduced health care costs;

 

  1.2.8 System transformation;

 

  1.2.9 Transparency;

 

  1.2.10 Prompt and easy access to care;

 

  1.2.11 The Adult Service Delivery System-Nine Guiding Principles in Exhibit-6;
and

 

  1.2.12 The Arizona Vision-Twelve Principles for Children Service Delivery as
outlined in AMPM Policy 430.

 

1.3 Integrated Health Care Service Delivery Principles for Persons with Serious
Mental Illness

Coordinating and integrating primary and behavioral health care is expected to
produce improved access to primary care services, increased prevention, early
identification, and intervention to reduce the incidence of serious physical
illnesses, including chronic disease. Increasing and promoting the availability
of integrated, holistic care for members with chronic behavioral and physical
health conditions will help members achieve better overall health and an
improved quality of life. The principles below

 

26



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

describe AHCCCS’ vision for integrated care service delivery. However, many of
them apply to all populations for all services in all settings. For example,
concepts such as recovery, member input, family involvement, person-centered
care, communication and commitment are examples that describe well-established
expectations AHCCCS has in all of its behavioral health care service delivery
contracts.

While these principles have served as the foundation for successful behavioral
health service delivery, providing whole-health integrated care services to
individuals with SMI- primarily because of chronic, preventable, physical
conditions-is a challenge that calls for a new approach that will improve health
care outcomes in a cost-effective manner. To meet this challenge, the Contractor
must be creative and innovative in its oversight and management of the
integrated service delivery system. AHCCCS expects the Contractor to embrace the
principles below and demonstrate an unwavering commitment to treat each and
every member with dignity and respect as if that member were a relative or loved
one seeking care.

 

  1.3.1 The Contractor shall comply with all terms, conditions and requirements
in this Contract while embedding the following principles in the design and
implementation of an integrated health care service delivery system:

 

  1.3.2 Behavioral, physical, and peer support providers must share the same
mission to place the member’s whole-health needs above all else as the focal
point of care.

 

  1.3.3 All aspects of the member experience from engagement, treatment
planning, service delivery and customer service must be designed to promote
recovery and wellness as communicated by the member.

 

  1.3.4 Member input must be incorporated into developing individualized
treatment goals, wellness plans, and services.

 

  1.3.5 Peer and family voice must be embedded at all levels of the system.

 

  1.3.6 Recovery is personal, self-directed, and must be individualized to the
member.

 

  1.3.7 Family member involvement, community integration and a safe affordable
place to live are integral components of a member’s recovery and must be as
important as any other single medicine, procedure, therapy or treatment.

 

  1.3.8 Providers of integrated care must operate as a team that functions as
the single-point of whole-health treatment and care for all of a member’s health
care needs. Co-location or making referrals without coordinating care through a
team approach does not equate to integrated care.

 

  1.3.9 The team must involve the member as an equal partner by using
appropriate levels of care management, comprehensive transitional care, care
coordination, health promotion and use of technology as well as provide linkages
to community services and supports and individual and family support to help a
member achieve his or her whole health goals.

 

  1.3.10 The Contractor’s overarching system goals for individual SMI members
and the SMI population are to improve whole health outcomes and reduce or
eliminate health care disparities between SMI members and the general population
in a cost-effective manner.

 

  1.3.11 System goals shall be achieved using the following strategies:

 

  1.3.11.1 Use of health education and health promotion services;

 

  1.3.11.2 Increased use of primary care prevention strategies;

 

  1.3.11.3 Use of validated screening tools;

 

27



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  1.3.11.4 Focused, targeted, consultations for behavior health conditions;

 

  1.3.11.5 Cross-specialty collaboration;

 

  1.3.11.6 Enhanced discharge planning and follow-up care between provider
visits;

 

  1.3.11.7 Ongoing outcome measurement and treatment plan modification;

 

  1.3.11.8 Care coordination through effective provider communication and
management of treatment;

 

  1.3.11.9 Member, family and community education;

 

  1.3.11.10 Achievement of system goals shall result in the following outcomes;

 

  1.3.11.11 Reduced rates of unnecessary or inappropriate Emergency Room use;

 

  1.3.11.12 Reduced need for repeated hospitalization and re-hospitalization;

 

  1.3.11.13 Reduction or elimination of duplicative health care services and
associated costs; and

 

  1.3.11.14 Improved member’s experience of care and individual health outcomes.

 

2 ELIGIBILITY

 

2.1 Medicaid Eligible Populations

The Contractor shall:

 

  2.1.1 Be responsible for ensuring the delivery of covered services to Title
XIX/XXI eligible children and adult populations except:

 

  2.1.1.1 Members enrolled in the Children’s Rehabilitative Services (CRS)
Fully-Integrated AHCCCS Contractor;

 

  2.1.1.2 Arizona Long Term Care System (Elderly and Physically Disabled)
ALTCS-E/PD members; and

 

  2.1.1.3 Dual eligible adults receiving General Mental Health/Substance Abuse
(GMH/SA) services transitioned to Acute Care Contractors for services.

 

  2.1.2 Not be responsible to provide physical health care services to the
following Medicaid eligible SMI members:

 

  2.1.2.1 Members enrolled with Arizona Department of Economic Security/Division
of Developmental Disabilities (ADES/DDD);

 

  2.1.2.2 American Indians who elect to receive physical health services from
the American Indian Health Program (AHIP) or another AHCCCS Contractor; and

 

  2.1.2.3 Members enrolled in KidsCare.

 

28



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

2.2 Special Medicaid Eligibility-Members Awaiting Transplants

 

  2.2.1 The Contractor shall be responsible for the following:

 

  2.2.1.1 SMI members eligible to receive physical health care services under
this Contract;

 

  2.2.1.2 For whom medical necessity for a transplant has been established; and

 

  2.2.1.3 Members who lose Title XIX eligibility.

 

  2.2.2 These members may become eligible for and select one of two extended
eligibility options as specified in A.R.S. §§ 36-2907.10 and 36-2907.11. The
extended eligibility is authorized only for those individuals who have met all
of the following conditions:

 

  2.2.2.1 The individual has been determined Title XIX ineligible due to excess
income;

 

  2.2.2.2 The individual has been placed on a donor waiting list before
eligibility expired; and

 

  2.2.2.3 The individual has entered into a contractual arrangement with the
transplant facility to pay the amount of income that is in excess of the
eligibility income standards (referred to as transplant share of cost).

 

  2.2.3 The following options are available for extended eligibility:

 

  2.2.3.1 Option 1: Extended eligibility is for one 12 month period immediately
following the loss of AHCCCS eligibility. The member is eligible for all AHCCCS
covered services as long as they continue to be medically eligible for a
transplant. If determined medically ineligible for a transplant at any time
during the period, eligibility will terminate at the end of the calendar month
in which the determination is made.

 

  2.2.3.2 Option 2: As long as medical eligibility for a transplant, that is,
status on a transplant waiting list, is maintained, at the time that the
transplant is scheduled to be performed the transplant candidate will be
re-enrolled with the Contractor to receive all covered transplant services.
Option 2-eligible individuals are not eligible for any non-transplant related
health care services from AHCCCS.

 

  2.2.4 Submit all reports in accordance with Exhibit-9, Deliverables.

 

2.3 RESERVED

 

2.4 Eligibility and Member Verification

The Contractor shall:

 

  2.4.1 Verify the Medicaid eligibility status for persons referred for covered
health services.

 

  2.4.2 Coordinate with other involved contractors, for example, AHCCCS Acute
Plans or ALTCS, service providers, subcontractors and eligible persons to share
specific information regarding Medicaid eligibility.

 

29



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  2.4.3 Notify AHCCCS of a Medicaid-eligible member’s death, incarceration or
relocation out-of-state that may affect a member’s eligibility status.

 

  2.4.4 Screen persons requesting covered services for Medicaid and Medicare
eligibility in conformance with the AHCCCS Policy on Eligibility Screening for
AHCCCS Health Insurance, Medicare Part D Prescription Drug Coverage, and the
Limited Income Subsidy Program. A person who receives behavioral health services
pursuant to A.R.S. Title 36, Chapter 34 and who has not been determined eligible
for Title XVIII (Medicare) and for the Medicare Part D prescription drug
benefit, Title XIX or Title XXI services shall comply with the eligibility
determination process annually. A.R.S. §36-3408.

 

  2.4.5 The Contractor is not responsible for determining eligibility.

 

2.5 Medicaid Eligibility Determination

The Contractor shall:

Accept a Medicaid eligibility determination for AHCCCS coverage groups as
determined by one of the following agencies:

 

  2.5.1 Social Security Administration (SSA): SSA determines eligibility for the
Supplemental Security Income (SSI) cash program. SSI cash recipients are
automatically eligible for AHCCCS coverage.

 

  2.5.2 Arizona Department of Economic Security (ADES): ADES determines
eligibility for caretaker relatives, children, pregnant women, Young Adult
Transitional Insurance Program, and adults.

 

  2.5.3 Department of Child Safety: DCS determines eligibility for the Adoption
Subsidy Program and Title IV-E Foster Care children.

 

  2.5.4 AHCCCS: AHCCCS determines eligibility for the SSI/Medical Assistance
Only groups, (aged, disabled, and blind), the Arizona Long Term Care System
(ALTCS), the Medicare Savings program, BCCTP, the Freedom to Work program, the
Title XXI KidsCare program and the State-Only Transplant program.

 

3 ENROLLMENT AND DISENROLLMENT

 

3.1 Enrollment and Disenrollment of Populations

The Contractor shall:

 

  3.1.1 Defer to AHCCCS, which has exclusive authority to enroll and disenroll
Medicaid eligible members in accordance with the rules set forth in A.A.C.,
R9-22, Article 17 and R9-31, Articles 3 and 17.

 

  3.1.2 Comply with the requirements in the AHCCCS Policy on Enrollment,
Disenrollment and Other Data Submission.

 

  3.1.3 American Indian members, Title XIX and XXI, on- or off-reservation,
eligible to receive services, may choose to receive services at any time from an
American Indian Health Facility (I/T/U) - Indian Health Service (IHS) Facility,
a Tribally-Operated 638 Health Program, Urban Indian Health Program) [ARRA
Section 5006(d), and SMD letter 10-001].i

 

30



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  3.1.4 American Indians determined to be SMI can choose to enroll as follows:

 

  3.1.4.1 In a RBHA to receive both physical health services and behavioral
services;

 

  3.1.4.2 In an Acute Care Contractor for physical health services and receive
behavioral health services from a TRBHA; or

 

  3.1.4.3 In AIHP for physical health services and receive behavioral health
services from a TRBHA.

 

  3.1.5 American Indians enrolled in Medicaid and Medicare and receiving general
mental health and substance abuse services, can choose to enroll as follows:

 

  3.1.5.1 In an Acute Care Contractor to receive both physical health services
and behavioral services (adults 18 and over only);

 

  3.1.5.2 In an Acute Care Contractor for physical health services and receive
behavioral health services from a TRBHA; or

 

  3.1.5.3 In AIHP for physical health services and receive behavioral health
services from a TRBHA.

 

  3.1.6 Not end a member’s Episode of Care (EOC) because of an adverse change in
the member’s health status or because of the member’s utilization of medical
services, diminished capacity, or uncooperative or disruptive behavior.

 

  3.1.7 Accept AHCCCS’ decision to disenroll a Medicaid eligible member from
TXIX/XXI services when:

 

  3.1.7.1 The member becomes ineligible for Medicaid or CHIP;

 

  3.1.7.2 The member moves out of the Contractor’s geographical service area; or

 

  3.1.7.3 There is a change in AHCCCS’ enrollment policy.

 

  3.1.8 Honor the effective date of enrollment for a new Title XIX member as the
day AHCCCS takes the enrollment action.

 

  3.1.9 Be responsible for payment of medically necessary covered services
retroactive to the member’s beginning date of eligibility, as reflected in PMMIS
including services provided during prior period coverage; this can include
services prior to the Contract start date and in subsequent years of the
Contract.

 

  3.1.10 Honor the effective date of enrollment for a Title XXI member as the
first day of the month following notification to the Contractor. In the event
that eligibility is determined on or after the 25th day of the month,
eligibility will begin on the first day of the second month following the
determination.

 

  3.1.11 The Contractor is responsible for notifying AHCCCS of a child’s birth
to an enrolled member.

 

  3.1.12 Notification must be received no later than one day from the date of
birth. AHCCCS is available to receive notification 24 hours a day, seven days a
week via the AHCCCS website.

 

  3.1.13 Failure of the Contractor to notify AHCCCS within the one day timeframe
may result in sanctions. The Contractor shall ensure that newborns born to a
member determined to be SMI and enrolled with the Contractor are not enrolled
with the Contractor for the delivery of health care services.

 

31



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  3.1.14 Babies born to mothers enrolled with the Contractor are auto-assigned
to an Acute Care Contractor. Mothers of these newborns are sent a Choice Notice
advising them of their right to choose a different Acute Care Contractor for
their child, which allows them 30 days to make a choice.

 

  3.1.15 The Contractor shall not impose enrollment fees, premiums, or similar
charges on American Indians served by an American Indian Health Facility (I/T/U)
- Indian Health Service (IHS) Facility, a Tribally-Operated 638 Health Program,
Urban Indian Health Program) (ARRA Section 5006(d), SMD letter 10-001).ii

 

  3.1.16 AHCCCS does not use passive enrollment procedures, 42 CFR 438.6(d)(2).
AHCCCS operates as a mandatory managed care program and choice of enrollment or
auto-assignment is used pursuant to the terms of the Arizona Medicaid
Section 1115 Demonstration Waiver Special Terms and Conditions.iii

 

  3.1.17 AHCCCS members eligible under this contract will be enrolled as
follows:

 

  3.1.17.1 TXIX eligible adults with an SMI determination will be enrolled to
receive all medically necessary physical and behavioral health services through
a RBHA unless they request and are approved to opt-out for cause from the RBHA
for physical health services.

 

  3.1.17.2 Members eligible for Children’s Rehabilitative Services (CRS) will be
enrolled with the CRS Contractor, unless they refuse to participate in the CRS
application process, refuse to receive CRS covered services through the CRS
Program, or opt out of the CRS Program. This includes members who are eligible
for CRS who are determined to have a Serious Mental Illness (SMI).

 

  3.1.17.3 Members eligible for ALTCS/EPD will be enrolled with a Contractor in
their GSA and will be offered choice for Maricopa and Pima counties.

 

3.2 Opt-Out for Cause

 

  3.2.1 Effective October 1, 2015, individuals with an SMI determination will
have the option to opt-out of enrollment with the RBHA for physical health
services and be transferred to an AHCCCS Acute Care Contractor to receive
physical health services, under the following conditions only:

 

  3.2.1.1 The member, member’s guardian, or member’s physician successfully
dispute the member’s diagnosis as SMI,

 

  3.2.1.2 Network limitations and restrictions,

 

  3.2.1.3 Physician or provider course of care recommendation, or

 

  3.2.1.4 The member established that due to the enrollment and affiliation with
the RBHA as a person with a SMI, and in contrast to persons enrolled with an
Acute Care Contractor, there is demonstrable evidence to establish actual harm
or the potential for discriminatory or disparate treatment in:

 

  3.2.1.4.1 The access to, continuity or availability of acute care covered
services,

 

  3.2.1.4.2 Exercising client choice in provider,

 

32



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  3.2.1.4.3 Privacy rights,

 

  3.2.1.4.4 Quality of services provided, or

 

  3.2.1.4.5 Client rights under Arizona Administrative Code, Title 9,
Chapter 21.

 

  3.2.2 In regards to above language, a member must either demonstrate that the
discriminatory or disparate treatment has already occurred, or establish the
plausible potential of such treatment. It is insufficient for a member to
establish actual harm or the potential for discriminatory or disparate treatment
solely on the basis that they are enrolled in the RBHA.

 

  3.2.3 The Contractor shall take the following actions:

 

  3.2.3.1 Reduce to writing the member’s assertions of the actual or perceived
disparate treatment of individuals as a result of their enrollment in the
integrated plan.

 

  3.2.3.2 Complete an SMI Member Request to Transfer from a RBHA to an AHCCCS
Acute Care Contractor Form, as outlined in ACOM Policy 442.

 

  3.2.3.3 Confirm and document that the member is enrolled in SMI RBHA program.

 

  3.2.3.4 Provide documentation of efforts to investigate and resolve member’s
concern.

 

  3.2.3.5 Include any evidence provided by the member of actual or reasonable
likelihood of discriminatory or disparate treatment.

 

  3.2.3.6 Recommend approval or denial of request, and forward completed packet
to AHCCCS for approval or denial within seven calendar days of request.

AHCCCS shall:

 

  3.2.3.7 Review completed request packets received from the Contractor.

 

  3.2.3.8 Approve or deny the request in writing within 10 calendar days of
request from the member.

 

  3.2.4 Provide notice that includes the reasons for the denial and
appeal/hearing rights to the member for requests which are denied. In the event
the member files an appeal:

 

  3.2.4.1 AHCCCS will forward a copy of the appeal to the Contractor.

 

  3.2.4.2 The Contractor will continue efforts to resolve the concerns
identified in the appeal and ensure needed coordination activities take place
with the relevant parties throughout the appeal process.

 

  3.2.4.3 AHCCCS will notify the Contractor of the date and time of the hearing
and other relevant administrative proceedings.

 

33



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  3.2.4.4 The Contractor will provide AHCCCS with a summary, prior to the
hearing and within a timeframe requested by AHCCCS, of all efforts taken to
resolve the member’s concerns.

 

  3.2.4.5 The Contractor will designate a representative to participate in the
hearing and provide AHCCCS with information on how to contact the representative
during the time of the hearing.

 

  3.2.4.6 AHCCCS will notify the RBHA of the outcome of the appeal.

 

3.3 Prior Quarter Coverage

The Contractor acknowledges that:

 

  3.3.1 Pursuant to Federal Regulation, 42 CFR 435.915, AHCCCS is required to
implement Prior Quarter Coverage eligibility which expands the time period
during which AHCCCS pays for covered services for eligible individuals to
include services provided during any of the three months prior to the month the
individual applied for AHCCCS, if the individual met AHCCCS eligibility
requirements during that month.

 

  3.3.2 AHCCCS Contractors are not responsible for payment for covered services
received during the prior quarter.

 

  3.3.3 Upon verification or notification of Prior Quarter Coverage eligibility,
providers will be required to bill AHCCCS for services provided during a prior
quarter eligibility period.

 

3.4 Prior Period Coverage

The Contractor acknowledges that:

 

  3.4.1 AHCCCS provides Prior Period Coverage for the period of time prior to
the Title XIX member’s enrollment during which the member is eligible for
covered services.

 

  3.4.2 Prior Period Coverage refers to the time frame from the effective date
of eligibility (usually the first day of the month of application) until the
date the member is enrolled with the Contractor.

 

  3.4.3 The Contractor receives notification from AHCCCS of the member’s
enrollment.

 

  3.4.4 The Contractor is responsible for payment of all claims for medically
necessary covered services provided to members during prior period coverage.
This may include services provided prior to the Contract Year and in a
Geographic Service Area where the Contractor was not contracted at the time of
service delivery.

 

  3.4.5 AHCCCS Fee-For-Service will be responsible for the payment of claims for
prior period coverage for members who are found eligible for AHCCCS initially
through hospital presumptive eligibility and later are enrolled with the
Contractor. Therefore, for those members, the Contractor is not responsible for
Prior Period Coverage.

 

3.5 Hospital Presumptive Eligibility

As required under the Affordable Care Act, AHCCCS has established standards for
the State’s Hospital Presumptive Eligibility (HPE) program in accordance with
federal requirements. Qualified hospitals that

 

34



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

elect to participate in the HPE Program will implement a process consistent with
AHCCCS standards which determines applicants presumptively eligible for AHCCCS
Medicaid covered services. Persons determined presumptively eligible who have
not submitted a full application to AHCCCS will qualify for Medicaid services
from the date the hospital determines the individual to be presumptively
eligible through the last day of the month following the month in which the
determination of presumptive eligibility was made by the qualified hospital. For
persons who apply for presumptive eligibility and who also submit a full
application to AHCCCS, coverage of Medicaid services will begin on the date that
the hospital determines the individual to be presumptively eligible and will
continue through the date that AHCCCS issues a determination on that
application. All persons determined presumptively eligible for AHCCCS will be
enrolled with AHCCCS Fee-For-Service for the duration of the HPE eligibility
period. If a member made eligible via HPE is subsequently determined eligible
for AHCCCS via the full application process, Prior Period Coverage for the
member will also be covered by AHCCCS Fee-For-Service, and the member will be
enrolled with the Contractor only on a prospective basis.

 

4 SCOPE OF SERVICES

 

4.1 Overview

The Contractor’s ability to ensure the delivery of services requires a complete
and thorough understanding of the intricate, multi-layered service delivery
system in order to create a system of care that addresses the member’s needs.
The type, amount, duration, scope of services and method of service delivery
depends on a wide variety of factors including:

 

  4.1.1 Eligible populations,

 

  4.1.2 Covered services benefit package,

 

  4.1.3 Approach,

 

  4.1.4 Funding, and

 

  4.1.5 Member need.

The Contractor is required to comply with all terms in this Contract and all
applicable requirements in each document, guide and manual, however, particular
attention to requirements for effective service delivery should be paid to the
following:

 

  4.1.6 AHCCCS Covered Behavioral Health Services Guide,

 

  4.1.7 ADHS/DBHS Policy and Procedures Manual,

 

  4.1.8 AHCCCS Medical Policy Manual (AMPM), and

 

  4.1.9 AHCCCS Contractor Operations Manual (ACOM).

 

4.2 General Requirements for the System of Care

Regardless of the type, amount, duration, scope, service delivery method and
population served, Contractor’s service delivery system shall incorporate the
following elements:

 

  4.2.1 Coordinate and provide access to quality health care services informed
by evidence-based practice guidelines in a cost effective manner.

 

  4.2.2 Coordinate and provide access to quality health care services that are
culturally and linguistically appropriate, maximize personal and family voice
and choice, and incorporate a trauma-informed care approach.

 

  4.2.3 Coordinate and provide access to preventive and health promotion
services, including wellness services.

 

35



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.2.4 Coordinate and provide access to comprehensive care coordination and
transitional care across settings; follow-up from inpatient to other settings;
participation in discharge planning; and facilitating transfer from the
children’s system to the adult system of health care.

 

  4.2.5 Coordinate and provide access to chronic disease management support,
including self-management support.

 

  4.2.6 Coordinate and provide access to peer and family delivered support
services.

 

  4.2.7 Develop service plans that maximize personal and family voice and
choice.

 

  4.2.8 Coordinate and integrate clinical and non-clinical health-care related
needs and services.

 

  4.2.9 Implement health information technology to link services, facilitate
communication among treating professionals, and between the health team and
individual and family caregivers.

 

  4.2.10 Deliver services by providers that are appropriately licensed or
certified, operating within their scope of practice, and registered as an AHCCCS
provider.

 

  4.2.11 Apply the same standard of care for all members, regardless of the
member’s eligibility category.

 

  4.2.12 Deliver services that are sufficient in amount, duration and scope to
reasonably be expected to achieve the purpose for which the services are
furnished.

 

  4.2.13 Not arbitrarily deny or reduce the amount, duration, or scope of a
required service solely because of diagnosis, type of illness, or condition of
the member, 42 CFR 438.210 (a)(3) (iii).

 

  4.2.14 Have the discretion to place appropriate limits on a service on the
basis of criteria such as medical necessity or for utilization control, provided
the services furnished can reasonably be expected to achieve their purpose, 42
CFR 438.210(a)(3)(i) and (iii)) and 42 CFR 438.210(a) (4).

 

  4.2.15 Notify AHCCCS if, on the basis of moral or religious grounds, it elects
to not provide or reimburse for a covered service. The Contractor may propose a
solution to allow members’ access to the services. AHCCCS does not intend to
offer the services on a Fee-For-Service basis to the Contractor’s enrollees. If
AHCCCS does not approve the Contractor’s proposed solution, AHCCCS will
disenroll members who are seeking these services from the Contractor and assign
them to another Contractor, 42 CFR 438.56. That proposal must:

 

  4.2.15.1 Be submitted to AHCCCS in writing prior to entering into a contract
with AHCCCS or at least 60 days prior to the intended effective date of the
change in the scope of services based on moral or religious grounds;

 

  4.2.15.2 Place no financial or administrative burden on AHCCCS;

 

  4.2.15.3 Place no significant burden on members’ access to the services;

 

  4.2.15.4 Be accepted by AHCCCS in writing; and

 

  4.2.15.5 Acknowledge an adjustment to Capitation Rates and Contractor Specific
Requirements, depending on the nature of the proposed solution.

 

36



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.2.16 If AHCCCS approves the Contractor’s proposed solution for its members
to access the services, the Contractor must notify members how to access these
services when directed by AHCCCS. The notification and policy must be consistent
with the provisions of, 42 CFR 438.10, must be provided to newly assigned
members within 12 days of enrollment, and must be provided to all current
members at least 30 days prior to the effective date of the approved policy, 42
CFR 438.102(a)(2).

 

  4.2.17 Require subcontracted providers to offer the services described in the
Contract Section on, Health Education and Health Promotion Services.

 

  4.2.18 Require covered services to be medically necessary and cost effective
and to be provided by or coordinated by a primary care provider except for
annual well woman exams, behavioral health and children’s dental services, and
consistent with the terms of the demonstration, covered services must be
provided by or coordinated with a primary care provider.

 

  4.2.19 Provide covered services to members in accordance with all applicable
Federal and State laws, regulations and policies, including those listed by
reference in attachments and this Contract.

 

  4.2.20 Create and submit to AHCCCS according to instructions provided by
AHCCCS, a System of Care Plan that contains both Children’s and Adult System of
Care Sections with the following:

 

  4.2.20.1 Action steps and measurable outcomes that are aligned with the goals
and objectives in the statewide AHCCCS Annual System of Care Plan;

 

  4.2.20.2 Identifies and addresses regional needs and incorporates region-wide
program specific goals and objectives; and

 

  4.2.20.3 Incorporates changes to the service delivery system based upon
recommendations from the annual System of Care planning process that has
Contractor, member, family member and other community stakeholder attendance and
input.

 

  4.2.21 Submit to AHCCCS for approval, case manager ratio plans based on
national standards that will take into account member acuity, legal, and
environmental needs.

 

  4.2.22 Implement Adult Clinical Teams consistent with Substance Abuse and
Mental Health Service Administration (SAMHSA) Best Practices.

 

  4.2.23 Ensure that its providers, acting within the lawful scope of their
practice, are not prohibited or otherwise restricted from communicating freely
with members regarding their health care, medical needs and treatment options,
even if needed services are not covered by the Contractor, 42 CFR 438.102:

 

  4.2.23.1 The member’s health status, medical care or treatment options,
including any alternative treatment that may be self-administered, 42 CFR
438.100(b)(2);

 

  4.2.23.2 Information the member needs in order to decide among all relevant
treatment options;

 

  4.2.23.3 The risks, benefits, and consequences of treatment or non-treatment;
and

 

  4.2.23.4 The member’s right to participate in decisions regarding his or her
behavioral health care, including the right to refuse treatment, and to express
preferences about future treatment decisions, 42 CFR 438.100(b)(2)(iv).

 

  4.2.24 Deliver covered health services in accordance with the requirements of
any other funding source.

 

37



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.3 Behavioral Health Covered Services

The Contractor shall ensure the delivery of medically necessary and clinically
appropriate covered behavioral health services to eligible members in
conformance with the AHCCCS Covered Behavioral Health Services Guide.

 

4.4 Behavioral Health Service Delivery Approach

The Contractor shall:

 

  4.4.1 Provide each member with a behavioral health assessment in accordance
with AMPM Policy 320-O.

 

  4.4.2 Develop and revise the member’s individual service plan in conformance
with AMPM Policy 320-O.

 

  4.4.3 Make referrals to service providers.

 

  4.4.4 Coordinate care as described in Contract Section on, Care Coordination.

 

  4.4.5 Develop and implement transition, discharge and aftercare plans for each
person prior to discontinuation of covered services.

 

  4.4.6 Require subcontractors and providers to actively engage and involve
family members in service planning and service delivery.

 

  4.4.7 Submit all deliverables related to Behavioral Health Service Delivery
Approach in accordance with Exhibit-9, Deliverables.

 

4.5 Behavioral Health Services for Adult Members

The Contractor shall:

 

  4.5.1 Ensure services are delivered to adults in conformance with Exhibit-6,
Nine Guiding Principles for Recovery-Oriented Adult Behavioral Health Services
and Systems.

 

  4.5.2 Utilize the American Society of Addiction Medicine (ASAM) Criteria
(Third Edition, 2013) in substance use disorder assessments, service planning,
and level of care placement. See also AMPM 320-O.

 

  4.5.3 Implement Supported Employment.

 

  4.5.4 The Contractor shall participate in Community Collaborative Care Teams
with DES/DDD and submit deliverables related to members involved in Community
Collaborative Care Teams in accordance with AMPM Policy 570 and Exhibit-9,
Deliverables.

 

38



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.6 Behavioral Health Services for Child Members

The Contractor shall ensure:

 

  4.6.1 Delivery of services to children in conformance with the following:

 

  4.6.1.1 AHCCCS Clinical Guidance Documents:

 

  4.6.1.1.1 Support and Rehabilitation Services for Children, Adolescents and
Young Adults;

 

  4.6.1.1.2 Family and Youth Involvement in the Children’s Behavioral Health
System;

 

  4.6.1.1.3 The Unique Behavioral Health Service Needs of Children, Youth and
Families Involved with Department of Child Safety (DCS) (formerly known as CPS);

 

  4.6.1.1.4 Children’s Out-of-Home Services;

 

  4.6.1.1.5 The Child and Family Team;

 

  4.6.1.2 The Arizona Vision-Twelve Principles for Children Service Delivery as
outlined in AMPM Policy 430;

 

  4.6.1.3 AHCCCS Appointment Standards; and

 

  4.6.1.4 Acom Policy 449.

 

  4.6.2 The Contractor shall comply with established caseload ratios for case
managers assigned to serve children identified as having high/complex needs.

 

  4.6.3 The Contractor shall utilize a network of generalist support and
rehabilitation providers.

 

  4.6.4 The Contractor shall utilize Home Care Training to the Home Care Client
(HCTC) as an alternative to more restrictive levels of care when clinically
indicated.

 

  4.6.5 The Contractor shall implement AHCCCS’ method for in-depth review of
Child and Family Team (CFT) practice.

 

  4.6.6 The Contractor shall utilize acuity measure instruments as directed by
AHCCCS.

 

  4.6.7 Implement service delivery models as directed by AHCCCS.

 

  4.6.8 Specific Requirements for Services for Behavioral Health Services for
persons in legal custody of the Department of Child Safety (DCS) and adopted
children:

 

  4.6.8.1 Upon notification by Department of Child Safety that a child has been
taken into custody, the Contractor shall ensure that each child and family is
referred for ongoing behavioral health services for a period of at least six
months unless services are refused by the guardian or the child is no longer in
Department of Child Safety custody.

 

  4.6.8.2 A minimum of one monthly documented service is required. Services must
be provided to:

 

  4.6.8.2.1 Mitigate and address the child’s trauma;

 

  4.6.8.2.2 Support the child’s temporary caretakers;

 

  4.6.8.2.3 Promote stability and well-being; and

 

  4.6.8.2.4 Address the permanency goal of the child and family.

 

39



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.6.9 The Contractor shall report to AHCCCS information regarding members who
are in Department of Child Safety custody and have not yet been engaged in
behavioral health services. DCS will provide a monthly listing of children
placed in Department of Child Safety (DCS) custody. The Contractor shall compare
the DCS report with the Contractor’s own listing of DCS children receiving a
rapid response service. For any identified members in Department of Child Safety
custody who have not been engaged in behavioral health services, the Contractor
shall ensure that a rapid response service is delivered. The Contractor shall
submit to AHCCCS a monthly Department of Child Safety Rapid Response Monthly
Reconciliation Report as outlined in ACOM Policy 449 and as specified in
Exhibit-9, Deliverables.

 

  4.6.10 Member Advisory Council: To promote a collaborative effort to enhance
the service delivery system for members in out-of-home placement and adoptive
care, the Contractor shall establish a Member Advisory Council to provide input
and feedback on Policy and Programs focused on addressing the needs of members
in out-of-home placement and adopted members. The Member Advisory Council shall
meet at least quarterly and include a cross representation membership as
described in ACOM Policy 449. On an annual basis, the Contractor shall submit a
Member Advisory Council Plan to DHCM as specified in in Exhibit-9, Deliverables,
outlining the schedule of meetings, goals and objectives. See ACOM Policy 449
for additional requirements.

 

  4.6.11 The Contractor shall designate key staff and streamline communication
as delineated in Contract Section, Administrative requirements and ACOM Policy
449.

 

  4.6.12 The Contractor shall submit deliverables regarding member’s access to
behavioral health services and provider requests to terminate as outlined in
ACOM Policy 449 and as specified in Exhibit-9, Deliverables.

 

  4.6.13 The Contractor shall participate in Community Collaborative Care Teams
with DES/DDD and submit deliverables related to members involved in Community
Collaborative Care Teams in accordance with AMPM Policy 570 and Exhibit-9,
Deliverables.

 

  4.6.14 The Contractor must submit a quarterly narrative and data summary
(Behavioral Health Utilization and Timeframes for CMDP Members deliverable) that
specifically addresses successes and barriers associated with behavioral health
service delivery to CMDP members. Data elements should include utilization data
as well as any identified trends related to CMDP members, including but not
limited to quality of care, access, timeliness, and availability.

 

  4.6.15 The Contractor shall submit all deliverables regarding Behavioral
Health Services for Child Members in accordance with Exhibit-9, Deliverables.

 

4.7 Physical Health Care Covered Services

The Contractor shall:

 

  4.7.1 The Contractor, when medically necessary, shall ensure the delivery of
the following physical health care services to SMI members eligible to receive
physical health care services:

 

  4.7.2 Ambulatory Surgery includes surgical services for either emergency or
scheduled surgeries when provided in an ambulatory or outpatient setting, such
as a freestanding surgical center or a hospital-based outpatient surgical
setting.

 

40



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.3 Anti-hemophilic Agents and Related Services include services for the
treatment of hemophilia Von Willebrand’s disease, and Gaucher’s Disease.

 

  4.7.4 Audiology includes medically necessary audiology services to evaluate
hearing loss for all members, on both an inpatient and outpatient basis. Hearing
aids are covered only for members, age 18 through 20 receiving Early and
Periodic Screening, Diagnostic and Treatment (EPSDT) services.

 

  4.7.5 Chiropractic Services includes chiropractic services to members age 18
through 20 in order to ameliorate the member’s medical condition, subject to
limitations specified in 42 CFR 410.21, for Qualified Medicare Beneficiaries,
regardless of age, if prescribed by the member’s primary care provider (PCP) and
approved by the Contractor.

 

  4.7.6 Dialysis includes medically necessary dialysis, hemodialysis, peritoneal
dialysis, hemoperfusion, supplies, diagnostic testing and medication for all
members when provided by Medicare-certified hospitals or Medicare-certified end
stage renal disease (ESRD) providers. Services may be provided on an outpatient
basis or on an inpatient basis if the hospital admission is not solely to
provide chronic dialysis services.

 

  4.7.7 Early and Periodic Screening, Diagnostic and Treatment (EPSDT) The
Contractor shall provide comprehensive health care services through primary
prevention, early intervention, diagnosis and medically necessary treatment to
correct or ameliorate defects and physical or mental illnesses discovered by the
screenings for members under age 21. The Contractor shall ensure that these
members receive required health screenings including a comprehensive history,
developmental and behavioral health screenings, comprehensive unclothed physical
examination, appropriate vision testing, hearing testing, laboratory tests,
dental screenings and immunizations in compliance with the AHCCCS EPSDT
periodicity schedule, and the AHCCCS dental periodicity schedule (Exhibit 430-1
and 430-1A in the AMPM), including appropriate oral health screening intended to
identify oral pathology, including tooth decay and/or oral lesions, and the
application of fluoride varnish conducted by a physician, physician’s assistant
or nurse practitioner. The Contractor shall submit all applicable EPSDT reports
as required by the AHCCCS Medical Policy Manual. EPSDT providers must document
immunizations into the Arizona State Immunization Information System (ASIIS) and
enroll every year in the Vaccine for Children (VFC) program.

 

  4.7.8 Early Detection Health Risk Assessment, Screening, Treatment and Primary
Prevention includes primary prevention health education and health care services
through screening, diagnostic and medically necessary treatment for members 21
years of age and older. These services include, but are not limited to,
screening and treatment for hypertension; elevated cholesterol; colon cancer;
sexually transmitted diseases; tuberculosis; HIV/AIDS; breast and cervical
cancer; and prostate cancer. Nutritional assessment and treatment are covered
when medically necessary to meet the over and under nutritional needs of members
who may have a chronic debilitating disease. Physical examinations, diagnostic
work-ups and medically necessary immunizations are also covered in accordance
with A.A.C. R9-22-205.

 

  4.7.9 Well Exams: Well visits, such as, but not limited to, well woman exams,
breast exams, and prostate exams are covered for members 21 years of age and
older. For members under 21 years of age, AHCCCS continues to cover medically
necessary services under the EPSDT Program.

 

41



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.10 Emergency Services include emergency services specified in the AHCCCS
Medical Policy Manual Policy and, at a minimum, as follows:

 

  4.7.10.1 Emergency services facilities adequately staffed by qualified medical
professionals to provide pre-hospital, emergency care on a 24 hour a day, seven
day a week basis, for an emergency medical condition as defined by A.A.C. Title,
9, Chapter 22, Article 1;

 

  4.7.10.2 Emergency medical services are covered without prior authorization;

 

  4.7.10.3 All medical services necessary to rule out an emergency condition;

 

  4.7.10.4 Emergency transportation; and

 

  4.7.10.5 Additional emergency services information and requirements is
contained in AAC R9-22-201, et seq. and 42 CFR 438.114.

 

  4.7.11 Per Medicaid Managed Care regulations, [42 CFR 438.114; 42 CFR 422.113;
and 42 CFR 422.133], the following conditions apply with respect to coverage and
payment of emergency services for TXIX/XXI members the Contractor shall:

 

  4.7.11.1 Be financially responsible for all emergency medical services
including triage, physician assessment and diagnostic tests, when members
present in an emergency room setting;

 

  4.7.11.2 Reimburse ambulance transportation and/or other medically necessary
transportation provided to a member. Refer to ACOM Policy 432;

 

  4.7.11.3 Cover the cost of ambulance transportation and/or other medically
necessary transportation provided to a member who requires behavioral services
after medical stabilization;

 

  4.7.11.4 Cover cost for medically necessary professional psychiatric
consultations in either emergency room or inpatient settings; and

 

  4.7.11.5 Cover and pay for emergency services regardless of whether the
provider that furnishes the service has a subcontract with the Contractor.

 

  4.7.12 The Contractor may not deny payment for treatment obtained under either
of the following circumstances for TXIX/XXI members:

 

  4.7.12.1 A member had an emergency medical condition, including cases in which
the absence of medical attention would not have resulted in the outcomes
identified in the definition of emergency medical condition under, 42 CFR
438.114; or

 

  4.7.12.2 Contractor’s representative, an employee or subcontracting provider,
instructs the member to seek emergency medical services.

 

  4.7.13 The Contractor may not limit what constitutes an emergency medical
condition as defined in, 42 CFR 438.114, on the basis of lists of diagnoses or
symptoms.

 

  4.7.14

The Contractor may not refuse to cover emergency services based on the failure
of the emergency room provider, hospital, or fiscal agent to notify the
Contractor of the member’s screening and treatment within 10 calendar days of
presentation for emergency services. Claims submission by the hospital within 10
calendar

 

42



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  days of presentation for the emergency services constitutes notice to the
Contractor. This notification requirement applies only to the provision of
emergency services.

 

  4.7.15 The Contractor may not require notification of Emergency Department
treat and release visits as a condition of payment unless the Contractor has
prior approval from AHCCCS.

 

  4.7.16 The Contractor may not hold a member who has an emergency medical
condition liable for payment of subsequent screening and treatment needed to
diagnose the specific condition or stabilize the patient. The attending
emergency physician, or the provider actually treating the member, is
responsible for determining when the member is sufficiently stabilized for
transfer or discharge, and such determination is binding on the Contractor
responsible for coverage and payment. The Contractor shall comply with Medicaid
Managed Care guidelines regarding the coordination of poststabilization care.

 

  4.7.17 Family Planning includes family planning services in accordance with
the AHCCCS Medical Policy Manual and consistent with the terms of the
demonstration, for all members (male and female) who choose to delay or prevent
pregnancy. These include medical, surgical, pharmacological, laboratory
services, and contraceptive devices. Information and counseling, which allow
members to make informed decisions regarding family planning methods, shall also
be included. If the Contractor does not provide family planning services, it
must subcontract for these services through another health care delivery system.

 

  4.7.18 Foot and Ankle Services for members age 18 through 20 includes foot and
ankle care services for members age 18 through 20 to include bunionectomies,
casting for the purpose of constructing or accommodating orthotics, medically
necessary orthopedic shoes that are an integral part of a brace, and medically
necessary routine foot care for patients with a severe systemic disease that
prohibits care by a nonprofessional person.

 

  4.7.19 Foot and Ankle Services for member age 21 and older includes foot and
ankle care services to include wound care, treatment of pressure ulcers,
fracture care, reconstructive surgeries, and limited bunionectomy services.
Medically necessary routine foot care services are only available for members
with a severe systemic disease that prohibits care by a nonprofessional person
as described in the AHCCCS Medical Policy Manual.

 

  4.7.20 Pursuant to A.R.S. §36-2907, podiatry services performed by a
podiatrist licensed pursuant to A.R.S. Title 32, Chapter 7 are covered for
members when ordered by a primary care physician or primary care practitioner.

 

  4.7.21 Home and Community Based Services (HCBS) includes Assisted Living
facility, alternative residential setting, or home and community based services
as defined in A.A.C. Title, 9, Chapter 22, Article 2 and A.A.C. Title, 9,
Chapter 28, Article 2 that meet the provider standards described in A.A.C.
Title, 9, Chapter 28, Article 5, and subject to the limitations set forth in the
AHCCCS Medical Policy Manual. These services are covered in lieu of a nursing
facility.

 

  4.7.22 Home Health Services includes services provided under the direction of
a physician to prevent hospitalization or institutionalization and may include
nursing, therapies, supplies and home health aide services provided on a
part-time or intermittent basis. The Contractor is prohibited from paying for an
item or service (other than an emergency item or service, not including items or
services furnished in an emergency room of a hospital) for home health care
services provided by an agency or organization, unless AHCCCS Provider
Registration verifies compliance with the surety bond requirements specified in
Sections 1861(o)(7) and 1903(i)(18) of the Social Security Act.iv

 

43



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.23 Hospice includes covered services for members that are certified by a
physician as being terminally ill and having six months or less to live.
Additional detail on covered hospice services is contained in AHCCCS Medical
Policy Manual.

 

  4.7.24 Hospital inpatient services include semi-private accommodations for
routine care, intensive and coronary care, surgical care, obstetrics and newborn
nurseries, and behavioral health emergency/crisis services. If the member’s
medical condition requires isolation, private inpatient accommodations are
covered. Nursing services, dietary services and ancillary services such as
laboratory, radiology, pharmaceuticals, medical supplies, blood and blood
derivatives, etc. are also covered. Outpatient hospital services include any of
the above services which may be appropriately provided on an outpatient or
ambulatory basis such as laboratory, radiology, therapies and ambulatory
surgery. Observation services may be provided on an outpatient basis, if
determined reasonable and necessary to decide whether the member should be
admitted for inpatient care. Observation services include the use of a bed and
periodic monitoring by hospital nursing staff and other staff to evaluate,
stabilize or treat medical conditions of a significant degree of instability and
disability. Additional detail on limitations on hospital stays is contained in
the AHCCCS Medical Policy Manual.

 

  4.7.25 Immunizations include immunizations for adults age 21 years and older
including but not limited to: medically necessary diphtheria, tetanus, pertussis
vaccine (DTap), influenza, pneumococcus, rubella, measles and hepatitis-B and
others as medically indicated. Immunizations for members age 18 through twenty
20 include, but are not limited to: diphtheria, tetanus, pertussis vaccine
(DTaP), inactivated polio vaccine (IPV), measles, mumps, rubella vaccine (MMR),
H. influenza, type B (HIB), hepatitis B (Hep B), hepatitis A (Hep A), Human
Pappiloma virus (HPV) through age 20 for both males and females, pneumococcal
conjugate (PCV) and varicella zoster virus (VZV) vaccine. Additional detail on
current immunization requirements is contained in the AHCCCS Medical Policy
Manual.

 

  4.7.26 Incontinence Briefs: In general, incontinence briefs (diapers) are not
covered for members unless medically necessary to treat a medical condition.
However, for AHCCCS members over three years of age and under 21 years of age
incontinence briefs, including pull-ups and incontinence pads, are also covered
to prevent skin breakdown and to enable participation in social community,
therapeutic, and educational activities under limited circumstances. In
addition, effective December 15, 2014 for members in the ALTCS Program who are
21 years of age and older, incontinence briefs, including pull-ups and
incontinence pads are also covered in order to prevent skin breakdown as
outlined in AMPM Policy 310-P. See A.A.C. R9-22-212 and AMPM Chapters 300 and
400.

 

  4.7.27 Laboratory including laboratory services for diagnostic, screening and
monitoring purposes are covered when ordered by the member’s PCP, other
attending physician or dentist, and provided by a CLIA (Clinical Laboratory
Improvement Act) approved free-standing laboratory or hospital laboratory,
clinic, physician office or other health care facility laboratory. Upon written
request, the Contractor may obtain laboratory test data on members from a
laboratory or hospital-based laboratory subject to the requirements specified in
A.R.S. §36-2903(Q) and (R). The data shall be used exclusively for quality
improvement activities and health care outcome studies required and approved by
AHCCCS.

 

44



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.28 Maternity includes pre-conception counseling, pregnancy identification,
prenatal care, treatment of pregnancy related conditions, labor and delivery
services, and postpartum care for members. Services may be provided by
physicians, physician assistants, nurse practitioners, certified nurse midwives,
or licensed midwives. Additional details for maternity services are contained in
Scope of Work Section on, Maternity Care Provider Standards. The Contractor
shall allow women to receive up to 48 hours of inpatient hospital care after a
routine vaginal delivery and up to 96 hours of inpatient care after a cesarean
delivery. The attending health care provider, in consultation with the mother,
may discharge the mother prior to the minimum length of stay. The Contractor
shall inform all pregnant members of voluntary prenatal HIV testing and the
availability of medical counseling if the test is positive. The Contractor shall
provide information in the member handbook and annually in the member
newsletter, to encourage pregnant women to be tested and instructions about
where to be tested. Semi-annually, the Contractor shall report to ADHS, the
number of pregnant women who have been identified as HIV/AIDS-positive. This
report is due no later than 15 days after the end of the second and fourth
quarters of the Contract Year. Members who transition to a new Contractor or
become enrolled during their third trimester must be allowed to complete
maternity care with their current AHCCCS registered provider, regardless of
contractual status, to ensure continuity of care.

 

  4.7.29 Medical Foods includes foods subject to the limitations defined in the
AMPM for members diagnosed with a metabolic condition included under the ADHS
Newborn Screen Program and specified in the AMPM. The medical foods, including
metabolic formula and modified low protein foods, must be prescribed or ordered
under the supervision of a physician.

 

  4.7.30 Medical Supplies, Durable Medical Equipment (DME), and Prosthetic
Devices: includes services prescribed by the member’s PCP, attending physician
or practitioner, or by a dentist as described in the AHCCCS Medical Policy
Manual. Prosthetic devices must be medically necessary and meet criteria as
described in the AHCCCS Medical Policy Manual. For persons age 21 or older,
AHCCCS will not pay for microprocessor controlled lower limbs and microprocessor
controlled joints for lower limbs. Medical equipment may be rented or purchased
only if other sources are not available which provide the items at no cost. The
total cost of the rental must not exceed the purchase price of the item.
Reasonable repairs or adjustments of purchased equipment are covered to make the
equipment serviceable and/or when the repair cost is less than renting or
purchasing another unit and include exclusions as stated in AMPM Chapter 300.

 

  4.7.31 Nursing Facility includes services in nursing facilities, including
religious non-medical health care institutions for members who require
short-term convalescent care not to exceed 90 days per Contract Year. In lieu of
a nursing facility, the member may be placed in an assisted living facility, an
alternative residential setting, or receive home and community based services as
defined in 4.7.22 above and the Scope of Work, Section on, Physical Health Care
Covered Services.

 

  4.7.32 Nursing facility services must be provided in a dually-certified
Medicare/Medicaid nursing facility, which includes in the per-diem rate: nursing
services; basic patient care equipment and sickroom supplies; dietary services;
administrative physician visits; non-customized DME; necessary maintenance and
rehabilitation therapies; over-the-counter medications; social, recreational and
spiritual activities; and administrative, operational medical direction
services. Additional detail on Nursing Facility Reimbursement is contained in
the Scope of Work.

 

45



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.33 The Contractor shall notify the Assistant Director of the Division of
Member Services, by Email, when a member has been residing in a nursing
facility, alternative residential facility or receiving home and community based
services for 45 days. This will allow AHCCCS time to follow-up on the status of
the ALTCS application and to consider potential Fee-For-Service coverage, if the
stay goes beyond the 90 day per contract year maximum. The notice should be sent
via e-mail to HealthPlan45DayNotice@azahcccs.gov and must include the following:

 

  4.7.33.1 Member name,

 

  4.7.33.2 AHCCCS ID,

 

  4.7.33.3 Date of birth,

 

  4.7.33.4 Name of facility,

 

  4.7.33.5 Admission date to the facility,

 

  4.7.33.6 Date the member will reach the 90 days, and

 

  4.7.33.7 Name of Contractor of enrollment.

 

  4.7.34 Nutrition includes nutritional assessments conducted as a part of the
EPSDT screenings for members age 18 through 20, and to assist members 21 years
of age and older whose health status may improve with over and under nutritional
intervention. Assessment of nutritional status on a periodic basis may be
provided as determined necessary, and as a part of the health risk assessment
and screening services provided by the member’s PCP. Assessments may also be
provided by a registered dietitian when ordered by the member’s PCP. Nutritional
therapy on an enteral, parenteral or oral basis, when determined medically
necessary to provide either complete daily dietary requirements or to supplement
a member’s daily nutritional and caloric intake is covered according to criteria
specified in the AHCCCS Medical Policy Manual.

 

  4.7.35 Oral Health includes medically necessary dental services for members,
age 18 through 20, including emergency dental services, dental screening and
preventive services in accordance with the AHCCCS Dental Periodicity Schedule,
as well as therapeutic dental services, dentures, and pre-transplantation dental
services.

The Contractor shall:

 

  4.7.35.1 Monitor compliance with the AHCCCS Dental Periodicity Schedule for
dental screening services;

 

  4.7.35.2 Ensure that members are notified in writing when dental screenings
are due if the member has not been scheduled for a visit. If a dental screening
is not received by the member, a second written notice must be sent. Members age
18 through 20 may request dental services without referral and may choose a
dental provider within the Contractor’s provider network;

 

  4.7.35.3 For members 21 years of age and older, the Contractor shall cover
medical and surgical services furnished by a dentist only to the extent such
services may be performed under state law either by a physician or by a dentist
in conformance with A.A.C. R9-22-207. These services would be considered
physician services if furnished by a physician; and

 

  4.7.35.4 Refer to the AHCCCS Medical Policy Manual for additional detail on
oral health dental services that are covered for pre-transplant candidates and
for members with cancer of the jaw, neck or head.

 

46



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.36 Orthotics, Orthotics are covered for AHCCCS members under the age of 21
as outlined in AMPM Policy 430. Orthotics are covered for AHCCCS members 21
years of age and older if all of the following apply:

 

  4.7.36.1 The use of the orthotic is medically necessary as the preferred
treatment option and consistent with Medicare guidelines;

 

  4.7.36.2 The orthotic is less expensive than all other treatment options or
surgical procedures to treat the same diagnosed condition; and

 

  4.7.36.3 The orthotic is ordered by a physician or primary care practitioner.

Medical equipment may be rented or purchased only if other sources, which
provide the items at no cost, are not available. The total cost of the rental
must not exceed the purchase price of the item. Reasonable repairs or
adjustments of purchased equipment are covered for all members to make the
equipment serviceable and/or when the repair cost is less than renting or
purchasing another unit. The component will be replaced if at the time
authorization is sought documentation is provided to establish that the
component is not operating effectively.

 

  4.7.37 Physician includes physician services for medical assessment,
treatments and surgical services provided by licensed allopathic or osteopathic
physicians.

 

  4.7.38 Poststabilization Care Services Coverage and Payment includes services,
related to an emergency medical condition, provided after the member’s condition
is sufficiently stabilized in order to maintain, improve or resolve the member’s
condition so that the member could be safely discharged or transferred to
another location, 42 CFR 438-114(a). Pursuant to A.A.C. R9-22-210 and [42 CFR
438.114; 42 CFR 422.113(c) and 42 CFR 422.133], the following conditions apply
for coverage and payment of poststabilization care services, except where
otherwise stated in this Contract. Cover and pay for poststabilization care
services without authorization, regardless of whether the provider that delivers
the service has a subcontract with the Contractor, as follows:

 

  4.7.38.1 Poststabilization care services were pre-approved by the Contractor;
or

 

  4.7.38.2 Poststabilization care services were not pre-approved by the
Contractor because the Contractor did not respond to the treating provider’s
request for pre-approval within one hour after the treating provider’s request
or could not be contacted for pre-approval.

 

  4.7.39 In situations when the Contractor representative and the treating
physician cannot reach agreement concerning the member’s care and a Contractor
physician is not available for consultation, the Contractor must give the
treating physician the opportunity to consult with a Contractor physician and
the treating physician may continue with care of the patient until a Contractor
physician is reached or one of the criteria in, 42 CFR 422.113(c)(3) is met.

 

47



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.40 Pursuant to, 42 CFR 422.113(c)(3), the Contractor’s financial
responsibility for poststabilization care services that have not been
pre-approved ends when:

 

  4.7.40.1 A Contractor physician with privileges at the treating hospital
assumes responsibility for the member’s care;

 

  4.7.40.2 A Contractor physician assumes responsibility for the member’s care
through transfer;

 

  4.7.40.3 A Contractor representative and the treating physician reach an
agreement concerning the member’s care; or

 

  4.7.40.4 The member is discharged.

 

  4.7.41 Pregnancy Termination, includes pregnancy termination coverage if the
pregnant member suffers from a physical disorder, physical injury, or physical
illness, including a life endangering physical condition caused by or arising
from the pregnancy itself, that would, as certified by a physician, place the
member in danger of death unless the pregnancy is terminated, or the pregnancy
is a result of rape or incest. The attending physician must acknowledge that a
pregnancy termination has been determined medically necessary by submitting the
Certificate of Necessity for Pregnancy Termination. This certificate must be
submitted to the Contractor’s Medical Director and meet the requirements
specified in the AMPM and in accordance with Exhibit-9, Deliverables. The
Certificate must certify that, in the physician’s professional judgment, the
criteria have been met.

 

  4.7.42 Prescription Medications, includes medications ordered by a PCP,
attending physician, dentist or other authorized prescriber and dispensed under
the direction of a licensed pharmacist subject to limitations related to
prescription supply amounts, Contractor formularies and prior authorization
requirements. An appropriate over-the-counter medication may be prescribed as
defined in the AHCCCS Medical Policy Manual when it is determined to be a
lower-cost alternative to a prescription medication. Additional detail is
contained in Scope of Work Section on, Medications. Additional detail for
coverage of Medicare Part D prescription medications is contained in Scope of
Work, Sections on, Medicare Services and Cost Sharing and Medicare Part D. The
Contractor shall comply with the AMPM Policy 310-V.

 

  4.7.43 340B Drug Pricing Program: All federally reimbursable drugs identified
in the 340B Drug Pricing Program are required to be billed at the lesser of: 1)
the actual acquisition cost of the drug or 2) the 340B ceiling price. The
Contractor shall ensure that these drugs be reimbursed at the lesser of the two
amounts above plus a professional (dispensing) fee. See Laws 2016, Second
Regular Session, Chapter 122, A.R.S. §36-2930.03, and A.A.C. R9-22-710 (C) for
further details. The 340B drug pricing program includes:

 

Eligible Organizations and Covered Entities

  

Effective Date

Drugs dispensed by FQHC/RHC and FQHC Look-Alike 340B pharmacies    Already
implemented Drugs dispensed by other 340B covered entities    Effective the
later of January 1, 2017 or upon CMS approval Drugs administered by 340B entity
providers (including drugs administered by physicians)    To Be Determined
during CYE 17

 

48



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

Drugs dispensed by licensed hospitals and outpatient facilities that are owned
or operated by a licensed hospital    Excluded from 340B reimbursement mandate
at this time Drugs administered by providers in licensed hospital and outpatient
facilities that are owned or operated by a licensed hospital.    Excluded from
340B reimbursement mandate at this time

 

  4.7.43.1 The Contractor is required to comply with any changes to
reimbursement methodology for 340B entities.

 

  4.7.43.2 Pharmaceutical Rebates: The Contractor, including the Contractor’s
Pharmacy Benefit Manager (PBM), is prohibited from negotiating any rebates with
drug manufacturers for preferred or other pharmaceutical products when AHCCCS
has a supplemental rebate contract for the product(s). A listing of products
covered under supplemental rebate agreements will be available on the AHCCCS
website under the Pharmacy Information section.

 

  4.7.43.3 If the Contractor or its PBM has an existing rebate agreement with a
manufacturer, all outpatient drug claims, including provider-administered drugs
for which AHCCCS is obtaining supplemental rebates, must be exempt from such
rebate agreements. For pharmacy related encounter data information see the
Contract Section on, Encounter Data Reporting.

 

  4.7.43.4 Medicare Part D: AHCCCS covers federally reimbursable drugs ordered
by a PCP, attending physician, dentist or other authorized prescriber and
dispensed by or under the direction of a licensed pharmacist in accordance with
Arizona State Board of Pharmacy Rules and Regulations, subject to limitations
related to prescription supply amounts, and the Contractor’s prior authorization
requirements if they are excluded from Medicare Part D coverage. Medications
that are covered by Part D, but are not on a specific Part D Health Plan’s
formulary are not considered excluded drugs and are not covered by AHCCCS. This
applies to members who are enrolled in Medicare Part D or are eligible for
Medicare Part D. See AMPM Chapter 300, Section 310-V.

 

  4.7.44 Primary Care Provider (PCP) includes those medically necessary covered
services provided by a physician, physician assistant or nurse practitioner
selected by, or assigned to, the member. The PCP provides primary health care
and serves as a coordinator in referring the member for specialty medical
services, 42 CFR 438.208(b). The PCP is responsible for maintaining the member’s
primary medical record, which contains documentation of all health risk
assessments and health care services of which they are aware whether or not they
were provided by the PCP.

 

  4.7.45 Radiology and Medical Imaging includes medically necessary services
ordered by the member’s PCP, attending physician or dentist for diagnosis,
prevention, treatment, or assessment of a medical condition.

 

49



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.7.46 Rehabilitation Therapy includes occupational, physical and speech
therapies prescribed by the member’s PCP or attending physician for acute health
condition and the member must have the potential for improvement due to the
rehabilitation. Occupational and Speech therapy is covered for all members
receiving inpatient hospital or nursing facility services.

 

  4.7.47 Occupational Therapy and Speech therapy services provided on an
outpatient basis are only covered for members age 18 through 20. Physical
Therapy is covered for all members in both inpatient and outpatient settings.
Outpatient physical therapy under the age of 21 is subject to visit limits per
contract year as described in the AMPM.

 

  4.7.48 Respiratory Therapy includes respiratory therapy services covered in
inpatient and outpatient settings when prescribed by the member’s PCP or
attending physician, and is necessary to restore, maintain or improve
respiratory functioning.

 

  4.7.49 Transplantation of Organs and Tissue, and Related Immunosuppressant
Drugs includes services covered subject to the limitations in the AHCCCS Medical
Policy Manual for members diagnosed with specified medical conditions. Services
include: pre-transplant inpatient or outpatient evaluation; donor search;
organ/tissue harvesting or procurement; preparation and transplantation
services; and convalescent care. In addition, if a member receives a transplant
covered by a source other than AHCCCS, medically necessary non-experimental
services are provided, within limitations, after the discharge from the physical
health care hospitalization for the transplantation. AHCCCS maintains specialty
contracts with transplantation facility providers for the Contractor’s use or
the Contractor may select its own transplantation provider.

 

  4.7.50 Transportation includes emergency and non-emergency medically necessary
transportation. Emergency transportation, including transportation initiated by
an emergency response system such as 911, may be provided by ground, air or
water ambulance to manage a member’s emergency medical condition at an emergency
scene and to transport the member to the nearest appropriate medical facility.
Non-emergency transportation shall be provided for members who are unable to
provide their own transportation for covered services. The Contractor shall
ensure that members have coordinated, reliable, medically necessary
transportation to ensure members arrive on-time for regularly scheduled
appointments and are picked up upon completion of the entire scheduled
treatment.

 

  4.7.51 Treat and Refer: Interaction with an individual who has accessed 911 or
a similar public emergency dispatch number, but whose illness or injury does not
require ambulance transport to an emergency department based on the clinical
information available at that time. The interaction must include:
(1) documentation of an appropriate clinical and/or social evaluation, (2) a
treatment/referral plan for accessing social, behavioral, and/or healthcare
services that address the patient’s immediate needs, and (3) evidence of efforts
to follow-up with the patient to ascertain adherence with the treatment plan,
and (4) documentation of efforts to assess customer satisfaction with the treat
and refer visit. Treat and Refer standing orders shall be consistent with
medical necessity and consider patient preference when the clinical condition
allows.

 

  4.7.52

Triage/Screening and Evaluation includes services provided by physical health
care hospitals, IHS facilities, tribally owned and/or operated 638 facility and
after-hours settings to determine whether or not an emergency exists, to assess
the severity of the member’s medical condition and determine services necessary
to

 

50



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  alleviate or stabilize the emergent condition. Triage/screening services must
be reasonable, cost effective and meet the criteria for severity of illness and
intensity of service.

 

  4.7.53 Vision Services/Ophthalmology/Optometry includes all medically
necessary emergency eye care, vision examinations, prescriptive lenses and
frames, and treatments for conditions of the eye for all members age 18 to
through 20. For members who are 21 years of age and older, the Contractor shall
provide emergency care for eye conditions which meet the definition of an
emergency medical condition, cataract removal, and medically necessary vision
examinations and prescriptive lenses and frames, if required following cataract
removal and other eye conditions as described in the AHCCCS Medical Policy
Manual. Members shall have full freedom to choose, within the Contractor’s
network, a practitioner in the field of eye care, acting within the scope of
their practice, to provide the examination, care or treatment for which the
member is eligible. A practitioner in the field of eye care is defined to be
either an ophthalmologist or an optometrist.

 

  4.7.54 Submit all deliverables related to Physical Health Care Covered
Services in accordance with Exhibit-9, Deliverables.

 

4.8 Integrated Health Care Service Delivery for SMI Members

The Contractor shall incorporate the following elements into its integrated
health care service delivery system approach:

 

  4.8.1 A treatment team, which includes a psychiatrist or equivalent behavioral
health medical professional and an assigned primary care physician with an
identified single point of contact;

 

  4.8.2 Member and family voice and choice;

 

  4.8.3 Whole-person oriented care;

 

  4.8.4 Quality and safety;

 

  4.8.5 Accessible care;

 

  4.8.6 Effective use of a comprehensive Care Management Program as described
in, Contract Sections on, Care Management Program Goals, and Care Management
Program General Requirements;

 

  4.8.7 Coordination of care as described in Contract Section on, Care
Coordination;

 

  4.8.8 Health education and health promotion services described in the Contract
Section on, Health Education and Health Promotion Services;

 

  4.8.9 Improved whole health outcomes of members;

 

  4.8.10 Utilize peer and family delivered support services;

 

  4.8.11 Make referrals to appropriate community and social support services;
and

 

  4.8.12 Utilize health information technology to link services.

 

  4.8.13 Maximize the use of existing behavioral and physical health
infrastructure including:

 

  4.8.13.1 SMI clinics,

 

  4.8.13.2 Primary Care Providers currently serving SMI members,

 

51



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.8.13.3 Community Health Centers, and

 

  4.8.13.4 Peer and family run organizations.

 

4.9 Health Education and Health Promotion Services

The Contractor shall provide:

 

  4.9.1 Assistance and education for appropriate use of health care services;

 

  4.9.2 Assistance and education about health risk-reduction and healthy
lifestyle choices including tobacco cessation;

 

  4.9.3 Screening for tobacco use with the Ask, Advise, and Refer model and
refer to the Arizona Smokers Helpline utilizing the proactive referral process;

 

  4.9.4 Education to SMI members to access Contractor’s Nurse call service;

 

  4.9.5 Assistance and education for self-care and management of health
conditions, including wellness coaching;

 

  4.9.6 Assistance and education for EPSDT services for members including
education and health promotion for dental/oral health services;

 

  4.9.7 Assistance and education about maternity care programs and services for
pregnant women including family planning; and

 

  4.9.8 Assistance and education about self-help programs or other community
resources that are designed to improve health and wellness.

 

4.10 American Indian Member Services

The Contractor shall:

 

  4.10.1 Provide access to all applicable covered services to Medicaid eligible
American Indians within the assigned Geographic Service Area of Greater Arizona,
whether they live on or off the reservation.

 

  4.10.2 Cover costs of emergency services and medically necessary services for
eligible American Indian members when members are referred off reservation
and/or services are rendered at non-IHS or tribally owned or operated
facilities.

 

  4.10.3 Not be responsible for payment for medically necessary services
provided to Medicaid eligible members at IHS or a tribally owned and operated
facility; AHCCCS is responsible for these payments.

 

  4.10.4 Provide medically necessary covered services to eligible American
Indians through agreements with tribes, IHS facilities, and other providers of
services. Contractor may serve eligible American Indians on reservation with
agreement from the tribe.

 

  4.10.5 Develop and maintain a network of providers that can deliver culturally
and linguistically appropriate services to American Indian members.

 

  4.10.6 Recognize that in addition to services provided through the Contractor,
American Indian members through their enrollment choice can always receive
services from an IHS or a 638 tribal facility.

 

52



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.11 Medications

The Contractor shall:

 

  4.11.1 Develop and maintain a drug list in conformance with the AMPM Policy
310-V.

 

  4.11.2 At a minimum:

 

  4.11.2.1 Include all drugs listed on the AHCCCS Drug List for SMI members
eligible to receive physical health services under this Contract;

 

  4.11.2.2 Provide coverage of all federally reimbursable medications based on
medical necessity;

 

  4.11.2.3 The available medications on the Behavioral Health Drug List, for
members eligible to receive behavioral health services under this Contract; and

 

  4.11.2.4 Medications to treat anxiety, depression and attention deficit
hyperactivity disorder (ADHD).

 

  4.11.3 Provide generic and branded reimbursement guarantees, an aggressive
Maximum Allowable Cost (MAC) pricing program, generic dispensing rate guarantee,
and utilization methodologies to dispense the least costly, clinically
appropriate medication and report the rebates in conformance with requirements
in the AHCCCS Financial Reporting Guide for RBHA Contractors.

 

4.12 Prescription Medications

 

  4.12.1 Includes medications ordered by a PCP, attending physician, dentist or
other authorized prescriber and dispensed under the direction of a licensed
pharmacist subject to limitations related to prescription supply amounts,
Contractor formularies and prior authorization requirements. An appropriate
over-the-counter medication may be prescribed as defined in the AHCCCS Medical
Policy Manual when it is determined to be a lower-cost alternative to a
prescription medication. Additional detail is contained in Scope of Work Section
on Medications, Additional detail for coverage of Medicare Part D prescription
medications is contained in Scope of Work Sections on, Medicare Services and
Cost Sharing and Medicare Part D. The Contractor shall comply with the AMPM
Policy 310-V.

 

4.13 Medication Management Services

 

  4.13.1 For members determined to have a SMI, the Contractor shall allow PCPs
to treat members diagnosed with anxiety, depression and Attention Deficit
Hyperactivity Disorder (ADHD). For purposes of medication management, it is not
required that the PCP be the member’s assigned PCP. PCP’s who treat members with
these behavioral health conditions may provide medication management services
including prescriptions, laboratory and other diagnostic tests necessary for
diagnosis, and treatment. The Contractor shall make available, on the
Contractor’s formulary, medications for the treatment of these disorders. The
Contractor is responsible for these services both in the prospective and prior
period coverage timeframes.

 

  4.13.2

Tool Kits: Clinical tool kits for the treatment of anxiety, depression, and ADHD
are available in the AMPM. Refer to AMPM Appendix E, Childhood and Adolescent
Behavioral Health Tool Kits and Appendix F Behavioral Health Tool Kits. These
tool kits are a resource only and may not apply to all patients and all clinical
situations. The tool kits are not intended to replace clinical judgment. The
Contractor shall ensure that PCPs who have an interest or are

 

53



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  actively treating members with these disorders are aware of these resources
and/or are utilizing other recognized, clinical tools/evidence-based
guidelines. The Contractor shall develop a monitoring process to ensure that
PCPs utilize evidence-based guidelines/recognized clinical tools when
prescribing medications to treat depression, anxiety, and ADHD.

 

  4.13.3 Step Therapy: The Contractor may implement step therapy for behavioral
health medications used for treating anxiety, depression and ADHD disorders. The
Contractor shall provide education and training for providers regarding the
concept of step therapy. If the T/RBHA/behavioral health provider provides
documentation to the Contractor that step therapy has already been completed for
the conditions of anxiety, depression or ADHD, or that step therapy is medically
contraindicated; the Contractor shall continue to provide the medication at the
dosage at which the member has been stabilized by the behavioral health
provider. In the event the PCP identifies a change in the member’s condition,
the PCP may utilize step therapy until the member is stabilized for the
condition of anxiety, depression or ADHD. The Contractor shall monitor PCPs to
ensure that they prescribe medication at the dosage at which the member has been
stabilized.

 

4.14 Laboratory Testing Services

The Contractor shall:

 

  4.14.1 Use laboratory testing sites that have either a Clinical Laboratory
Improvement Amendments (CLIA) Certificate of Waiver or a Certificate of
Registration along with a CLIA identification number.

 

  4.14.2 Verify that laboratories satisfy all requirements in, 42 CFR 493,
Subpart A, General Provisions.

 

  4.14.3 Cover laboratory services for diagnostic, screening and monitoring
purposes when ordered by the member’s PCP, other attending physician or dentist,
and provided by a CLIA approved free-standing laboratory or hospital laboratory,
clinic, physician office or other health care facility laboratory.

 

  4.14.4 Require all clinical laboratories to provide verification of CLIA
Licensure or Certificate of Waiver during the provider registration process.
Failure to do so shall result in either a termination of an active provider ID
number or denial of initial registration.

 

  4.14.5 Apply the following requirements to all clinical laboratories:

 

  4.14.5.1 Pass-through billing or other similar activities with the intent to
avoid the requirements in the Scope of Work, Laboratory Testing Services, is
prohibited;

 

  4.14.5.2 Clinical laboratory providers who do not comply with the requirements
in the Scope of Work, Laboratory Testing Services, may not be reimbursed;

 

  4.14.5.3 Laboratories with a Certificate of Waiver are limited to providing
only the types of tests permitted under the terms of their waiver;

 

  4.14.5.4 Laboratories with a Certificate of Registration are allowed to
perform a full range of laboratory tests;

 

54



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.14.5.5 Manage and oversee the administration of laboratory services through
subcontracts with qualified services providers to deliver laboratory services;

 

  4.14.5.6 Obtain laboratory test data on Title XIX/XXI eligible members from a
laboratory or hospital based laboratory subject to the requirements in A.R.S.
§36-2903(Q) (1-6) and (R), upon written request; and

 

  4.14.5.7 Use the data in Contract Section on, Laboratory Testing Services,
exclusively for quality improvement activities and health care outcome studies
required and approved by AHCCCS.

 

4.15 Crisis Services Overview

AHCCCS supports a coordinated system of entry into crisis services that are
community based, recovery-oriented, and member focused. The improvement of
collaboration, data collection standards, and communication will enhance quality
of care which leads to better health care outcomes while containing cost.
Expanding provider networks that are capable of providing a full array of crisis
services that are geared toward the members is expected to maintain health and
enhance member quality of life. The use of crisis service data for crisis
service delivery and coordination of care is critical to the effectiveness of
the overall crisis delivery system.

 

4.16 Crisis Services-General Requirements

The Contractor shall:

 

  4.16.1 Stabilize individuals as quickly as possible and assist them in
returning to their baseline of functioning;

 

  4.16.2 Assess the individual’s needs, identify the supports and services that
are necessary to meet those needs, and connect the individual to appropriate
services;

 

  4.16.3 Provide solution-focused and recovery-oriented interventions designed
to avoid unnecessary hospitalization, incarceration, or placement in a more
segregated setting;

 

  4.16.4 Utilize the engagement of peer and family support services in providing
crisis services;

 

  4.16.5 Meet or exceed urgent and emergent response requirements in conformance
with ACOM Policy 417;

 

  4.16.6 Not require prior authorization for crisis services;

 

  4.16.7 Have the discretion to require subcontracted providers that are not
part of Contractor’s crisis network to deliver crisis services or be involved in
crisis response activities during regular business operating hours;

 

  4.16.8 Coordinate with all clinics and case management agencies to resolve
crisis situations for assigned members;

 

  4.16.9 Develop local county based stabilization services to prevent
unnecessary transport outside of the community where the crisis is occurring;

 

  4.16.10 Develop a process where tribal liaisons and appropriate clinical staff
coordinate crisis services on tribal lands with the crisis providers;

 

55



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.16.11 Participate in a data and information sharing system, connecting
crisis providers and member physicians through a health information exchange.

 

  4.16.12 Analyze, track, and trend crisis service utilization data in order to
improve crisis services. Maintain data and be able to report information that
contains, but is not limited to:

 

  4.16.12.1 Telephone call volume and metrics, calls resolved by phone, calls
made in follow up to a crisis to ensure stabilization, and call dispositions
including triage to Nurse-On Call services, referral and dispatch of service
providers, community and collaborative partners, and health plan notification
for acute dual eligible members.

 

  4.16.12.2 Mobile team dispositions to include response timeframes, transports
to crisis stabilization units and other facilities, initiation of COE/COT
process, and coordination with collaborative partners.

 

  4.16.12.3 Submit, in accordance with Exhibit-9, Deliverables, a Crisis Call
Report of the total volume of crisis calls received by local and toll free
Crisis Line numbers.

 

  4.16.13 In conformance with the Scope of Work, Care Coordination and
Collaboration, provide information about crisis services and develop and
maintain collaborative relationships with community partners including:

 

  4.16.13.1 Fire,

 

  4.16.13.2 Police,

 

  4.16.13.3 Emergency medical services,

 

  4.16.13.4 Hospital emergency departments,

 

  4.16.13.5 AHCCCS Acute Care Health Plans, and

 

  4.16.13.6 Providers of public health and safety services.

 

  4.16.14 Have active involvement with local police, fire departments, and first
responders in the development of strategies for crisis service care coordination
and strategies to assess and improve crisis response services;

 

  4.16.15 Provide annual trainings to support and develop law enforcement
agencies understanding of behavioral health emergencies and crises;

 

  4.16.16 Utilize and train tribal police to be able to assist in behavioral
health crises responses on tribal land;

 

  4.16.17 Develop a collaborative process to ensure information sharing for
timely access to Court Ordered Evaluation (COE) services; and

 

  4.16.18 Submit the deliverables related to Crisis Services reporting in
accordance with Exhibit-9, Deliverables.

 

  4.16.19 The Contractor shall be responsible for the full continuum of crisis
services, including but not limited to, timely access to crisis services
telephone response, mobile crisis teams and stabilization services. Crisis
services shall be community based, recovery-oriented, and member focused and
shall work to stabilize individuals as quickly as possible and assist them in
returning to their baseline of functioning.

 

56



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.16.20 AHCCCS will provide the Contractor a daily file with member data which
shall be used to support crisis services care coordination for CRS members and
for adult dual eligible members receiving general mental health and substance
abuse services through an Acute Care Contractor.

 

  4.16.21 For AHCCCS members who do not receive behavioral health services
through the RBHA, but receive behavioral health through their Contractor of
enrollment for physical health services, the RBHA Contractor shall notify the
Contractor of enrollment within 24 hours of a member engaging in crisis services
so subsequent services can be initiated by the Contractor of enrollment. The
Contractor of enrollment is as follows:

 

  4.16.21.1 Acute Care Contractor for a dual-eligible member with General Mental
Health/Substance Abuse needs;

 

  4.16.21.2 CRS Contractor for a member enrolled with the CRS Contractor for
behavioral health needs; and

 

  4.16.21.3 For AHCCCS members who receive behavioral health services through a
RBHA, the Contractor shall develop policies and procedures to ensure timely
communication with Crisis Services Vendors, the assigned RBHA (if the Contractor
is not the assigned RBHA), and the Contractor of enrollment for physical health
services for members who have engaged crisis services. The Contractor shall
ensure timely follow up and care coordination for members after receiving crisis
services, whether the member received services within, or outside the
Contractor’s GSA at the time services were provided, to ensure stabilization of
the member and appropriate delivery of ongoing necessary treatment and services.

 

  4.16.22 Notify the responsible health plan for acute dual eligible members
within 24 hours of a member engaging in crisis services, so subsequent services
can be initiated by the member’s health plan. The member’s health plan is
responsible for all other medically necessary services related to a crisis
episode. The Contractor shall develop policies and procedures to ensure timely
notification and communication with health plans for acute dual eligible members
who have engaged crisis services.

 

4.17 Crisis Services-Telephone Response

The Contractor shall:

 

  4.17.1 Establish and maintain a 24 hours per day, seven days per week crisis
response system.

 

  4.17.2 Establish and maintain a single toll-free crisis telephone number.

 

  4.17.3 Publicize its single toll-free crisis telephone number throughout
Greater Arizona and include it prominently on Contractor’s web site, the Member
Handbook, member newsletters and as a listing in the resource directory of local
telephone books.

 

  4.17.4 Have a sufficient number of staff to manage the telephone crisis
response line.

 

  4.17.5 Answer calls to the crisis response line within three telephone rings,
with a call abandonment rate of less than 3%.

 

57



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  4.17.6 Include triage, referral and dispatch of service providers and patch
capabilities to and from 911 and other crisis providers or crisis systems as
applicable.

 

  4.17.7 Provide telephone support to callers to the crisis response line
including a follow-up call within 72 hours to make sure the caller is
stabilized.

 

  4.17.8 Offer interpretation or language translation services to persons who do
not speak or understand English and for the deaf and hard of hearing.

 

  4.17.9 Provide Nurse On-Call services 24 hours per day, seven days per week to
answer general healthcare questions from SMI members receiving physical health
care services under this Contract and to provide them with general health
information and self-care instructions.

 

4.18 Crisis Services-Mobile Crisis Teams

The Contractor shall establish and maintain mobile crisis teams with the
following capabilities:

 

  4.18.1 Ability to travel to the place where the individual is experiencing the
crisis.

 

  4.18.2 Ability to assess and provide immediate crisis intervention.

 

  4.18.3 Provide mobile teams that have the capacity to serve specialty needs of
population served including youth and children, hospital rapid response, and
developmentally disabled.

 

  4.18.4 Reasonable efforts to stabilize acute psychiatric or behavioral
symptoms, evaluate treatment needs, and develop plans to meet the individual’s
needs.

 

  4.18.5 When clinically indicated, transport the individual to a more
appropriate facility for further care.

 

  4.18.6 Require mobile crisis teams to respond on site within the average of 90
minutes of receipt of the crisis call. Average of 90 minutes is calculated by
utilizing the monthly average of all crisis call response times.

 

  4.18.7 Develop incentives for those mobile team providers who respond to
crisis calls within 45 minutes of the initial call.

 

4.19 Crisis Services-Crisis Stabilization Settings

The Contractor shall establish and maintain crisis stabilization settings with
the following capabilities:

 

  4.19.1 Offer 24 hour substance use disorder/psychiatric crisis stabilization
services including 23 hour crisis stabilization/observation capacity.

 

  4.19.2 Provide short-term crisis stabilization services (up to 72 hours) in an
effort to successfully resolve the crisis and returning the individual to the
community instead of transitioning to a higher level of care.

 

  4.19.3 Provide a crisis assessment and stabilization service in settings
consistent with requirements to have an adequate and sufficient provider network
that includes any combination of the following:

 

  4.19.3.1 Licensed Level I acute and sub-acute facilities; and

 

  4.19.3.2 Outpatient clinics offering 24 hours per day, seven days per week
access.

 

  4.19.3.3 Have the discretion to include home-like settings such as apartments
and single family homes where individuals experiencing a psychiatric crisis can
stay to receive support and crisis respite services in the community before
returning home.

 

58



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.20 Pediatric Immunizations and the Vaccines for Children Program

Through the Vaccines for Children (VFC) Program, the federal and state
governments purchase, and make available to providers at no cost, vaccines for
Medicaid eligible members under the age of 19. Any provider, licensed by the
state to administer immunizations, may register with Arizona Department of
Health Services (ADHS) as a VFC provider and receive free vaccines.

For SMI members receiving physical health care services, age 18 only, the
Contractor shall:

 

  4.20.1 Not reimburse providers for the administration of the vaccines in
excess of the maximum allowable amount set by the Centers for Medicare and
Medicaid (CMS), found in the AHCCCS fee schedule.

 

  4.20.2 Not utilize Medicaid funding to purchase vaccines for SMI members, age
18.

 

  4.20.3 Not utilize AHCCCS funding to purchase vaccines for members under the
age of 19. If vaccines are not available through the VFC program, the Contractor
shall contact the AHCCCS Division of Health Care Management, Clinical Quality
Management for guidance.

 

  4.20.4 Comply with all VFC requirements and monitor its providers to ensure
that, a PCP for an SMI member, age 18 only, is registered with ADHS as a VFC
provider.

 

  4.20.5 Develop and implement processes to ensure that vaccinations are
available through a VFC enrolled provider or through the county Health
Department when a provider chooses not to provide vaccinations. In all
instances, the antigens are to be provided through the VFC program.

 

  4.20.6 Develop and implement processes to pay the administration fee to the
VFC provider who administers the vaccine regardless of the provider’s contract
status with the Contractor.

 

  4.20.7 Educate its provider network about immunization reporting requirements,
the ASIIS Immunization registry, the use of the VFC program, and the
availability of ASIIS software for providers to assist in meeting reporting
requirements.

 

  4.20.8 Monitor compliance with the following reporting requirements:

 

  4.20.8.1 Report all immunizations given to only SMI members that are age 18;
and

 

  4.20.8.2 Report immunizations at least monthly to the ADHS, ASIIS Immunization
registry which can be accessed by providers to obtain complete, accurate
immunization records.

 

4.21 Medicaid School Based Claiming Program (MSBC)

Pursuant to an Intergovernmental Agreement with the Department of Education, and
a contract with a Third Party Administrator, AHCCCS pays participating school
districts for specifically identified Medicaid services when provided to
Medicaid eligible children who are included under the Individuals with
Disabilities Education Act (IDEA). The Medicaid services must be identified in
the member’s Individual Education Plan (IEP) as medically necessary for the
child to obtain a public school education. See AMPM Chapter 700.

 

59



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

Medicaid School Based Claiming (MSBC) services are provided in a school setting
or other approved setting specifically to allow children to receive a public
school education. They do not replace medically necessary services provided
outside the school setting or other MSBC services approved at an alternative
setting. Currently, services include audiology, therapies (occupational,
physical and speech/language); behavioral health evaluation and counseling;
nursing and attendant care (health aid services provided in the classroom); and
specialized transportation to and from school on days when the child receives an
AHCCCS-covered MSBC service. The Contractor’s evaluations and determinations of
medical necessity shall be made independent of the fact that the child is
receiving MSBC services. If a request is made for services that also are covered
under the MSB program for a child enrolled with the Contractor, the request
shall be evaluated on the same basis as any request for a covered service.

For Medicaid eligible SMI members, ages 18 through 20 years of age, receiving
physical health care services, the Contractor and its providers shall:

 

  4.21.1 Coordinate with schools and school districts that provide MSBC services
to members;

 

  4.21.2 Not duplicate services;

 

  4.21.3 Require persons who coordinate care for members to coordinate with the
appropriate school staff working with these members;

 

  4.21.4 Transfer member medical information and progress toward treatment goals
between the Contractor and the member’s school or school district as
appropriate;

 

  4.21.5 Designate a single point of contact to coordinate care and communicate
with public school Transition Coordinators; and

 

  4.21.6 Evaluate all requests made for services covered under the MSBC program
on the same basis as any request for a covered service.

 

4.22 Special Health Care Needs

AHCCCS has specified in its Quality Assessment and Performance Improvement
Strategy certain populations with special health care needs as defined by the
State, 42 CFR 438.208(c)(1).v

Members with special health care needs are those members who have serious and
chronic physical, developmental, or behavioral conditions requiring medically
necessary health and related services of a type or amount beyond that required
by members generally. A member will be considered as having special health care
needs if the medical condition simultaneously meets the following criteria:vi

 

  4.22.1 Lasts or is expected to last one year or longer, and

 

  4.22.2 Requires ongoing care not generally provided by a primary care
provider.

AHCCCS has determined that the following populations meet this definition:vii

 

  4.22.3 Members who are recipients of services provided through the Children’s
Rehabilitative Services (CRS) program

 

  4.22.4 Members who are recipients of services provided through the contracted
Regional Behavioral Health Authorities (RBHAs), and

 

  4.22.5 Members diagnosed with HIV/AIDS

 

  4.22.6 Arizona Long Term Care System:

 

  4.22.7 Members enrolled in the ALTCS program who are elderly and/or have a
physical disability, and

 

  4.22.8 Members enrolled in the ALTCS program who have a developmentally
disability.

 

60



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

AHCCCS monitors quality and appropriateness of care/services for routine and
special health care needs members through Operational and Financial Reviews of
Contractors and the review of required Contractor deliverables set forth in
contract, program specific performance measures, and performance improvement
projects.viii

The Contractor shall:

 

  4.22.9 Have mechanisms in place to assess the quality and appropriateness of
care furnished to members with special health care needs as defined by the
State, 42 CFR 438.208(c)(1).

 

  4.22.10 Have mechanisms in place to assess each member in order to identify
any ongoing special conditions of the member which require a course of treatment
or regular care monitoring, 42 CFR 438.208(c)(2).

 

  4.22.11 Utilize appropriate health care professionals in the assessment
process.

 

  4.22.12 Share with other entities providing services to that member any
results of its identification and assessment of that member’s needs to prevent
duplication of those activities, 42 CFR 438.208(b)(3).

 

  4.22.13 Have procedures in place to allow members to directly access a
specialist (for example through a standing referral or an approved number of
visits as appropriate for the member’s condition and identified needs, 42 CFR
438.208 (c) (4).

 

4.23 Special Assistance for SMI Members

The Contractor shall:

 

  4.23.1 Require its staff, subcontractors, and service providers to identify
all persons in need of special assistance to the AHCCCS Division of Health Care
Advocacy and Advancement (DHCAA), Office of Human Rights, and ensure
consistentency with the requirements as outlined in AMPM Policy 320-R.

 

  4.23.2 Cooperate with the Human Rights Committee in meeting its obligations as
outlined in AMPM Policy 320-R.

 

  4.23.3 Submit the deliverables related to Special Assistance Services
reporting in accordance with Exhibit-9, Deliverables.

 

4.24 Psychiatric Rehabilitative Services-Employment

The Contractor shall:

 

  4.24.1 Develop and manage a continuum of vocational employment and business
development services to assist SMI members, including transition age youth to
achieve their employment goals.

 

  4.24.2 Provide priority to those providers under contract with ADES/RSA when
entering into subcontracts for vocational/employment services.

 

  4.24.3 Make all reasonable efforts to increase the number of providers who are
mutually contracted with ADES/RSA.

 

61



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

4.25 Psychiatric Rehabilitative Services-Peer Support

The Contractor shall:

 

  4.25.1 Require subcontractors and providers to assign at least one Peer
Support Specialist/Recovery Support Specialist on each adult recovery team to
provide covered services, when appropriate.

 

  4.25.2 The Contractor shall submit a Psychiatric Rehabilitation Progress
Report in accordance with Exhibit-9, Deliverables.

 

5 CARE COORDINATION AND COLLABORATION

 

5.1 Care Coordination

Care Coordination encompasses a variety of activities for coordinating services
and providers to assist a member in achieving his or her Recovery goals
described in the Individual Recovery Plan. These activities, which can occur
both at a clinical and system level, are performed by Treatment Team members
depending on a member’s needs, goals, and functional status. Regardless of who
performs care coordination, the care coordinator should have expertise in member
self-management approaches, member advocacy and be capable of navigating complex
systems and communicating with a wide spectrum of professional and lay persons
including family members, physicians, specialists and other health care
professionals.

The Contractor shall conduct care coordination activities which at a minimum
shall include, when appropriate, the following activities:

 

  5.1.1 Ensure that, in the process of coordinating care, each member’s privacy
is protected in accordance with the privacy requirements including, but not
limited to, [45 CFR Parts 160 and 164, Subparts A and E], Arizona statutes and
regulations, and to the extent that they are applicable [42 CFR 438.208 (b)(2)
and (b)(4) and 438.224] and the Scope of Work, Medical Records Section.

 

  5.1.2 Engage the member to participate in service planning. See also AMPM
320-O.

 

  5.1.3 Monitor adherence to treatment goals including medication adherence.

 

  5.1.4 Authorize the initial service package, continuing or additional services
and suggest or create service alternatives when appropriate.

 

  5.1.5 Establish a process to ensure coordination of member care needs across
the continuum based on early identification of health risk factors or special
care needs.

 

  5.1.6 Monitor individual health status and service utilization to determine
use of evidence-based care and adherence to or variance from the Individual
Recovery Plan.

 

  5.1.7 Monitor member services and placements to assess the continued
appropriateness, medical necessity and cost effectiveness of the services.

 

  5.1.8 Identify and document the member’s primary care and specialty care
providers to make sure the information is current and accurate.

 

  5.1.9 Communicate among behavioral and physical health service providers
regarding member progress and health status, test results, lab reports,
medications and other health care information when necessary to promote optimal
outcomes and reduce risks, duplication of services or errors;

 

  5.1.10 Track the member’s eligibility status for covered benefits and assist
with eligibility applications or renewals.

 

62



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.1.11 Communicate with the member’s assigned Care Manager, treatment team or
other service providers to ensure management of care and services including
addressing and resolving complex, difficult care situations.

 

  5.1.12 Participate in discharge planning from hospitals, jail or other
institutions and follow up with members after discharge.

 

  5.1.13 Ensure applicable services continue after discharge.

 

  5.1.14 Comply with the AMPM and the ACOM standards for member transitions
between Contractors or GSAs, participation in or discharge from CRS or CMDP, to
or from an ALTCS and Acute Care Contractor and upon termination or expiration of
a contract.

 

  5.1.15 Recognize that the exiting Contractor shall be responsible for
performing all transition activities at no cost.

 

  5.1.16 Track member transitions from one level of care to another, streamline
care plans, and mitigate any disruption in care.

 

  5.1.17 Make referrals to providers, services or community resources.

 

  5.1.18 Verify that periodic re-assessment occurs at least annually or more
frequently when the member’s psychiatric and/or medical status changes.

 

  5.1.19 Communicate with family members and other system stakeholders that have
contact with the member including, state agencies, other governmental agencies,
tribal nations, schools, courts, law enforcement, and correctional facilities.

 

  5.1.20 Identify gaps in services and report gaps to Contractor’s network
development manager.

 

  5.1.21 Verify that members discharged from Arizona State Hospital with
diabetes are issued appropriate equipment and supplies they were trained to use
while in the facility.

 

  5.1.22 Coordinate medical care for members who are inpatient at the Arizona
State Hospital (AzSH) in accordance with ACOM Policy 432 and AMPM Policy 1020.

 

  5.1.1 The Contractor shall, in accordance with AMPM Policy 1020 requirements,
provide high touch care management for members on Conditional Release from the
Arizona State Hospital (AzSH) that includes but is not limited to coordination
with AzSH for discharge planning; participating in the development of
conditional release plans; member outreach and engagement to ensure compliance
with the approved conditional release plan; attendance in outpatient staffings
at least once per month; care coordination with the member’s treatment team and
providers of both physical and behavioral health services, and routine delivery
of comprehensive status reporting to the Psychiatric Review Board (PSRB) and
AzSH. The Contractor shall submit deliverables as required to support an
individual’s conditional release into the community. The Contractor shall also
identify a key clinical single point of contact at the Contractor leadership
level for collaboration with AzSH and the PSRB and remediation of identified
concerns.

 

  5.1.2 Coordinate outreach activities to members not engaged, but who would
benefit from services.

 

  5.1.3 When a Contractor receives members from another Contractor the
Contractor shall:

 

  5.1.3.1 Ensure a smooth transition for members by continuing previously
approved prior authorizations for 30 days after the member transition unless
mutually agreed to by the member or member’s representative; and

 

  5.1.3.2 When relinquishing members, timely notify the receiving Contractor
regarding pertinent information related to any special needs of transitioning
members.

 

63



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.1.4 A new Contractor who receives members from another Contractor as a
result of a contract award shall ensure a smooth transition for members by
continuing previously approved prior authorizations for 30 days after the member
transition unless mutually agreed to by the member or member’s representative.

 

  5.1.5 When a PCP has initiated medication management services for a member to
treat a behavioral health disorder, and it is subsequently determined by the PCP
that the member should be transferred to a RBHA or TRBHA prescriber for
evaluation and/or continued medication management services, the Contractor
shall:

 

  5.1.5.1 Require and ensure that the PCP coordinates the transfer of care.

 

  5.1.5.2 Include this provision in all affected subcontracts; and

 

  5.1.5.3 Ensure that PCPs maintain continuity of care for these members.

 

  5.1.6 Establish policies and procedures for the transition of members to the
RBHA or TRBHA for ongoing treatment. The policies and procedures must address,
at a minimum, the following:

 

  5.1.6.1 Guidelines for when a transition of the member to the RBHA or TRBHA
for ongoing treatment is indicated;

 

  5.1.6.2 Protocols for notifying the RBHA or TRBHA of the member’s transfer,
including reason for transfer, diagnostic information, and medication history;

 

  5.1.6.3 Protocols and guidelines for the transfer or sharing of medical
records information and protocols for responding to RBHA or TRBHA requests for
additional medical record information;

 

  5.1.6.4 Protocols for transition of prescription services, including but not
limited to notification to the RBHA or TRBHA of the member’s current medications
and timeframes for dispensing and refilling medications during the transition
period. This coordination must ensure at a minimum, that the member does not run
out of prescribed medications prior to the first appointment with a RBHA or
TRBHA prescriber and that all relevant member medical information including the
reason for transfer is forwarded to the receiving RBHA or TRBHA prescriber prior
to the member’s first scheduled appointment with the RBHA or TRBHA prescriber;
and

 

  5.1.6.5 Contractor monitoring activities to ensure that members are
appropriately transitioned to the RBHA or TRBHA for care.

 

64



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

5.2 Care Coordination for Dual Eligible SMI Members

In an effort to improve care coordination and control costs for dual eligible
(Medicaid and Medicare enrolled) members with Serious Mental Illness (SMI), the
contractor shall offer Medicaid services to eligible members with SMI as a Dual
Eligible Special Needs Plan (D-SNP) as required in Exhibit-3.

The Contractor shall:

 

  5.2.1 Create a Medicare Advantage Dual Eligible Special Needs Plan (D-SNP) and
if the member enrolls with the Contractor’s D-SNP, be the sole organization that
manages the provision of Medicare benefits to SMI dual eligible members enrolled
with the RBHA. The Contractor will contract with CMS to be a Medicare Dual
Eligible Special Needs Plan (D-SNP) or offer a D-SNP product through one of the
equity partners in the organization. The Contractor may not delegate or
subcontract with another entity except as specified below, and in Exhibit-3 and
the Scope of Work Sections on, Organizational Structure and Management Services
Agreements.

 

  5.2.2 Meet all Medicare Advantage requirements to remain in compliance and
continue operating as a D-SNP in order to provide Medicare services to eligible
individuals in accordance with ACOM Policy 107 for Contractors that currently
have contracts, or will be pursuing contracts, with the CMS to operate as a
Medicare Advantage Dual Eligible Special Needs Plan (D-SNP).

 

  5.2.3 Conduct marketing activities for Dual Eligible enrollees with the
marketing effort focused on promoting enrollment in the Contractor’s Medicare
Dual Special Needs Plan (D-SNP) or a D-SNP product offered through one of the
equity partners in the organization. The State understands that the Medicare
D-SNP is able to enroll any dual eligible member, but to increase alignment,
encourages the Contractor to only market to individuals enrolled in its AHCCCS
plan. Marketing to dual eligible Contractor enrollees may include print
advertisements, radio advertisements, billboards, bus advertising, and
television.

 

  5.2.4 In the case of marketing materials for dual eligible members the process
will be as follows:

 

  5.2.4.1 AHCCCS does not review for approval, dual marketing materials that
have been approved by CMS and/or that do not include reference to AHCCCS
benefits and/or service information. However, all dual marketing materials that
have not been approved by CMS and/or include reference to AHCCCS benefits and/or
service information require submission to AHCCCS as specified in Exhibit-9,
Deliverables.

 

  5.2.4.2 While AHCCCS may accept CMS approval of dual marketing materials as
sufficient for distribution of materials, AHCCCS retains and reserves the right
to review before or after the fact, materials that have received CMS approval.

 

  5.2.4.3 The Contractor must adhere to the following regarding use of
billboards which use the terms ‘Medicaid’ or ‘AHCCCS’:

 

  5.2.4.3.1 Limited to two in each urban county (Maricopa and Pima), and

 

  5.2.4.3.2 Limited to one in each rural county.

 

  5.2.5 May delegate or subcontract the managed care functions with another
entity for the provision of Medicare benefits when that entity is also
responsible for performing those functions for the Contractor’s Medicaid line of
business.

 

65



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.2.6 Establish an easily identifiable brand that is recognized by SMI dual
eligible members and providers as an integrated service delivery health plan for
both Medicare and Medicaid services.

 

  5.2.7 Sign a Medicare Advantage D SNP Health Plan Agreement (MIPPA) with
AHCCCS to fulfill the requirement per CMS guidelines, that all D-SNPs are
required to have an agreement with the State Medicaid Agency to operate as a
D-SNP. This agreement will outline specific D-SNP responsibilities related to
care coordination, data sharing, and eligibility verification.

 

  5.2.8 Work with AHCCCS to improve the system for dual eligible which may
include, but is not limited to:

 

  5.2.8.1 Participating in work groups,

 

  5.2.8.2 Department sponsored marketing, outreach, and education, and

 

  5.2.8.3 Communication with CMS.

 

  5.2.9 Provide choice of providers to Dual eligible members in the network and
shall not be restricted to those that accept Medicare.

 

  5.2.10 Use all data, including Medicare A, B, and D data, in developing and
implementing care coordination models. See Contract Section on, Medical
Management, for care coordination requirements.

 

  5.2.11 The Contractor shall ensure the coordination of care for dual eligible
members turning 18 years of age and for newly eligible dual members
transitioning to an Acute Care Contractor for their behavioral health services.

 

5.3 Coordination with AHCCCS Contractors and Primary Care Providers

For members not eligible to receive physical health care services under this
Contract, the Contractor shall:

 

  5.3.1 Coordinate care with AHCCCS contractors and PCPs that deliver services
to Title XIX/XXI members, 42 CFR 438.208(b)(3-4).

 

  5.3.2 Include the member’s DDD Support Coordinator in all behavioral health
planning meetings including, but not limited to, CFT, ACT, and Adult and
Recovery Team meetings in order to coordinate and provide access to
comprehensive care coordination and transitional care across settings,
(including out of state placements), follow-up from inpatient to other settings,
participation in discharge planning, and facilitating transfer from the
children’s system to the adult system of care.

 

  5.3.3 Develop and implement policies and procedures that govern
confidentiality, implementation and monitoring of coordination between
subcontractors, AHCCCS physical health care contractors, behavioral health
providers, and other governmental agencies.

 

  5.3.4 Forward behavioral health records including copies or summaries of
relevant information of each Title XIX/XXI member to the member’s PCP as needed
to support quality medical management and prevent duplication of services.

The Contractor shall:

 

  5.3.5 Establish a process to ensure care coordination for pharmaceutical needs
for members based on early identification of health risk factors or special care
needs.

 

66



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.3.6 Ensure the following information, for all members referred by the PCP,
is communicated to the PCP, upon request, no later than 10 days from the request
[42 CFR 438.208(b)(3)]:

 

  5.3.6.1 Critical laboratory results as defined by the laboratory and required
by specific medication(s); and

 

  5.3.6.2 Changes in the class of medications prescribed.

 

  5.3.7 Establish a process for the timely and the confidential communication of
allowable medication information among prescribing clinicians;

 

  5.3.8 Must proactively facilitate and provide care coordination, in accordance
with the AMPM Policy 310-V, for members who have both behavioral health and
physical health care needs. The Contractor must meet with the Acute Care
Contractors to ensure that the member’s medication(s) are transitioned in a
timely and seamless manner.

 

  5.3.9 Use the AHCCCS required, standardized forms to transmit the information
required in Contract Section on, Care Coordination for Dual Eligible SMI
Members.

 

  5.3.10 Obtain proper consent and authorization in conformance with Contract
Section on, Consent and Authorization.

 

  5.3.11 Have consultation services and materials available as follows:

 

  5.3.11.1 The Contractor will ensure consultation services are available to
health plan PCPs and have materials available for the Acute Care Contractors and
primary care providers describing how to access consultation services and how to
initiate a referral for ongoing behavioral health services.

 

  5.3.11.2 Behavioral health recipients currently being treated by the
Contractor for depression, anxiety or attention deficit hyperactivity disorders
may be referred to a PCP (which is not required to be the member’s assigned PCP)
for ongoing care only after consultation with and acceptance by the member and
the PCP.

 

  5.3.11.3 The Contractor must ensure the systematic review of the
appropriateness of decisions to refer members to PCPs for ongoing care for
depression, anxiety or attention deficit hyperactivity disorders. Upon request,
the Contractor shall ensure that PCPs are informed about the availability of
resource information regarding the diagnosis and treatment of behavioral health
disorders.

 

  5.3.12 Ensure that information and training is available to PCPs regarding
behavioral health coordination of care processes.

 

  5.3.13 Meet, at least quarterly, with the AHCCCS Health Plans operating in
Greater Arizona and AIHP to address systemic coordination of care issues
including at a minimum, sharing information with Health Plans regarding referral
and consultation services and solving identified problems.

 

  5.3.14 Assign staff to facilitate the meetings described in Contract Section
on, Care Coordination for Dual Eligible SMI Members, who have sufficient program
and administrative knowledge and authority to identify and resolve issues in a
timely manner.

 

67



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.3.15 Have a Physical Health Plan and Provider Coordinator to address and
resolve coordination of care issues at the lowest level.

 

  5.3.16 Forward the following information in writing to AHCCCS, DHCM, if the
Contractor is unable to resolve issues with other AHCCCS Health Plans:

 

  5.3.16.1 The unresolved issue;

 

  5.3.16.2 The actions taken to resolve the issue; and

 

  5.3.16.3 Recommendations for resolution of the issue.

 

  5.3.17 Submit deliverables related to Coordination with AHCCCS Contractors and
Primary Care Providers in accordance with Exhibit-9, Deliverables.

 

5.4 Collaboration with System Stakeholders

The Contractor shall:

 

  5.4.1 Meet, agree upon and reduce to writing collaborative protocols with each
of:

 

  5.4.1.1 Arizona Department of Child Safety (DCS);

 

  5.4.1.2 Arizona Department of Economic Security/Division of Developmental
Disabilities (DDD);

 

  5.4.1.3 The Veteran’s Administration; and

 

  5.4.1.4 Children’s Rehabilitative Services (CRS).

 

  5.4.2 Address in each collaborative protocol, at a minimum, the following:

 

  5.4.2.1 Procedures for each entity to coordinate the delivery of covered
services to members served by both entities;

 

  5.4.2.2 Mechanisms for resolving problems;

 

  5.4.2.3 Information sharing;

 

  5.4.2.4 Resources each entity commits for the care and support of members
mutually served;

 

  5.4.2.5 Procedures to identify and address joint training needs; and

 

  5.4.2.6 Where applicable, procedures to have providers co-located at
Department of Child Safety (DCS) offices, juvenile detention centers or other
agency locations as directed by AHCCCS.

 

  5.4.3 Meet, agree upon and reduce to writing collaborative protocols with
local law enforcement and first responders, which, at a minimum, shall address:

 

  5.4.3.1 Continuity of covered services during a crisis;

 

  5.4.3.2 Information about the use and availability of Contractor’s crisis
response services;

 

  5.4.3.3 Jail diversion and safety;

 

68



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.4.3.4 Strengthening relationships between first responders and providers
when support or assistance is needed in working with or engaging members; and

 

  5.4.3.5 Procedures to identify and address joint training needs.

 

  5.4.4 Complete all written protocols and agreements within 120 days of
Contract Award Date.

 

  5.4.5 Review the written protocols on an annual basis with system partners and
update as needed.

 

  5.4.6 Submit written protocols to AHCCCS upon request.

 

  5.4.7 Comply with the requirements of the Arizona Early Intervention Program
(AzEIP). The AzEIP is implemented through the coordinated activities of the
ADES, ADHS, Arizona State Schools for the Deaf and Blind (ASDB), AHCCCS, and
ADE. The AzEIP Program is governed by the Individuals with Disabilities Act
(IDEA), Part C (P.L.105-17). AzEIP, through federal regulation, is stipulated as
the payor of last resort to Medicaid, and is prohibited from supplanting another
entitlement program, including Medicaid.

Refer to AMPM Chapter 400, Exhibit 430-3. AHCCCS has developed an AzEIP Speech
Therapy Fee Schedule and rates incorporating one procedure code, along with
related modifiers, settings, and group sizes. The Contractor shall utilize this
methodology and these rates for payment for the speech therapy procedure when
provided to an AHCCCS member who is a child identified in the AHCCCS system as
an AzEIP recipient.

 

  5.4.8 Meet, agree upon and reduce to writing Memorandums of Understanding
(MOUs) specific to the following correctional entities:

 

  5.4.8.1 Arizona Administrative Office of the Courts for Juvenile and Adult
Probation;

 

  5.4.8.2 The Arizona Department of Corrections for Juvenile and Adults; and

 

  5.4.8.3 The county jails.

 

  5.4.9 At a minimum, shall include the following care coordination
requirements.

The Contractor shall:

 

  5.4.9.1 Partner with the justice system to communicate timely data necessary
for coordination of care in conformance with all applicable administrative
orders and Health Insurance Portability and Accountability Act (HIPAA)
requirements that permit the sharing of written, verbal and electronic
information; and

 

  5.4.9.2 Utilize data sharing agreements and administrative orders that permit
the sharing of written, verbal and electronic information at the time of
admission into the facility and at the time of discharge. At a minimum, data
communicated shall comply with HIPAA requirements. The data will be shared
without the permission of the member if the medications are used to treat
substance use disorders and consist of:

 

  5.4.9.2.1 Individual’s Name (FN, MI, LN),

 

  5.4.9.2.2 DOB,

 

69



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.4.9.2.3 AHCCCS ID,

 

  5.4.9.2.4 Social Security Number,

 

  5.4.9.2.5 Gender,

 

  5.4.9.2.6 COT Status,

 

  5.4.9.2.7 Public Fiduciary/Guardianship status,

 

  5.4.9.2.8 Assigned Behavioral Health Provider Agency,

 

  5.4.9.2.9 Assigned Behavioral Health Provider’s Phone Number,

 

  5.4.9.2.10 RBHA Identified Program (SMI, GMH),

 

  5.4.9.2.11 Acute Health Plan/American Indian Health Program,

 

  5.4.9.2.12 Primary Care Provider’s Name,

 

  5.4.9.2.13 Primary Care Provider’s Phone Number,

 

  5.4.9.2.14 Diagnoses (Medical and Psychiatric), and

 

  5.4.9.2.15 Medications.

 

  5.4.10 Offer customized training that is designed to strengthen staff’s
ability to effectively work with individuals in the correctional facility.

 

  5.4.11 Share information that assists the clinical team in developing
treatment plans that incorporate community release conditions, as appropriate.

 

  5.4.12 Policies and procedures that identify specific time frames to have the
team (i.e. Correctional Facility, RBHA, Provider and Jail Coordinator) convene
to discuss services and resources needed for the individual to safely transition
into the community upon release for persons with an SMI diagnosis and those
persons categorized as GMH and/or Substance Abuse who have the following
complicated/high cost medical needs:

 

  5.4.12.1 Skilled Nursing Facility (SNF) level of care,

 

  5.4.12.2 Continuous oxygen,

 

  5.4.12.3 Invasive treatment for Cancer,

 

  5.4.12.4 Kidney Dialysis,

 

  5.4.12.5 Home Health Services (example- Infusions, Wound Vacs),

 

  5.4.12.6 Terminal Hospice Care,

 

  5.4.12.7 HIV Positive,

 

  5.4.12.8 Pregnant,

 

  5.4.12.9 Insulin Dependent Diabetic, and

 

  5.4.12.10 Seizure Disorder.

 

  5.4.13 Utilize strategies to optimize the use of services in connection with
Mental Health Courts and Drug Courts.

 

70



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

5.5 Collaboration to Improve Health Care Service Delivery

The Contractor shall:

 

  5.5.1 At least every six months, meet with a broad spectrum of behavioral and
physical health providers to gather input; discuss issues; identify challenges
and barriers; problem-solve; share information and strategize ways to improve or
strengthen the health care service delivery.

 

  5.5.2 Invite AHCCCS to participate at these meetings.

 

5.6 Collaboration with Peers and Family Members

The Contractor shall:

 

  5.6.1 At least every six months, meet with a broad spectrum of peers, family
members, peer and family run organizations, advocacy organizations or any other
persons that have an interest in participating in improving the system. The
purpose of these meetings is to gather input; discuss issues; identify
challenges and barriers; problem-solve; share information and strategize ways to
improve or strengthen the service delivery system.

 

  5.6.2 Invite AHCCCS to participate at these meetings.

 

5.7 Collaboration with Tribal Nations

The Contractor shall:

 

  5.7.1 Consult with each Tribal Nation within the assigned Geographic Service
Area in Greater Arizona to ensure availability of appropriate and accessible
services.

 

  5.7.2 Coordinate eligibility and service delivery between the RBHA, IHS, and
tribally owned and operated facilities authorized to provide services pursuant
to P.L. 93-638, as amended.

 

  5.7.3 Participate at least annually in meetings or forums with the IHS and
tribally owned and operated facilities and providers that serve American Indian
members.

 

  5.7.4 Communicate and collaborate with the tribal, county and state service
delivery and legal systems and with the Tribal and IHS Providers to coordinate
the involuntary commitment process for American Indian members.

 

  5.7.5 Collaborate with AHCCCS to reach an agreement with Indian Health
Services and Phoenix Indian Medical Center to exchange health information,
coordinate care and improve health care outcomes for American Indian members.

 

  5.7.6 Develop collaborative relationships with IHS, Tribes, Tribal
Organizations, Urban Indian Organizations (I/T/U) serving tribes in the
geographical service areas assigned to the RBHA for the purposes of care
coordination which may include member data sharing.

 

71



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.7.7 Collaborate with AHCCCS and IHS in order to improve communication
through the utilization of health information exchange in order to improve
coordination of care and health outcomes for American Indian members.

 

  5.7.8 Facilitate coordination of care to include face to face meeting with
children in residential facilities located off tribal lands, ensuring the child
has communication with the tribal community.

 

  5.7.9 Provide continuing education on a quarterly basis, training for
para-professionals and behavioral health professionals working on tribal lands.
RBHAs shall offer the courses through face to face or video conferencing
technology and provide Continuing Education Units (CEUs) for the completion of
the courses electronically.

 

  5.7.10 Develop and provide in-service trainings for Indian health facilities,
Indian Health Service, Tribally operated facility/program, and Urban Indian
clinic (I/T/U) on utilization of services and behavioral health resources
available to American Indian Communities located within the Geographic Service
Areas in Greater Arizona.

 

  5.7.11 Develop agreements with the tribes located within the assigned
Geographic Service Area in Greater Arizona to provide, on a monthly basis,
provision of mobile behavioral health and physical health services.

 

  5.7.12 Collaborate with AHCCCS to implement changes provided from the
quarterly Formal Tribal Consultation.

 

  5.7.13 Collaborate with tribes to build technological infrastructure, so that
both telemedicine and telepsychiatry can occur on tribal lands which may include
partnership with University of Arizona, Northern Arizona University, Arizona
State University or other educational entities with community investment dollars
that provide telemedicine.

 

  5.7.14 Hold care coordination meetings on a monthly basis between the RBHA,
IHS facilities, and tribally owned and operated facilities and the tribes
located within their geographic services area to address issues related to
crisis and other service delivery issues.

 

5.8 Coordination for Transitioning Members

 

  5.8.1 The Contractor shall comply with the AMPM and the ACOM standards for
member transitions between Contractors or GSAs, participation in or discharge
from CRS or CMDP, to or from an ALTCS and Acute Care Contractor and upon
termination or expiration of a contract.

 

  5.8.2 The Contractor shall designate a person with appropriate training and
experience to act as the Member Transition Coordinator. The individual appointed
to this position must be a health care professional or an individual who
possesses the appropriate education and experience and is supported by a health
care professional to effectively coordinate and oversee all transition issues,
responsibilities, and activities. This staff person shall interact closely with
the transition staff of the receiving Contractor to ensure a safe, timely, and
orderly transition. See ACOM Policy 402 for more information regarding the role
and responsibilities of the Transition Coordinator.

 

72



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.8.3 When a Contractor receives members from another Contractor the
Contractor shall:

 

  5.8.3.1 Ensure a smooth transition for members by continuing previously
approved prior authorizations for 30 days after the member transition unless
mutually agreed to by the member or member’s representative; and

 

  5.8.3.2 When relinquishing members, timely notify the receiving Contractor
regarding pertinent information related to any special needs of transitioning
members.

 

  5.8.4 A new Contractor who receives members from another Contractor as a
result of a contract award shall ensure a smooth transition for members by
continuing previously approved prior authorizations for 30 days after the member
transition unless mutually agreed to by the member or member’s representative.

 

  5.8.5 For individuals determined to have a Serious Mental Illness (SMI) who
are transitioning from a health plan to a RBHA, there shall be a 14 day
transition period in order to ensure effective coordination of care. The
Contractor shall comply with the AMPM and the ACOM standards for member
transitions between Contractors as outlined above.

 

  5.8.6 For individuals outside of Maricopa County (i.e. Greater Arizona) who
transition to the Contractor for their physical health from a health plan and
who have an established relationship with a PCP refer to Contract Section on,
Primary Care Provider Standards.

 

  5.8.7 When SMI individuals transition to the Contractor for their physical
health from an AHCCCS Contractor, members in active treatment (including but not
limited to chemotherapy, pregnancy, drug regimens or a scheduled procedure) with
a non-participating/non-contracted provider shall be allowed to continue
receiving treatment from the non-participating/non-contracted AHCCCS registered
provider through the duration of their prescribed treatment.

 

  5.8.8 The Contractor shall ensure the coordination of care for dual eligible
members turning 18 years of age and for newly eligible dual members
transitioning to an acute Care Contractor for their behavioral health services.

 

  5.8.9 Contract Termination: In the event that the contract or any portion
thereof is terminated for any reason, or expires, the Contractor shall assist
AHCCCS in the transition of its members to other Contractors. In addition,
AHCCCS reserves the right to extend the term of the contract on a month-to-month
basis to assist in any transition of members. AHCCCS may discontinue enrollment
of new members with the Contractor three months prior to the contract
termination date. The Contractor shall make provisions for continuing all
management and administrative services until the transition of all members is
completed and all other requirements of this contract are satisfied. The
Contractor shall submit a detailed plan to AHCCCS for approval regarding the
transition of members in the event of contract expiration or termination. The
name and title of the Contractor’s transition coordinator shall be included in
the transition plan. The Contractor shall be responsible for providing all
reports set forth in this contract and necessary for the transition process, and
shall be responsible for the following, [42 CFR 438.610(c)(3); 42 CFR
434.6(a)(6)]:

 

  5.8.9.1 Notifying subcontractors and members;

 

  5.8.9.2 Paying all outstanding obligations for medical care rendered to
members until AHCCCS is satisfied that the Contractor has paid all such
obligations. The Contractor shall provide a monthly claims aging report
including IBNR amounts (due the 15th day of the month, for the prior month);

 

73



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5.8.9.3 Providing Quarterly and Audited Financial Statements up to the date
specified by AHCCCS. The financial statement requirement will not be absolved
without an official release from AHCCCS;

 

  5.8.9.4 Continuing encounter reporting until all services rendered prior to
contract termination have reached adjudicated status and data validation of the
information has been completed, as communicated by a letter of release from
AHCCCS;

 

  5.8.9.5 Cooperating with reinsurance audit activities on prior contract years
until release has been granted by AHCCCS;

 

  5.8.9.6 Cooperating with AHCCCS to complete and finalize any open
reconciliations, until release has been granted by AHCCCS. AHCCCS will work to
complete any pending reconciliations as timely as can be completed, allowing for
appropriate lag time for claims run-out and/or changes to be entered into the
system;

 

  5.8.9.7 Submitting quarterly Quality Management and Medical Management reports
as required by Scope of Work Sections on, Quality Management Reporting
Requirements and, Medical Management Reporting Requirements, as appropriate to
provide AHCCCS with information on services rendered up to the date of contract
termination. This will include Quality Of Care (QOC) concern reporting based on
the date of service;

 

  5.8.9.8 Participating in and closing out Performance Measures and Performance
Improvement Projects as requested by AHCCCS;

 

  5.8.9.9 Maintaining a Performance Bond in accordance with Scope of Work
Section on, Financial Management, and the Paragraph on, Performance Bond or Bond
Substitute. A formal request to release the performance bond, as well as a
balance sheet, must be submitted when appropriate;

 

  5.8.9.10 Indemnifying AHCCCS for any claim by any third party against the
State or AHCCCS arising from the Contractor’s performance of this contract and
for which the Contractor would otherwise be liable under this contract;

 

  5.8.9.11 Returning to AHCCCS, any funds advanced to the Contractor for
coverage of members for periods after the date of termination. Funds must be
returned to AHCCCS within 30 days of termination of the contract;

 

  5.8.9.12 Providing a monthly accounting of Member Grievances and Claim
Disputes and their disposition; and

 

  5.8.9.13 Preserving and making available records within the timeframes
required by state and federal law, including but not limited to, [45 CFR
164.530(j)(2) and 42 CFR 438.3(u)].

 

  5.8.10 The above list is not exhaustive and additional information may be
requested to ensure that all operational and reporting requirements have been
met. Any dispute by the Contractor, with respect to termination or suspension of
this contract by AHCCCS, shall be exclusively governed by the provisions of,
Terms and Conditions, Paragraph 19, Disputes.

 

74



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

6 PROVIDER NETWORK

 

6.1 Network Development

The Contractor shall develop and maintain a network of providers that:

 

  6.1.1 Is sufficient in size, scope and types to deliver all medically
necessary covered services and satisfy all service delivery requirements in this
Contract, 42 CFR 438.206(b)(1).

 

  6.1.2 Delivers culturally and linguistically appropriate services in home and
community-based settings for culturally and linguistically diverse populations.

 

  6.1.3 Ensures its membership has access at least equal to community norms.
Services shall be as accessible to AHCCCS members in terms of timeliness,
amount, duration and scope as those services are available to non-AHCCCS persons
within the same service area, 42 CFR 438.210 (a)(2).

 

  6.1.4 Ensures covered services are provided promptly and are reasonably
accessible in terms of location and hours of operation.

 

  6.1.5 Places priority on allowing members, when appropriate, to reside or
return to their own home and/or reside in the least restrictive environment.

 

  6.1.6 Is designed, established and maintained by utilizing, at a minimum, the
following:

 

  6.1.6.1 Current and anticipated utilization of services;

 

  6.1.6.2 Cultural and linguistic needs of members considering the prevalent
languages spoken, including sign language, by population, 42 CFR 432.10(c);

 

  6.1.6.3 The number of providers not accepting new referrals;

 

  6.1.6.4 Geographically convenient flow of patients among network providers to
maximize member choice;

 

  6.1.6.5 Consumer Satisfaction Survey data;

 

  6.1.6.6 Member Grievance and Appeal data;

 

  6.1.6.7 Issues, concerns and requests brought forth by state agencies and
other system stakeholders that have involvement with persons eligible for
services under this Contract;

 

  6.1.6.8 Demographic data; and

 

  6.1.6.9 Geo-mapping data.

 

  6.1.7 Responds to referrals 24 hours per day, seven days per week, 42 CFR
438.206(c)(1)(iii).

 

75



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  6.1.8 Responds to routine, urgent and emergent needs within the established
timeframes in conformance with ACOM Policy 417, 42 CFR 438.206.

 

  6.1.9 Provides emergency services on a 24 hours a day, seven days a week basis
and timely access for routine and emergency services, 42 CFR 438.206(c)(1)(i)
and (iii).

 

  6.1.10 Provides evening or weekend access to appointments, 42 CFR
438.206(c)(1)(ii).

 

  6.1.11 Provides all covered services within a continuum of care including
crisis services in conformance with the requirements in the Scope of Work,
Crisis Services Sections.

 

  6.1.12 Includes peer and family support specialists.

 

  6.1.13 Includes the Arizona State Hospital.

 

  6.1.14 Includes providers that offer services to both children and adults for
members moving from one system of care to another in order to maintain
continuity of care without service disruptions or mandatory changes in service
providers for those members who wish to keep the same provider.

 

  6.1.15 Includes a sufficient number of locally established, Arizona-based,
independent peer/consumer and family operated/run organizations to provide
support services, advocacy and training.

 

  6.1.16 Includes specialty service providers to deliver services to children,
adolescents and adults with developmental or cognitive disabilities; sexual
offenders; sexual abuse victims; individuals with substance use disorders;
individuals in need of dialectical behavior therapy; transition aged youth ages
18 through 20 and infants and toddlers under the age of five years, 42 CFR
438.214(c).

 

  6.1.17 Provides services to members who typically receive care in border
communities.

 

  6.1.18 Implements E-Prescribing within its provider network.

 

  6.1.19 Develops policies and procedures for telemedicine.

 

  6.1.20 Utilizes telemedicine to support an adequate provider network.
Telemedicine shall not replace provider choice and/or member preference for
physical delivery.

 

  6.1.21 Develops incentive plans to recruit and retain BHP’s and BHMP’s in the
local community.

 

  6.1.22 Does not discriminate regarding participation in the AHCCCS program,
reimbursement or indemnification against any provider based solely on the
provider’s type of licensure or certification, 42 CFR 438.12(a)(1).

 

  6.1.23 Does not discriminate against particular providers that service
high-need populations or specialize in conditions that require costly treatment,
42 CFR 438.214(c). This provision, however, does not prohibit the Contractor
from limiting provider participation, provided the needs of members are met.
This provision also does not interfere with measures established by the
Contractor to control costs consistent with its responsibilities under this
Contract, 42 CFR 438.12(b)(1).

 

  6.1.24 Timely notifies providers in writing of the reason for its decision if
the Contractor declines to include individual or groups of providers in its
network, 42 CFR 438.12(a)(1). The Contractor may not include providers excluded
from participation in federal health care programs, under either Section 1128 or
Section 1128A of the Social Security Act, 42 CFR 438.214(d).

 

76



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  6.1.25 Is committed to workforce development and support of the medical
residency and dental student training programs in the State of Arizona. AHCCCS
expects the Contractor to support these efforts. AHCCCS encourages plans to
contract with or otherwise support the many Graduate Medical Education (GME)
Residency Training Programs currently operating in the State and to investigate
opportunities for resident participation in Contractor medical management and
committee activities. In the event of a contract termination between the
Contractor and a Graduate Medical Education Residency Training Program or
training site, the Contractor may not remove members from that program in such a
manner as to harm the stability of the program. Further, the Contractor must
attempt to contract with graduating residents and providers that are opening new
practices in, or relocating to, Arizona, especially in rural or underserved
areas.

 

  6.1.26 Develops a mobile crisis team network where 90% of all eligible members
residing within the GSA will have geographical access to a contracted mobile
crisis team within 60 minutes.

 

  6.1.27 Meets all Network Standards set forth in ACOM Policy 436. AHCCCS may
impose sanctions for material deficiencies in the Contractor’s provider network.

 

  6.1.28 Submit all deliverables related to Network Development in accordance
with Exhibit-9, Deliverables.

 

6.2 Network Development for Integrated Health Care Service Delivery

The Contractor shall maximize the availability and access to community based
primary care and specialty care providers.

 

  6.2.1 The Contractor shall reduce utilization of the following:

 

  6.2.1.1 Non-emergent utilization of emergency room services;

 

  6.2.1.2 Single day hospital admissions;

 

  6.2.1.3 Avoidable hospital re-admissions;

 

  6.2.1.4 Hospital based outpatient surgeries when lower cost surgery centers
are available; and

 

  6.2.1.5 Hospitalization for preventable medical conditions.

 

  6.2.2 Has availability of non-emergent after-hours physician services or
primary care services.

 

  6.2.3 Subcontracts with homeless clinics in Pima County at the AHCCCS FFS rate
for Primary Care services. Subcontracts must stipulate that:

 

  6.2.3.1 Only those SMI members that request a homeless clinic as their PCP
receive such assignment; and

 

  6.2.3.2 SMI members assigned to a homeless clinic may be referred to out-of
network providers for needed specialty services.

 

  6.2.3.3 Assists homeless clinics with administrative issues such as obtaining
prior authorization, and resolving claims issues.

 

  6.2.3.4 Attends meetings as necessary with homeless clinics to resolve
administrative issues and perceived barriers to the homeless members receiving
care.

 

77



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  6.2.4 Complies with the network requirements in Contract Section on, Primary
Care Provider Standards.

 

  6.2.5 Complies with the network requirements in Contract Section on, Maternity
Care Provider Standards.

 

  6.2.6 Submit a Provider Network Development and Management Plan in accordance
with Exhibit-9, Deliverables and ACOM Policy 415, 42 CFR 438.207(b).

 

6.3 Network Management

The Contractor shall:

 

  6.3.1 Monitor providers to demonstrate compliance with all network
requirements in this Contract including, at a minimum, the following:

 

  6.3.1.1 Technical assistance and support to consumer-and family-run
organizations;

 

  6.3.1.2 Distance traveled; location, time scheduled, and member’s response to
an offered appointment for services; and

 

  6.3.1.3 Status of required licenses, registration, certification or
accreditation, 42 CFR 438.206(1)(iv).

 

  6.3.2 Eliminate barriers that prohibit or restrict advocacy for the following:

 

  6.3.2.1 The member’s health status, medical care or treatment options,
including any alternative treatment that may be self-administered, 42 CFR
438.102(a)(1)(i);

 

  6.3.2.2 Any information the member needs in order to decide among all relevant
treatment options including the risks, benefits, and consequences of treatment
or non-treatment, 42 CFR 438.102(a)(1)(ii) and (iii); and

 

  6.3.2.3 The member’s right to participate in health care decisions including
the right to refuse treatment, and to express preferences about future treatment
decisions, 42 CFR 438.102(a)(1)(iv).

 

  6.3.3 Document in the member’s medical record all communication related to the
subject matter in Contract Section on, Network Management.

 

  6.3.4 Continually assess network sufficiency and capacity using multiple data
sources to monitor appointment standards, Member Grievances, Appeals, quality
data, quality improvement data, eligibility utilization of services, penetration
rates, member satisfaction surveys and demographic data requirements.

 

  6.3.5 When feasible, develop non-financial incentive programs to increase
participation in its provider network.

 

  6.3.6 Comply with ACOM Policy 439.

 

  6.3.7 Submit a Quarterly Provider/Network Changes Due to Rates Report as
described in ACOM Policy 415 and in accordance with Exhibit-9, Deliverables.

 

78



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

6.4 Out of Network Providers

The Contractor shall:

 

  6.4.1 Provide adequate, timely and medically necessary covered services
through an out-of-network provider if Contractor’s provider network is unable to
provide adequate and timely services required under this Contract and continue
to provide services by an out of network provider until a network provider is
available, 42 CFR 438.206(b)(4).

 

  6.4.2 Coordinate with out-of-network providers for authorization and payment,
42 CFR 438.206(b)(4) and (5).

For SMI members eligible to receive physical health care services under this
Contract, the Contractor shall:

 

  6.4.3 Reimburse (non-contracted) providers for non-hospital, non-emergent in
State services when directed out of network by the Contractor not less than the
AHCCCS capped fee-for-service schedule for physical health services.

 

  6.4.4 Permit the provider to become an in network provider at the Contractor’s
in network rates.

 

  6.4.5 Offer the provider a single case agreement if the provider is unwilling
to become a network provider but is willing to continue providing physical
health care services to the SMI member at the Contractor’s in network rates.

 

6.5 Material Change to Provider Network

 

  6.5.1 The Contractor is responsible for evaluating all provider network
changes, including unexpected or significant changes, and determining whether
those changes are material changes to the Contractor’s provider network, 42 CFR
438.207 (c). All material changes to the provider network must be approved in
advance by AHCCCS, Division of Health Care Management. A material change to the
provider network is defined as one that affects, or can reasonably be foreseen
to affect, the Contractor’s ability to meet the performance and/or provider
network standards as described in this contract including, but not limited to,
any change that would cause or is likely to cause more than 5% of members in a
GSA to change the location where services are received or rendered.

 

  6.5.2 The Contractor must submit the request for approval of a material change
to the provider network with information including, but not limited to, how the
change will affect the delivery of covered services, the Contractor’s plans for
maintaining the quality of member care, and communications to providers and
members, as outlined in ACOM Policy 439 and as specified in, Exhibit-9,
Deliverables. AHCCCS will review and respond to the Contractor within 30 days of
the submission. A material change in the Contractor’s provider network requires
30 days advance written notice from the Contractor to members and providers. In
the event unforeseen circumstances prevent the Contractor from providing 30 days
advance written notice to members and providers, the Contractor shall notify
AHCCCS within one business day of identifying the material change to the
provider network for AHCCCS determination of notification requirements.

 

  6.5.3 For emergency situations, AHCCCS will expedite the approval process.

 

  6.5.4 The requirements regarding material changes to the provider network do
not apply to the contract negotiation process between the Contractor and a
provider.

 

  6.5.5 The Contractor shall notify DDD within 30 business days of the RBHA
identifying a material change to its behavioral health provider network. Notice
of behavioral health changes include, but are not limited to, provider closure,
provider moving location, and provider termination.

 

79



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

6.6 Provider Affiliation Transmission

The Contractor shall:

 

  6.6.1 Comply with the requirements to collect and submit information to AHCCCS
in conformance with the specifications in the Provider Affiliation Transmission
(PAT) User Manual.

 

  6.6.2 Validate its compliance with minimum network requirements against the
network information provided in the PAT through the submission of a completed
Minimum Network Requirements Verification Template (see ACOM Policy 436 for
Template). The PAT and the Minimum Network Requirements Verification Template
must be submitted as specified in Exhibit-9, Deliverables.

 

  6.6.3 Be subject to corrective action, if required, when the provider
affiliation transmission information is untimely, inaccurate or incomplete.

 

7 PROVIDER REQUIREMENTS

 

7.1 Provider General Requirements

The Contractor shall:

 

  7.1.1 Hold a Provider Forum no less than semi-annually. The forum must be
chaired by the Contractor’s Administrator/CEO or designee. The purpose of the
forum is to improve communication between the Contractor and its providers. The
forum shall be open to all providers including dental providers. The Provider
Forum shall not be the only venue for the Contractor to communicate and
participate in the issues affecting the provider network. Provider Forum meeting
agendas and minutes must be made available to AHCCCS upon request.

 

  7.1.2 Report information discussed during these Forums to Executive Management
within the organization.

 

  7.1.3 Conduct meetings with providers to address issues (or to provide general
information, technical assistance, etc.) related to Federal and State
requirements, changes in policy, reimbursement matters, prior authorization and
other matters as identified or requested by AHCCCS.

 

7.2 Provider Registration Requirements

The Contractor shall:

 

  7.2.1 Require subcontracted providers to have a license, registration,
certification or accreditation in conformance with the AHCCCS Covered Behavioral
Health Services Guide, or other state or federal law and regulations.

 

  7.2.2 Require through verification and monitoring that subcontracted
providers:

 

  7.2.2.1 Register with AHCCCS in conformance with the AHCCCS Covered Behavioral
Health Services Guide;

 

80



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7.2.2.2 Sign the Provider Participation Agreement;

 

  7.2.2.3 Obtain a unique National Provider Identifier (NPI); and

 

  7.2.2.4 For specific requirements on Provider Registration, refer to the
AHCCCS website.

 

7.3 Provider Manual Policy Requirements

The Contractor shall:

 

  7.3.1 Develop, distribute and maintain a Provider Manual consistent with the
requirements in ACOM Policy 416.

 

  7.3.2 Add the Contractor’s specific provider operational requirements and
information into an electronic version of the Provider Manual.

 

  7.3.3 Add Contractor-specific policies that the Contractor requires in the
Provider Manual.

 

  7.3.4 Complete and disseminate Provider Manual changes to all subcontracted
providers as outlined in ACOM Policy 416.

 

  7.3.5 Modify practice in accordance with the new or revised Provider Manual
policies by the effective date.

 

  7.3.6 Post an electronic version of the Provider Manual policies to the
Contractor’s web site and make hard copies available upon request.

 

  7.3.7 Maintain the Contractor Provider Manual to be consistent with federal
and state laws that govern member rights when delivering services, including the
protection and enforcement, at a minimum, of a person’s right to the following:

 

  7.3.7.1 Be treated with respect and due consideration for his or her dignity
and privacy, 42 CFR 100.(b)(2)(ii);

 

  7.3.7.2 Receive information on available treatment options and alternatives,
presented in a manner appropriate to the member’s condition and ability to
understand, 42 CFR 100(b)(2)(iii);

 

  7.3.7.3 Participate in decisions regarding his or her health care, including
the right to refuse treatment, 42 CFR 100(b)(2)(iv);

 

  7.3.7.4 Be free from any form of restraint or seclusion used as a means of
coercion, discipline, convenience, or retaliation, 42 CFR 100(b)(2)(v);

 

  7.3.7.5 Request and receive a copy of his or her medical records, and to
request that they be amended or corrected, as specified in [45 CFR part 164] and
applicable state law, 42 CFR 100(b)(2)(vi); and

 

  7.3.7.6 Exercise his or her rights and that the exercise of those rights shall
not adversely affect service delivery to the member, 42 CFR 438.100(c).

 

  7.3.8 Consistent with the above Contract Section on, Provider Manual Policy
Requirements, include the following policies:

 

  7.3.8.1

Quality Management, including annual Quality Management Plan, Quality Management
Work Plan, Quality Management Evaluation, EPSDT Narrative Plan, EPSDT Work Plan,
EPSDT Work Plan

 

81



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  Evaluation Dental Narrative Plan, Dental Work Plan, Dental Work Plan
Evaluation, Maternity/Family Planning Services Care Plan, Maternity/Family
Planning Services Work Plan and the Maternity/Family Planning Services Work Plan
Evaluation.

 

  7.3.8.2 A description of sanctions for noncompliance with provider subcontract
requirements;

 

  7.3.8.3 Financial management, audit and reporting, and disclosure;

 

  7.3.8.4 Fraud, waste, and abuse and Corporate Compliance;

 

  7.3.8.5 Medical Management/Utilization Management, including annual Medical
Management Plan, Medical Management work plan and evaluation of outcomes

 

  7.3.8.6 Special service delivery systems;

 

  7.3.8.7 Responsibility for clinical oversight and point of contact;

 

  7.3.8.8 Inter-rater reliability to assure the consistent application of
coverage criteria;

 

  7.3.8.9 Overview of the Contractor’s Provider Service department and function;

 

  7.3.8.10 Emergency room utilization guidelines, including appropriate and
inappropriate use of the emergency room;

 

  7.3.8.11 Early and Periodic Screening, Diagnostic and Treatment (EPSDT)
services in conformance with the scope of work Section on, Physical Health Care
Covered Services, including a description of dental services coverage and
limitations and the other EPSDT requirements in the scope of work;

 

  7.3.8.12 Maternity services in conformance with Physical Health Care Covered
Services, scope of work Section on, Maternity and the Section on, Maternity Care
Provider Standards;

 

  7.3.8.13 Family Planning services in conformance with scope of work Sections,
Maternity Care Provider Standards and, Family Planning;

 

  7.3.8.14 PCP assignments;

 

  7.3.8.15 Physical and behavioral health coordination of care;

 

  7.3.8.16 Referrals to specialists and other providers that include, criteria,
processes, responsible parties and meets the minimum requirements for the
forwarding of member medical information;

 

  7.3.8.17 Claims medical review;

 

  7.3.8.18 Medication management services; and

 

  7.3.8.19 Appointment standards; and wait times for transportation for medical
and behavioral health services.

 

82



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7.3.9 SMI Member Transition policies on:

 

  7.3.9.1 Members with significant medical conditions such as, a high-risk
pregnancy or pregnancy within the last trimester, the need for organ or tissue
transplantation, chronic illness resulting in hospitalization or nursing
facility placement, etc.;

 

  7.3.9.2 Members who are receiving ongoing services such as dialysis, home
health, chemotherapy and/or radiation therapy, or who are hospitalized at the
time of transition;

 

  7.3.9.3 Members who frequently contact AHCCCS, State and local officials, the
Governor’s Office and/or the media;

 

  7.3.9.4 Members who have received prior authorization for services such as
scheduled surgeries, post-surgical follow-up visits, out-of-area specialty
services, or nursing home admission;

 

  7.3.9.5 Continue medically necessary prescriptions, Durable Medical Equipment
(DME) and transportation ordered for the transitioning member by the
relinquishing Contractor;

 

  7.3.9.6 Medical records of the transitioning member (the cost, if any, of
reproducing and forwarding medical records shall be the responsibility of the
relinquishing AHCCCS Contractor); and

 

  7.3.9.7 Any members transitioning to CMDP.

 

7.4 Provider Manual Policy Network Requirements

The Contractor shall, consistent with the Scope of Work Provider Manual Policy
Requirements Section, include the following Provider Network Policies and
Procedures, 42 CFR 438.214:

 

  7.4.1 Provider selection and retention criteria, 42 CFR 438.214(a);

 

  7.4.2 Communication with providers regarding contractual and program changes
and requirements;

 

  7.4.3 Monitoring and maintaining providers’ compliance with AHCCCS policies
and rules, including Grievance and Appeal System requirements and ensuring
member care is not compromised during the grievance/appeal process;

 

  7.4.4 Evaluating the network for delivery of quality of covered services;

 

  7.4.5 Providing or arranging for medically necessary covered services should
the network become temporarily insufficient;

 

  7.4.6 Monitoring the adequacy, accessibility and availability of the Provider
Network to meet the needs of the members, including the provision of culturally
and linguistically competent care to members with limited proficiency in
English;

 

  7.4.7 Monitoring network capacity to have sufficient qualified providers to
serve all members and meet their specialized needs;

 

  7.4.8 Processing expedited and temporary credentials;

 

83



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7.4.9 Recruiting, selecting, credentialing, re-credentialing and contracting
with providers in a manner that incorporates quality management, quality of care
concerns, utilization, office audits and provider profiling;

 

  7.4.10 Ensure a process is in place to monitor provider credentialing issues
during non-re-credentialing years;

 

  7.4.11 Providing training for its providers and maintaining records of such
training;

 

  7.4.12 Tracking and trending provider inquiries/complaints/requests for
information and taking systemic action as necessary and appropriate;

 

  7.4.13 Ensuring that provider calls are acknowledged within three business
days of receipt, are resolved and the result communicated to the provider within
30 business days of receipt (includes referrals from AHCCCS);

 

  7.4.14 Service accessibility, including monitoring appointment standards,
appointment waiting times and service provision standards;

 

  7.4.15 Guidelines to establish reasonable geographic access to service for
members;

 

  7.4.16 Collecting information on the cultural and linguistic needs of
communities and that the Provider Network adequately addresses identified
cultural and linguistic needs; and

 

  7.4.17 Provider capacity by provider type needed to deliver covered services.

 

7.5 Specialty Service Providers

The Contractor shall:

 

  7.5.1 Cooperate with AHCCCS, which may at any time negotiate or contract on
behalf of the Contractor and AHCCCS for specialized hospital and medical
services such as transplant services, anti-hemophilic agents and pharmaceutical
related services. Existing Contractor resources will be considered in the
development and execution of specialty contracts.

 

  7.5.2 Modify its service delivery network to accommodate the provisions of
specialty contracts when required by AHCCCS. AHCCCS may waive this requirement
in particular situations if such action is determined to be in the best interest
of the state.

 

  7.5.3 Not include in Capitation Rates and Contractor Specific Requirements
development or risk sharing arrangement of any reimbursement exceeding that
payable under the relevant AHCCCS specialty contract.

 

  7.5.4 Cooperate with AHCCCS during the term of specialty contracts if AHCCCS
acts as an intermediary between the Contractor and specialty Contractors to
enhance the cost effectiveness of service delivery and medical management.

 

  7.5.5 Be responsible for adjudication of claims related to payments provided
under specialty contracts. AHCCCS may provide technical assistance prior to the
implementation of any specialty contracts.

 

  7.5.6 Be given at least 60 days advance written notice prior to the
implementation of any specialty contract.

 

84



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

7.6 Primary Care Provider Standards

For SMI members eligible to receive physical health care services, the
Contractor shall:

 

  7.6.1 Have a sufficient number of PCPs in its Provider Network to meet the
requirements of this Contract.

 

  7.6.2 Have Arizona licensed PCPs as allopathic or osteopathic physicians in
its Provider Network that generally specialize in family practice, internal
medicine, obstetrics, gynecology, or pediatrics; certified nurse practitioners
or certified nurse midwives; or physician’s assistants, 42 CFR 438.206(b)(2).

 

  7.6.3 When determining assignments to a PCP:

 

  7.6.3.1 Assess and adjust the PCP’s ability to meet the requirements in ACOM
Policy 417.

 

  7.6.3.2 Consider the PCP’s total panel size;

 

  7.6.3.3 Adjust the size of a PCP’s panel, as needed, for the PCP to meet
AHCCCS’ appointment and clinical performance standards; and

 

  7.6.3.4 Be informed by AHCCCS when a PCP has a panel of more than 1,800 AHCCCS
members to assist in the assessment of the size of its panel.

 

  7.6.4 Monitor PCP assignments so that each member is assigned to an individual
PCP and that the Contractor’s data regarding PCP assignments is current.

 

  7.6.5 Assign members diagnosed with AIDS or as HIV positive to PCPs that
comply with criteria and standards set forth in the AHCCCS Medical Policy
Manual.

 

  7.6.6 Educate and train providers serving EPSDT members to utilize
AHCCCS-approved EPSDT Tracking Forms.

 

  7.6.7 Offer members freedom of choice within its network in selecting a PCP
consistent with, 42 CFR 438.6(m) and 438.52(d) and this contract. Any American
Indian who is enrolled with the Contractor and who is eligible to receive
services from a participating I/T/U provider may elect that I/T/U as his or her
primary care provider, if that I/T/U participates in the network as a primary
care provider and has capacity to provide the services per ARRA Section 5006(d)
and SMD letter 10-001).ix

 

  7.6.8 Members will have a choice of at least two primary care providers, and
may request change of primary care provider at least at the times described in,
42 CFR 438.56(c). In addition, the Contractor shall offer contracts to primary
and specialist physicians who have established relationships with beneficiaries
including specialists who may also serve as PCPs to encourage continuity of
provider.

 

  7.6.9 Ensure individuals who transition to the Contractor for their physical
health from a health plan and who have an established relationship with a PCP
that does not participate in the Contractor’s provider network, the Contractor
will provide, at a minimum, a 12-month transition period in which the individual
may continue to seek care from their established PCP while the individual, the
Contractor and/or case manager finds an alternative PCP within the Contractor’s
provider network.

 

  7.6.10 Not restrict PCP choice unless the member has shown an inability to
form a relationship with a PCP, as evidenced by frequent changes, or when there
is a medically necessary reason.

 

  7.6.11 Inform the member in writing of his or her enrollment and PCP
assignment within 12 business days of the Contractor’s receipt of notification
by AHCCCS. See ACOM Policy 404 for member information requirements.

 

85



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7.6.12 Include with the notification required in Contract Section on, Primary
Care Provider Standards;

 

  7.6.12.1 A list of all the Contractor’s available PCPs;

 

  7.6.12.2 The process for changing the PCP assignment; and

 

  7.6.12.3 Information required in the AHCCCS Contractor Operations Manual
Member Information Policy.

 

  7.6.13 Inform the member in writing of any PCP change.

 

  7.6.14 Allow members to make the initial PCP selection and any subsequent PCP
changes verbally or in writing.

 

  7.6.15 Hold the PCP responsible, at a minimum, for the following activities:

 

  7.6.15.1 Supervision, coordination and provision of care to each assigned
member; except for dental services provided to EPSDT members without a PCP
referral;

 

  7.6.15.2 Initiation of referrals for medically necessary specialty care;

 

  7.6.15.3 Maintaining continuity of care for each assigned member;

 

  7.6.15.4 Maintaining the member’s medical record, including documentation of
all services provided to the member by the PCP, as well as any specialty or
referral services;

 

  7.6.15.5 Utilizing the AHCCCS approved EPSDT Tracking Forms;

 

  7.6.15.6 Providing clinical information regarding member’s health and
medications to the treating provider, including behavioral health providers,
within 10 business days of a request from the provider;

 

  7.6.15.7 In lieu of developing a medical record when behavioral health
information is received on a member not yet seen by the PCP, a separate file may
be established to hold behavioral health information. The behavioral health
information must be added to the member medical record when the member becomes
an established patient; and

 

  7.6.15.8 Enrolling as, a Vaccines for Children (VFC) provider for members, age
18 only.

 

  7.6.16 Develop and implement policies and procedures to monitor PCP
activities.

 

  7.6.17 Develop and implement policies and procedures to notify and provide
documentation to PCPs for specialty and referral services available to members
by specialty physicians, and other health care professionals.

 

7.7 Maternity Care Provider Standards

For SMI members receiving physical health care services under this Contract who
are pregnant, the Contractor shall:

 

  7.7.1 Designate a maternity care provider for each pregnant member for the
duration of her pregnancy and postpartum care to deliver maternity services in
conformance with the AHCCCS Medical Policy Manual.

 

86



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  7.7.2 Include the following maternity care providers in its provider network:

 

  7.7.2.1 Arizona licensed allopathic and/or osteopathic physicians that are
Obstetricians or general practice/family practice providers to provide maternity
care services;

 

  7.7.2.2 Physician Assistants,

 

  7.7.2.3 Nurse Practitioners,

 

  7.7.2.4 Certified Nurse Midwives, and

 

  7.7.2.5 Licensed Midwives.

 

  7.7.3 Offer pregnant members a choice or be assigned, a PCP that provides
obstetrical care consistent with the freedom of choice requirements for
selecting health care professionals so as not to compromise the member’s
continuity of care.

 

  7.7.4 Allow members anticipated to have a low-risk delivery, the option to
elect to receive labor and delivery services in their home from their maternity
provider if this setting is included in the allowable settings for the
Contractor, and the Contractor has providers in its network that offer home
labor and delivery services.

 

  7.7.5 Allow members anticipated to have a low-risk prenatal course and
delivery the option to elect to receive prenatal care, labor and delivery and
postpartum care by certified nurse midwives or licensed midwives.

 

  7.7.6 For members receiving maternity services from a certified nurse midwife
or a licensed midwife, assign a PCP to provide other health care and medical
services. A certified nurse midwife may provide those primary care services that
he or she is willing to provide and that the member elects to receive from the
certified nurse midwife. Members receiving care from a certified nurse midwife
may also elect to receive some or all her primary care from the assigned PCP.
Licensed midwives may not provide any additional medical services as primary
care that is not within their scope of practice.

 

  7.7.7 Require all physicians and certified nurse midwives who perform
deliveries to have OB hospital privileges or a documented hospital coverage
agreement for those practitioners performing deliveries in alternate settings.
Licensed midwives perform deliveries only in the member’s home. Physicians,
certified nurse practitioners and certified nurse midwives within the scope of
their practice, may provide labor and delivery services in the member’s home.

 

  7.7.8 A normal newborn may be granted an extended stay in the hospital of
birth when the mother’s continued stay in the hospital is beyond the 48 or 96
hour stay. However, for payment purposes, inpatient limits will apply to the
extent consistent with EPSDT.

 

  7.7.9 Submit Maternity Care Deliverables in accordance with Exhibit-9,
Deliverables.

 

7.8 Federally Qualified Health Centers and Rural Health Clinics

 

  7.8.1 The Contractor is encouraged to use Federally Qualified Health Centers
and Rural Health Clinics (FQHCs/RHCs) and FQHC Look-Alikes in Arizona to provide
covered services. FQHCs/RHCs and FQHC Look-Alikes are paid unique, cost-based
Prospective Payment System (PPS) rates for non-pharmacy ambulatory
Medicaid-covered services. The PPS rate is an all-inclusive per visit rate.x

 

87



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

The Contractor shall:

 

  7.8.2 Ensure compliance with the requirement of 42 USC 1396 b (m)(2)(A)(ix)
which requires that the Contractor’s payments, in aggregate, will not be less
than the level and amount of payment which the Contractor would make for the
services if the services were furnished by a provider which is not a FQHC or
RHC.xi

 

  7.8.3 For dates of service on and after April 1, 2015, the Contractor shall
pay the unique PPS rates, or negotiate sub-capitated agreements comparable to
the unique PPS rates, to FQHCs/RHCs and FQHC Look-Alikes for PPS-eligible
visits.

 

  7.8.4 Be aware that AHCCCS reserves the right to require the Contractor to pay
FQHCs/RHCs and FQHC Look-Alikes unique, cost based Prospective Payment System
(PPS) rates for the majority, but not all, of non-pharmacy Medicaid covered
services or negotiate sub-capitated agreements comparable to the unique PPS
rates for PPS eligible services.

 

  7.8.5 For services not eligible for PPS reimbursement, AHCCCS reserves the
right to require the Contractor to negotiate rates of payment with FQHCs/RHCs
and FQHC Look-Alikes for non-pharmacy services that are comparable to the rates
paid to providers that provide similar services.

 

  7.8.6 Be aware that AHCCCS reserves the right to review a Contractor’s rates
with an FQHC/RHC and FQHC Look-Alikes for reasonableness and to require
adjustments when rates are found to be substantially less than those being paid
to other, non-FQHC/RHC/ FQHC Look-Alikes providers for comparable services, or
not equal to or substantially less than the PPS rates.

 

  7.8.7 Submit member information, if required, for Title XIX and Title XXI
members for each FQHC/RHC/FQHC Look-Alikes as specified in Exhibit-9,
Deliverables and the AHCCCS Financial Reporting Guide for RBHA Contractors.
AHCCCS may perform periodic audits of the member information submitted.

 

  7.8.8 The Contractor should refer to the AHCCCS Financial Reporting Guide for
RBHA Contractors for further guidance. The FQHCs//RHCs/FQHC Look-Alikes
registered with AHCCCS are listed on the AHCCCS website.

 

  7.8.9 See the Contract Section in Scope of Services, Prescription Medications
for more information related to 340B Drug Pricing.

 

8 MEDICAL MANAGEMENT

 

8.1 General Requirements

AHCCCS will provide a new Contractor (including an Incumbent Contractor new to a
GSA) with three years of historical Acute Care Program encounter data for
members enrolled with the Contractor. Contractors should use this data to assist
with identifying members in need of medical management.

On a recurring basis (no less than quarterly based on adjudication date), AHCCCS
shall provide the Contractor an electronic file of claims and encounter data for
members enrolled with the Contractor who have received services, during the
member’s enrollment period, from another contractor or through AHCCCS FFS for
purposes of member care coordination.

The Contractor shall develop a plan outlining short-and long-term strategies for
improving care coordination using the physical and behavioral health care data
available for members with behavioral

 

88



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

health needs. In addition, the Contractor shall develop an outcome measurement
plan to track the progress of the strategies. The plan outlining the strategies
for improving care coordination and the outcome measurement must be reported in
the annual Medical Management (MM) Plan, Evaluation and Work Plan submitted to
AHCCCS as specified in Exhibit-9, Deliverables.

The Contractor shall maintain a written MM plan and Work Plan that addresses the
monitoring of MM activities (AMPM Chapter 1000). The Plan, Work Plan, and
Evaluation must be submitted for review within timelines specified in Exhibit-9,
Deliverables.

The Contractor shall:

 

  8.1.1 Develop policies and implement processes to assess, plan, implement,
evaluate and, as mandated, report Medical Management (MM) monitoring activities
as specified in the AHCCCS Medical Policy Manual (AMPM) Chapter 1000 and the
AHCCCS Contractor Operations Manual (ACOM).

 

  8.1.2 Adhere to Federal regulations and AHCCCS requirements.

 

  8.1.3 Report Medical Management data and management activities through the MM
Committee to analyze the data, make recommendations for action, monitor the
effectiveness of actions and report these findings to the Committee.

 

  8.1.4 The Contractor shall have in effect mechanisms to assess the quality and
appropriateness of care furnished to members with special health care needs, 42
CFR 438.240(b)(4).

 

  8.1.5 Develop an annual Medical Management (MM) Plan, evaluation, and work
plan that includes:

 

  8.1.5.1 A description of a MM Unit within its Organizational structure that is
separate and distinct from any other units or departments such as Quality
Management;

 

  8.1.5.2 A description of a MM Committee;

 

  8.1.5.3 Pharmacy and Therapeutics (P&T) subcommittee and other subcommittees
under the MM Committee;

 

  8.1.5.4 A requirement that the Contractor’s MM Committee and Pharmacy and
Therapeutics (P&T) subcommittee meet at least quarterly and are chaired by the
Chief Medical Officer.

 

  8.1.6 The Contractor must identify and track members who utilize Emergency
Department (ED) services inappropriately four or more times within a six month
period. Interventions must be implemented to educate the member on the
appropriate use of the ED and divert members to the right care in the
appropriate place of service. The Contractor shall submit a semi-annual report
as specified in AMPM Policy 1020 and Exhibit-9, Deliverables.

 

  8.1.7 The Contractor shall report Adult and Children’s Emergency Department
Wait Times in accordance with Exhibit-9, Deliverables.

 

89



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

   

# of High Need/High Cost Members

RBHA Geographic

Service Area

 

Health Choice Integrated Care (HCIC)

 

Cenpatico Integrated Care

(C-IC)

 

Mercy Maricopa Integrated Care (MMIC)

Maricopa      

Care1st – 30

Health Choice – 30

Health Net Access – 30

Maricopa Health Plan – 30

Phoenix Health Plan – 30

UnitedHealthcare Comm. Plan - 50

Mercy Care Plan – 70

*Northern  

University Family Care – 20

Health Choice – 40

United Healthcare Comm. Plan-40

    **Southern    

Care1st – 25

Mercy Care Plan – 25

Health Choice – 30

University Family Care – 50

UnitedHealthcare Comm. Plan – 50

  AIHP – Statewide   20   40   20 CMDP – Statewide   5   5   10 Total   125  
225   300

 

* Northern region includes: Apache, Coconino, Mohave, Navajo, Gila (excluding
zip codes 85542, 85192, and 85550), and Yavapai

** Southern region includes: Yuma, La Paz, Santa Cruz, Pima, Cochise, Graham
(including zip codes 85542, 85192, 85550), Greenlee, and Pinal

 

  8.1.8 Assure that all staff members having contact with members or providers
receive initial and ongoing training with regard to the appropriate
identification and referral of quality of care/service concerns.

 

  8.1.9 AHCCCS covers medically necessary transplantation services and related
immunosuppressant medications in accordance with Federal and State law and
regulations. The Contractor shall not make payments for organ transplants not
provided for in the State Plan except as otherwise required pursuant to, 42 USC
1396 (d)(r)(5) for persons receiving services under EPSDT. The Contractor must
follow the written standards that provide for similarly situated individuals to
be treated alike and for any restriction on facilities or practitioners to be
consistent with the accessibility of high quality care to enrollees per Sections
(1903(i) and 1903(i)(1)) of the Social Security Act. Refer to the AMPM, Chapter
300, Exhibit 310-DD and the AHCCCS Reinsurance Manual.xii

Criminal Justice System Reach-in Care Coordination: To facilitate the transition
of members transitioning out of jails and prisons into communities, AHCCCS is
engaged in a data exchange process that allows AHCCCS to suspend eligibility
upon incarceration, rather than terminate coverage. Upon the member’s release,
the member’s AHCCCS eligibility is un-suspended allowing for immediate care
coordination activities. To support this initiative the Contractor is required
to participate in criminal justice system “reach-in” care coordination efforts.

Effective October 1, 2016, the Contractor shall implement reach-in care
coordination for members who have been incarcerated in the adult correctional
system for 30 days or longer, and have an anticipated release date. Reach-in
care coordination activities shall begin upon knowledge of a member’s
anticipated release date. The Contractor shall collaborate with criminal justice
partners (e.g. Jails, Sheriff’s Office, Correctional Health Services, Arizona
Department of Corrections, including Community Supervision, Probation, Courts),
to identify justice-involved members in the adult criminal justice system with
physical and/or behavioral health chronic and/or complex care needs prior to
member’s release. When behavioral health needs are identified, the Contractor
shall also collaborate with the member’s behavioral health Contractor (if the
member’s care is not integrated).

 

90



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.1.10 For CYE17, the Contractor is required to submit a Reach-In Plan, due
October 31, 2016. The Plan, at a minimum, must include the following:

 

  8.1.10.1 Administrative Requirements:

 

  8.1.10.1.1 Designation of a Justice System Liaison who will be responsible for
the reach-in initiative and who;

 

  8.1.10.1.2 Resides in Arizona;

 

  8.1.10.1.3 Is the single point of contact to communicate with justice systems
and AHCCCS Acute Care Contractors, if appropriate, and

 

  8.1.10.1.4 Is the interagency liaison with the Arizona Department of
Corrections (ADOC), County Jails, Sherriff’s Office, Correctional Health
Services, Arizona Office of the Courts (AOC) and Probation Departments.

 

  8.1.10.1.5 Identification of the name(s) and contact information for all
criminal justice system partner(s);

 

  8.1.10.1.6 Identification of the name(s) and contact information for AHCCCS
Contractor partner(s) for purposes of coordinating care for both physical and
behavioral health needs;

 

  8.1.10.1.7 Description of the process for coordination with Maricopa County
jail, if appropriate, for identification of those members in probation status;

 

  8.1.10.1.8 Designation of parameters for identification of members requiring
reach-in care coordination (e.g. definition of chronic and/or complex care
needs) through agreement with reach-in partners;

 

  8.1.10.1.9 Description of the process and timeframes for communicating with
reach-in partners;

 

  8.1.10.1.10 Description of the process and timeframes for initiating
communication with reach-in members;

 

  8.1.10.1.11 Description of methodology for assessment of anticipated cost
savings to include analysis of medical expense for these identified members
prior to incarceration and subsequent to reach in activities and release.

 

  8.1.10.2 Care Coordination Requirements:

 

  8.1.10.2.1 Develop process for identification of members meeting the
established parameters for reach-in care coordination (chronic and/or complex
care needs). The Contractor must utilize the 834 file data provided to the
Contractor by AHCCCS to assist with identification of members. The Contractor
may also use additional data if available for this purpose;

 

  8.1.10.2.2 Strategies for providing member education regarding care, services,
resources, appointment information and health plan case management contact
information;

 

91



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.1.10.2.3 Requirements for scheduling of initial appointments with
appropriate provider(s) based on member needs; appointment to occur within seven
days of member release;

 

  8.1.10.2.4 Strategies regarding ongoing follow up with the member after
release from incarceration to assist with accessing and scheduling necessary
services as identified in the member’s care plan;

 

  8.1.10.2.5 Should re-incarceration occur, strategies to reengage member and
maintain care coordination;

 

  8.1.10.2.6 Strategies to improve appropriate utilization of services;

 

  8.1.10.2.7 Strategies to reduce recidivism within the member population;

 

  8.1.10.2.8 Strategies to address social determinants of health;

 

  8.1.11 Beginning CYE18, the Contractor shall report the Reach-In Plan to
AHCCCS in the annual Medical Management Plan and report outcome summaries in the
Medical Management Evaluation, as specified in Exhibit-9, Deliverables. In
addition, AHCCCS may run performance metrics such as emergency room utilization,
inpatient utilization, reduction in recidivism and other access to care measures
for the population to monitor care coordination activities and effectiveness.

 

  8.1.12 The Contractor must notify AHCCCS upon becoming aware that a member may
be an inmate of a public institution when the member’s enrollment has not been
suspended, and will receive a file from AHCCCS as specified in Section on
Capitation Adjustment.

Outreach to Service Members, Veterans and Families: The Contractor shall partner
with community organizations which provide care and support for service members,
veterans and families. Utilizing a collaborative approach, the Contractor shall
identify members who may benefit from outreach regarding available programs and
services and shall develop and implement outreach activities which inform
members and families of the benefits available and how to access those services.
The Contractor shall train staff on the available community resources and
appropriate actions to take to ensure members are afforded the ability to be
connected to these resources. The Contractor shall report its activities
regarding these services in the annual Medical Management Plan and Work Plan, as
specified in Exhibit-9, Deliverables.

 

8.2 Utilization Data Analysis and Data Management

The Contractor shall:

 

  8.2.1 Develop a process to collect, monitor, analyze, evaluate and report
utilization data consistent with the AMPM Chapter 1000.

 

  8.2.2 At a minimum, review and analyze the following data elements, interpret
the variances, review outcomes and develop and/or approve interventions based on
the findings:

 

  8.2.2.1 Under and over utilization of service and cost data;

 

  8.2.2.2 Avoidable hospital admissions and readmission rates and the Average
Length of Stay (ALOS) for all psychiatric inpatient facilities for all members
receiving behavioral health services;

 

92



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.2.2.3 Medical facilities for Medicaid eligible SMI members receiving
physical health care services;

 

  8.2.2.4 Follow up after discharge;

 

  8.2.2.5 Outpatient civil commitments;

 

  8.2.2.6 Emergency Department (ED) utilization and crisis services use;

 

  8.2.2.7 Prior authorization/denial and notices of action;

 

  8.2.2.8 Pharmacy utilization; and

 

  8.2.2.9 Medicare utilization.

 

  8.2.3 Ensure intervention strategies have measurable outcomes and are recorded
in the MM Committee meeting minutes.

 

8.3 Prior Authorization and Referral Management

The Contractor shall:

 

  8.3.1 Have in effect mechanisms to ensure consistent application of review
criteria for authorization decisions, 42 CFR 438.210(b)(2)(i).

 

  8.3.2 Identify and communicate to providers and members those services that
require authorization and the relevant clinical criteria required for
authorization decisions, 42 CFR 438.10(f)(6)(vi).

 

  8.3.3 Consult with the provider requesting authorization when appropriate, 42
CFR 438.210(b)(2)(ii).

 

  8.3.4 Specify timeframes for responding to requests for initial and continuous
determinations for standard and expedited authorization requests, 42 CFR
438.210(d)(1&2).

 

  8.3.5 Criteria for decisions based on medical necessity is clear and based on
valid and reliable clinical evidence or a consensus of providers in the
particular field, 42 CFR 438.236(b)(1).

 

  8.3.6 Monitor and ensure that all members with special health care needs have
direct access to care, 42 CFR 438.208(c)(4).

 

  8.3.7 Review all prior authorization requirements for services, items or
medications annually. The review will be reported through the MM Committee and
will include the rationale for changes made to prior authorization requirements.
A summary of the prior authorization requirement changes and the rationale for
those changes must be included in the annual MM Evaluation submission.

 

  8.3.8 Have a process in place for authorization determinations when Contractor
is not the primary payor.

 

  8.3.9 Comply with all decision timelines as outlined in the ACOM and the AMPM.
http://www.ahcccs.state.az.us.

 

93



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

8.4 Notice of Action

 

  8.4.1 The Contractor shall notify the requesting provider and give the member
written notice of any decision by the Contractor to deny, reduce, suspend or
terminate a service authorization request, or to authorize a service in an
amount, duration, or scope that is less than requested, 42 CFR 438.400(b). The
notice shall meet the requirements of, 42 CFR 438.404, AHCCCS rules and ACOM
Policy 414.

 

       The notice to the provider must also be in writing as specified in
Exhibit-15, Enrollee Grievance and Appeal System Standards of this contract, 42
CFR 438.210(c). The Contractor must comply with all decision timelines outlined
in ACOM Policy 414.

 

  8.4.2 The Contractor shall ensure that its providers, acting within the lawful
scope of their practice are not prohibited or otherwise restricted from advising
or advocating, on behalf of a member who is his or her patient, 42 CFR 438.102:

 

  8.4.2.1 The member’s health status, medical care or treatment options,
including any alternative treatment that may be self-administered, 42 CFR
438.100(b)(2);

 

  8.4.2.2 Any information the member needs in order to decide among all relevant
treatment options;

 

  8.4.2.3 The risks, benefits, and consequences of treatment or non-treatment;
and,

 

  8.4.2.4 The member’s right to participate in decisions regarding his or her
behavioral health care, including the right to refuse treatment, and to express
preferences about future treatment decisions, 42 CFR 438.100(b)(2)(iv).

 

8.5 Concurrent Review

The Contractor shall:

 

  8.5.1 Ensure consistent application of review criteria that governs the
utilization of services in institutional settings; provide a basis for
consistent decisions for utilization management, coverage of services, and other
areas to which the guidelines apply.

 

  8.5.2 Contractors must have policies and procedures in place that govern the
process for proactive discharge planning when members have been admitted into
acute care facilities, Behavioral Health Inpatient Facilities (BHIFs),
Behavioral Health Residential Facilities (BHRFs), and Home Care Training to Home
Care Client (HCTC) facilities. The intent of the discharge planning policy and
procedure would be to increase the utilization management of inpatient
admissions and decrease readmissions within 30 days of discharge.

 

  8.5.3 In addition, 42 CFR 447.26 prohibits payment for Provider-Preventable
Conditions that meet the definition of a Health Care-Acquired Condition (HCAC)
or an Other Provider–Preventable Condition (OPPC) (refer to AMPM Chapter 1000).
If an HCAC or OPPC is identified, the Contractor must report the occurrence to
AHCCCS and conduct a quality of care investigation and in accordance with
Exhibit-9, Deliverables.

 

  8.5.4 Require admission and continued stay authorizations for members in acute
care facilities, Behavioral Health Inpatient Facilities (BHIFs), Behavioral
Health Residential Facilities (BHRFs), and Home Care Training to Home Care
Client (HCTC) facilities are conducted by a physician or other qualified health
care professional.

 

94



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.5.5 Under 42 C.F.R. 438.210(b)(3), qualified health care professionals, with
appropriate clinical expertise in treating the enrollee’s condition or disease,
will render decisions to deny if the criteria for admission or continued stay is
not met.

 

  8.5.6 The Contractor shall notify the requesting provider and give the member
written notice of any decision by the Contractor to deny, reduce, suspend or
terminate a service authorization request, or to authorize a service in an
amount, duration, or scope that is less than requested, 42 CFR 438.400(b). The
notice shall meet the requirements of 42 CFR 438.404, AHCCCS rules and ACOM
Policy 414. The notice to the provider must also be in writing as specified in
Exhibit-14, Enrollee Grievance and Appeal System Standards of this contract [42
CFR 438.210(c)]. The Contractor must comply with all decision timelines outlined
in ACOM Policy 414.

 

8.6 Discharge Planning

The Contractor shall:

 

  8.6.1 Develop and implement policies and procedures for proactive discharge
planning when members have been admitted into inpatient facilities even when the
Contractor is not the primary payer. See Also AMPM 320-O.

 

8.7 Inter-rater Reliability

The Contractor shall:

 

  8.7.1 Develop and implement a process to ensure consistent application of
review criteria in making medical necessity decisions which include prior
authorization, concurrent review, and retrospective review.

 

  8.7.2 Ensure that all staff involved in these processes receive inter-rater
reliability training and are tested within 90 days of hire and annually
thereafter.

 

8.8 Retrospective Review

The Contractor shall:

 

  8.8.1 Develop and implement a policy and procedure describing services
requiring retrospective review.

 

  8.8.2 Develop and implement guidelines to determine if a Provider-Preventable
condition occurred and if the Health Care Acquired Condition (HCAC) or Other
Provider-Preventable Condition (OPPC) was the result of a mistake or error by a
hospital or medical professional.

 

  8.8.3 Conduct a quality of care investigation and report the HCAC or OPPC
occurrence to AHCCCS Clinical Quality Management quarterly, and in accordance
with Exhibit-9, Deliverables.

 

95



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

8.9 Development and/or Adoption of Practice Guidelines

The Contractor shall:

 

  8.9.1 Adopt and disseminate to providers, members and potential members upon
request, Clinical Practice Guidelines based on reliable clinical evidence or a
consensus of providers in the particular field that consider member needs, 42
CFR 438.236(c).

 

  8.9.2 Review Clinical Practice Guidelines annually in the MM/UM Committee and
in conjunction with contracted providers to determine if the guidelines remain
applicable and reflect the best practice standards, 42 CFR 438.236(b).

 

  8.9.3 Provide a basis for consistent decisions for utilization management,
member education, coverage of services, and other areas to which the guidelines
apply, 42 CFR 438.236(d).

 

8.10 New Medical Technologies and New Uses of Existing Technologies

The Contractor shall:

 

  8.10.1 Develop and implement policie and procedures for evaluation of new
medical technologies and new uses of existing technologies on a case by case
basis to allow for individual members’ needs to be met.

 

  8.10.2 Evaluate peer-reviewed medical literature that includes well designed
investigations reproduced by non-affiliated authoritative sources with
measurable results and with positive endorsements by national medical bodies
regarding scientific efficacy and rationale.

 

  8.10.3 Have a website with links to the information as described in ACOM
Policy 404 and 416.

 

8.11 Continuity and Care Coordination

The Contractor shall:

 

  8.11.1 Comply with all requirements in Contract Sections on, Care Coordination
and Collaboration.

 

  8.11.2 Establish a process to ensure coordination of member care needs across
the continuum based on early identification of health risk factors or special
care needs.

 

  8.11.3 Ensure the provision of appropriate services in acute, home, chronic,
and alternative care settings that meet the members’ needs in the most cost
effective manner available.

 

  8.11.4 Establish a process for timely and confidential communication of
clinical information among providers.

 

  8.11.5 Address, document, refer, and/or follow up on each member’s health
status, changes in health status, health care needs, and health care services
provided.

 

  8.11.6 Include the health risk assessment tool in the new member welcome
packet.

 

  8.11.7 Implement procedures to deliver primary care to and coordinate health
care service for members. These procedures must ensure that each member has an
ongoing source of primary care appropriate to his or her needs and a person or
entity formally designated as primarily responsible for coordinating the health
care services furnished to the enrollee. [42 CFR 438.208(b)(1)].

 

  8.11.8 Coordinate and implement any necessary clinical interventions or
service plan revisions in the event a particular member is identified as an
outlier.

 

96



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.11.9 Proactively provide care coordination for members who have multiple
complaints regarding services or the AHCCCS Program. This includes, but is not
limited to, members who do not meet the Contractor’s criteria for case
management.

 

  8.11.10 Proactively provide care coordination for members who have both
behavioral health and physical health needs. Meet regularly with the Acute Care,
DES/DDD and CMDP Contractors to improve and address coordination of care issues.
Meetings shall occur at least every other month or more frequently if needed to
develop process, implement interventions, and discuss outcomes. Care
coordination meetings and staffings shall occur at least monthly or more often
as necessary to affect change.

 

  8.11.11 Implement the High Need/High Cost Program.

 

  8.11.12 Identify High Need/High Cost members for each Acute Care Contractor in
each RBHA Geographic Service Area in accordance with the standardized criteria
developed by the AHCCCS/Contractor workgroup:

 

  8.11.12.1 Plan interventions for addressing appropriate and timely care for
these identified members;

 

  8.11.12.2 Report outcome summaries utilizing the standardized template
developed by the AHCCCS/Contractor workgroup as specified in Exhibit-9,
Deliverables;

 

  8.11.12.3 Short-and long-term strategies for improving care coordination using
the physical and behavioral health care data available for members with
behavioral health needs;

 

  8.11.12.4 Documentation of collaboration and meetings with AIHP and AHCCCS
Health Plans in their assigned GSA at least semi-monthly to identify and jointly
manage shared members that would benefit from intervention and care coordination
to improve health outcomes;

 

  8.11.12.5 Documentation of the High Need“High Cost Report to AHCCCS every six
months regarding criteria to identify members, count of members and outcomes;

 

  8.11.12.6 Proposed interventions to improve health care outcomes, such as
developing care management strategies to work with acute care providers to
coordinate care;

 

  8.11.12.7 Identification of a minimum of one measurable short and long term
goal designed to determine the impact of applied interventions such as reduced
emergency room visits (all cause, inpatient admissions (all cause), and
readmission rates (all cause). and

 

  8.11.12.8 Identify and track members who utilize Emergency Department (ED)
services inappropriately four or more times within a six month
period. Interventions must be implemented to educate the member on the
appropriate use of the ED and divert members to the right care in the
appropriate place of service. The Contractor shall submit a semi-annual report
as specified in AMPM Policy 1020 and Exhibit-9, Deliverables.

 

97



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

8.12 Disease Management

The Contractor shall:

 

  8.12.1 Develop and implement a program that focuses on members with high risk
and/or chronic conditions that include a concerted intervention plan, including
interventions targeting chronic behavioral and physical health conditions such
as, but not limited to, depression, bi-polar disorder, schizophrenia, cardiac
disease, chronic heart failure, chronic obstructive pulmonary disease, diabetes
mellitus and asthma.

 

  8.12.2 Ensure the goal of the program is to employ strategies such as health
coaching and wellness to facilitate behavioral change to address underlying
health risks and to increase member self-management as well as improve practice
patterns of providers, thereby improving healthcare outcomes for members.

 

  8.12.3 Develop methodologies to evaluate the effectiveness of programs
including education specifically related to the identified member’s ability to
self-manage disease and measurable outcomes.

 

  8.12.4 Report results and provide for analysis of the program through the MM
Committee.

 

8.13 Care Management Program-Goals

Care Management is essential to successfully improving healthcare outcomes for a
specifically defined segment of Title XIX eligible SMI members receiving
physical health care services under this Contract. Care Management is designed
to cover a wide spectrum of episodic and chronic health care conditions for
members in the top tier of high need/high cost members with an emphasis on
proactive health promotion, health education, and disease management including
consultation to a member’s Treatment Team and direct engagement with members;
and self-management resulting in improved physical and behavioral health
outcomes. These activities are performed by the Contractor’s Care Managers. Care
Management is an administrative function of the Contractor and not a billable
service nor can Care Managers bill for covered behavioral health services
including the day-to-day duties of case management. See also AMPM Policy 1020.

The primary goals of the Contractor’s Care Management program are as follows:

 

  8.13.1 Identify the top tier of high need/high cost members with serious
mental illness in a fully integrated health care program (estimated at 20%);

 

  8.13.2 Effectively transition members from one level of care to another;

 

  8.13.3 Streamline, monitor and adjust members’ care plans based on progress
and outcomes;

 

  8.13.4 Reduce hospital admissions and unnecessary emergency department and
crisis service use; and

 

  8.13.5 Provide members with the proper tools to self-manage care in order to
safely live work and integrate into the community.

 

  8.13.6 Submit reports in accordance with Exhibit-9, Deliverables.

 

8.14 Care Management Program-General Requirements

For SMI members receiving physical health care services under this Contract, the
Contractor shall:

 

  8.14.1 Establish and maintain a Care Management Program (CMP).

 

  8.14.2 Have the following capability for the top tier of high need/ high cost
SMI members:

 

98



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.14.2.1 On an ongoing basis, utilize tools and strategies to stratify all SMI
members into a case registry, which at a minimum, shall include:

 

  8.14.2.2 Diagnostic classification methods that assign primary and secondary
chronic co-morbid conditions;

 

  8.14.2.3 Predictive models that rely on administrative data to identify those
members at a high risk for over utilization of behavioral health and physical
health services, adverse events, and high costs;

 

  8.14.2.4 Incorporation of health risk assessment into predictive modeling in
order to tier members into categories of need to design appropriate levels of
clinical intervention, especially for those members with the most potential for
improved health-related outcome and more cost effective treatment;

 

  8.14.2.5 Criteria for identifying the top tier of high cost, high need members
for enrollment into the Care Management Program; and

 

  8.14.2.6 Criteria for disenrolling members from the Care Management Program.

 

  8.14.3 Assign and monitor Care Management caseloads based upon national
standards and consistent with a member’s acuity and complexity of need for Care
Management.

 

  8.14.4 Allocate Care Management resources to members consistent with acuity,
and evidence-based outcome expectations.

 

  8.14.5 Provide technical assistance to Care Managers including case review,
continuous education, training and supervision.

 

  8.14.6 Communicate Care Management activities with the Contractor’s Medical
Management, Quality Management and Provider Network departments.

 

  8.14.7 Have Care Managers who, at a minimum, shall be required to complete a
comprehensive case analysis review of each member enrolled in Contractor’s Care
Management Program on a quarterly basis. The case analysis review shall include,
at a minimum:

 

  8.14.7.1 A medical record chart review;

 

  8.14.7.2 Consultation with the member’s treatment team;

 

  8.14.7.3 Review of administrative data such as claims/encounters; and

 

  8.14.7.4 Demographic and Grievance and Appeal System data.

 

  8.14.8 Care Managers shall establish and maintain a Care Management Plan for
each member enrolled in Contractor’s Care Management Program. The Care
Management Plan, at a minimum, shall:

 

  8.14.8.1 Describe the clinical interventions recommended to the treatment
team;

 

  8.14.8.2 Identify coordination gaps, strategies to improve care coordination
with the member’s service providers;

 

99



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  8.14.8.3 Require strategies to monitor referrals and follow-up for specialty
care and routine health care services including medication monitoring; and

 

  8.14.8.4 Align with the member’s Individual Recovery Plan, but is neither a
part of nor a substitute for that Plan.

 

8.15 Drug Utilization Review

The Contractor shall implement processes to assess, plan, implement, evaluate,
and as mandated, report Medical Management (MM) monitoring activities as
specified in the AMPM Chapter 1000 Section K, Drug Utilization Review. The
Contractor shall evaluate MM activities, as specified in the AMPM Chapter 1000,
including but not limited to:

 

  8.15.1 Developing and implementing a process for ongoing review of the
prescribing, dispensing, and use of medications to assure efficacious,
clinically appropriate, safe, and cost-effective drug therapy to improve health
status and quality of care.

 

  8.15.2 Ensuring coverage decisions are based on scientific evidence, standards
of practice, peer-reviewed medical literature, outcomes research data, or
practice guidelines, 42 CFR 438.236(d).

 

  8.15.3 Performing pattern analyses that evaluate clinical appropriateness,
over and underutilization, therapeutic duplications, contraindications, drug
interactions, incorrect duration of drug treatment, clinical abuse or misuse,
use of generic products, and mail order medications, 42 CFR 438.204(b)(3).

 

  8.15.4 Providing education to prescribers on drug therapy problems based on
utilization patterns with the aim of improving safety, prescribing practices,
and therapeutic outcomes.

 

  8.15.5 Engaging in activities to monitor controlled and non-controlled
medication use as outlined in AMPM Policy 310-FF to ensure members receive
clinically appropriate prescriptions. The Contractor is required to report to
AHCCCS, as specified in Exhibit-9, Deliverables, a Pharmacy and/or Prescriber -
Member Assignment Report which includes the number of members which on the date
of the report are restricted to using a specific Pharmacy or
Prescriber/Providers due to excessive use of prescriptive medications (narcotics
and non-narcotics); and

 

  8.15.6 Pharmacy management including the evaluation, reporting, analysis and
interventions based on the data and reported through the Contractors Medical
Management Committee.

 

8.16 Pre-Admission Screening and Resident Review (PASRR) Requirements

The Contractor shall:

 

  8.16.1 Administer the PASRR Level II evaluations and meet required time frames
for assessment and submission to AHCCCS.

 

  8.16.2 Determine the appropriateness of admitting persons with mental illness
to Medicaid-certified nursing facilities, to determine if the level of care
provided by the nursing facility is needed and whether specialized services for
persons with mental impairments are required.

 

  8.16.3 Subcontract for these services if necessary, and demonstrate that a
licensed physician who is Board-certified or Board-eligible in psychiatry
conducts PASRR Level II evaluations in conformance with, 42 CFR Part 483,
Subpart C and as outlined in AMPM Policy 1220-C.

 

  8.16.4 Submit a PASRR packet that includes an invoice to the AHCCCS.

 

100



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

8.17 Engaging Members through Technology:

The Contractor shall engage its membership through web based applications. The
Contractor shall identify populations who can benefit from web based
applications used to assist members with self-management of health care needs
such as, chronic conditions, pregnancy, or other health related topics the
Contractor considers to be most beneficial to members. The Contractor shall
submit an executive summary to AHCCCS, DHCM, Medical Management Unit by
December 1, 2016 to include at a minimum:

 

  8.17.1 Criteria for identifying at least 10% of the Contractor’s members who
can benefit from web based applications,

 

  8.17.2 Listing of identified population(s),

 

  8.17.3 Description of web applications in development or being utilized to
engage members,

 

  8.17.4 Strategies used to engage the identified members in the use of the web
applications, and

 

  8.17.5 Description of desired outcomes

 

8.18 Medical Management Reporting Requirements

 

  8.18.1 The Contractor shall submit all deliverables related to Medical
Management in accordance with Exhibit-9, Deliverables.

 

9 APPOINTMENT AND REFERRAL REQUIREMENTS

 

9.1 Appointments for Behavioral Health Services

The Contractor shall:

 

  9.1.1 Develop and implement policies and procedures to actively monitor and
track provider compliance with appointment availability standards and timeliness
of appointments for members as required in ACOM Policy 417 [42 CFR 438.206] and
in accordance with Exhibit-9, Deliverables.

 

  9.1.2 The Contractor shall ensure that providers offer a range of appointment
availability, per appointment timeliness standards, for intakes and ongoing
services based upon the clinical need of the member. The exclusive use of
same-day only appointment scheduling and/or open access is prohibited within the
contractor’s network.

 

  9.1.3 For Behavioral Health Provider Appointments the Contractor shall be able
to provide:

 

  9.1.3.1 Immediate Need appointments within 24 hours of the referral or
request, including, at a minimum, the requirement to respond to hospital
referrals for Title XIX/XXI members, and members with SMI.

 

  9.1.3.2 Routine Care Appointments:

 

  9.1.3.2.1 Initial assessment within seven days of referral.

 

101



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  9.1.3.2.2 The first behavioral health service following the initial assessment
within the timeframe indicated by the behavioral health condition, but no later
than 23 days after the initial assessment.

 

  9.1.3.2.3 All subsequent behavioral health services within the timeframe
indicated by the behavioral health condition, but no later than 45 days from
identification of need.

 

  9.1.4 For Behavioral Health Appointments for persons in legal custody of the
Department of Child Safety (DCS) and adopted children in accordance with A.R.S.
§8-512-01:

 

  9.1.4.1 Rapid Response when a child enters out-of-home placement

 

  9.1.4.1.1 Within the timeframe indicated by the behavioral health condition,
but no later than 72 hours after notification by DCS that a child has been or
will be removed from their home.

 

  9.1.4.2 Initial Evaluation

 

  9.1.4.2.1 Within seven calendar days after referral or request for behavioral
health services.

 

  9.1.4.3 Initial Appointment

 

  9.1.4.3.1 Within timeframes indicated, by clinical need, but no later than 21
calendar days after the initial evaluation.

 

  9.1.4.3.2 Subsequent Behavioral Health Services within the timeframes
according to the needs of the person, but no longer than 21 calendar days from
the identification of need.

 

  9.1.5 Pursuant to A.R.S. §8-201.01, for children in the foster care system, if
an initial behavioral health appointment is not provided within 21 days of the
initial assessment the member may access services directly from any AHCCCS
registered provider regardless of whether the provider is contracted with the
Contractor. If the provider is not contracted with the Contractor, the provider
must submit the claim to the Contractor and the Contractor shall reimburse the
provider at the lesser of 130% of the AHCCCS system’s negotiated rate or the
provider’s standard rate.

 

  9.1.6 For Referrals for Psychotropic Medications:

 

  9.1.6.1 Assess the urgency of the need immediately.

 

  9.1.7 For Psychotropic Medications the Contractor shall provide:

 

  9.1.7.1 An appointment, if clinically indicated, with a Behavioral Health
Medical Professional within a timeframe that ensures the member a) does not run
out of needed medications; or b) does not decline in his/her behavioral health
condition prior to starting medication, but no later than 30 days from the
identification of need.

 

  9.1.8 For wait time in the office, the Contractor shall actively monitor and
ensure that a member’s waiting time for a scheduled appointment at the PCP’s or
specialist’s office is no more than 45 minutes, except when the provider is
unavailable due to an emergency.

 

102



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  9.1.9 If the Contractor’s network is unable to provide medically necessary
services required under contract, the Contractor must adequately and timely
cover these services through an out of network provider until a network provider
is contracted. The Contractor shall ensure coordination with respect to
authorization and payment issues in these circumstances, 42 CFR 438.206(b)(4)
and (5). For Members who are inpatient or in a residential treatment facility
who are discharge-ready and require covered, post discharge behavioral health
services, the Contractor shall have policies and procedures in place which
ensure the member remain in that setting until the service is available or until
such time the Contractor can ensure appropriate, intensive outpatient
services/case management/peer services are available to the member while waiting
for the desired service.

 

  9.1.10 For referrals from a PCP or Health Plan Behavioral Health Coordinator
for a member to receive a psychiatric evaluation or medication management,
appointments with a behavioral health medical professional, will be provided
according to the needs of the member, and within the appointment standards
described above, with appropriate interventions to prevent a member from
experiencing a lapse in medically necessary psychotropic medications.

 

  9.1.11 For CMDP enrolled members, the Contractor shall ensure that a
behavioral health screening is conducted within 72 hours of removal from the
member’s home, as outlined in ACOM Policy.

 

  9.1.12 Monitor subcontractor compliance with appointment standards and require
corrective action when the standards are not met, 42 CFR 438.206(c)(1)(iv)(v)
and (vi).

 

  9.1.13 Require all disputes to be resolved promptly and intervene and resolve
disputes regarding the need for emergency or routine appointments between the
subcontractor and the referral source that cannot be resolved informally.

 

  9.1.14 Provide transportation to all Medicaid eligible members for covered
services including SMI members receiving physical health care services so that
the member arrives no sooner than one hour before the appointment, and does not
have to wait for more than one hour after the conclusion of the appointment for
return transportation.

 

  9.1.15 Develop and implement a quarterly performance auditing protocol to
evaluate compliance with the standards for all subcontracted transportation
providers and require corrective action if standards are not met.

 

  9.1.16 Accept and respond to emergency referrals of Title XIX/XXI eligible
members with SMI 24 hours a day, seven days a week. Emergency referrals do not
require prior authorization. Emergency referrals include those initiated for
Title XIX/XXI eligible with SMI members admitted to a hospital or treated in the
emergency room.

 

  9.1.17 Respond within 24 hours upon receipt of an emergency referral.

 

  9.1.18 Require that transportation services be pre-arranged for members with
recurring and on-going behavioral and physical health care needs, including, but
not limited to, dialysis, radiation, chemotherapy, etc.

 

  9.1.19 Have written policies and procedures about educating its provider
network regarding appointment time requirements. The Contractor must develop a
corrective action plan (CAP) when appointment standards are not met. In
addition, the Contractor must develop a corrective action plan in conjunction
with the provider when appropriate, 42 CFR 438.206(c)(1)(iv),(v) and (vi).
Appointment standards shall be included in the Provider Manual. The Contractor
is encouraged to include the standards in the provider subcontracts.

 

103



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  9.1.20 Respond to all requests for services and schedule emergency and routine
appointments consistent with the appointment standards in this Contract.

 

  9.1.21 On a quarterly basis conduct review of the availability of the
providers in sufficient quantity to ensure results are meaningful and
representative of the Contractor’s network.

 

  9.1.22 For medically necessary non-emergent transportation, the Contractor
shall schedule transportation so that the member arrives on time for the
appointment, but no sooner than one hour before the appointment; nor have to
wait more than one hour after the conclusion of the treatment for transportation
home; nor be picked up prior to the completion of treatment. Also see Contract
Section on, Special Health Care Needs. The Contractor must develop and implement
a quarterly performance auditing protocol to evaluate compliance with the
standards above for all subcontracted transportation vendors/brokers and require
corrective action if standards are not met.

 

9.2 Additional Appointment Requirements for SMI Members

For SMI members eligible to receive physical health care services, the
Contractor shall:

 

  9.2.1 Monitor appointment availability utilizing the methodology found in the
AHCCCS Contractor Operations Manual Appointment Availability Monitoring and
Reporting Policy. For purposes of this Section, “urgent” is defined as an acute,
but not necessarily life-threatening disorder, which, if not attended to, could
endanger the member’s health. The Contractor shall have procedures in place that
ensure the following standards are met.

 

  9.2.2 Establish and implement procedures as indicated by the member’s
condition not to exceed the following standards:

 

  9.2.3 For Primary Care Provider Appointments:

 

  9.2.3.1 Immediate Need: the same day of request or within 24 hours of the
member’s phone call or other notification;

 

  9.2.3.2 Urgent: within two days of request; and

 

  9.2.3.3 Routine: within 21 days of request.

 

  9.2.4 For Specialty Provider Appointments:

 

  9.2.4.1 Immediate Need: within 24 hours of referral;

 

  9.2.4.2 Urgent: within three days of referral; and

 

  9.2.4.3 Routine: within 45 days of referral.

 

  9.2.5 For Dental Provider Appointments: to SMI members under age 21.

 

  9.2.5.1 Immediate Need: within 24 hours of request;

 

  9.2.5.2 Urgent: within three days of request; and

 

  9.2.5.3 Routine: within 45 days of request.

 

104



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  9.2.6 For Maternity Care Provider Appointments for initial prenatal care for
pregnant SMI members:

 

  9.2.6.1 First trimester: within 14 days of request;

 

  9.2.6.2 Second trimester: within seven days of request;

 

  9.2.6.3 Third trimester: within three days of request; and

 

  9.2.6.4 High risk pregnancies: within three days of a maternity care
provider’s identification of high risk or immediately if an emergency exists.

 

  9.2.7 Utilize the results from appointment standards monitoring to assure
adequate appointment availability in order to reduce unnecessary emergency
department or crisis services utilization.

 

  9.2.8 Consider utilizing non-emergency facilities to address member
non-emergency care issues occurring after regular office hours or on weekends.

 

  9.2.9 Develop and distribute written policies and procedures for network
providers regarding appointment time standards and requirements.

 

  9.2.10 Establish processes to monitor and reduce the appointment “no show”
rate by provider and service type. As best practices are identified, AHCCCS may
require implementation by the Contractor.

 

  9.2.11 Submit reports in accordance with Exhibit-9, Deliverables.

 

9.3 Referral Requirements

The Contractor shall:

 

  9.3.1 Establish written criteria and procedures for accepting and acting upon
referrals, including emergency referrals.

 

  9.3.2 Include in the written criteria the definition of a referral as any
oral, written, faxed or electronic request for services made by the member or
member’s legal guardian, family member, an AHCCCS acute Contractor, PCP,
hospital, court, Tribe, IHS, school, or other state or community agency.

 

  9.3.3 Respond to all requests for services and schedule emergency and routine
appointments consistent with the appointment standards in this Contract.

 

  9.3.4 Record, track and trend all referrals, including the date of the
scheduled appointment, the date of the referral for services, date and location
of initial scheduled appointment, final disposition of referral, and the reason
why the member declined the offered appointment.

 

  9.3.5 Have a process to refer any member who requests information or is about
to lose AHCCCS eligibility or other benefits to options for low-cost or no-cost
health care services.

 

  9.3.6 Ensure that training and education are available to PCPs regarding
behavioral health referrals and consultation procedures.

 

105



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

9.4 Disposition of Referrals

The Contractor shall, when appropriate:

 

  9.4.1 Communicate the final disposition of each referral from PCPs, AHCCCS
Health Plans, Department of Education/School Districts and state social service
agencies to the referral source and Health Plan Behavioral Health Coordinator
within 30 days of the member receiving an initial assessment. If a member
declines behavioral health services, the final disposition must be communicated
to the referral source and health plan behavioral health coordinator within 30
days of the referral, when applicable. The final disposition shall include, at a
minimum:

 

  9.4.1.1 The date the member received an initial assessment;

 

  9.4.1.2 The name and contact information of the provider accepting primary
responsibility for the member’s behavioral health care; or

 

  9.4.1.3 Indicate that a follow-up to the referral was conducted but no
services were delivered and the reason why no services were delivered including
members who failed to present for an appointment.

 

  9.4.2 Document the reason for non-delivery of services to demonstrate that the
Contractor or provider either attempted to contact the member on at least three
occasions and was unable to locate the member or contacted the member and the
member declined services.

 

9.5 Provider Directory

The Contractor shall:

 

  9.5.1 Distribute provider directories and any available periodic updates to
AHCCCS Health Plans for distribution to the PCPs, if a Contractor does not
maintain a centralized referral and intake system as the sole mechanism for
receiving behavioral health referrals.

 

  9.5.2 For additional Provider Directory requirements see the Contract Section
on, Communications.

 

9.6 Referral for a Second Opinion

The Contractor shall:

 

  9.6.1 Upon a member’s request, provide for a second opinion from a qualified
health care professional within the network, or arrange for a member to obtain
one outside the network at no cost to the member, 42 CFR 438.206(b)(3). For
purposes of this paragraph, a qualified health care professional is a provider
who meets the qualifications to be an AHCCCS registered provider of covered
health care services, and who is a physician, a physician assistant, a nurse
practitioner, a psychologist, or an independent Master’s level therapist.

 

9.7 Additional Referral Requirements for SMI Members

For SMI members receiving physical health care services, the Contractor shall:

 

  9.7.1 Establish and implement written procedures for referrals to specialists
or other services, to include, at a minimum, the following:

 

  9.7.1.1 Use of referral forms clearly identifying the Contractor;

 

  9.7.1.2 Referrals to specialty physician services shall be from a PCP, except
as follows:

 

  9.7.1.2.1 Women shall have direct access to in-network OB/GYN providers,
including physicians, physician assistants and nurse practitioners within the
scope of their practice, without a referral for preventive and routine services,
42 CFR 438.206(b)(2).

 

106



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  9.7.2 For members with special health care needs determined to need a
specialized course of treatment or regular care monitoring, the Contractor must
have procedures in place to allow members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs, 42 CFR
438.208(c)(4). For members transitioning, see the Contract Section on,
Coordination for Transitioning Members.

 

  9.7.3 Specialty physicians shall not begin a course of treatment for a medical
condition other than that for which the member was referred, unless approved by
the member’s PCP.

 

  9.7.4 A process for the member’s PCP to receive all specialist and consulting
reports and a process for the PCP to follow-up on all referrals including CRS,
Dental and EPSDT referrals for behavioral health services.

 

  9.7.5 A process to refer any member who requests information or is about to
lose AHCCCS eligibility or other benefits to options for low-cost or no-cost
health care services.

 

  9.7.6 Comply with all applicable physician referral requirements and
conditions defined in Sections 1903(s) and 1877 of the Social Security Act and
corresponding regulations which include, but are not limited to, [42 CFR Part
411, Part 424, Part 435 and Part 455]. Sections 1903(s) and 1877 of the Act
prohibits physicians from making referrals for designated health services to
health care entities with which the physician or a member of the physician’s
family has a financial relationship. Designated health services include, at a
minimum:

 

  9.7.6.1 Clinical laboratory services,

 

  9.7.6.2 Physical therapy services,

 

  9.7.6.3 Occupational therapy services,

 

  9.7.6.4 Radiology services,

 

  9.7.6.5 Radiation therapy services and supplies,

 

  9.7.6.6 Durable medical equipment and supplies,

 

  9.7.6.7 Parenteral and enteral nutrients, equipment and supplies,

 

  9.7.6.8 Prosthetics, orthotics and prosthetic devices and supplies,

 

  9.7.6.9 Home health services,

 

  9.7.6.10 Outpatient prescription drugs, and

 

  9.7.6.11 Inpatient and outpatient hospital services.

 

  9.7.7 Have a process for referral to Medicare Managed Care Plan.

 

107



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

10 QUALITY MANAGEMENT

 

10.1 General Requirements

The Contractor shall:

Have an ongoing quality management program for the provision of services to
members that include the requirements listed in AMPM Chapter 400, 900 and the
following:

 

  10.1.1 Ensure the protection and confidentiality of medical records and any
other personal health and enrollment information that identifies a particular
member or subset of members in accordance with Federal and State privacy
requirements.

 

  10.1.2 The Contractor must employ sufficient, qualified local staff and
utilize appropriate resources to achieve contractual compliance. The
Contractor’s resource allocation must be adequate to achieve quality outcomes.
Staffing adequacy will be evaluated based on outcomes and compliance with
contractual and AHCCCS policy requirements.

 

  10.1.3 The Contractor shall have local staff available 24 hours per day, seven
days per week to work with AHCCCS and/or other State agencies, such as Arizona
Department of Health Services/Office of Licensure, on urgent issue resolutions.
Urgent issue resolutions include Immediate Jeopardies (IJ), fires, or other
public emergency situations. These staff shall have access to information
necessary to identify members who may be at risk and their current
health/service status, the ability to initiate new placements/services, and have
the ability to perform status checks at affected facilities and perform ongoing
monitoring, if necessary. The Contractor shall supply AHCCCS, Clinical Quality
Management (CQM) with the contact information for these staff, as specified in
Exhibit-9, Deliverables. At a minimum the contact information shall include a
current 24/7 telephone number. CQM must be notified and provided back up contact
information when the primary contact person will be unavailable.

 

  10.1.4 QM/PI positions performing work functions related to the contract must
have a direct reporting relationship to the local Chief Medical Officer (CMO)
and the local Chief Executive Officer (CEO). The local CMO and CEO shall have
the ability to direct, implement and prioritize interventions resulting from
quality management and quality improvement activities and investigations.
Contractor staff, including administrative services subcontractors’ staff, that
performs functions under this contract related to QM and QI shall have the work
directed and prioritized by the Contractor’s local CEO and CMO.

 

  10.1.5 Implement, monitor, evaluate and comply with applicable requirements in
the ACOM and the AMPM Chapter 1000.

 

  10.1.6 Provide quality care and services to eligible members, regardless of
payer source or eligibility category.

 

  10.1.7 Establish a Quality Management/Quality Improvement unit within its
organizational structure that is separate and distinct from any other units or
departments such as Medical Management and Case/Care Management.

 

  10.1.8 Establish a Quality Management (QM) Committee, a Peer Review Committee,
a Children’s QM subcommittee and other subcommittees under QM Committee as
required or as a need is identified.

 

  10.1.9 Require its QM Committee, Peer Review Committee and subcommittees to
meet at least quarterly and be chaired by the local Chief Medical Officer.

 

108



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.1.10 Implement processes to assess, plan, implement and evaluate quality
management and performance improvement activities related to services provided
to members in conformance with the AHCCCS Medical Policy Manual, 42 CFR
438.240(a)(1) and (e)(2) and 42 CFR 42 447.26).

 

  10.1.11 Integrate quality management processes in all areas of the
Contractor’s organization, with ultimate responsibility for quality
management/quality improvement residing within the QM unit.

 

  10.1.12 Demonstrate improvement in the quality of care provided to members
through established quality management and performance improvement processes.

 

  10.1.13 Federal Regulation prohibits payment for Provider-Preventable
Conditions that meet the definition of a Health Care-Acquired Condition (HCAC)
or an Other Provider–Preventable Condition (OPPC) and that meet the following
criteria:xiii

 

  10.1.13.1 Is identified in the State plan;

 

  10.1.13.2 Has been found by the State, based upon a review of medical
literature by qualified professionals, to be reasonably preventable through the
application of procedures supported by evidence-based guidelines;

 

  10.1.13.3 Has a negative consequence for the beneficiary;

 

  10.1.13.4 Is auditable, and

 

  10.1.13.5 Includes, at a minimum, wrong surgical or other invasive procedure
performed on a patient; surgical or other invasive procedure performed on the
wrong body part; surgical or other invasive procedure performed on the wrong
patient [42 CFR 438.6(f)(2)(i), 42 CFR 434.6(a)(12)(i), 42 CFR 447.26(b))].

 

  10.1.14 If an HCAC or OPPC is identified, report the occurrence to AHCCCS and
conduct a quality of care investigation as outlined in AMPM Chapter 900 and
Exhibit-9, Deliverables [42 CFR 438.6(f)(2)(ii) and 42 CFR 434.6(a)(12)(ii)].xiv

 

  10.1.15 Regularly, and as requested, disseminate subcontractor and provider
quality improvement information including performance measures, dashboard
indicators and member outcomes to AHCCCS and key stakeholders, including members
and family members.

 

  10.1.16 Develop and maintain mechanisms to solicit feedback and
recommendations from key stakeholders, subcontractors, members, and family
members to monitor service quality and to develop strategies to improve member
outcomes and quality improvement activities related to the quality of care and
system performance.

 

  10.1.17 Participate in community initiatives including applicable activities
of the Medicare Quality Improvement Organization (QIO).

 

  10.1.18 Maintain the confidentiality of a member’s medical record in
conformance with Contract Section on, Medical Records.

 

  10.1.19

Comply with requirements to assure member rights and responsibilities in
conformance with the ADHS/DBHS Policy and Procedures Manual policies on Title
XIX/XXI Notice and Appeal Requirements; Special Assistance for Persons
Determined to have a Serious Mental Illness; Notice and Appeal Requirements (SMI
and NON-SMI); Member Grievance Resolution Process, or their successor documents;
and the AHCCCS policy on Notice Requirements and Appeal

 

109



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  Process for Title XIX and Title XXI Eligible Persons and the AHCCCS Medical
Policy Manual, 42 CFR 438.100(a)(2); and comply with any other applicable
federal and State laws (such as Title VI of the Civil Rights Act of 1964, etc.)
including other laws regarding privacy and confidentiality, 42 CFR 438.100(d).

 

  10.1.20 Require its QM Committee to proactively and regularly review member
Grievance, and Appeal data to identify outlier members who have filed multiple
complaints, grievances or appeals regarding services or against the Contractor
or who contact governmental entities for assistance, including AHCCCS for the
purposes of assigning a care coordinator to assist the member in navigating the
health care system.

 

  10.1.21 The Contractor shall have policies and procedures to describe the
implementation of comprehensive and coordinated delivery of integrated services
including administrative and clinical integration of health care service
delivery. Integration strategies and activities shall focus on improving
individual health outcomes, enhancing care coordination and increasing member
satisfaction.

 

  10.1.22 The Contractor shall develop an Integrated Health Care Report as
outlined in AMPM Policy 910 and in accordance with Exhibit-9, Deliverables.

 

10.2 Credentialing

The Contractor shall:

 

  10.2.1 Demonstrate that its providers are credentialed and reviewed through
the Contractor’s Credentialing Committee that is chaired by the Contractor’s
local Medical Director, 42 CFR 438.214. The Contractor should refer to the AMPM
Chapter 900 and Exhibit-9, Deliverables for reporting requirements.

 

  10.2.2 Comply with uniform provisional credentialing, initial credentialing,
re-credentialing and organizational credential verification as follows:

 

  10.2.2.1 Document provisional credentialing, initial credentialing,
re-credentialing and organizational credential verification of providers who
have signed contracts or participation agreements with the Contractor or have
seen 25 or more of the Contractor’s members, 42 CFR 438.206(b)(1-2);

 

  10.2.2.2 Not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment; and

 

  10.2.2.3 Not employ or contract with providers excluded from participation in
federal health care programs, 42 CFR 438.214(d).

 

  10.2.3

Credential Verification Organization Contract: The Arizona Association of Health
Plans (AzAHP) has established a contract with a Credential Verification
Organization (CVO) that is responsible for receiving completed applications,
attestations and primary source verification documents. The CVO is also
responsible for conducting annual entity site visits to ensure compliance with
AHCCCS requirements. The AHCCCS Contractor must utilize the contracted CVO as
part of its credentialing and recredentialing process regardless of membership
in the AzAHP. This requirement eases the administrative burden for providers
that contract with AHCCCS Contractors which often results in duplicative
submission of information used for credentialing purposes. The Contractor shall
follow the AHCCCS recredentialing timelines for providers that

 

110



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  submit their credentialing data and forms to the AzAHP CVO. The Contractor is
responsible for completing the credentialing process. The Contractor shall
continue to include utilization, performance, complaint, and quality of care
information, as specified in the AMPM, to complete the credentialing or
recredentialing files that are brought to the Credentialing Committee for a
decision. In addition, the Contractor must also meet the AMPM requirements for
provisional/temporary credentialing.

 

  10.2.4 Credentialing Timelines: The Contractor is required to process
credentialing applications in a timely manner. To assess the timeliness of
provisional and initial credentialing a Contractor shall calculate and report to
AHCCCS as outlined in AMPM Policy 950. The Contractor must report the
credentialing information with regard to all credentialing applications as
specified in Exhibit-9, Deliverables.

 

  10.2.5 The Contractor shall ensure that they have in place a process to
monitor, at a minimum, on an annual basis, occurrences which may have
jeopardized the validity of the credentialing process.

 

10.3 Incident, Accident and Death Reports

The Contractor shall:

 

  10.3.1 Develop and implement policies and procedures that require individual
and organizational providers to report to the Contractor and other proper
authorities incident, accident and death (IAD) reports of abuse, neglect,
injury, alleged human rights violation, exploitation and death in conformance
with the AHCCCS Medical Policy Manual, Chapter 900.

 

  10.3.2 Incident, accident and death (IAD) reports must be submitted in
accordance with requirements established by AHCCCS and in accordance with
Exhibit-9, Deliverables.

 

10.4 Quality of Care Concerns and Investigations

The Contractor shall:

 

  10.4.1 Establish mechanisms to assess the quality and appropriateness of care
provided to members, including members with special health care needs, 42 CFR
438.420(b)(4).

 

  10.4.2 Develop a process that requires the provider to report incidents of
healthcare acquired conditions, abuse neglect, exploitation, injuries, high
profile cases and unexpected death to the Contractor.

 

  10.4.3 Develop a process to report incidents of healthcare acquired
conditions, abuse, neglect, exploitation, injuries, high profile cases and
unexpected death to AHCCCS Quality Management and in accordance with Exhibit-9,
Deliverables.

 

  10.4.4 Develop and implement policies and procedures that analyze quality of
care issues through identifying the issue, initial assessment of the severity of
the issue, and prioritization of action(s) needed to resolve immediate care
needs when appropriate.

 

  10.4.5 Establish a process to ensure that staff, having contact with members
or providers, are trained on how to refer suspected quality of care issues to
quality management. This training must be provided during new employee
orientation and annually thereafter.

 

111



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.4.6 Establish mechanisms to track and trend member and provider issues,
which includes, but is not limited to, investigation and analysis of quality of
care issues, abuse, neglect, exploitation, high profile, human rights violations
and unexpected deaths. The resolution process must include:

 

  10.4.6.1 Acknowledgement letter to the originator of the concern;

 

  10.4.6.2 Documentation of all steps utilized during the investigation and
resolution process;

 

  10.4.6.3 Follow-up with the member to assist in ensuring immediate health care
needs are met;

 

  10.4.6.4 Closure/resolution letter that provides sufficient detail to ensure
that the member has an understanding of the resolution of their issue, any
responsibilities they have in ensuring all covered, medically necessary care
needs are met, and a Contractor contact name/telephone number to call for
assistance or to express any unresolved concerns;

 

  10.4.6.5 Documentation of implemented corrective action plan(s) or action(s)
taken to resolve the concern; and

 

  10.4.6.6 Analysis of the effectiveness of the interventions taken.

 

  10.4.7 Implement mechanisms to assess the quality and appropriateness of care
furnished to members with special health care needs.

 

10.5 Performance Measures

The Contractor shall comply with AHCCCS quality management requirements to
improve performance for all AHCCCS performance measures. Descriptions of the
AHCCCS Clinical Quality Performance Measures and links to the CMS and the
measure host sites can be found on the AHCCCS website. The EPSDT Participation
performance measure description utilizes the methodology established in CMS
“Form 416” which can also be found on the AHCCCS website.

The Contractor shall:

 

  10.5.1 Comply with national performance measures and levels identified and
developed by the Centers for Medicare and Medicaid Services (CMS) or those that
are developed in consultation with AHCCCS and/or other relevant stakeholders,
and any resulting changes when current established performance measures are
finalized and implemented, 42 CFR 438.24(c).

 

  10.5.2 Implement Performance improvement programs including performance
measures and performance improvement projects as directed by AHCCCS, 42 CFR
438.240(a)(2).

 

  10.5.3 Design a quality management program to achieve, through ongoing
measurements and intervention, significant improvement, sustained over time, in
the areas of clinical care and non-clinical care that are expected to have a
favorable effect on health outcomes and member satisfaction, 42 CFR
438.240(a)(2), (b)(2) and (c).

 

  10.5.4 Improve performance for all established performance measures.

 

  10.5.5 Ensure that performance measures are analyzed and reported separately,
by line of business Acute, DDD, (Acute, SMI populations, DDD and CMDP), In
addition, Contractors should evaluate performance based on sub-categories of
populations when requested to do such.

 

112



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.5.6 Collect data from medical records, electronic records or through
approved processes such as those utilizing a health information exchange and
provide these data with supporting documentation, as instructed by AHCCCS, for
each hybrid measure. The number of records that each Contractor collects will be
based on HEDIS, External Quality Review Organization (EQRO), or other sampling
guidelines and may be affected by the Contractor’s previous performance rate for
the measure being collected.

 

  10.5.7 Comply with and implement the hybrid methodology data collection as
directed by AHCCCS.

 

  10.5.8 Implement a process for internal monitoring of Performance Measure
rates, using a standard methodology established or approved by AHCCCS, for each
required Performance Measure. AHCCCS-reported rates are the official rates
utilized for determination of Contractor compliance with performance
requirements. Contractor calculated and/or reported rates will be used strictly
for monitoring Contractor actions and not be used for official reporting or for
consideration in corrective action purposes.

 

  10.5.9 Have a mechanism for its QM Committee to report Contractor’s
performance on an ongoing basis to its CEO/COO and other key staff.

 

  10.5.10 Meet and sustain specified Minimum Performance Standards (MPS) in the
table below for each population/eligibility category according to the following:

 

  10.5.10.1 Minimum Performance Standard: A Minimum Performance Standard is the
minimal expected level of performance by the Contractor. If a Contractor does
not achieve this standard, the Contractor will be required to submit a
corrective action plan and may be subject to a sanction of up to $100,000
dollars for each deficient measure.

 

  10.5.11 Show demonstrable and sustained improvement toward meeting AHCCCS
Performance Standards. AHCCCS may impose sanctions on Contractors that do not
show statistically significant improvement in a measure rate as calculated by
AHCCCS. Sanctions may also be imposed for statistically significant declines of
rates even if they meet or exceed the MPS, for any rate that does not meet the
AHCCCS MPS, or a rate that has a significant impact to the aggregate rate for
the State. AHCCCS may require the Contractor to demonstrate that they are
allocating increased administrative resources to improving rates for a
particular measure or service area. AHCCCS also may require a corrective action
plan for measures that are below the MPS or that show a statistically
significant decrease in its rate even if it meets or exceeds the MPS.

 

  10.5.12 An evidence-based corrective action plan that outlines the problem,
planned actions for improvement, responsible staff and associated timelines as
well as a place holder for evaluation of activities must be received by AHCCCS
within 30 days of receipt of notification of the deficiency from AHCCCS. This
plan must be approved by AHCCCS prior to implementation. AHCCCS may conduct one
or more follow-up desktop or on-site reviews to verify compliance with a
corrective action plan.

 

  10.5.13 AHCCCS may also require the Contractor to conduct a chart audit for
validation of any performance measure that falls below the minimum performance
standard. The Contractor must meet, and ensure that each subcontractor meets,
AHCCCS Minimum Performance Standards, 42 CFR 438.240(b)(1), (2), and (d)(1).

 

113



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

GMH/SA Performance Measures:

 

Measure

   Minimum Performance Standard

Follow-Up After Hospitalization for Mental Health, 7 Days

   85%

Follow-Up After Hospitalization for Mental Health, 30 Days

   95%

Mental Health Utilization

   Baseline Measurement Year

Use of Multiple Concurrent Antipsychotics in Children and Adolescents

   Baseline Measurement Year

Use of Opioids From Multiple Providers at High Dosage in Persons Without Cancer

   Baseline Measurement Year

GMH/SA Performance Measures with Reserve Status*:

 

Measure

   Minimum Performance Standard

Access to Behavioral Health Professional Services, 7 Days

   75%

Access to Behavioral Health Professional Services, 23 Days

   90%

 

* Performance measures remain important to AHCCCS and as such will continue to
be monitored by AHCCCS. Should Contractor performance results for Performance
Measures in Reserve Status decline, the Contractor may be subject to corrective
action. AHCCCS may require individual Contractors to implement improvement
actions for Performance Measures with Reserve Status in order to ensure quality
of care to AHCCCS members. Measures deemed in Reserve Status will be reported
out when appropriate.

Integrated Performance Measures:

 

Measure

   Minimum Performance Standard

Inpatient Utilization

   Baseline Measurement Year

ED Utilization

   Baseline Measurement Year

Hospital Readmission

   Baseline Measurement Year

Follow-Up After Hospitalization for Mental Health, 7 Days

   85%

Follow-Up After Hospitalization for Mental Health, 30 Days

   95%

Adults’ Access to Preventive/ Ambulatory Health Services

   75%

Breast Cancer Screening (BCS)

   50%

Cervical Cancer Screening (CCS)

   64%

Chlamydia Screening in Women (CHL)

   63%

Colorectal Screening

   65%

CDC - HbA1c Testing

   77%

CDC - HbA1c Poor Control (>9.0%)

   43%

CDC - Eye Exam

   49%

Timeliness of Prenatal Care: Prenatal Care Visit in the First Trimester or
Within 42 Days of Enrollment (PPC)

   80%

Timeliness of Prenatal Care: Postpartum Care Rate (PPC)

   64%

Mental Health Utilization

   Baseline Measurement Year

Use of Opioids From Multiple Providers at High Dosage in Persons Without Cancer

   Baseline Measurement Year

 

114



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

Integrated Performance Measures in Reserve Status*:

 

Measure

   Minimum Performance Standard

Access to Behavioral Health Professional Services, 7 Days

   75%

Access to Behavioral Health Professional Services, 23 Days

   90%

Diabetes Admissions, Short-Term Complications (PQI-01)

   Baseline Measurement Year

Flu Shots for Adults, Ages 18 and Older (FVA)

   50%

Annual Monitoring for Patients on Persistent Medications: Combo Rate

   75%

Chronic Obstructive Pulmonary Disease (COPD) or Asthma in Older Adults Admission
Rate (PQI-05)

   Baseline Measurement Year

Asthma in Younger Adults Admissions (PQI-15)

   Baseline Measurement Year

Heart Failure Admission Rate (PQI-08)

   Baseline Measurement Year

EPSDT Participation, members aged 18 to 21

   68%

Diabetes Screening for People with Schizophrenia or Bipolar Disorder Who Are
Using Antipsychotic Medication

   Baseline Measurement Year

 

* Performance measures remain important to AHCCCS and as such will continue to
be monitored by AHCCCS. Should Contractor performance results for Performance
Measures in Reserve Status decline, the Contractor may be subject to corrective
action. AHCCCS may require individual Contractors to implement improvement
actions for Performance Measures with Reserve Status in order to ensure quality
of care to AHCCCS members. Measures deemed in Reserve Status will be reported
out when appropriate.

 

  10.5.14 Have its performance evaluated quarterly and annually with rates for
measures that include only members less than 21 years of age reported and
evaluated separately for Title XIX and Title XXI eligibility groups.

 

  10.5.15 Have its compliance with performance measures validated by the AHCCCS
and/or an External Quality Review Organization (EQRO).

 

  10.5.16 Take affirmative steps to increase EPSDT participation rates as
measured utilizing methodologies developed by CMS, including the EPSDT Dental
Participation Rate.

 

  10.5.17 Monitor the following quality measures:

 

  10.5.17.1 Individual level clinical outcomes;

 

115



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.5.17.2 Experience of care outcomes;

 

  10.5.17.3 Quality of service outcomes, and

 

  10.5.17.4 Quality of care outcomes.

 

  10.5.18 The Contractor must participate in the delivery and/or results review
of member surveys as requested by AHCCCS and as outlined in Exhibit-9,
Deliverables. Surveys may include Home and Community Based Member Experience
surveys, HEDIS Experience of Care (Consumer Assessment of Healthcare Providers
and Systems–CAHPS) surveys, and/or any other method determined by AHCCCS.

 

       While not included as an official performance measure, survey findings or
performance rates for survey questions may result in the Contractor being
required to develop a Corrective Action Plan (CAP) to improve any areas of
concern noted by AHCCCS.

 

       Failure to effectively develop or implement AHCCCS-approved CAPs and
drive improvement may result in additional regulatory action.

 

  10.5.19 Contractor Performance is evaluated annually using the AHCCCS-reported
rate for each measure. AHCCCS rates are considered the official measurement for
each Performance Measure. AHCCCS calculated rates by Contractor for each measure
will be compared with the MPS specified in the contract in effective during the
measurement period. For instance, Performance Standards in the CYE 2015 contract
apply to results calculated by AHCCCS for the CYE 2015 measurement period.
AHCCCS will utilize methodologies that are reflective of the requirements for
the measurement period. For instance, CYE 2014 performance measure data will be
based on the published 2014 CMS Core Sets and 2014 HEDIS technical
specifications.

 

       Contractors are responsible for monitoring and reporting to AHCCCS CQM
the status of, and any discrepancies identified in encounters received by AHCCCS
including paid, denied and pended for purposes of Performance Measure monitoring
prior to the AHCCCS Performance Measure rate calculations being conducted.

 

  10.5.20 AHCCCS will measure and report the Contractor’s EPSDT Participation
rate and Dental Participation (Preventive Dental) rate, utilizing the CMS 416
methodology. The EPSDT participation rate is the number of children younger than
21 years that receive medical screens in compliance with the State’s Periodicity
Schedule, compared to the number of children expected to receive medical screens
per the State’s Periodicity Schedule. The Preventive Dental Participation rate
is the number of children aged one through 20 who have a preventive dental
visit, compared to the number of children who has at least 90-days continuous
enrollment during the Contract Year (measurement period).

 

  10.5.21 The Contractor is responsible for applying the correct CMS-416
methodology as developed and maintained by CMS for its internal monitoring of
performance measure results. AHCCCS uses the national CMS 416 methodology to
generate the EPSDT Participation and Dental Participation rates through a
CMS-validated process. The rates are generated one time a year and reported to
CMS within specified timeframes. Aggregate rates as well as Contractor-specific
rates are included in this process.

 

116



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.5.22 The Contractor must monitor rates for postpartum visits and low/very
low birth weight deliveries and implement interventions as necessary to improve
or sustain these rates. The Contractor must implement processes to monitor and
evaluate cesarean section and elective inductions rates prior to 39 weeks
gestation to ensure medical necessity, and implement interventions to decrease
the incidence of occurrence.

 

  10.5.23 Submit deliverables in accordance with Exhibit-9, Deliverables.

 

10.6 Performance Improvement Projects

 

  10.6.1 Implement an ongoing program of performance improvement projects (PIP)
that focus on clinical and non-clinical areas as specified in the AHCCCS Medical
Policy Manual and that involve the following:

 

  10.6.1.1 Measurement of performance using objective quality indicators;

 

  10.6.1.2 Implementation of system interventions to achieve improvement in
quality;

 

  10.6.1.3 Evaluation of the effectiveness of the interventions; and

 

  10.6.1.4 Planning and initiation of activities for increasing or sustaining
improvement, 42 CFR 438.240(b)(1) and (d)(1).

 

  10.6.2 Comply with PIPs mandated by AHCCCS, but may self-select additional
projects based on opportunities for improvement identified by internal data and
information.

 

  10.6.3 Self-select additional projects based on opportunities for improvement
identified by internal data and information.

 

  10.6.4 Report the status and results of each project to AHCCCS as requested
using the PIP Reporting Template included in the AHCCCS Medical Policy Manual.

 

  10.6.5 Complete each PIP in a reasonable time period or as specified by AHCCCS
in order to use the information on the success of performance improvement
projects in the aggregate to produce new information on quality of care every
year, 42 CFR 438.240(d)(2).

 

10.7 Data Collection Procedures

The Contractor shall:

 

  10.7.1 Submit data for standardized Performance Measures and Performance
Improvement Projects as required by the AHCCCS within specified timelines and
according to procedures for collecting and reporting the data in conformance
with Section 10.

 

  10.7.2 Submit data that is valid, reliable and collected using qualified staff
and in the format and according to instructions from AHCCCS by the due date
specified.

 

  10.7.3 The Contractor must ensure that data collected by multiple
parties/people for Performance Measures and/or PIP reporting is comparable and
that an inter-rater reliability process was used to ensure consistent data
collection.

 

  10.7.4 The Contractor is responsible for collecting valid and reliable data
and using qualified staff and personnel to collect the data.

 

117



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.7.5 Data collected for Performance Measures and/or PIPs must be returned by
the Contractor in a format specified by AHCCCS, and by the due date specified.

 

  10.7.6 Any extension for additional time to collect and report data must be
made in writing in advance of the initial due date and is subject to approval by
AHCCCS.

 

  10.7.7 Failure to follow the data collection and reporting instructions that
accompany the data request may result in sanctions imposed on the Contractor.

 

10.8 Member Satisfaction Survey

The Contractor shall:

 

  10.8.1 As requested by AHCCCS, participate in member satisfaction surveys in
accordance with Statewide Consumer Survey protocol [42 CFR 438.6(h)].

 

  10.8.2 Use findings from the Member Satisfaction Survey in designing quality
improvement activities.

 

  10.8.3 Participate in additional surveys in conformance with Contract Section
on, Surveys, including surveys mandated by AHCCCS.

 

  10.8.4 Perform surveys at AHCCCS’ request. The contractor may provide the
survey tool or require the Contractor to develop the survey tool which shall be
approved in advance by AHCCCS, and in accordance with Exhibit-9, Deliverables.

 

  10.8.5 AHCCCS or the Contractor may conduct surveys of a representative sample
of the Contractor’s membership and providers. The results of the surveys will
become public information and available to all interested parties on the AHCCCS
website. The Contractor may be required to participate in workgroups and efforts
that are initiated as a result of the survey results.

 

10.9 Provider Monitoring

The Contractor shall:

 

  10.9.1 Develop and submit a subcontractor performance monitoring plan as a
component of annual QM plan, to include, at a minimum, the following quality
management functions:

 

  10.9.1.1 Peer Review processes;

 

  10.9.1.2 Incident, accident, death (IAD) report timely completion and
submission;

 

  10.9.1.3 Quality of Care (QOC) Concerns and investigations;

 

  10.9.1.4 AHCCCS required Performance Measures;

 

  10.9.1.5 Performance Improvement Project; and

 

  10.9.1.6 Temporary, provisional, initial and re-credentialing processes and
requirements.

 

  10.9.2 Conduct an annual Operational Review audit of subcontracted provider
services and service sites, and assess each provider’s performance on satisfying
established quality management and performance measures standards.

 

118



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  10.9.3 Develop and implement a corrective action plan when provider monitoring
activities reveal poor performance as follows:

 

  10.9.3.1 When performance falls below the minimum performance level, or

 

  10.9.3.2 Shows a statistically significant decline from previous period
performance.

 

10.10 Quality Management Reporting Requirements

 

  10.10.1 The Contractor shall conduct an annual case review of the behavioral
health care provided to its members, and submit an analysis of the findings to
AHCCCS as specified in Exhibit-9, Deliverables. To meet this requirement, the
Contractor may independently perform the review or subcontract with a
Professional External Review Organization approved by AHCCCS. The case review
must be conducted by licensed Behavioral Health Professionals. If applicable,
the Contractor shall have oversight responsibility to assure that the
subcontractor performs the review as required and the results are accurate. The
Contractor shall ensure reviews are conducted on a sample of member records for
both children and adults and by population served including general mental
health, seriously mental ill, members enrolled in the Division of Developmental
Disabilities and those enrolled in the Children’s Medical and Dental Program
based on a sampling methodology approved by AHCCCS.

 

  10.10.1.1 The Contractor shall submit a proposed sampling methodology and case
file review tool with instructions to AHCCCS for review and approval no later
than 60 days prior to implementation. At a minimum, the case review should
assess the following indicators or aspects of care:

 

  10.10.1.1.1 Treatment goals are jointly established with the member, member’s
family, and other involved parties;

 

  10.10.1.1.2 Individuals requiring specialty providers are referred for and
receive specialty services;

 

  10.10.1.1.3 There is evidence that behavioral health care has been coordinated
with the member’s PCP;

 

  10.10.1.1.4 For persons with multi-agency involvement, treatment
recommendations are collaboratively developed and implemented;

 

  10.10.1.1.5 Individuals receive timely access to services; and

 

  10.10.1.1.6 Measures of quality outcomes.

 

  10.10.1.2 The Contractor shall monitor and provide feedback on all corrective
action plans written as a result of the findings in the case file review to
ensure improved performance.

 

  10.10.2 The Contractor shall follow local, state and federal regulations and
requirements related to seclusion and restraint. Reports regarding incidents of
seclusion and restraint shall be submitted to AHCCCS, OHR and HRC as outlined in
AMPM 960 and as specified Exhibit-9, Deliverables. (A.R.S. §41-3804).

 

  10.10.3 The Contractor shall submit deliverables related to Quality Management
in accordance with Exhibit-9, Deliverables.

 

119



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

11 COMMUNICATIONS

 

11.1 Member Information

All informational materials, prepared by the Contractor, shall be approved by
AHCCCS prior to distribution to members. Refer to ACOM Policy 404 and Exhibit-9,
Deliverables for further information and requirements.

The Contractor shall:

 

  11.1.1 Be accessible by phone during normal business hours and require
subcontracted providers to be accessible by phone for general member information
during normal business hours.

 

  11.1.2 Establish and maintain one toll-free phone number with options for a
caller to connect to appropriate services and departments and inform members of
its existence and availability, 42 CFR 438.10(b)(3). At a minimum, when
appropriate, members calling the toll-free number should be connected to the
following:

 

  11.1.2.1 Nurse On Call consultations for SMI members receiving physical health
care services under this Contract; and

 

  11.1.2.2 Free resources for members or potential members to obtain information
about accessing services, using a Grievance and Appeal System process or any
other information related to covered services or the health care service
delivery system, 42 CFR 438.10(c)(4) and 438.10(c)(5)(i) and (ii).

 

  11.1.3 Require vital materials to be provided to members. See Contract Section
on, Translation Services.

 

  11.1.4 Provide Title XIX/XXI members with written notice in conformance with
Contract Section on, Material Change to Business Operations.

 

  11.1.5 Require all information that is prepared for distribution to members
and potential members to be written using an easily understood language and
format, and as further described in ACOM Policy 404, 42 CFR 438.10(b)(1).
Regardless of the format chosen by the Contractor, the member information must
be printed in a type, style and size which can be easily read by members with
varying degrees of visual impairment or limited reading proficiency, 42 CFR
438.10(d).

 

  11.1.6 Notify members and potential members of the availability and method for
access to materials in alternative formats and provide such materials to
accommodate members with special needs, for example, members or potential
members who are visually impaired or have limited reading proficiency, 42 CFR
438.10(d)(1)(i) and (ii); 42 CFR 438.10(d)(2).

 

  11.1.7 Comply with all translation requirements for all member informational
materials in Contract Section on, Translation Services.

 

  11.1.8 Notify members that oral interpretation and language assistance
services including services for the hearing impaired are available in
conformance with Contract Sections on, Cultural Competency, Translation
Services, 42 CFR 438.10(c)(5)(i).

 

120



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  11.1.9 Provide a Provider Directory to each member/representative or
household, which at a minimum, includes those items listed in ACOM Policy 404,
and is provided as follows:

 

  11.1.9.1 For members enrolled with another AHCCCS Health Plan for physical
health care services, within 12 business days of the member receiving the
initial behavioral health covered service; and

 

  11.1.9.2 For SMI members receiving physical health care services from the
Contractor, within 12 business days of receipt of notification of the enrollment
date, 42 CFR 438.10(f)(3).

 

  11.1.10 The Contractor has the option of providing the Provider Directory in
hard copy format or providing written notification of how the Provider Directory
information is available on the Contractor’s website, via electronic mail, or
via postal mailing as described in ACOM Policy 404.

 

  11.1.11 Upon request, assist AHCCCS in the dissemination of information
prepared by AHCCCS, or other governmental agency, to its members and pay for the
cost to disseminate and communicate information.

 

  11.1.12 Make available easy access of information by members, family members,
providers, stakeholders, and the general public in compliance with the Americans
with Disabilities Act (ADA).

 

  11.1.13 Comply with AHCCCS policy or policies for member information,
communications, Health Promotion outreach, websites and Social Networking and
monitor subcontractor compliance with the policies.

 

11.2 Translation Services

The Contractor shall provide translation services as follows:

 

  11.2.1 Translate all member informational materials when a language other than
English is spoken by 3,000 individuals or 10%, whichever is less, of members in
a geographic area who also have Limited English Proficiency (LEP).

 

  11.2.2 Translate all vital materials when a language other than English is
spoken by 1,000 or 5%, whichever is less, of members in the assigned
geographical service area in Greater Arizona who also have LEP, 42 CFR
438.10(c)(3).

 

       Vital materials must include, but are not limited to the following:

 

  11.2.2.1 Member Handbooks;

 

  11.2.2.2 Notices of Action;

 

  11.2.2.3 Notices of Appeal Resolution;

 

  11.2.2.4 Consent forms;

 

  11.2.2.5 Member Notices;

 

  11.2.2.6 Communications requiring a response from the member;

 

  11.2.2.7 Grievance, appeal and request for State fair hearing information; and

 

  11.2.2.8 Written notices informing members of their right to interpretation
and translation services.

 

  11.2.3 Oral interpretation services must be available and at no cost to all
members and potential members regardless of the prevalence of the language. The
Contractor must notify all members and potential members of their right to
access oral interpretation services and how to access them. Refer to ACOM Policy
404, 42 CFR 438.10(c)(4) and (5).

 

121



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

11.3 Member Handbooks

The Contractor shall:

 

  11.3.1 Print and distribute Member Handbooks in conformance with the
Contractor’s established procedures and the ACOM Policy 404, 42 CFR 438.10(f).

 

  11.3.2 Review and update the Member Handbook at least once a year. The
Handbook must be submitted to AHCCCS, Division of Health Care management for
approval as specified in Exhibit-9, Deliverables.

 

  11.3.3 Provide the Contractor’s Member Handbook to each member as follows:

 

  11.3.3.1 For Title XIX/XXI members enrolled with an AHCCCS Health Plan, within
12 business days of the member receiving the initial behavioral health covered
service; and

 

  11.3.3.2 For SMI members receiving physical health care services from
Contractor, within 12 business days of receipt of notification of the enrollment
date, 42 CFR 438.10(f)(3).

 

  11.3.4 Require network providers to have Contractor’s Member Handbooks
available and easily accessible to members at all provider locations.

 

  11.3.5 Provide, upon request, a copy of the Contractor’s Member Handbook to
known peer and family advocacy organizations and other human service
organizations within the Contractor’s assigned geographical service area.

 

  11.3.6 Include, at a minimum, the items listed in ACOM Policy 404.

 

  11.3.7 For SMI members receiving physical health care services under this
Contract, comply with Contract Section on, Member Handbooks, and include within
a designated Section in the Member Handbook the Acute Member Handbook
Requirements outlined in ACOM Policy 404, Attachment C.

 

  11.3.8 Inform members of the right to request an updated Member Handbook at no
cost on an annual basis in a separate written communication or as part of other
written communication, such as in a member newsletter.

 

  11.3.9 Include information in the Member Handbook and other printed documents
to educate members about the availability and accessibility of covered services
and that behavioral health conditions may be treated by the member’s Primary
Care Provider (PCP) which includes anxiety, depression and ADHD.

 

  11.3.10 The Contractor shall have information available for potential
enrollees as described in ACOM Policy 404, 42 CFR 438.10(f)(4).

 

11.4 Member Newsletters

The Contractor shall:

 

  11.4.1 Develop and distribute, at a minimum, two member newsletters during the
Contract year.

 

122



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  11.4.2 At least annually, and in accordance with Exhibit-9, Deliverables,
include the following information in the newsletter that is culturally
sensitive, appropriate and relevant.

The following types of information are to be contained in the newsletter:

 

  11.4.2.1 Educational information on chronic illnesses and ways to self-manage
care;

 

  11.4.2.2 Reminders of flu shots and other illness prevention measures and
screenings at appropriate times;

 

  11.4.2.3 Information related to coverage and benefits;

 

  11.4.2.4 Tobacco cessation information and referral to the Arizona Smoker’s
Helpline (ASH Line);

 

  11.4.2.5 HIV/AIDS testing for pregnant women;

 

  11.4.2.6 Information on the availability of community resources applicable to
the population in the assigned Geographic Service Area in Greater Arizona;

 

  11.4.2.7 Updates to Contractor’s Programs or Business Operations and other
information as required by AHCCCS;

 

  11.4.2.8 Information on Contractor’s efforts to integrate behavioral and
physical health care services and to improve overall member outcomes;

 

  11.4.2.9 The importance of and opportunities to participate in primary and
preventive care;

 

  11.4.2.10 Medicare Part D issues; and

 

  11.4.2.11 Cultural Competency, other than translation services.

 

11.5 Health Promotion

The Contractor shall:

 

  11.5.1 Conduct activities aimed at changing or maintaining people’s behavior
for the benefit of individuals and society as a whole. It may include the use of
health communication, health education, promotions, incentives, the use of
traditional and new media, and participation or sponsorship of community events.
These may be funded through the contractor’s non-Medicaid administrative funds,
grant funds, or other sources as authorized by the Division.

 

  11.5.2 Designate a Health Promotion point of contact who is responsible for
implementation and oversight of all health promotion activities.

 

  11.5.3 Develop and submit an annual Health Promotion Plan, as specified in
Exhibit-9, Deliverables which includes but is not limited to:

 

  11.5.3.1 A listing of all Health Promotion activities, including sponsorships,

 

123



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  11.5.3.2 A listing of incentive items to be utilized during the contract year,
including picture of item, purpose, target population, cost (value of incentive
items shall not exceed $15.00), and source,

 

  11.5.3.3 Strategies to engage and inform persons of the availability and
accessibility of services as well as strategies to influence behavior change
towards healthy lifestyles,

 

  11.5.3.4 Strategies to collect, analyze, track, and trend data to evaluate the
effectiveness of health promotion activities, utilizing penetration rates and
other quality management performance measures, and

 

  11.5.3.5 Identification of the Health Promotion point of contact.

 

  11.5.4 Submit for pre-approval the Health Promotion items referenced below, as
specified in Exhibit-9, Deliverables:

 

  11.5.4.1 Event and Sponsorship requests:

 

  11.5.4.1.1 Including the event name, date, location, address, healthcare
related goal of event or sponsorship and dollar amount of the participation.

 

  11.5.5 Materials/handouts:

 

  11.5.5.1 The Contractor may distribute health promotion materials developed
based on information from a recognized organization without prior AHCCCS
approval. For a list of approved recognized organizations see ACOM Policy 404,
Attachment A.

 

  11.5.6 Incentive items/Giveaways:

 

  11.5.6.1 Including picture of item, purpose, target population, cost (value
not to exceed $15.00), and source.

 

  11.5.7 Press Releases:

 

  11.5.7.1 Press releases that do not include Contractor-specific information
related to the AHCCCS Medicaid Contract (e.g. benefits, how to enroll, provider
network) do not require prior AHCCCS approval. All other press releases must be
submitted for AHCCCS prior approval.

 

  11.5.8 Coordinate with AHCCCS in promoting Health Promotion initiatives.

 

  11.5.9 Include an approved funding statement on all advertisements,
publications, printed materials and Health Promotion materials produced by the
Contractor that refer to covered services for Title XIX/XXI members: “Contract
services are funded, in part, under contract with the State of Arizona.”

 

  11.5.10 Shall not make, authorize or distribute any inaccurate or misleading
assertion or statement, such as the Contractor endorsed by CMS, the Federal or
State government or similar entity.

 

  11.5.11 Conform to the requirements of ACOM Policy 425 should the Contractor
use Social Networking Platforms for Health Promotion.

 

  11.5.12 Materials must not include words such as “join”, “enroll”, “sign up”
or similar verbiage unless approved by AHCCCS. If the Contractor intends to use
such language in the materials or script, the request for approval must explain
how the message is related to a social marketing goal.

 

124



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  11.5.13 The following Health Promotion activities are prohibited:

 

  11.5.13.1 Health Promotion for the purposes of Marketing,

 

  11.5.13.2 Health Promotion used to promote the Contractor brand,

 

  11.5.13.3 Promotional materials, incentives, or any other activity to
influence enrollment in conjunction with the sale or offering of any private
insurance,

 

  11.5.13.4 Utilization of the word “free” in reference to covered services is
prohibited (“at no cost” is acceptable),

 

  11.5.13.5 Any promotional item (give-away) to the general public by the
Contractor with a value exceeding $15.00,

 

  11.5.13.6 Non-health related promotional items unless including a health
message (e.g. Don’t Smoke, Get Your Flu Shot, Crisis Line info),

 

  11.5.13.7 Use of the AHCCCS logo (unless approved in writing by AHCCCS),

 

  11.5.13.8 Inaccurate, misleading, confusing or negative information about
AHCCCS or the Contractor and any information that may defraud members or the
public,

 

  11.5.13.9 Discriminatory practices as specified in the Arizona Administrative
Code R9-22-504 and R9-31-504, Marketing; Prohibition Against Inducements;
Misrepresentations; Discrimination; Sanctions, and

 

  11.5.13.10 AHCCCS reserves the right to impose additional restrictions.

 

11.6 Marketing

The Contractor shall not conduct any marketing activities for the purpose of
increasing membership.

 

11.7 Web Site Requirements

The Contractor shall:

 

  11.7.1 Develop and maintain a website that is focused, informational,
user-friendly, functional, and provides the information as required in ACOM
Policy 416 and ACOM Policy 404.

 

  11.7.2 Submit deliverables in accordance with Exhibit-9, Deliverables.

 

11.8 Social Networking Requirements

The Contractor shall:

 

  11.8.1 Adhere to the requirements for Social Networking Activities as
described in ACOM Policy 425 and Exhibit-9, Deliverables.

 

  11.8.2 Social Networking for purposes of Marketing is prohibited.

 

125



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

11.9 Outreach

The Contractor shall:

 

  11.9.1 Provide and participate in outreach activities to inform the public of
the benefits and availability of behavioral health services and how to access
those services as outlined in ACOM Policy 425.

 

  11.9.2 Provide outreach and dissemination of information to the general
public, other human service providers including but not limited to county and
state governments, school administrators, first responders, teachers, those
providing services for military veterans and other interested parties about the
availability and accessibility of services.

 

  11.9.3 Coordinate with AHCCCS in promoting its outreach initiatives.

 

11.10 Identification Cards for SMI Members Receiving Physical Health Care
Services

The Contractor shall:

 

  11.10.1 Be responsible for the production, distribution and costs of Medicaid
eligible member identification cards for Medicaid eligible SMI members receiving
physical health care services and the AHCCCS Notice of Privacy Practices in
accordance with ACOM Policy 433. See also Exhibit-9, Deliverables.

 

12 CULTURAL COMPETENCY

 

12.1 General Requirements

The Contractor shall ensure compliance with a Cultural Competency Plan that
meets the requirements of ACOM Policy 405. An annual assessment of the
effectiveness of the plan, along with a language services report and any
modifications to the plan, must be submitted to the DHCM Operations Unit, as
specified in Exhibit-9, Deliverables.

The plan shall address cultural considerations and limited English proficiency
for all services and settings [42 CFFR 438.206 (c)(2)].

 

12.2 Accommodating AHCCCS Members

The Contractor shall ensure that members are provided covered services without
regard to race, color, national origin, sex, sexual orientation, gender
identity, age or disability and will not use any policy or practice that has the
effect of discriminating on the basis of race, color, or national origin, sex,
sexual orientation, gender identity, age or disability [42 CFR 438.3(d)] [45 CFR
Part 92].

Examples of prohibited practices include, but are not limited to, the following:

 

  12.2.1 Denying or not providing a member any covered service or access to an
available facility;

 

  12.2.2 Providing to a member any medically necessary covered service which is
different, or is provided in a different manner or at a different time from that
provided to other members, other public or private patients or the public at
large, except where medically necessary;

 

  12.2.3 Subjecting a member to segregation or separate treatment in any manner
related to the receipt of any covered service; restricting a member in any way
in his or her enjoyment of any advantage or privilege enjoyed by others
receiving any covered service; and

 

126



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  12.2.4 The assignment of times or places for the provision of services on the
basis of the race, color, creed, religion, age, sex, national origin, ancestry,
marital status, sexual preference, income status, AHCCCS membership, or physical
or intellectual disabilities of the participants to be served.

 

  12.2.5 The Contractor shall assure members the rights as delineated in 42 CFR
438.100.

 

  12.2.6 The Contractor must ensure members and individuals with disabilities
are accommodated to actively participate in the provision of services and have
physical access to facilities, procedures and exams. For example, the Contractor
must provide appropriate auxiliary aids and services to persons with impaired
sensory, manual, or speaking skills. The Contractor must provide accommodations
to members and individuals with disabilities at no cost to afford such persons
an equal opportunity to benefit from the covered services. [45 CFR
92.202–92.205].

 

  12.2.7 If the Contractor knowingly executes a subcontract with a provider with
the intent of allowing or permitting the subcontractor to implement barriers to
care (i.e. the terms of the subcontract act to discourage the full utilization
of services by some members) the Contractor will be in default of its Contract.

 

  12.2.8 If the Contractor identifies a problem involving discrimination or
accommodations for individuals with disabilities by one of its providers, it
shall promptly intervene and require a corrective action plan from the
provider. Failure to take prompt corrective measures may place the Contractor in
default of its Contract.

 

13 GRIEVANCE AND APPEAL SYSTEM REQUIREMENTS

The Contractor shall have in place a written Grievance and Appeal System process
for subcontractors, enrollees and non-contracted providers, which define their
rights regarding disputed matters with the Contractor. The Contractor’s
Grievance and Appeal System for enrollees includes a grievance process (the
procedures for addressing enrollee grievances), an appeals process and access to
the State’s fair hearing process as outlined in Exhibit-14, Enrollee Grievance
and Appeal System Standards. The Contractor’s dispute process for subcontractors
and non-contracted providers includes a claim dispute process and access to the
State’s fair hearing process as outlined in Exhibit-15, Provider Claim Dispute
Standards. The Contractor shall remain responsible for compliance with all
requirements set forth in Exhibit-14, Enrollee Grievance and Appeal System
Standards, Exhibit-15 Provider Claim Dispute Standards, and 42 CFR Part 438
Subpart F.

 

13.1 General Requirements

The Contractor shall:

 

  13.1.1 Implement and administer a Grievance and Appeal System, 42 CFR 438.228
for members, subcontractors and providers which include written processes for
the following:

 

  13.1.1.1 Provision of required Notice to members,

 

  13.1.1.2 Member Grievances as specified in, 42 CFR 438.400 et seq,

 

  13.1.1.3 TXIX/XXI Appeals as specified in, 42 CFR 438.400 et seq,

 

  13.1.1.4 Opt-out for Cause Hearings as outlined in ACOM Policy 442. See also
Contract Section on, Opt-Out for Cause,

 

127



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  13.1.1.5 Claim Disputes, and

 

  13.1.1.6 Access to the state fair hearing system.

 

  13.1.2 Ensure that the Grievance and Appeal System complies with all
applicable requirements in federal and state laws and regulations, ACOM, AMPM,
and the requirements under this Contract.

 

  13.1.3 Not delegate or subcontract the administration or performance of the
Member Grievance, TXIX/XXI Appeal, or Claim Dispute processes.

 

  13.1.4 Provide written notification of the Contractor’s Grievance and Appeal
System processes to all subcontractor and providers at the time of entering into
a subcontract.

 

  13.1.5 Provide written notification with information about Contractor’s
Grievance and Appeal System to members in the Member Handbook in conformance
with Contract Section on, Member Handbooks.

 

  13.1.6 Provide written notification to members at least 30 days prior to the
effective date of a change in a Grievance and Appeal System policy.

 

  13.1.7 Administer all Grievance and Appeal System processes competently,
expeditiously, and equitably for all members, subcontractors, and providers to
ensure that member grievances, appeals, and claim disputes are effectively and
efficiently adjudicated and/or resolved.

 

  13.1.8 Continuously review Grievance and Appeal System data to identify trends
and opportunities for system improvement; take action to correct identified
deficiencies; and otherwise implement modifications which improve Grievance and
Appeal System operations and efficiency.

 

  13.1.9 Comply with the provisions in Contract Section on, Administrative
Requirements, which shall include having all professional, paraprofessional, and
clerical/administrative resources to represent the Contractor’s, subcontractor’s
and/or provider’s interests for Grievance and Appeal System cases that rise to
the level of an administrative or judicial hearing or proceeding, except for a
claim dispute. In the event of a claim dispute, the Contractor and the claimant
are responsible to provide the necessary professional, paraprofessional and
administrative resources to represent each of its respective interest. Absent
written agreement to the contrary, the Contractor shall be responsible for
payment of attorney fees and costs awarded to a claimant in any administrative
or judicial proceeding.

 

  13.1.10 Provide AHCCCS with any Grievance and Appeal System information,
report or document within the time specified by AHCCCS’ request.

 

  13.1.11 Fully cooperate with AHCCCS in the event AHCCCS decides to intervene
in, participate in or review any Notice, Member Grievance, Appeal, or Claim
Dispute or any other Grievance and Appeal System process or proceeding.
Contractor shall comply with or implement any AHCCCS directive within the time
specified pending formal resolution of the issue.

 

  13.1.12 Designate a qualified individual staff person to collaborate with
AHCCCS to address provider or member Grievance and Appeal System-related
concerns consistent with the requirements of this Contract.

 

  13.1.13

Consider the best clinical interests of the member when addressing provider or
member Grievance and Appeal System-related concerns. When such concerns

 

128



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  are communicated to designated staff, communicate the concern, at a minimum
and when appropriate, to Contractor’s senior management team, AHCCCS leadership,
government officials, legislators, or the media.

 

  13.1.14 Require the qualified, designated individual staff person to perform
the following activities:

 

  13.1.14.1 Collect necessary information;

 

  13.1.14.2 Consult with the treatment team, Contractor’s CMO or a Care Manager
for clinical recommendations when applicable;

 

  13.1.14.3 Develop communication strategies in accordance with confidentiality
laws; and

 

  13.1.14.4 Develop a written plan to address and resolve the situation to be
approved by AHCCCS prior to implementation.

 

  13.1.15 Regularly review Grievance and Appeal System data to identify members
that utilize Grievance and Appeal System processes at a significantly higher
rate than others.

 

  13.1.16 Conduct a review and take any indicated clinical interventions,
revisions to service planning or referrals to Contractor’s Care Management
Program when the data shows that a particular member is an outlier by filing
repetitive grievances and/or appeals. See also AMPM 320-O.

 

  13.1.17 Provide reports on the Grievance and Appeal System as required in the
AHCCCS Grievance and Appeal System Reporting Guide available on the AHCCCS
website. See Exhibit-9, Deliverables.

 

13.2 Member Grievances

The Contractor shall:

 

  13.2.1 Develop and maintain a dedicated department to acknowledge,
investigate, and resolve member grievances. The distinct department should be
accessible to members, providers and other stakeholders via a designated phone
number that can be accessed directly or by a telephone prompt on the
contractor’s messaging system.

 

  13.2.2 Respond to and resolve member grievances in a courteous, responsive,
effective, and timely manner.

 

  13.2.3 Actively engage and become involved in resolving member grievances in a
manner that holds subcontractors and providers accountable for their actions
that precipitated or caused the member grievance.

 

  13.2.4 Not engage in conduct to prohibit, discourage or interfere with a
member’s or a provider’s right to assert a member grievance, appeal, claim
dispute or use any Grievance and Appeal System process.

 

  13.2.5 Submit response to the resolution of member grievances as directed by
AHCCCS.

 

  13.2.6 Provide AHCCCS with a quarterly report summarizing the number of member
grievances filed by or on behalf of a Title XIX or Title XXI eligible person
determined to have SMI. The report must be categorized by access to care,
medical service provision and Contractor service level. The report shall be
submitted as specified in Exhibit-9, Deliverables.

 

129



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

13.3 TXIX/XXI Member Appeals

The Contractor shall:

 

  13.3.1 Implement all appeal processes in a manner that offers appellants an
opportunity to present an appeal in person at a convenient time and location for
the member, and provide the privacy required by law.

 

  13.3.2 Require all staff facilitating in-person TXIX/XXI appeal conferences to
have training in mediation, conflict resolution or problem solving techniques.

 

13.4 Claim Disputes

The Contractor shall:

 

  13.4.1 Provide subcontractors with the Contractor’s Claim Dispute Policy at
the time of entering into a subcontract. The Contractor shall provide
non-contracted providers with the Contractor’s Claim Dispute Policy with a
remittance advice. The Contractor shall send the remittance advice and policy
within 45 days of receipt of a claim.

 

13.5 Grievance and Appeal System Reporting Requirements

 

  13.5.1 The Contractor shall submit all deliverables related to the Grievance
and Appeal System in accordance with Exhibit-9, Deliverables.

 

14 CORPORATE COMPLIANCE PROGRAM

 

14.1 General Requirements

The Contractor shall be in compliance with [42 CFR 438.608]. The Contractor must
have a mandatory Corporate Compliance Program, supported by other administrative
procedures including a Corporate Compliance Plan that is designed to guard
against fraud, waste, and abuse.

The Contractor shall have written criteria for selecting a Corporate Compliance
Officer and the job description clearly outlining the responsibilities and
authority of the position. The Contractor’s written Corporate Compliance Plan
must adhere to Contract and ACOM Policy 103 and must be submitted annually to
AHCCCS-OIG as specified in Exhibit-9, Deliverables. The Corporate Compliance
program shall be designed to both prevent and detect fraud, waste, and abuse.

The Corporate Compliance Program must include:

 

  14.1.1 Written policies, procedures, and standards of conduct that articulates
the organization’s commitment to and processes for complying with all Federal
and state rules, regulations, guidelines, and standards;

 

  14.1.2 The Corporate Compliance Officer must be an onsite management official
who reports directly to the Contractor’s top management. Any exceptions must be
approved by AHCCCS;

 

  14.1.3 Effective lines of communication between the Corporate Compliance
officer and the Contractor’s employees;

 

  14.1.4 Enforcement of standards through well-publicized disciplinary
guidelines;

 

130



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  14.1.5 Provision for internal monitoring and auditing, as well as provisions
for external monitoring and auditing of subcontractors The Contractor shall
provide the external auditing schedule and executive summary of all audits to
AHCCCS-OIG as specified in Exhibit-9, Deliverables;

 

  14.1.6 Provision for prompt response to problems detected;

 

  14.1.7 The written designation of a Corporate Compliance Committee who is
accountable to the Contractor’s top management. The Corporate Compliance
Committee which shall be made up of, at a minimum, the Corporate Compliance
Officer, a budgetary official and other executive officials with the authority
to commit resources. The Corporate Compliance Committee will assist the
Corporate Compliance Officer in monitoring, reviewing and assessing the
effectiveness of the Corporate Compliance program and timeliness of reporting;

 

  14.1.8 Pursuant to the Deficit Reduction Act of 2005 (DRA), Contractors, as a
condition for receiving payments shall establish written policies for employees
detailing:

 

  14.1.8.1 The Federal False Claims Act provisions;

 

  14.1.8.2 The administrative remedies for false claims and statements;

 

  14.1.8.3 Any State laws relating to civil or criminal penalties for false
claims and statements; and

 

  14.1.8.4 The whistleblower protections under such laws.

 

  14.1.9 The Contractor must require, through documented policies and subsequent
contract amendments, that subcontractors and providers train their staff on the
following aspects of the Federal False Claims Act provisions:

 

  14.1.9.1 The administrative remedies for false claims and statements;

 

  14.1.9.2 Any State laws relating to civil or criminal penalties for false
claims and statements; and

 

  14.1.9.3 The whistleblower protections under such laws.

 

  14.1.10 The Contractor must establish a process for training existing staff
and new hires on the compliance program and on the items above. All training
must be conducted in such a manner that can be verified by AHCCCS.

 

  14.1.11 The Contractor must notify AHCCCS, DHCM Data Analysis and Research, as
specified in Exhibit-9, Deliverables, of any CMS compliance issues related to
HIPAA transaction and code set complaints or sanctions.

 

14.2 Fraud, Waste and Abuse

 

  14.2.1 In accordance with A.R.S. §36-2918.01, §36-2932, §36-2905.04 and ACOM
Policy 103, the Contractor, its subcontractors and providers are required to
immediately notify the AHCCCS Office of Inspector General (AHCCCS-OIG) regarding
all allegations of fraud, waste or abuse involving the AHCCCS Program.

 

  14.2.2 The Contractor shall not conduct any investigation or review of the
allegations of fraud, waste, or abuse involving the AHCCCS Program. Notification
to AHCCCS-OIG shall be in accordance with ACOM Policy 103 and as specified in
Exhibit-9, Deliverables.

 

131



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  14.2.3 The Contractor must also report to AHCCCS-OIG as specified in
Exhibit-9, Deliverables any credentialing denials including, but not limited to
those which are the result of licensure issues, quality of care concerns,
excluded providers, and which are due to alleged fraud, waste or abuse. In
accordance with, 42 CFR 455.14, AHCCCS-OIG will then conduct a preliminary
investigation to determine if there is sufficient basis to warrant a full
investigation. 42 CFR 455.17, 42 CFR 455.1(a)(1).

 

  14.2.4 As stated in A.R.S. §13-2310, incorporated herein by reference, any
person who knowingly obtains any benefit by means of false or fraudulent
pretenses, representations, promises, or material omissions is guilty of a Class
2 felony.

 

  14.2.5 The Contractor agrees to permit and cooperate with any onsite review. A
review by the AHCCCS-OIG may be conducted without notice and for the purpose of
ensuring program compliance.

 

  14.2.6 The Contractor also agrees to respond to electronic, telephonic or
written requests for information within the timeframe specified by AHCCCS.

 

  14.2.7 The Contractor agrees to provide documents, including original
documents, to representatives of AHCCCS-OIG upon request and at no cost. The
AHCCCS-OIG shall allow a reasonable time for the Contractor to copy the
requested documents, not to exceed 20 business days from the date of the
AHCCCS-OIG request.

 

  14.2.8 Once the Contractor has referred a case of alleged fraud, waste, or
abuse to AHCCCS, the Contractor shall take no action to recoup or otherwise
offset any suspected overpayments.

 

  14.2.9 If it is determined by AHCCCS-OIG to not be a fraud, waste, or abuse
case, the Contractor shall adhere to the applicable AHCCCS policy manuals for
disposition.

 

  14.2.10 In addition, the Contractor must furnish to AHCCCS or CMS, within 35
days of receiving a request, full and complete information, pertaining to
business transactions, 42 CFR 455.105:

 

  14.2.10.1 The ownership of any subcontractor with whom the Contractor has had
business transactions totaling more than $25,000 during the 12-month period
ending on the date of request; and

 

  14.2.10.2 Any significant business transactions between the Contractor, any
subcontractor, and wholly owned supplier, or between the Contractor and any
subcontractor during the five year period ending on the date of the request.

 

14.3 Disclosure of Ownership and Control [42 CFR 455.100 through
106](SMDL09-001) (Sections 1124(a)(2)(A) and 1903(m)(2)(A)(viii) of the Social
Security Act)xv

The Contractor must obtain the following information regarding ownership and
control [42 CFR 455.104]:xvi

 

  14.3.1

The Name, Address, Date of Birth and Social Security Numbers of any individual
with an ownership or control interest in the Contractor including those
individuals who have direct, indirect, or combined direct/indirect ownership
interest of 5% or more of the Contractor’s equity, owns 5% or more of any
mortgage, deed of trust, note, or other obligation secured by the Contractor if
that interest equals at least

 

132



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  5% of the value of the Contractor’s assets, is an officer or director of a
Contractor organized as a corporation, or is a partner in a Contractor organized
as a partnership (Sections 1124(a)(2)(A) and 1903(m)(2)(A)(viii) of the Social
Security Act and 42 CFR 455.100-104.

 

  14.3.2 The Name, Address, and Tax Identification Number of any corporation
with an ownership or control interest in the Contractor including those
individuals who have direct, indirect, or combined direct/indirect ownership
interest of 5% or more of the Contractor’s equity, owns 5% or more of any
mortgage, deed of trust, note, or other obligation secured by the Contractor if
that interest equals at least 5% of the value of the Contractor’s assets, is an
officer or director of a Contractor organized as a corporation, or is a partner
in a Contractor organized as a partnership (Sections 1124(a)(2)(A) and
1903(m)(2)(A)(viii) of the Social Security Act and, 42 CFR 455.100-104. The
address for corporate entities must include as applicable primary business
address, every business location, and P.O. Box address.

 

  14.3.3 Whether the person (individual or corporation) with an ownership or
control interest in the Contractor is related to another person with ownership
or control interest in the Contractor as a spouse, parent, child, or sibling; or
whether the person (individual or corporation) with an ownership or control
interest in any subcontractor of the Contractor has a 5% or more interest is
related to another person with ownership or control interest in the Contractor
as a spouse, parent, child, or sibling.

 

  14.3.4 The name of any disclosing entity, other disclosing entity, fiscal
agent or managed care entity as defined in, 42 CFR 455.101 in which an owner of
the Contractor has an ownership or control interest.

 

  14.3.5 The Name, Address, Date of Birth and Social Security Number of any
agent or managing employee (including Key Staff) of the Contractor as defined
in, 42 CFR 455.101.

 

14.4 Disclosure of Information on Persons Convicted of Crimes [42 CFR 455.101;
106; 455.436][SMDL09-001]

The Contractor must do the following:

 

  14.4.1 Confirm the identity and determine the exclusion status of any person
with an ownership or control interest in the Contractor, and any person who is
an agent or managing employee of the Contractor (including Key Staff), through
routine checks of Federal databases; and

 

  14.4.2 Disclose the identity of any of these excluded persons, including those
who have ever been convicted of a criminal offense related to that person’s
involvement in any program under Medicare, Medicaid, or the Title XX services
program since the inception of those programs.

 

  14.4.3 The Contractor shall, on a monthly basis, confirm the identity and
determine the exclusion status through routine checks of:

 

  14.4.3.1 The List of Excluded Individuals (LEIE);

 

  14.4.3.2 The System for Award Management (SAM) formerly known as The Excluded
Parties List (EPLS); and

 

  14.4.3.3 Any other databases directed by AHCCCS or CMS.

 

133



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  14.4.4 The Contractor shall provide the above-listed disclosure information to
AHCCCS at any of the following times (Sections 1124(a)(2)(A) and
1903(m)(2)(A)(viii) of the Social Security Act, and 42 CFR 455.104(c)(3)):xvii

 

  14.4.4.1 Upon the Contractor submitting the proposal in accordance with the
State’s procurement process;

 

  14.4.4.2 Upon the Contractor executing the contract with the State;

 

  14.4.4.3 Within 35 days after any change in ownership of the Contractor; and

 

  14.4.4.4 Upon request by AHCCCS.

 

  14.4.5 The results of the Disclosure of Ownership and Control and the
Disclosure of Information on Persons Convicted of Crimes shall be held by the
Contractor. Upon renewal or extension of the Contract, the Contractor shall
submit an annual attestation as specified in Exhibit-9, Deliverables, that the
information has been obtained and verified by the Contractor, or upon request,
provide this information to AHCCCS. Refer to ACOM Policy 103 for further
information.xviii

 

  14.4.6 The Contractor must immediately notify AHCCCS-OIG of any person who has
been excluded through these checks as specified in Exhibit-9, Deliverables.

 

  14.4.7 Federal Financial Participation (FFP) is not available for any amounts
paid to a Contractor that could be excluded from participation in Medicare or
Medicaid for any of the following reasons:xix

 

  14.4.7.1 The Contractor is controlled by a sanctioned individual;

 

  14.4.7.2 The Contractor has a contractual relationship that provides for the
administration, management or provision of medical services, or the
establishment of policies, or the provision of operational support for the
administration, management or provision of medical services, either directly or
indirectly, with an individual convicted of certain crimes as described in
Section 1128(b)(8)(B) of the Social Security Act;

 

  14.4.7.3 The Contractor employs or contracts, directly or indirectly, for the
furnishing of health care, utilization review, medical social work, or
administrative services, with one of the following:

 

  14.4.7.3.1 Any individual or entity excluded from participation in Federal
health care programs;

 

  14.4.7.3.2 Any entity that would provide those services through an exclude
individual or entity (Section 1903(i)(2) of the Social Security Act, 42 CFR
431.55(h), 42 CFR 438.808, 42 CFR 1002.3(b)(3), SMD letter 6/12/08, and SMD
letter 1/16/09).

 

  14.4.8 The Contractor shall require Administrative Services Subcontractors
adhere to the requirements outlined above regarding Disclosure of Ownership and
Control and Disclosure of Information on Persons Convicted of Crimes as outlined
in, 42 CFR 455.101 through 106, 42 CFR 455.436 and SMDL09-001. Administrative
Services Subcontractors shall disclose to AHCCCS-OIG the identity of any
excluded person.

 

  14.4.9

In the event that AHCCCS-OIG, either through a civil monetary penalty or
assessment, a global civil settlement or judgment, or any other form of civil

 

134



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  action, including recovery of an overpayment, receives a monetary recovery
from an entity, the entirety of such monetary recovery belongs exclusively to
AHCCCS and the Contractor has no claim to any portion of this recovery.

 

  14.4.10 In accordance with Section 1128A(a)(6) of the Social Security Act; and
42 CFR section 1003.102(a)(2)(3), civil monetary penalties may be imposed
against the Contractor, its subcontractors or providers who employ or enter into
contracts with excluded individuals or entities to provide items or services to
Medicaid recipients.

 

  14.4.11 The Contractor is prohibited from paying for an item or service (other
than an emergency item or service, not including items or services furnished in
an emergency room of a hospital) furnished under the plan by any individual or
entity during any period when the individual or entity is excluded from
participation under title V, XVIII, XIX, XX, or XXI pursuant to Sections 1128,
1128A, 1156, or 1842(j)(2) and (1903(i) and 1903(i)(2)(A)) of the Social
Security Act.xx

 

  14.4.12 The Contractor is prohibited from paying for an item or service (other
than an emergency item or service, not including items or services furnished in
an emergency room of a hospital) furnished at the medical direction or on the
prescription of a physician, during the period when such physician is excluded
from participation under title V, XVIII, XIX, XX, or XXI pursuant to section
1128, 1128A, 1156, or 1842(j)(2) of the Social Security Act and when the person
furnishing such item or service knew, or had reason to know, of the exclusion
(after a reasonable time period after reasonable notice has been furnished to
the person) (Sections 1903(i) and 1903(i)(2)(B))of the Social Security Act).xxi

 

  14.4.13 The Contractor is prohibited from paying for an item or service (other
than an emergency item or service, not including items or services furnished in
an emergency room of a hospital) furnished by an individual or entity to whom
the state has failed to suspend payments during any period in which the state
has notified the Contractor of a pending investigation of a credible allegation
of fraud against the individual or entity, unless the state determines there is
good cause not to suspend such payments (Section 1903(i) and 1903(i)(2)(C)) of
the Social Security Act).xxii

 

15 FINANCIAL MANAGEMENT

 

15.1 General Requirements

The Contractor shall:

 

  15.1.1 Review for accumulated fund deficits on a quarterly and annual basis.
In the event the Contractor has a fund deficit, the Contractor and its owners
shall fund the deficit through capital contributions in a form acceptable to
AHCCCS. The capital contributions must be for the period in which the deficit is
reported and shall occur within 30 days of the financial statement due to
AHCCCS. AHCCCS at its sole discretion may impose a different timeframe other
than the 30 days required in this paragraph. AHCCCS may, at its option, impose
sanctions as a result of an accumulated deficit, even if unaudited.

 

  15.1.2 Develop and maintain internal controls and systems to separately
account for both AHCCCS-related revenue and expenses and non-AHCCCS-related
revenue and expenses by type and program.

 

  15.1.3 Develop and maintain internal controls to prevent and detect fraud,
waste and abuse.

 

  15.1.4 Separately account for all funds received under this Contract in
conformance with the requirements in the AHCCCS Financial Reporting Guide for
RBHA Contractors.

 

135



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

15.2 Performance Bond

The Contractor shall:

 

  15.2.1 Establish and maintain a performance bond or bond substitute for as
long as the Contractor has liabilities of $50,000 or more outstanding, or 15
months following the termination of this contract, whichever is later to
guarantee payment of the Contractor’s obligations to providers, non-contracting
providers, non-providers, and other subcontractors, and to satisfy its
obligations under this Contract.

 

  15.2.2 Obtain, submit, and maintain a performance bond in a form acceptable to
AHCCCS in accordance with ACOM Policy 305. In the event AHCCCS agrees to accept
substitute security in lieu of the security types outlined in ACOM Policy 305,
the Contractor agrees to execute any and all documents and perform any and all
acts necessary to secure and enforce AHCCCS’ security interest in such
substitute security including, but not limited to, security agreements and
necessary UCC filings pursuant to the Arizona Uniform Commercial Code. The
Contractor must request acceptance from AHCCCS when a substitute security in
lieu of the security types outlined in ACOM Policy 305 is established. In the
event such substitute security is agreed to and accepted by AHCCCS, the
Contractor acknowledges that it has granted AHCCCS a security interest in such
substitute security to secure performance of its obligations under this
Contract. The Contractor is solely responsible for establishing the
credit-worthiness of all forms of substitute security. AHCCCS may, after written
notice to the Contractor, withdraw its permission for substitute security, in
which case the Contractor shall provide AHCCCS with a form of security described
in ACOM Policy 305.

 

  15.2.3 Not leverage the performance bond as collateral for debt or use the
bond as security to creditors. The Contractor shall be in material breach of
this Contract if it fails to maintain or renew the performance bond as required
by this Contract and as outlined in Exhibit-9, Deliverables.

 

  15.2.4 Maintain a performance bond in an amount, as determined by AHCCCS, at
the beginning of each contract cycle. The initial amount of the Performance Bond
shall be equal to or greater than 100% of the first monthly payment expected to
be paid to the Contractor in the first month of the contract year, or as
determined by AHCCCS. This requirement must be satisfied by the Contractor no
later than 30 days after notification by AHCCCS of the amount required. AHCCCS
shall review the adequacy of the Performance Bond on a monthly basis to
determine if the Performance Bond must be increased. When the amount of the
Performance Bond falls below 90% of the monthly payment then the amount of the
instrument must be increased to at least 100% of the monthly payment. The
Contractor shall have 30 days following notification by AHCCCS to increase the
amount of the Performance Bond.

 

  15.2.5 Not change the amount, duration, or scope of the Performance Bond
without prior written approval from AHCCCS.

 

  15.2.6 Reimburse AHCCCS for expenses exceeding the performance bond amount.

 

136



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

AHCCCS shall:

 

  15.2.7 When Contractor is in breach of any material term of this Contract, in
addition to any other remedies it may have herein, obtain payment under the
performance bond or performance bond substitute for the following:

 

  15.2.7.1 Paying damages sustained by subcontracted providers, non-contracting
providers, and non-providers as a result of a breach of Contractor’s obligations
under this Contract;

 

  15.2.7.2 Reimbursing AHCCCS for any payments made on behalf of the Contractor;

 

  15.2.7.3 Reimbursing AHCCCS for any extraordinary administrative expenses
incurred by a Contractor’s breach including, expenses incurred after termination
of this Contract; and

 

  15.2.7.4 Making any payments or expenditures deemed necessary to AHCCCS, in
its sole discretion, incurred by AHCCCS in the direct operation of the RBHA.

 

15.3 Financial Reports

The Contractor shall:

 

  15.3.1 Provide clarification of accounting issues found in financial reports
identified by AHCCCS upon request.

 

  15.3.2 Provide annual financial reports audited by an independent Certified
Public Accountant prepared in accordance with Generally Accepted Auditing
Standards (GAAS) and the approved cost allocation plan.

 

  15.3.3 Have the annual Statement of Activities and Supplemental Reports
audited and signed by an independent Certified Public Accountant attesting usage
of the approved cost allocation plan and in accordance with the AHCCCS Financial
Reporting Guide for RBHA Contractors.

 

  15.3.4 Comply with all financial reporting requirements specified in
Exhibit-9, Deliverables, and the AHCCCS Financial Reporting Guide for RBHA
Contractors, a copy of which may be found on the AHCCCS website. The required
reports are subject to change during the contract term and are summarized in
Exhibit-9, Deliverables.

 

  15.3.5 Except for arrangements where the Contractor delegated or subcontracted
the provision of Medicare benefits with another entity that is also responsible
for performing those functions for the Contractor’s Medicaid line of business,
submit quarterly D-SNP financial statements to AHCCCS. Separate reporting for
the BHS line of business will be required. If the D-SNP plan is licensed through
the Department of Insurance (DOI) the Contractor shall submit its DOI quarterly
reports to AHCCCS for informational purposes. If the D-SNP plan is certified
through AHCCCS the Contractor shall submit the quarterly report using the AHCCCS
template.

 

  15.3.6 Prepare deliverables in accordance with Generally Accepted Accounting
Principles (GAAP) in electronic copy form. Where specific guidance is not found
in authoritative literature or where multiple acceptable methods to record
accounting transactions are available, the Contractor shall, when directed by
AHCCCS, comply with the requirements in conformance with the AHCCCS Financial
Reporting Guide for RBHA Contractors.

 

137



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.3.7 Under the terms and conditions of its CMS grant award, AHCCCS requires
periodic reports, encounter data and other information from the Contractor. The
submission of late, inaccurate, or otherwise incomplete reports shall constitute
failure to report subject to the penalty provisions described in Contract
Section on Sanctions.

 

  15.3.8 Standards applied for determining adequacy of required reports are as
follows, 42 CFR 438.242(b)(2):

 

  15.3.8.1 Timeliness: Reports or other required data shall be received on or
before scheduled due dates.

 

  15.3.8.2 Accuracy: Reports or other required data shall be prepared in strict
conformity with appropriate authoritative sources and/or AHCCCS defined
standards.

 

  15.3.8.3 Completeness: All required information shall be fully disclosed in a
manner that is both responsive and pertinent to report intent with no material
omissions.

 

  15.3.9 The Contractor shall comply with all reporting requirements contained
in this contract. AHCCCS requirements regarding reports, report content and
frequency of submission of reports are subject to change at any time during the
term of the contract. The Contractor shall comply with all changes specified by
AHCCCS. The Contractor shall be responsible for continued reporting beyond the
term of the contract.

 

15.4 Financial Viability/Performance Standards

The Contractor shall:

 

  15.4.1 Be in material breach of this Contract and subject to financial
sanctions, corrective action or other Contract remedies for failure to comply
with the financial viability/performance standards in this Section. AHCCCS will
take into account the Contractor’s unique situation when analyzing service
expense and administrative ratio results. However, if critical combinations of
the Financial Viability/Performance Standards are not met, or if the
Contractor’s experience differs significantly from other Contractors, AHCCCS may
exercise the remedies under this Contract.

 

  15.4.2 Comply with the financial viability standards, or any revisions or
modifications of the standards, in conformance with the AHCCCS Financial
Reporting Guide for RBHA Contractors, Financial Ratios and Standards.

 

  15.4.3 Cooperate with AHCCCS’ reviews of the ratios and financial viability
standards below. The ratios and financial viability standards are as follows:

 

  15.4.3.1 Current Ratio: Current assets divided by current liabilities must be
greater than or equal to 1.00. If current assets include a receivable from a
parent company or affiliated company, the parent or affiliated company must have
liquid assets that support the amount of the intercompany loan. Other Assets
deemed restricted by AHCCCS are excluded from this ratio;

 

  15.4.3.2

Equity per enrolled TXIX/XXI members: Must be greater than or equal to $25 per
enrolled member (limited to Title XIX/XXI members only) assigned to the RBHA
eligible to receive behavioral health

 

138



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  services only, and $25 per member (limited to Title XIX/XXI members only)
enrolled with the RBHA for integrated SMI services on the last day of the
quarter; (Unrestricted equity, less on-balance sheet performance bond, due from
affiliates, guarantees of debts/pledges/assignments and other assets determined
to be restricted, divided by the number of enrolled TXIX/XXI members at the end
of the period);

 

  15.4.3.3 Administrative Cost Percentage: (Administrative Costs are those
expenses associated with the overall management and operation of the Contractor,
including, at a minimum: salaries, staff benefits, professional and outside
services, travel, occupancy, depreciation, interpretive service, care
management, and all other operating expenses). Total Title XIX/XXI
Administrative Expenses divided by total Title XIX/XXI Revenue shall be less
than or equal to 10%; and

 

  15.4.3.4 Medical Expense Ratio: (Medical Expenses do not include taxes): Total
Title XIX/XXI Medical Expense divided by total Title XIX/XXI Revenue shall be no
less than 85.0%.

 

  15.4.4 Continue to deliver services to members for the duration of the period
for which the member is enrolled, unless insolvent.

 

15.5 Health Insurer Fee

The Contractor shall:

 

  15.5.1 Comply with ACOM Policy 320.

 

  15.5.2 Submit a copy of its entity’s Form 8963, Report of Health Insurance
Provider Information, filed with the IRS to report net premium along with its
final fee estimate. In addition, the Contractor shall complete and submit the
Health Insurer Fee Liability Reporting Template. Both documents are due to
AHCCCS as specified in Exhibit-9, Deliverables. Refer to AHCCCS’ ACOM Policy
320, Attachment B, for a copy of the Health Insurer Fee Liability Reporting
Template.

 

  15.5.3 For Fee Year 2017, the Federal Government has placed a suspension for
HIF taxes that would be paid in 2017 based on revenue received in
2016. Therefore, AHCCCS will suspend Contractor submission of the Form 8963,
Report of Health Insurance Provider Information, and Attachment B, Health
Insurer Fee Liability Reporting Template, related to Fee Year 2017 due
September 30, 2017. AHCCCS will not make HIF payments to the Contractor for fee
year 2017.

 

  15.5.4 Submit a written statement that no fee is due if the Contractor is not
subject to the Health Insurer Fee. Indicate the reason for the exemption.

 

  15.5.5 Submit a copy of its entity’s federal and state tax filings via email
as specified in Exhibit-9, Deliverables. The text of the email should indicate
the entity’s federal and state tax rates.

AHCCCS will suspend Contractor submission of the copies of its federal and state
filings for fee year 2017 due April 30, 2018.

 

  15.5.6 Submit its anticipated federal and state tax rates via email by
April 30th of the year following the fee year, if a filing extension was
requested. Once filed, the Contractor shall submit copies of its federal and
state filings within 30 days of filing. Adjustments may occur to capitation
rates and Contractor Specific Requirements that were previously adjusted for tax
liability purposes if the resulting tax liability is materially different from
the anticipated tax rates that were previously reported.

 

139



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

15.6 Compensation

AHCCCS shall:

 

  15.6.1 Compensate the Contractor for services provided to Title XIX members
during the Prior Period Coverage (PPC) time periods and to Title XIX/XXI members
during the prospective time periods through capitation payments as described and
defined within this Contract. Title XXI members are not eligible for PPC
services.

 

  15.6.2 Establish the capitation rates and Contractor Specific Requirements
using Actuaries and practices established by the Actuarial Standards Board with
the following data for the purposes of rebasing and/or updating the capitation
rates:

 

  15.6.2.1 Utilization and unit cost data derived from adjudicated encounters;

 

  15.6.2.2 Audited and unaudited financial statements reported by the
Contractor;

 

  15.6.2.3 Market basket inflation trends;

 

  15.6.2.4 AHCCCS fee-for-service schedule pricing adjustments;

 

  15.6.2.5 Programmatic or Medicaid covered service changes that affect
reimbursement; and

 

  15.6.2.6 Other changes to behavioral health/medical practices or
administrative requirements that affect reimbursement.

 

  15.6.3 Adjust capitation rates and Contractor Specific Requirements to best
match payment to risk in order to further ensure the actuarial basis for the
rates. Examples of risk factors that may be included are as follows:

 

  15.6.3.1 Age/gender;

 

  15.6.3.2 Medicare enrollment for SSI members; and

 

  15.6.3.3 Risk sharing arrangements for limited or all members.

 

  15.6.4 Limit the amount of expenditures to be used in the capitation rates and
Contractor Specific Requirements setting process and reconciliations to the
lesser of the contracted/mandated amount or the Contractor paid amount for
services or pharmaceuticals, in instances in which AHCCCS has specialty
contracts or legislation/policy which limits the allowable reimbursement.

 

  15.6.5 Review the information described in this Section with Actuaries in
renewal years to determine if adjustments are necessary.

 

  15.6.6 Not include in the data provided to Actuaries for setting capitation
rates encounters for Title XIX services billed by an IHS or a tribally owned or
operated facility.

 

  15.6.7

Inform the Contractor that AHCCCS Division of Fee For Service Management (DFSM)
will reimburse claims for SMI physical health care services that are medically
necessary, eligible for 100% federal reimbursement, and are provided to Title
XIX members enrolled with the Contractor by an IHS or a Tribally owned

 

140



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  or operated facility and when the member is eligible to receive services at
the IHS or a Tribally owned or operated facility. Encounters for Title XIX
services billed by an IHS or a Tribally owned or operated facility will not be
accepted by AHCCCS from the Contractor.

 

  15.6.8 In conformance with ACOM Policy 323, reconcile the Contractor’s service
expenses to service revenue/net capitation paid to the Contractor for dates of
service during the Contract year being reconciled for the behavioral health
categories/risk groups: CMDP Child, Non-CMDP Child, DDD Child, DDD Adult, GMH/SA
Non-Dual, SMI members not receiving physical health care services under this
Contract, SMI members receiving physical health care services under this
Contract for purposes of limiting Contractor’s profits and losses. It is the
intent of AHCCCS that adjudicated encounter data will be used to determine
service expenses. The Children population (Non-CMDP Child, CMDP Child, and DDD
Child) will be separately reconciled from the Adult population (SMI Integrated,
SMI Non-Integrated, GMH/SA Non-Dual, and DDD Adult).

 

  15.6.9 Information is reviewed by AHCCCS’ actuaries in renewal years to
determine if adjustments are necessary. The Contractor may cover services that
are not covered under the State Plan or the Arizona Medicaid Section 1115
Demonstration Waiver Special Terms and Conditions approved by CMS; however,
AHCCCS will not consider costs of non-covered services in the development of
capitation rates and Contractor Specific Requirements, 42 CFR 438.6(e)(Section
1903(i) and 1903(i)(17) of the Social Security Act).xxiii

 

  15.6.10 Graduate Medical Education (GME) payments are not included in the
capitation rates and Contractor Specific Requirements but paid out separately,
consistent with the terms of Arizona’s State Plan.xxiv Likewise, because AHCCCS
does not delegate any of its responsibilities for administering Electronic
Health Record (EHR) incentive payments to the Contractor, EHR payments are also
excluded from the capitation rates and Contractor Specific Requirements and are
paid out separately by AHCCCS pursuant to Section 4201 of the HITECH Act 42 USC
1396 b(t), and 42 CFR 495.300 et seq.xxv

 

  15.6.11 For information on Value Based Purchasing Differential Adjusted
Payments see the Finance Section on Value-Based Purchasing.

 

15.7 Capitation Adjustments

AHCCCS shall:

 

  15.7.1 Except for changes made specifically in accordance with this Contract,
not renegotiate or modify the rates set forth in Exhibit-11.

 

  15.7.2 Have discretion to review the effect of program changes, legislative
requirements, Contractor experience, actuarial assumptions, and/or Contractor
specific capitation factors to determine if a capitation adjustment is needed.
In these instances the adjustment and assumptions will be discussed with the
Contractor prior to modifying capitation rates and Contractor Specific
Requirements.

 

  15.7.3 Consider the Contractor‘s request for a review of a program change when
Contractor alleges the program change was not equitable; AHCCCS will not
unreasonably withhold such a review.

 

  15.7.4 Have the discretion to adjust the amount of payment in addition to
other available remedies if the Contractor fails to comply with any term or is
in any manner in default in the performance of any obligation under this
Contract until there is satisfactory resolution of the noncompliance or default.

 

141



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.7.5 Have the discretion to deduct from a future monthly capitation or
additionally reimburse the Contractor, as appropriate, for any month during
which the Contractor was not at risk. Examples are as follows:

 

  15.7.5.1 Death of a member;

 

  15.7.5.2 Member is an inmate of a public institution;

 

  15.7.5.3 Duplicate capitation paid to the same Contractor;

 

  15.7.5.4 Adjustment based on change in a member’s behavioral health category
and/or risk group; and

 

  15.7.5.5 Voluntary withdrawal.

 

  15.7.6 Have the discretion to modify its policy on capitation recoupments at
any time during the term of this Contract.

 

  15.7.7 Make a retroactive capitation rates and Contractor Specific
Requirements adjustment, if applicable, to approximate the cost associated with
the Health Insurer Assessment Fee (Assessment Fee), subject to the receipt of
documentation from the Contractor regarding the amount of the Contractor’s
liability for the Assessment Fee. Section 9010 of the Patient Protection and
Affordable Care Act (ACA) requires that the Contractor, if applicable, pay an
Assessment Fee annually beginning in 2014 based on its respective market share
of premium revenues from the preceding year. The cost of the Assessment Fee will
include both the Assessment Fee itself and the corporate income tax liability
the Contractor incurs related to the Assessment Fee. See ACOM Policy 320 for
further details.

The Contractor shall:

 

  15.7.8 Notify AHCCCS of program and/or expenditure changes initiated by the
Contractor during the contract period that may result in material changes to the
current or future capitation rates and Contractor Specific Requirements.

 

  15.7.9 If the Contractor intends to purchase reinsurance, the Contractor shall
submit the details of such proposed reinsurance to AHCCCS for informational
purposes only prior to its projected effective date.

 

  15.7.10 Reimburse AHCCCS and/or AHCCCS may deduct from future monthly
capitation for any portion of a month during which the Contractor was not at
risk due to, for example:

 

  15.7.10.1 Death of a member;

 

  15.7.10.2 Inmate of a public institution;

 

  15.7.10.3 Duplicate capitation to the same Contractor;

 

  15.7.10.4 Adjustment based on change in member’s contract type; and

 

  15.7.10.5 Voluntary withdrawal.

 

  15.7.11 AHCCCS reserves the right to modify its policy on capitation
recoupments at any time during the term of this Contract.

 

142



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.7.12 Inmate of a Public Institution Reporting: Note that several counties
are submitting daily files of all inmates entering their jail and all inmates
released. AHCCCS will match these files against the database of active AHCCCS
members. Title XIX/XXI members who become incarcerated will be placed in a
“no-pay” status for the duration of their incarceration or their eligibility
period if shorter. AHCCCS will provide the Contractor with incarceration
information for the member on the Contractor’s 834 file. The file will indicate
an “IE” code for ineligible associated with the disenrollment. The file will
also include a data element indicating the County of jurisdiction and “CTYPRI”
as the new health plan of enrollment due to incarceration. Upon release from
jail, the member will be enrolled using the current enrollment rules and
hierarchy as follows: SMI designation, Native American on reservation, re-enroll
with their previous Contractor if less than 90 days from disenrollment, or
enrollment choice or auto-assign if more than 90 days from disenrollment. A
member is eligible for covered services until the effective date of the member’s
“no-pay” status.

 

  15.7.13 If the Contractor becomes aware of a member who becomes an inmate of a
public institution and who is not identified in the AHCCCS reporting above, the
Contractor must notify AHCCCS for an eligibility determination. Notifications
must be sent via email to the following email address:

MCDUJustice@azahcccs.gov.

Notifications must include:

 

  15.7.13.1.1 AHCCCS ID;

 

  15.7.13.1.2 Name;

 

  15.7.13.1.3 Date of Birth (DOB);

 

  15.7.13.1.4 When incarcerated;

 

  15.7.13.1.5 Where incarcerated.

 

  15.7.14 The Contractor does not need to report members incarcerated with the
Arizona Department of Corrections.

 

  15.7.15 Utilize the AHCCCS transaction updates as identified below:

 

  15.7.15.1 A monthly capitation transaction file for the SMI members receiving
Physical Health care services under this Contract will be produced to provide
the Contractor with member-level capitation payment information representing the
monthly prospective capitation payment and changes to the previous month’s
prospective capitation payment resulting from enrollment changes that occur
after the previous monthly file is produced. This file will identify mass
adjustments to and/or manual capitation payments that occurred at AHCCCS after
the monthly file is produced.

 

15.8 Payments

AHCCCS shall:

 

  15.8.1 Subject to the availability of funds, make payments to the Contractor
in accordance with the terms of this contract provided that the Contractor’s
performance is in compliance with the terms and conditions of this contract.
Payment must comply with requirements of A.R.S. Title 36. AHCCCS reserves the
option to make payments to the Contractor by wire or National Automated Clearing
House Association (NACHA) transfer and will provide the Contractor at least 30
days’ notice prior to the effective date of any such change.

 

143



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.8.2 Where payments are made by electronic funds transfer, AHCCCS shall not
be liable for any error or delay in transfer or indirect or consequential
damages arising from the use of the electronic funds transfer process. Any
charges or expenses imposed by the bank for transfers or related actions shall
be borne by the Contractor.

 

  15.8.3 Except for adjustments made to correct errors in payment, and as
otherwise specified in this contract, any savings remaining to the Contractor as
a result of favorable claims experience and efficiencies in service delivery at
the end of the contract term may be kept by the Contractor.

 

  15.8.4 Except for monies received from the collection of third-party
liabilities, the only source of payment to the Contractor for the services
provided hereunder is from funds under the control of AHCCCS. An error
discovered by the State, in the amount of fees paid to the Contractor, with or
without an audit, will be subject to adjustment or repayment by AHCCCS via a
recoupment from future payment(s) to the Contractor, or by making an additional
payment to the Contractor. When the Contractor identifies an overpayment, AHCCCS
must be notified and reimbursed within 30 days of identification.

 

  15.8.5 No payment due the Contractor by AHCCCS may be assigned or pledged by
the Contractor. This section shall not prohibit AHCCCS at its sole option from
making payment to a fiscal agent hired by the Contractor.

The Contractor shall:

 

  15.8.6 Notify and reimburse AHCCCS within 30 days of when the Contractor
identifies an overpayment by AHCCCS.

 

  15.8.7 The Contractor is prohibited from paying for an item or service (other
than an emergency item or service, not including items or services furnished in
an emergency room of a hospital) with respect to any amount expended for which
funds may not be used under the Assisted Suicide Funding Restriction Act of
1997. (1903(i) final sentence and 1903(i)(16) of the Social Security Act.xxvi

Cost Settlement for Primary Care Payment Parity:

 

  15.8.8 The Patient Protection and Affordable Care Act (ACA) requires that the
Contractor make enhanced payments for primary care services delivered by, or
under the supervision of, a physician with a specialty designation of family
medicine, general internal medicine, or pediatric medicine. [11/06/2012 final
rule, 42 CFR 438.6(c)(5)(vi), 42 CFR 447.400(a)] The Contractor shall base
enhanced primary care payments on the Medicare Part B fee schedule rate or, if
greater, the payment rate that would be applicable in 2013 and 2014 using the CY
2009 Medicare physician fee schedule conversion factor. If no applicable rate is
established by Medicare, the Contractor shall use the rate specified in a fee
schedule established by CMS. [11/06/2012 final rule, 42 CFR 438.6(c)(5)(vi), 42
CFR 447.405] The Contractor shall make enhanced primary care payments for all
Medicaid-covered Evaluation and Management (E&M) billing codes 99201 through
99499 and Current Procedural Terminology (CPT) vaccine administration codes
90460, 90461, 90471, 90472, 90473, and 90474, or their successor codes.
[11/06/2012 final rule, 42 CFR 438.6(c)(5)(vi), 42 CFR 447.405(c)].xxvii

 

  15.8.9

AHCCCS has developed an enhanced fee schedule containing the qualifying codes
using the 2009 Medicare conversion factor in compliance with the greater-of

 

144



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  requirement. The enhanced payments apply only to services provided on and
after April 1, 2014 by qualified providers, who self-attest to AHCCCS as defined
in the federal regulations. These reimbursement requirements for the enhanced
payments apply to payments made for dates of service January 1, 2013 through
December 31, 2014. The Contractor shall reprocess all qualifying claims for
qualifying providers back to April 1, 2014 dates of service with no requirements
that providers re-submit claims or initiate any action. The Contractor shall not
apply any discounts to the enhanced rates.

 

  15.8.10 In the event that a provider retroactively loses his/her qualification
for enhanced payments, the Contractor shall identify impacted claims and
automatically reprocess for the recoupment of enhanced payments. It is expected
that this reprocessing will be conducted by the Contractor without requirement
of further action by the provider.

 

  15.8.11 AHCCCS will make quarterly cost-settlement payments to the Contractor.
The cost-settlement payment is a separate payment arrangement from the
capitation payment. (CMS Medicaid Managed Care Payment for PCP Services in 2013
and 2014: Technical Guide and Rate Setting Practices) Cost Settlement payments
will be based upon adjudicated/approved encounter data.xxviii This data will
provide the necessary documentation to ensure that primary care enhanced
payments were made to network providers. [11/06/2012 final rule, 42 CFR
438.6(c)(5)(vi)(B)].xxix

 

  15.8.12 The Contractor will be required to refund payments to AHCCCS for any
reduced claim payments in the event that a provider is subsequently
“decertified” for enhanced payments due to audit or other reasons.

 

  15.8.13 Refer to ACOM Policy 207 for further details.

 

15.9 Community Reinvestment

The Contractor shall:

 

  15.9.1 Demonstrate a commitment to the local communities in which it operates
through community reinvestment activities including contributing 6% of its
annual profits to community reinvestment; and

 

  15.9.2 Regularly obtain community input on local and regional needs prior to
enacted community investment activities.

 

  15.9.3 Submit an annual Community Reinvestment Report as specified in
Exhibit-9, Deliverables.

 

15.10 Recoupments

The Contractor’s claims processes, as well as its prior authorization and
concurrent review process, must minimize the likelihood of having to recoup
already-paid claims.

 

  15.10.1 Any individual recoupment in excess of $50,000 per provider, or Tax
Identification Number (TIN) within a contract year or greater than 12 months
after the date of the original payment must be approved as specified in
Exhibit-9, and as further described in ACOM Policy 412.

 

  15.10.2 When recoupment amounts for a Provider (TIN) cumulatively exceed
$50,000 during a contract year (based on recoupment date), the Contractor must
report the cumulative recoupment monthly to the designated AHCCCS Operations and
Compliance Officer as outlined in the AHCCCS Claims Dashboard Reporting Guide
and Exhibit-9, Deliverables.

 

145



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.10.3 The Contractor must void encounters for claims that are recouped in
full. For recoupments that result in a reduced claim value or adjustments that
result in an increased claim value, replacement encounters must be submitted.
AHCCCS may validate the submission of applicable voids and replacement
encounters upon completion of any approved recoupment that meets the
qualifications of this section. All replaced or voided encounters must reach
adjudicated status within 120 days of the approval of the recoupment.

The Contractor should refer to ACOM Policy 412 and the AHCCCS Encounter Manual
for further guidance.

 

15.11 Financial Responsibility for Referrals and Coordination with Acute Health
Plans and the Courts

The Contractor shall:

 

  15.11.1 Comply with ACOM Policy 432, Benefit Coordination and Fiscal
Responsibility for Behavioral Health Services and Physical Health Services
Provided to Members Enrolled in the Acute Care Services Program.

 

  15.11.2 Court Ordered Evaluation and Treatment: The Contractor shall develop
collaborative processes with the counties to ensure coordination of care,
information sharing and timely access to Title 36 screening, evaluation and
treatment services. Reimbursement for court ordered screening and evaluation
services are the responsibility of the County pursuant to A.R.S. §36-545.
However, the Contractor may contract with counties for the provision of court
ordered screening and evaluation services. Refer to ACOM Policy 437 for
clarification regarding financial responsibility for the provision of medically
necessary behavioral health services rendered after the completion of a court
ordered evaluation, and ACOM Policy 423 for clarification regarding the
financial responsibility for the provision of specific mental health
treatment/care when such treatment is ordered as a result of a judicial ruling.
For additional information regarding behavioral health services refer to Title 9
Chapter 22 Articles 2 and 12.

 

  15.11.3 The Contractor shall develop policies that outline its role and
responsibility related to the treatment of individuals who are unable or
unwilling to consent to treatment. The policy must be submitted for review as
specified in Exhibit-9, Deliverables. The policy must address:

 

  15.11.3.1 Involuntary evaluation/petitioning;

 

  15.11.3.2 Court ordered process, including tracking the status of court orders

 

  15.11.3.3 Execution of court order, and

 

  15.11.3.4 Judicial review

 

  15.11.4 Ensure initiation of follow-up activities for individuals for whom a
crisis service has been provided as the first service to ensure engagement with
ongoing services as clinically indicated.

 

  15.11.5

The Contractor’s responsibility for payment of behavioral health services
includes per diem claims for inpatient hospital services, when the principal
diagnosis on the hospital claim is a behavioral health diagnosis. The hospital
claim, which may include both behavioral health and physical health services,
will be paid by the Contractor at the per diem inpatient behavioral health rate
prescribed by AHCCCS and described in A.A.C. R9-22-712.61. For more detailed
information

 

146



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  about Contractor payment responsibility for physical health services that may
be provided to members who are also receiving behavioral health services refer
to ACOM Policy 432.

 

15.12 Advances, Equity Distributions, Loans, and Investments

The Contractor shall not, without the prior approval of AHCCCS:

 

  15.12.1 Make loans, advances to providers in excess of $50,000;

 

  15.12.2 Make any advances, equity distributions, loans, loan guarantees, or
investments, including, but not limited to those to related parties or
affiliates including another fund or line of business within its organization;

 

  15.12.3 All requests for prior approval are to be submitted to the AHCCCS,
Division of Health Care Management, as specified in Exhibit-9,
Deliverables. Refer to ACOM Policy 418 for further information.

 

15.13 Member Billing and Liability for Payment

The Contractor shall:

 

  15.13.1 Have the discretion to allow AHCCCS registered providers only to
charge Medicaid eligible members for services that are excluded from AHCCCS
coverage or that are provided in excess of AHCCCS limits in accordance with
A.A.C R9-22-702.

 

  15.13.2 Not hold Title XIX/XXI members liable for payment for covered services
provided to the member except as permitted under A.A.C R9-22-702.

 

  15.13.3 Not hold all members liable for:

 

  15.13.3.1 Debts incurred by the Contractor or any subcontractor in the event
of the Contractor’s or the subcontractor’s insolvency, 42 CFR 438.106(a); and

 

  15.13.3.2 Payments to the Contractor or any subcontractors for covered
services furnished under a contract, referral or other arrangement, to the
extent that those payments are in excess of the amount the member would owe if
the Contractor or any subcontractor provided the services directly, 42 CFR
438.106(c).

 

15.14 Medicare Services and Cost Sharing Requirements

The Contractor must pay Medicare coinsurance and/or deductibles for covered
services provided to dual eligible members within the Contractor’s network.
However, there are different cost sharing responsibilities that apply to dual
eligible members based on a variety of factors. The Contractor must limit their
cost sharing responsibility according to A.A.C. R9-29-301 and A.A.C. R9-29-302
and as further outlined in ACOM Policy 201. Refer to the Sections on and
Medicare Part D and Prescriton Medications, for information regarding
prescription medication for Medicare Part D.

 

  15.14.1 Dual eligible members shall have choice of all providers in the
network and shall not be restricted to those that accept Medicare.

 

  15.14.2

As provided under section 1860D-14 of the Social Security Act, full-benefit dual
eligible institutionalized individuals have no cost-sharing for covered Part D
drugs under their PDP or MA-PD plan. Effective January 1, 2012, Section 1860D-14
of

 

147



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  the Act also eliminates Part D cost-sharing for full-benefit dual eligible
individuals who are receiving home and community-based services (HCBS) either
through a home and community-based waiver authorized for a State under §1115 or
subsection (c) or (d) of §1915 of the Act.

 

  15.14.3 When a dual eligible member is in a medical institution and that stay
is funded by Medicaid for a full calendar month, the dual eligible person is not
required to pay copayments for their Medicare covered prescription medications
for the remainder of the calendar year. To ensure appropriate information is
communicated for these members to CMS, the Contractor must, notify AHCCCS
pursuant to ACOM Policy 201 and as specified in Exhibit-9, Deliverables.

 

15.15 Capitalization Requirements

The Contractor shall:

 

  15.15.1 Satisfy the initial capitalization amount equal to $5 million in the
Northern Region and $10 million in the Southern Region by submitting proof of
having secured the initial capitalization amount. If the Contractor is relying
on another organization to meet the initial capitalization requirement, submit
the most current audited financial statement of the other organization and write
a certification, signed and dated by the President or CEO of the other
organization, with a statement of its intent to provide the initial
capitalization amount to the Contractor, without restriction, within the time
frames required in this Contract.

 

  15.15.2 Have no more than 50% of the initial capitalization requirement
satisfied with an irrevocable Letter of Credit issued by one of the following:

 

  15.15.2.1 A bank doing business in this state and insured by the Federal
Deposit Insurance Corporation;

 

  15.15.2.2 A savings and loan association doing business in this state and
insured by the Federal Savings and Loan Insurance Corporation; and

 

  15.15.2.3 A credit union doing business in Arizona and insured by the National
Credit Union Administration.

 

  15.15.3 Demonstrate the initial unencumbered capitalization amount on or
before the Contract Performance Start Date through a contractors’ balance sheet
or bank statement.

 

  15.15.4 Make security funds available to AHCCCS upon default or
nonperformance.

 

  15.15.5 Demonstrate the maintenance of minimum capitalization (net
assets/equity) requirement equal to 90% of the monthly payments to the
Contractor by the end of first Contract period and through the remainder of the
Contract term.

 

  15.15.6 Comply with the following:

 

  15.15.6.1 At any time in first Contract Period, the maintenance of minimum
capitalization requirement shall never fall below the initial capitalization
requirement;

 

  15.15.6.2 Maintain the capitalization requirement; in addition to the
requirements in the Contract Section on, Performance Bond; and

 

  15.15.6.3

May apply the initial capitalization and maintenance of minimum capitalization
requirement toward meeting the ongoing equity per

 

148



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  member requirement and for its operations in conformance with ACOM Policy 305
and the AHCCCS Financial Reporting Guide for RBHA Contractors.

 

15.16 Coordination of Benefits and Third Party Liability Requirements

 

  15.16.1 AHCCCS is the payor of last resort unless specifically prohibited by
applicable State or Federal law. This means AHCCCS shall be used as a source of
payment for covered services only after all other sources of payment have been
exhausted. The Contractor shall take reasonable measures to identify potentially
legally liable third party sources.

 

  15.16.2 If the Contractor discovers the probable existence of a liable third
party that is not known to AHCCCS, or identifies any change in coverage, the
Contractor must report the information within 10 days of discovery, as specified
in Exhibit-9, Deliverables. Failure to report these cases may result in one of
the remedies specified in Contract Section on, Sanctions. AHCCCS will provide
the Contractor with a file of all other coverage information, for the purpose of
updating the Contractor’s files, as described in the AHCCCS Technical Interface
Guidelines.

 

  15.16.3 The Contractor shall coordinate benefits in accordance with 42 CFR
433.135 et seq., A.R.S. §36-2903, and A.A.C. R9-22-1001 et seq., so that costs
for services otherwise payable by the Contractor are cost avoided or recovered
from a liable third party [42 CFR 434.6(a)(9)]. The term “State” shall be
interpreted to mean AHCCCS for purposes of complying with the Federal
regulations referenced above. The Contractor may require subcontractors to be
responsible for coordination of benefits for services provided pursuant to this
contract. The two methods used for coordination of benefits are cost avoidance
and post-payment recovery. The Contractor shall use these methods as described
in A.A.C. R9-22-1001 et seq., Federal and State law, and AHCCCS Policy.

 

  15.16.4 Cost Avoidance:

The Contractor shall take reasonable measures to determine all legally liable
parties. This refers to any individual, entity or program that is or may be
liable to pay all or part of the expenditures for covered services. The
Contractor shall cost avoid a claim if it has established the probable existence
of a liable party at the time the claim is filed. For purposes of cost
avoidance, establishing liability takes place when the Contractor receives
confirmation that another party is, by statute, contract, or agreement, legally
responsible for the payment of a claim for a healthcare item or service
delivered to a member. If the probable existence of a party’s liability cannot
be established, the Contractor must adjudicate the claim. The Contractor must
then utilize post-payment recovery which is described in further detail below.
If AHCCCS determines that the Contractor is not actively engaged in cost
avoidance activities, the Contractor shall be subject to sanctions.

If a third party insurer other than Medicare requires the member to pay any
copayment, coinsurance or deductible, the Contractor is responsible for making
these payments in accordance with ACOM Policy 434.

Claims for inpatient stay for labor, delivery and postpartum care, including
professional fees when there is no global OB package, must be cost avoided, 42
CFR 433.139.

 

149



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.16.5 Timely Filing:

 

  15.16.5.1 The Contractor shall not deny a claim for timeliness if the untimely
claim submission results from a provider’s efforts to determine the extent of
liability.

 

  15.16.6 Members Covered by both Medicare and Medicaid (Duals):

 

  15.16.6.1 See Contract Section on, Medicare Services and Cost Sharing.

 

  15.16.7 Members with a CRS Condition:

 

  15.16.7.1 Members under 21 years of age who are determined to have a
qualifying CRS condition will be enrolled with the CRS Contractor. Members with
private insurance or Medicare may use their private insurance or Medicare
provider networks to obtain services including those for the CRS condition. The
CRS Contractor is responsible for payment for services provided to its enrolled
members according to CRS coverage type. See ACOM Policy 426 for CRS Contractor
coverage responsibilities and coordination of benefits. If the member has
Medicare coverage, ACOM Policy 201 shall apply.

 

  15.16.8 Pay and Chase:

The Contractor shall pay the full amount of the claim according to the AHCCCS
Capped-Fee-For-Service Schedule or the contracted rate and then seek
reimbursement from any third party if the claim is for the following:

 

  15.16.8.1 Prenatal care for pregnant women, including services which are part
of a global OB Package;

 

  15.16.8.2 Preventive pediatric services, including Early and Periodic
Screening Diagnosis and Treatment (EPSDT) and administration of vaccines to
children under the Vaccines for Children (VFC) program;

 

  15.16.8.3 Services covered by third party liability that are derived from an
absent parent whose obligation to pay support is being enforced by the Division
of Child Support Enforcement; or

 

  15.16.8.4 Services for which the Contractor fails to establish the existence
of a liable third party at the time the claim is filed.

 

  15.16.9 TPL Reporting Requirements:

 

  15.16.9.1 All TPL reporting requirements are subject to validation through
periodic audits and/or operational reviews which may include Contractor
submission of an electronic extract of the casualty cases, including open and
closed cases. Data elements may include, but are not limited to: the member’s
first and last name; AHCCCS ID; date of incident; claimed amount; paid/recovered
amount; and case status. The AHCCCS TPL Section shall provide the format and
reporting schedule for this information to the Contractor.

 

  15.16.10 Other Third Party Liability Recoveries:

 

  15.16.10.1

The Contractor shall identify the existence of potentially liable parties using
a variety of methods, including referrals, and data mining through the use of
trauma code edits and utilizing the codes provided by

 

150



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  AHCCCS. The Contractor shall not pursue recovery in the following
circumstances, unless the case has been referred to the Contractor by AHCCCS or
AHCCCS’ authorized representative:

 

  15.16.10.1.1 Motor Vehicle Cases

 

  15.16.10.1.2 Other Casualty Case

 

  15.16.10.1.3 Tortfeasors

 

  15.16.10.1.4 Restitution Recoveries

 

  15.16.10.1.5 Workers’ Compensation Cases

 

  15.16.10.2 Upon identification of a potentially liable third party for any of
the above situations, the Contractor shall, within 10 business days, report the
potentially liable third party to AHCCCS’ TPL Contractor for determination of a
mass tort, total plan case, or joint case, as specified in Exhibit-9,
Deliverables. Failure to report these cases may result in one of the remedies
specified in Contract Section on, Sanctions. A mass tort case is a case where
multiple plaintiffs or a class of plaintiffs have filed a lawsuit against the
same tort feasor(s) to recover damages arising from the same or similar set of
circumstances (e.g. class action lawsuits) regardless of whether any reinsurance
or Fee-For-Service payments are involved. A total plan case is a case where
payments for services rendered to the member are exclusively the responsibility
of the Contractor; no reinsurance or Fee-For-Service payments are involved. By
contrast, a “joint” case is one where Fee-For-Service payments and/or
reinsurance payments are involved. The Contractor shall cooperate with AHCCCS’
authorized representative in all collection efforts.

 

  15.16.11 Cost Avoidance/Recovery Report:

 

  15.16.11.1 The Contractor shall submit quarterly reports regarding cost
avoidance/recovery activities, as specified in Exhibit-9, Deliverables. The
report shall be submitted in a format as specified in the AHCCCS Program
Integrity Reporting Guide.

 

  15.16.12 Contract Termination

 

  15.16.12.1 Upon termination of this contract, the Contractor will complete the
existing third party liability cases or make any necessary arrangements to
transfer the cases to AHCCCS’ authorized TPL representative.

 

  15.16.13 Title XXI (KidsCare) and BCCTP:

 

  15.16.13.1 Eligibility for KidsCare and BCCTP benefits require that the
applicant/member not be enrolled with any other creditable health insurance
plan. If the Contractor becomes aware of any such coverage, the Contractor shall
notify AHCCCS immediately. AHCCCS will determine if the other insurance meets
the creditable coverage definition in A.R.S. §36-2982(G).

 

15.17 Post-Payment Recovery Requirements

Post-payment recovery is necessary in cases where the Contractor has not
established the probable existence of a liable third party at the time services
were rendered or paid for, was unable to cost-avoid, or post-payment recovery is
required. In these instances, the Contractor must adjudicate the claim and

 

151



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

then utilize post-payment recovery processes which include: Pay and Chase,
Retroactive Recoveries Involving Commercial Insurance Payor Sources, and other
third party liability recoveries. Refer to ACOM Policy 434 for further guidance.

 

15.18 Retroactive Recoveries

Retroactive Recoveries Involving Commercial Insurance Payor Sources:

 

  15.18.1 For a period of two years from the date of service, the Contractor
shall engage in retroactive third party recovery efforts for claims paid to
determine if there are commercial insurance payor sources that were not known at
the time of payment. In the event a commercial insurance payor source is
identified, the Contractor must seek recovery from the commercial insurance. The
Contractor is prohibited from recouping related payments from providers,
requiring providers to take action, or requiring the involvement of providers in
any way.

 

  15.18.2 The Contractor has two years from the date of service to recover
payments for a particular claim, or to identify claims having a reasonable
expectation of recovery. A reasonable expectation of recovery is established
when the Contractor has affirmatively identified a commercial insurance payor
source and has begun the process of recovering payment. If AHCCCS determines
that a Contractor is tagging claims for recovery that do not meet these
requirements, AHCCCS may impose sanctions. After two years from the date of
service, AHCCCS will direct recovery efforts for any claims not tagged by the
Contractor.

 

  15.18.3 After 24 months from the date of service, AHCCCS will direct recovery
efforts for retroactive recovery of claims not previously identified by the
Contractor as having a reasonable expectation of recovery. Any recoveries
obtained by AHCCCS through its recovery efforts will be retained exclusively by
AHCCCS and will not be shared with the Contractor.

 

  15.18.4 See ACOM Policy 434 for details regarding encounter adjustments as a
result of retroactive recoveries and the processes for identifying claims that
have a reasonable expectation of recovery.

 

15.19 Total Plan Case Requirements

In “total plan” cases, the Contractor is responsible for performing all
research, investigation, the mandatory filing of initial liens on cases that
exceed $250, lien amendments, lien releases, and payment of other related costs
in accordance with A.R.S. §36-2915 and A.R.S. §36-2916. The Contractor shall use
the AHCCCS-approved casualty recovery correspondence when filing liens and when
corresponding to others in regard to casualty recovery. The Contractor may
retain up to 100% of its recovery collections if all of the following conditions
exist:

 

  15.19.1 Total collections received do not exceed the total amount of the
Contractor’s financial liability for the member;

 

  15.19.2 There are no payments made by AHCCCS related to Fee-For-Service,
reinsurance or administrative costs (i.e., lien filing, etc.); and,

 

  15.19.3 Such recovery is not prohibited by State or Federal law.

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS or AHCCCS’ authorized TPL Contractor to ensure that there is no
reinsurance or Fee-For-Service payment that has been made by AHCCCS. Failure to
report these cases prior to negotiating a settlement amount may result in one of
the remedies specified in Contract Section on, Sanctions.

The Contractor shall report settlement information to AHCCCS, utilizing the
AHCCCS-approved casualty recovery Settlement Notification Form, within 10
business days from the settlement date or in an AHCCCS-approved monthly file, as
specified in Exhibit-9, Deliverables. Failure to report these cases may result
in one of the remedies specified in Contract Section on, Sanctions.

 

  15.19.4 Submit all deliverables related to Total Plan Case Requirements in
accordance with Exhibit-9, Deliverables.

 

152



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

15.20 Joint and Mass Tort Cases

 

  15.20.1 AHCCCS’ authorized representative is responsible for performing
research, investigation and payment of lien-related costs, subsequent to the
referral of any and all relevant case information to AHCCCS’ authorized
representative by the Contractor.

 

  15.20.2 In joint and mass tort cases, AHCCCS’ authorized representative is
also responsible for negotiating and acting in the best interest of all parties
to obtain a reasonable settlement and may compromise a settlement in order to
maximize overall reimbursement, net of legal and other costs.

 

  15.20.3 The Contractor is responsible for responding to requests from AHCCCS
or AHCCCS’ TPL contractor to provide a list of claims related to the joint or
mass tort case within 10 business days of the request.

 

  15.20.4 The Contractor will be responsible for their prorated share of the
contingency fee. The Contractor’s share of the contingency fee will be deducted
from the settlement proceeds prior to AHCCCS remitting the settlement to the
Contractor.

 

15.21 Value Based Purchasing

 

  15.21.1 Participate in Value-Based Purchasing (VBP) efforts as delineated by
ACOM Policy 322 CYE 16 and as specified in Exhibit-9, Deliverables in order to
encourage quality improvement by aligning the incentives of the Contractor and
provider through value based purchasing arrangements. Value-Based Purchasing
(VBP) is a cornerstone of AHCCCS’ strategy to bend the upward trajectory of
health care costs. AHCCCS is implementing initiatives to leverage the managed
care model toward value based health care systems where members’ experience and
population health are improved, per-capita health care cost is limited to the
rate of general inflation through aligned incentives with managed care
organization and provider partners, and there is a commitment to continuous
quality improvement and learning. The Contractor shall participate in payment
VBP efforts.

 

  15.21.2 VBP Differential Adjusted Payments: AHCCCS has introduced multiple VBP
Differential Adjusted Fee Schedules to distinguish providers who have committed
to supporting designated actions that improve patients’ care experience, improve
members’ health, and reduce cost of care growth. The Contractor shall adjust
payments for specific providers and provider types as described below:

 

  15.21.2.1 Nursing Facility: For CYE17, for qualified AHCCCS-registered Arizona
Nursing Facility providers meeting criteria as set forth below, the Contractor
is required to pass through an additional 1.0% increase in payments above the
rates that the Contractor would otherwise pay, inclusive of any AHCCCS fee for
service rate changes adopted by the Contractor, to the qualified provider.

 

  15.21.2.1.1 Criteria: Nursing Facilities that meet or exceed the Medicare
Nursing Home Compare Arizona Average for the pneumococcal vaccine measure
qualify for the VBP Differential Adjusted Payment increase.

 

  15.21.2.1.1.1 The pneumococcal vaccine measure is the percent of long-stay
residents assessed and appropriately given the vaccine.

 

  15.21.2.1.1.2 The facility’s results on Medicare Nursing Home Compare for this
quality measure will be compared to the accompanying Arizona Average results for
the measure, for the most recently published rate as of June 1, 2016.

 

153



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  15.21.2.2 Hospital: For CYE17, for both inpatient and outpatient services for
qualified AHCCCS-registered Arizona Hospital providers (provider type 02)
meeting criteria as set forth below, the Contractor is required to pass through
an additional 0.5% increase in payments above the rates that the Contractor
would otherwise pay, inclusive of any AHCCCS fee for service rate changes
adopted by the Contractor, to the qualified provider.

 

  15.21.2.2.1 Criteria: The hospital must participate in the Network, the
state’s health information exchange, by June 1, 2016 as described in A.A.C.
R9-22-712.71, and

 

  15.21.2.2.2 The hospital must have achieved Meaningful Use Stage 2 for Program
Year 2015 as described in A.A.C. R9-22-712.71.

 

  15.21.2.3 Integrated Clinic: For CYE17, for qualified AHCCCS-registered
Integrated Clinics (ICs) meeting criteria as set forth below, the Contractor is
required to pass through an additional 10% increase in payments above the rates
that the Contractor would otherwise pay for select physical health services,
inclusive of any AHCCCS fee for service rate changes adopted by the Contractor,
to the qualified provider.

 

  15.21.2.3.1 Criteria: Providers registered with AHCCCS as Integrated Clinics
and licensed by the Arizona Department of Health Services as Outpatient
Treatment Center which provide both behavioral health services and physical
health services.

 

  15.21.2.3.1.1 The provider qualifies at any time during CYE17 for those dates
of service in CYE17 that coincide with the provider’s registration as an IC.

 

  15.21.2.3.1.2 Physical health services which qualify for the increase include
Evaluation and Management (E&M) codes, vaccine administration codes, and a
global obstetric code.

 

  15.21.3 Payment Modernization Initiative–E-Prescribing:

 

  15.21.3.1

E-Prescribing is an effective tool to improve members’ health outcomes and
reduce costs. Benefits afforded by the electronic transmission of
prescription-related information include, but are not

 

154



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  limited to: reduced medication errors, reductions of drug and allergy
interactions and therapeutic duplication, and increased prescription accuracy,
in accordance with ACOM Policy 321.

 

  15.21.3.2 The NCPDP Prescription Origin Code and Fill Number (Original or
Refill Dispensing) must be submitted on all pharmacy encounter records, as
outlined in the AHCCCS NCPDP Post Adjudicated History Transaction Companion
Guide, in order for AHCCCS to measure the Contractor’s success.

 

  15.21.4 Value-Based Providers: The Contractor shall develop strategies that
ensure that members are directed to providers who participate in VBP initiatives
and who offer value as determined by measureable outcomes. The Contractor shall
submit annually to AHCCCS, DHCM a Value Based Providers/Centers of Excellence
Report as specified in Exhibit-9, Deliverables, describing its strategies to
direct members to valued providers. See below for report details.

 

  15.21.5 Centers of Excellence: Centers of Excellence are facilities that are
recognized as providing the highest levels of leadership, quality, and service.
Centers of Excellence align physicians and other providers to achieve higher
value through greater focus on appropriateness of care, clinical excellence, and
patient satisfaction. Identification of a Center of Excellence should be based
on criteria such as procedure volumes, clinical outcomes, and treatment planning
and coordination. Identification of appropriate conditions and/or procedures
most suitable to a relationship with a Center of Excellence should be based on
analysis of the Contactor’s data which demonstrates a high degree of variance in
cost and/or outcomes. To encourage Contractor activity which incentivizes
utilization of the best value providers for select, evidenced based, high volume
procedures or conditions, the Contractor shall submit a Value Based
Providers/Centers of Excellence Report annually to AHCCCS, DHCM, as specified in
Exhibit-9, Deliverables. The report shall incorporate the CYE 17 implementation
of one to two contracts with either the Centers of Excellence identified in the
CYE 16 Executive Summary and/or other existing Centers of Excellence based on
the criteria above. The Contractor shall identify the Centers of Excellence
under contract in CYE 17 and, if different from those identified in the CYE 16
Executive Summary, shall include a description as to how these Centers were
selected.

 

  15.21.6 Value Based Providers/Centers of Excellence Report

The Value Based Providers/Centers of Excellence Report shall outline the
Contractor’s process to develop, maintain and monitor activities for both high
value providers and Centers of Excellence and include at a minimum:

 

  •   Thorough description of the Contractor’s initiatives to encourage member
utilization;

 

  •   Goals and outcome measures for the contract year;

 

  •   Description of monitoring activities to occur throughout the year;

 

  •   Evaluation of the effectiveness of the previous year’s initiatives;

 

  •   Summary of lessons learned and any implemented changes;

 

  •   Description of the most significant barriers;

 

  •   Plans to encourage providers determined to offer high value but not
participating in VBP arrangements, if any, to participate in VBP contracts; and

 

  •   Plan for next contract year.

 

155



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

15.22 Other Financial Obligations

The Contractor shall:

 

  15.22.1 Comply with any limitations imposed by AHCCCS on the Contractor’s
Block Payment arrangements in subcontracts for certain types of providers. See
the AHCCCS Financial Reporting Guide for RBHA Contractors.

 

16 PROVIDER AGREEMENT REIMBURSEMENT

 

16.1 Physician Incentive Requirements

The Contractor shall:

 

  16.1.1 Comply with all applicable physician incentive requirements and
conditions, defined in, 42 CFR 417.479. These regulations prohibit physician
incentive plans that directly or indirectly make payments to a doctor or a group
as an inducement to limit or refuse medically necessary services to a member The
reporting requirements under, 42 CFR 417.479 have been suspended. No reporting
to CMS is required until the suspension is lifted.

 

  16.1.2 Disclose to AHCCCS the information on physician incentive plans listed
in, 42 CFR 417.479 (h) (1) through 417.479 (i) upon request from AHCCCS or CMS
and to AHCCCS members who request them. AHCCCS shall also review the Value-Based
Purchasing (VBP) deliverables required under Contract Section on, Compensation,
and may request supplemental information from the Contractor in fulfillment of
the requirements in, 42 CFR 417.479 (h) (1) through 417.479 (i).

 

  16.1.3 Not enter into contractual arrangements that place providers at
substantial financial risk as defined in, 42 CFR 417.479 unless specifically
approved in advance by the AHCCCS, Division of Health Care Management. In order
to obtain approval when the contractual arrangements meet the definition of
substantial financial risk, the following must be submitted to the AHCCCS,
Division of Health Care Management 45 days prior to the implementation of the
contract as specified in Exhibit-9, Deliverables, 42 CFR 438.6(g):

 

  16.1.3.1 The type of incentive arrangement;

 

  16.1.3.2 Details of the stop-loss protection provided;

 

  16.1.3.3 A summary of the compensation arrangement that meets the substantial
financial risk definition; and

 

  16.1.3.4 Any other items as requested by AHCCCS.

 

  16.1.4 Any Contractor-selected and/or developed pay for performance initiative
that meets the requirements of, 42 CFR 417.479 must be approved by AHCCCS,
Division of Health Care Management (DHCM) prior to implementation as specified
in Exhibit-9, Deliverables.

 

  16.1.5 The Contractor shall also comply with all physician incentive plan
requirements as set forth in, 42 CFR 422.208, 422.210 and 438.6(h). These
regulations apply to contract arrangements with subcontracted entities that
provide utilization management services.

 

156



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

16.2 Nursing Facility Reimbursement

For SMI members receiving physical health care services, the Contractor shall:

 

  16.2.1 Provide medically necessary nursing facility services.

 

  16.2.2 Provide medically necessary nursing facility services for a enrolled
member with a pending ALTCS application who is currently residing in a nursing
facility and is eligible for services provided under this contract. If the
member becomes ALTCS eligible and is enrolled with an ALTCS Contractor before
the end of the maximum 90 days per contract year of nursing facility coverage,
the Contractor is only responsible for nursing facility reimbursement during the
time the member is enrolled with the Contractor as shown in the PMMIS. Nursing
facility services covered by another liable party (including Medicare) while the
member is enrolled with the Contractor, shall be applied to the 90 day per
contract year limitation.

 

  16.2.3 The Contractor shall not deny nursing facility services when the
member’s eligibility, including prior period coverage, had not been posted at
the time of admission. In such situations the Contractor shall impose reasonable
authorization requirements. There is no ALTCS enrollment, including prior period
coverage that occurs concurrently with AHCCCS acute enrollment.

 

  16.2.4 Notify the Assistant Director of the Division of Member Services when a
member has been residing in a nursing facility, alternative residential facility
or receiving home and community based services for 45 days as specified in the
Scope of Work, under the heading Nursing Facility. This will allow AHCCCS time
to follow-up on the status of the ALTCS application and to consider potential
Fee-For-Service coverage if the stay goes beyond the 90 day per contract year
maximum.

 

  16.2.5 For information on Value Based Purchasing Differential Adjusted
Payments see the Finance Section on Value-Based Purchasing.

 

17 INFORMATION SYSTEMS AND DATA EXCHANGE REQUIREMENTS

 

17.1 Overview

AHCCCS supports new and evolving technologies to create efficiencies; improve
the quality of care and which lead to better health care outcomes while
containing costs. Examples of such technologies, supported, in part, by the
Health Information Technology for Economic and Clinical Health Act (HITECH)
include the use of health information technology in the electronic health
records (EHRs), e-prescribing and a Health Information Exchange (HIE)
infrastructure. Expanding technological capability is expected to reduce total
spending on health care by diminishing the number of inappropriate tests,
duplicate procedures, paperwork and administrative overhead, which will result
in fewer adverse events. The use of health information technology for health
care service delivery and health care management is critical to the
effectiveness in the following areas:

 

  17.1.1 Access to care;

 

  17.1.2 Care coordination;

 

  17.1.3 Prescribing practices, for example, poly-pharmacy;

 

  17.1.4 Evidence based care;

 

  17.1.5 Medical management programs;

 

  17.1.6 EPSDT services;

 

157



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.1.7 Coordination with community services;

 

  17.1.8 Referral management;

 

  17.1.9 Discharge planning;

 

  17.1.10 Performance measures;

 

  17.1.11 Performance improvement projects;

 

  17.1.12 Medical record review;

 

  17.1.13 Quality of care review processes;

 

  17.1.14 Quality improvement;

 

  17.1.15 Claims processing;

 

  17.1.16 Claims review; and

 

  17.1.17 Prior authorization.

In addition, in the event of a system change or upgrade, as specified in
Exhibit-9 Deliverables, the Contractor may also be required to initiate an
independent audit of the Claim Payment/Health Information System. The Division
of Health Care Management will approve the scope of this audit, and may include
areas such as a verification of eligibility and enrollment information loading,
contract information management (contract loading and auditing), claims
processing and encounter submission processes, and will require a copy of the
final audit findings.

 

17.2 Systems Function and Capacity

 

  17.2.1 The Contractor is required to exchange data with AHCCCS relating to the
information requirements of this contract and as required to support the data
elements to be provided to AHCCCS. All data exchanged must be in the formats
prescribed by AHCCCS, which include those required/covered by the Health
Insurance Portability and Accountability Act (HIPAA). Details for the formats
may be found in the HIPAA Transaction Companion Guides, Trading Partner
Agreements, the AHCCCS Encounter Manual, and in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website.

 

  17.2.2 The information exchanged with AHCCCS shall be in accordance with all
procedures, policies, rules, or statutes in effect during the term of this
contract. If any of these procedures, policies, rules, regulations or statutes
are hereinafter changed, both parties agree to conform to these changes
following notification by AHCCCS.

 

  17.2.3 Electronic Transactions: The Contractor is required to accept and
generate all required HIPAA compliant electronic transactions from or to any
provider or their assigned representative interested in and capable of
electronic submission of eligibility verifications, claims, claims status
verifications or prior authorization requests; or the receipt of electronic
remittance. The Contractor must be able to make claims payments via electronic
funds transfer and have the capability to accept electronic claims attachments.

 

  17.2.4 Contractor Data Exchange: Before a Contractor may exchange data with
AHCCCS, certain agreements, authorizations and control documents are required.
The Contractor must have completed and submitted the EDI Trading Partner
Agreement in order to exchange data with AHCCCS.

 

158



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.2.5 Each Contractor is assigned a Transmission Submitter Number (TSN) for
encounter submissions. The Contractor may elect to obtain additional TSNs based
upon processing or tracking needs.

 

  17.2.6 Contractor Responsibilities: The Contractor is responsible for any
incorrect data, delayed submission or payment (to the Contractor or its
subcontractors), and/or penalty applied due to any error, omission, deletion, or
incorrect data submitted by the Contractor. Any data that does not meet the
standards required by AHCCCS shall not be accepted by AHCCCS.

 

  17.2.7 The Contractor shall be provided with a Contractor-specific security
code for use in all data transmissions made in accordance with contract
requirements. Each data transmission by the Contractor shall include the
Contractor’s security code. The Contractor agrees that by use of its security
code, it certifies that any data transmitted is accurate and truthful, to the
best of the Contractor’s Division Director/CEO, Chief Financial Officer or
designee’s knowledge, 42 CFR 438.606.

 

  17.2.8 The Contractor is required to provide an attestation that any data
transmitted is accurate and truthful, to the best of the Contractor’s Chief
Executive Officer, Chief Financial Officer or designee’s knowledge, 42 CFR
438.606 as outlined by AHCCCS and in accordance with Exhibit-9, Deliverables.

 

  17.2.9 The costs of software changes are included in administrative costs paid
to the Contractor. There is no separate payment for software changes.

 

  17.2.10 The Contractor is also responsible for identifying any inconsistencies
immediately upon receipt of data from AHCCCS. If any unreported inconsistencies
are subsequently discovered, the Contractor shall be responsible for the
necessary adjustments to correct its records at its own expense.

 

  17.2.11 Member Data: The Contractor shall accept from AHCCCS original evidence
of eligibility and enrollment in the AHCCCS prescribed electronic data exchange
formats. Upon request, the Contractor shall provide to AHCCCS PCP assignments in
an AHCCCS prescribed electronic data exchange format.

 

  17.2.12 The Contractor shall provide to AHCCCS updated date-sensitive
Behavioral Health Category assignments in a form appropriate for electronic data
exchange.

 

  17.2.13 Claims Data: This system must be capable of collecting, storing and
producing information for the purposes of financial, medical and operational
management.

 

  17.2.14 The Contractor shall develop and maintain a HIPAA compliant claims
processing and payment system capable of processing, cost avoiding and paying
claims in accordance with A.R.S. §§36-2903 and 2904 and AHCCCS rules A.A.C.
R9-22 Article 7. The system must be adaptable to updates in order to support
future AHCCCS claims related policy requirements on a timely basis as needed.

 

  17.2.15 On a recurring basis (no less than quarterly based on adjudication
date), AHCCCS shall provide the Contractor an electronic file of claims and
encounter data for members enrolled with the Contractor who have received
services, during the member’s enrollment period, from another contractor or
through AHCCCS FFS for purposes of member care coordination. Data sharing will
comply with Federal privacy regulations.

 

  17.2.16 In addition, the Contractor shall implement and meet the following
milestones in order to make claims processing and payment more efficient and
timely:

 

  17.2.16.1 Receive 60% of each claim type (professional, institutional and
dental) based on volume of actual claims excluding claims processed by Pharmacy
Benefit Managers (PBMs) electronically.

 

159



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.2.16.2 Produce and distribute 60% of remittances electronically.

 

  17.2.16.3 Provide 60% of claims payments via EFT.

 

  17.2.17 System Changes and Upgrades: The costs of software changes are
included in administrative costs paid to the Contractor. There is no separate
payment for software changes. A PMMIS systems contact will be assigned after
contract award. AHCCCS will work with the Contractor as they evaluate Electronic
Data Interchange options.

 

  17.2.18 The Contractor will ensure that changing or making major upgrades to
the information systems affecting claims processing, payment or any other major
business component, will be accompanied by a plan which includes a timeline,
milestones, and outlines adequate testing to be completed before implementation.
The Contractor shall notify and provide the system change plan to AHCCCS for
review and comment as specified in Exhibit-9, Deliverables.

 

  17.2.19 Health Insurance Portability and Accountability Act (HIPAA): The
Contractor shall comply with the Administrative Simplification requirements of
45 CFR Parts 160 and 162 that are applicable to the operations of the Contractor
by the dates required by the implementing Federal regulations as well as all
subsequent requirements and regulations as published.

 

  17.2.20 Data Security: The Contractor and its subcontractors (delegated
agreements with managed care organizations and RBHAs) are required to have a
security audit performed by an independent third party on an annual basis. The
annual audit report must be submitted to AHCCCS as specified in Exhibit-9,
Deliverables.

 

  17.2.21 The audit must include, at a minimum, a review of Contractor
compliance with all security requirements as outlined in the AHCCCS Security
Rule Compliance Summary Checklist, as specified in ACOM Policy 108. In addition,
the audit must include a review of Contractor policies and procedures to verify
that appropriate security requirements have been adequately incorporated into
the Contractor’s business practices, and the production processing systems.

 

  17.2.22 The audit must result in a findings report and as necessary a
corrective action plan, detailing all issues and discrepancies between the
security requirements and the Contractor’s policies, practices and systems. The
corrective action plan must also include timelines for corrective actions
related to all issues or discrepancies identified. The annual report must
include the findings and corrective action plan and must be submitted to AHCCCS
for review and approval in accordance with Exhibit-9, Deliverables. AHCCCS will
verify that the required audit has been completed and the approved corrective
action plan is in place and being followed as part of Operational Reviews.

 

  17.2.23 The Contractor shall establish and maintain an MIS that:

 

  17.2.23.1 At a minimum, collects and processes information on client
demographics; service utilization; provider claim disputes and appeals; member
grievances and appeals; and complies with AHCCCS’ data processing and interface
requirements.

 

  17.2.23.2 Receive, accept, and integrate SMI Determinations for members from
an AHCCCS contracted agency.

 

160



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.2.24 Health Information Exchange: The Contractor is required to contract
with Health Information Network of Arizona (HINAz) as a data user. To further
the integration of technology based solutions and the meaningful use of
electronic health records within the system of care, AHCCCS will increase
opportunities for providers and Contractors to utilize technological functions
for processes that are necessary to meet Medicaid requirements. Expanding the
adoption may reduce total spending on health care by diminishing the number of
inappropriate tests and procedures, reducing paperwork and administrative
overhead, and decreasing the number of adverse events resulting from medical
errors. The Contractor will actively participate in offering information and
providing provider support and education to further expand provider adoption and
use of health information technology. It is AHCCCS’ expectation that the
Contractor review operational processes to reduce provider hassle factors by
implementing technological solutions for those providers utilizing electronic
health records and to incentivize providers to implement and meaningfully use
health information technology as a standard of doing business with the AHCCCS
program. AHCCCS also anticipates establishing minimum standards, goals and
requirements related to operational areas where improved efficiencies or
effectiveness could be achieved. AHCCCS anticipates accelerating statewide
Health Information Exchange (HIE) participation for all Medicaid providers and
Contractors by:

 

  17.2.24.1 Supporting care coordination between physical and behavioral health
providers.

 

  17.2.24.2 Launching an HIE onboarding program for high volume Medicaid
hospitals, Federally Qualified Health Centers, Rural Health Clinics and
Look-a-Likes.

 

  17.2.24.3 Supporting the acceleration of electronic prescribing by Arizona
Medicaid providers.

 

  17.2.24.4 Joining the State level HIE for governance, policy making, and
information technology service offerings.

 

  17.2.24.5 Supporting increased Contractor use of the Network (State HIE) to
improve health outcomes.

 

  17.2.24.6 Identifying value-based purchasing opportunities that link with a
providers adoption and use of Health IT.

 

  17.2.25 The Contractor is expected to encourage that eligible hospitals and
eligible professionals continue to move through the Meaningful Use continuum,
accelerate provider statewide HIE participation, and increase use and support of
the HIT/HIE. The Contractor is expected to collaborate with AHCCCS and Arizona
Health-e Connection and The Network to target efforts to specific areas where
HIT and HIE can bring significant change and progress including efforts focused
on:

 

  17.2.25.1 Behavioral health;

 

  17.2.25.2 Partnerships for integrated care;

 

  17.2.25.3 High need/high cost members;

 

  17.2.25.4 Coordination with the American Indian Health Program;

 

161



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.2.25.5 Coordination with the Qualified Health Plans;

 

  17.2.25.6 Justice system transitions;

 

  17.2.25.7 Care coordination;

 

  17.2.25.8 Pharmacy management; and

 

  17.2.25.9 Quality improvement.

 

17.3 Encounter Data Reporting

 

  17.3.1 Complete, accurate and timely reporting of encounter data is crucial to
the success of the AHCCCS program. AHCCCS uses encounter data to set
Fee-For-Service and capitation rates, determine reconciliation amounts,
determine disproportionate share payments to hospitals, and to determine
compliance with performance standards. The Contractor shall submit encounter
data to AHCCCS for all services for which the Contractor incurred a financial
liability and claims for services eligible for processing by the Contractor
where no financial liability was incurred including services provided during
prior period coverage. This requirement is a condition of the CMS grant award,
42 CFR 438.242(b)(1),42 CFR 455.1 (a)(2).

 

  17.3.2 New Contractors must successfully exchange encounter data for all
applicable form types with AHCCCS no later than 120 days after the start of the
contract or be subject to possible corrective actions in accordance with
Exhibit-9, Deliverables.

 

  17.3.3 Encounter Submissions: Encounters must be submitted in the format
prescribed by AHCCCS. Encounter data must be provided to AHCCCS as outlined in
the HIPAA Transaction Companion Guides, Trading Partner Agreements and the
AHCCCS Encounter Manual, including, but not limited to, inclusion of data to
identify the physician who delivers services to patients per
Section 1903(m)(2)(A)(xi)) of the Social Security Act.

 

  17.3.4 Professional, Institutional and Dental Encounters not involving
services eligible for Federal Drug Rebate processing should be received by
AHCCCS no later than 240 days after the end of the month in which the service
was rendered, or the effective date of the enrollment with the Contractor,
whichever date is later.

 

  17.3.5 Covered outpatient drugs dispensed to individuals eligible for medical
assistance who are enrolled with the Contractor shall be subject to the same
rebate requirements as the State is subject under Section 1927 of the Social
Security Act; the State shall collect such rebates from manufacturers. (Section
1903(m)(2)(A)(xiii)) of the Social Security Act and SMD letter 10-006) To ensure
AHCCCS compliance with this requirement, pharmacy related encounter data and
other encounters involving services eligible for Federal Drug Rebate processing
must be provided to AHCCCS no later than 30 days after the end of the quarter in
which the pharmaceutical item was dispensed. The Contractor must report
information on the total number of units of each dosage form and strength and
package size by National Drug Code of each covered outpatient drug dispensed
(other than covered outpatient drugs that under subsection (j)(1) of
Section 1927 of the Social Security Act [42 USCS § 1396r-8] are not subject to
the requirements of that section) and such other data as required by AHCCCS
(Section1903(m)(2)(A)(xiii) of the Social Security Act and SMD letter 10-006).

 

162



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  17.3.6 The Contractor shall prepare, review, verify, certify, and submit,
encounters for consideration to AHCCCS. Upon submission, the Contractor must
provide attestation that the services listed were actually rendered.

 

  17.3.7 The Contractor may be assessed sanctions for noncompliance with
encounter submission completeness, accuracy and timeliness requirements.

 

  17.3.8 Encounter Reporting: The Contractor must produce reports for the
purposes of tracking, trending, reporting process improvement and monitoring
submissions and revisions of encounters. The Contractor will submit these
reports to AHCCCS as required per the AHCCCS Encounter Manual or as directed by
AHCCCS and as further specified in Exhibit-9, Deliverables.

 

  17.3.9 On a monthly basis AHCCCS will produce encounter reconciliation files
containing the prior 18 months of approved, voided, plan-denied, pended and
AHCCCS-denied encounters received and processed by AHCCCS.

 

  17.3.10 These files must be utilized to compare the encounter financial data
reported with plan claims data, and to compare submitted encounters to processed
claims to validate completeness of encounter submissions.

 

  17.3.11 Encounter Supporting Data Files: AHCCCS provides the Contractor with
periodic (no less than twice monthly) full replacement files containing provider
and medical coding information as stored in PMMIS. These files should be used by
the Contractor to ensure accurate Encounter Reporting. Refer to the AHCCCS
Encounter Manual for further information regarding the content and layouts of
these files.

 

  17.3.12 Encounter Corrections: The Contractor is required to monitor and
resolve pended encounters and encounters denied by AHCCCS and in accordance with
Exhibit-9, Deliverables.

 

  17.3.13 The Contractor is further required to submit replacement or voided
encounters in the event that claims are subsequently corrected following the
initial encounter submission. This includes corrections as a result of
inaccuracies identified by fraud and abuse audits or investigations conducted by
AHCCCS or the Contractor. The Contractor must void encounters for claims that
are recouped in full. For recoupments that result in a reduced claim value or
adjustments that result in an increased claim value, replacement encounters must
be submitted. Refer to the AHCCCS Encounter Manual for instructions regarding
the submission of corrected, replaced or voided encounters.

 

  17.3.14 Encounter Performance Standards: AHCCCS has established encounter
performance standards as detailed in the AHCCCS Encounter Manual. All encounters
including approved, pended, denied and voided encounters, impact completeness,
accuracy and timeliness rates. Rates below the established standards (pended
encounters that have pended for more than 120 days for example), or poor
encounter performance overall, may result in Corrective Action Plans and/or
sanctions.

 

  17.3.15 Encounter Validation Studies: Per CMS requirements, AHCCCS will
conduct encounter validation studies of the Contractor’s encounter submissions.
These studies may result in sanctions of the Contractor and/or require a
corrective action plan for noncompliance with related encounter submission
requirements.

 

  17.3.16 The purpose of encounter validation studies is to compare recorded
utilization information from a medical record or other source with the
Contractor’s submitted encounter data. Any and all covered services may be
validated as part of these studies. The criteria used in encounter validation
studies may include timeliness, correctness and omission of encounters. Refer to
the AHCCCS Data Validation Technical Document for further information.

 

  17.3.17 AHCCCS may revise study methodology, timelines and sanction amounts
based on agency review or as a result of consultations with CMS. The Contractor
will be notified in writing of any significant change in study methodology.

 

163



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

17.4 Enrollment And Capitation Transaction Updates

 

  17.4.1 AHCCCS produces daily enrollment transaction updates identifying new
members and changes to existing members’ demographic, eligibility and enrollment
data as outlined in the HIPAA Transaction Companion Guides, Trading Partner
Agreements, and the AHCCCS Technical Interface Guidelines available on the
AHCCCS website. These files shall be utilized by the Contractor to update its
member records on a timely and consistent basis. The daily enrollment
transaction update, that is run immediately prior to the monthly enrollment and
capitation transaction, is referred to as the “last daily” and will contain all
rate code changes made for the prospective month, as well as any new enrollments
and disenrollments as of the first of the prospective month.

 

  17.4.2 On a monthly basis AHCCCS provides the Contractor with the Rate Code
Summary electronic file as outlined in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website, which summarizes the capitation
activity for the processing cycle.

 

  17.4.3 The enrollment and capitation transaction updates distributed monthly
are generally produced two days before the end of every month. The update will
identify the total active population for the Contractor as of the first day of
the next month. These updates contain the information used by AHCCCS to produce
the monthly capitation payment for the next month. The Contractor must reconcile
the member files (including the member’s Medicare status, TPL information, etc.)
with the AHCCCS monthly update. After reconciling the monthly update
information, the Contractor will work to resolve any discrepancies and record
the results of the reconciliation. Results of the reconciliation will be made
available to AHCCCS upon request. After completion of the reconciliation the
Contractor will resume posting daily updates beginning with the last two days of
the month. The last two daily updates are different from the regular daily
updates in that they pay and/or recoup capitation for the next month. If the
Contractor detects an error through the monthly update process, the Contractor
shall notify AHCCCS, Information Services Division.

 

17.5 Electronic Transactions

 

  17.5.1 Submit claims and encounters to AHCCCS as outlined in the AHCCCS HIPAA
Transaction Companion Guides, Trading Partner Agreements, and the AHCCCS
Encounter Manual, including, but not limited to, inclusion of data to identify
the physician who delivers services to patients per Section 1903(m)(2)(A)(xi))
of the Social Security Act.xxx

 

  17.5.2

Covered outpatient drugs dispensed to individuals eligible for medical
assistance who are enrolled with the Contractor shall be subject to the same
rebate requirements as the State is subject under Section 1927 of the Social
Security Act; the State shall collect such rebates from manufacturers. (Section
1903(m)(2)(A)(xiii) of the Social Security Act and SMD letter 10-006) To ensure
AHCCCS compliance with this requirement, Pharmacy related encounter data and
other encounters involving services eligible for Federal Drug Rebate processing
must be provided to AHCCCS no later than 30 days after the end of the

 

164



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  quarter in which the pharmaceutical item was dispensed. The Contractor must
report information on the total number of units of each dosage form and strength
and package size by National Drug Code of each covered outpatient drug dispensed
(other than covered outpatient drugs that under subsection (j)(1) of
Section 1927 of the Social Security Act [42 USCS § 1396r-8] are not subject to
the requirements of that section) and such other data as required by AHCCCS
(Section1903(m)(2)(A)(xiii) of the Social Security Act and SMD letter 10-006).
xxxi

 

17.6 General Claims Processing Requirements

 

  17.6.1 In accordance with the Deficit Reduction Act of 2005, Section 6085, SMD
letter 06-010, and Section 1932 (b)(2)(D) of the Social Security Act, the
Contractor is required to reimburse non-contracted emergency services providers
at the AHCCCS Fee-For-Service rate. This applies to in State as well as out of
State providers.xxxii

 

17.7 Claims System Reporting

The Contractor shall:

 

  17.7.1 Submit to AHCCCS a monthly Claims Dashboard in conformance with the
AHCCCS Claims Dashboard Reporting and in accordance with Exhibit-9,
Deliverables.

 

17.8 Demographic Data Submission

The Contractor shall:

 

  17.8.1 Submit behavioral health member demographic data to AHCCCS in the CCD
format as specified in the AHCCCS CIS File Layout and Specifications Manual
according to the submission timelines in the AHCCCS Technical Interface
Guidelines and the Demographic and Outcome Data Set User Guide.

 

  17.8.2 Include an attestation with each demographic data submission.

 

17.9 RESERVED

 

17.10 RESERVED

 

18 ADMINISTRATIVE REQUIREMENTS

 

18.1 General Requirements

The Contractor shall:

 

  18.1.1 Develop and maintain written policies and procedures for each
functional area consistent in format and style.

 

  18.1.2 Maintain written guidelines for developing, reviewing and approving all
policies and procedures.

 

  18.1.3 Have effective procedures in place for the periodic updating and
revision of the policies to include the prompt and accurate communication of
these revisions to subcontractors and documentation of the location in the
policies of content required under this contract, which shall be submitted to
AHCCCS upon request.

 

165



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.1.4 Have all policies dated and signed by the Contractor’s appropriate
manager, coordinator, director or administrator. Minutes reflecting the review
and approval of the policies by an appropriate committee are also acceptable
documentation.

 

  18.1.5 Have the Medical Director or the Medical Director’s designee identify
medical policy requirements, and ensure annual review of the Contractor’s
medical policies. All medical and quality management policies must be approved
and signed by the Contractor’s Medical Director.

 

  18.1.6 Be subject to corrective action, sanctions or hiring of additional
staff if Contractor is noncompliant with the requirements of this Contract.

 

  18.1.7 Allocate sufficient resources to comply with all Contract requirements.

 

  18.1.8 The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State Rules; the terms of this contract which consists of the RFP,
the proposal of the successful Offeror, and any Best and Final Offer including
any attachments, executed amendments and modifications; and AHCCCS policies and
procedures.

 

  18.1.9 Be aware that AHCCCS may, at its discretion, communicate directly with
the governing body or Parent Corporation of the Contractor regarding the
performance of a subcontractor or Contractor respectively.

 

18.2 AHCCCS Guidelines, Policies and Manuals

All AHCCCS guidelines, policies and manuals, including but not limited to, ACOM,
AMPM, Reporting Guides, and Manuals are hereby incorporated by reference into
this contract. Guidelines, policies and manuals are available on the AHCCCS
website. The Contractor is responsible for ensuring that its subcontractors are
notified when modifications are made to the AHCCCS guidelines, policies, and
manuals. The Contractor is responsible for complying with all requirements set
forth in these sources as well as with any updates. In addition, linkages to
AHCCCS rules, statutes and other resources are available through the AHCCCS
website. Upon adoption by AHCCCS, updates will be available on the AHCCCS
website.

 

18.3 Organizational Structure

The Contractor shall:

 

  18.3.1 Operate as a single entity responsible for ensuring the delivery of
medically necessary covered services for members.

 

  18.3.2 Provide all major administrative functions of a managed care health
plan including but not limited to:

 

  18.3.2.1 Network Management/Provider Relations;

 

  18.3.2.2 Member Services;

 

  18.3.2.3 Quality Management;

 

  18.3.2.4 Medical Management;

 

  18.3.2.5 Finance;

 

166



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.3.2.6 Claims/Encounters;

 

  18.3.2.7 Information Services; and

 

  18.3.2.8 Grievance and Appeal System.

 

  18.3.3 Not delegate or subcontract key functions of health plan operations
that are critical to the integration of behavioral and physical health care for
members as set forth in Contract Section on, Management Services Agreements,
unless one entity under subcontract provides all of the delegated functions for
both the Medicaid, which includes physical and behavioral health, and Medicare
lines of business.

 

  18.3.4 Have organizational, management, staffing and administrative systems
capable of meeting all Contract requirements with clearly defined lines of
responsibility, authority, communication and coordination within, between and
among Contractor’s departments, units or functional areas of operation.

 

  18.3.5 Develop and maintain written policies, procedures and job descriptions
in a consistent format and style for each of the Contractor’s functional areas
including policies and procedures that instruct staff to comply with all federal
and state requirements, including federal and state laws that govern member
rights, 42 CFR 438.100(a)(1).

 

  18.3.6 Maintain written guidelines for developing, reviewing and approving all
policies, procedures and job descriptions for each of the Contractor’s
functional areas including guidelines for a bi-annual review of all job
descriptions to align job duties actually performed by the staff with written
requirements.

 

  18.3.7 Require all staff, whether employed or under contract, to have the
training, education, experience, orientation, and credentialing, as applicable,
to perform assigned job duties.

 

  18.3.8 Provide initial and ongoing staff training that includes an overview of
AHCCCS Policy and Procedure Manuals, and contract requirements and State and
Federal requirements specific to individual job functions.

 

  18.3.9 For Key Staff, Organizational Staff, and Liaison or Coordinator
positions, in accordance with Exhibit-9, Deliverables, notify AHCCCS:

 

  18.3.9.1 Within seven days of learning of resignation or termination of staff;

 

  18.3.10 The notification above must include the following:

 

  18.3.10.1 The position title, and name of the person in the position;

 

  18.3.10.2 The effective date of the vacancy or absence; and

 

  18.3.10.3 The name, contact information and qualifications of the interim
staff responsible for meeting the contractual responsibilities of the position.

 

  18.3.11 Submit the name, contact information and resume of the permanent staff
to AHCCCS when hired along with a revised organizational chart.

 

  18.3.12 Obtain approval from AHCCCS prior to moving any managed care functions
outside of the State of Arizona.

 

167



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.3.13 Submit the request for approval to AHCCCS at least 60 days prior to
the proposed change and include a description of the processes in place that
assure Contract compliance.

 

  18.3.14 Maintain a significant and sufficient local presence within the
assigned Geographic Service Area in Greater Arizona and a positive public image
in Arizona.

 

  18.3.15 Participate in face-to-face meetings with AHCCCS at least quarterly
for purposes of assessing Contractor compliance and provide appropriate staff
for attendance and participation in meetings and events scheduled by AHCCCS.
Contractor’s attendance at all meetings and events scheduled by AHCCCS is
mandatory unless otherwise indicated.

 

  18.3.16 Maintain an organization chart complete with the Key Staff positions.
The chart must include the person’s name, title, location and portion of time
allocated to each Medicaid contract and other lines of business.

 

  18.3.17 A functional organization chart of the key program areas,
responsibilities and reporting lines.

 

  18.3.18 A crosswalk of Contractor Key Staff members and required staff
positions.

 

  18.3.19 A listing of all Key Staff to include the following:

 

  18.3.19.1 Individual’s name,

 

  18.3.19.2 Individual’s title,

 

  18.3.19.3 Individual’s telephone number,

 

  18.3.19.4 Individual’s email address,

 

  18.3.19.5 Individual’s location(s),

 

  18.3.19.6 Documentation confirming applicable Key Staff functions are filled
by individuals which are in good standing (for example, a printout from the
Arizona Medical Board webpage showing the CMO’s active license), and

 

  18.3.19.7 A list of all Key Staff functions and their locations; and a list of
any functions that have moved outside of the State of Arizona in the past
contract year.

 

  18.3.20 Have local staff available and on-call 24 hours per day, seven days
per week to work with AHCCCS to address urgent issue resolutions, emergency
care, cases of an immediate jeopardy, fires or other public emergency
situations.

 

  18.3.21 Provide the available on-call staff with access to necessary
information to identify:

 

  18.3.21.1 Members who may be at risk;

 

  18.3.21.2 Current health status;

 

  18.3.21.3 Ability to initiate new placements or services;

 

  18.3.21.4 Ability to perform status checks at affected facilities; and

 

  18.3.21.5 Potentially engage in ongoing monitoring, if necessary.

 

168



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.3.22 Provide AHCCCS with the contact information for available on call
staff including a telephone number or other means of contact.

 

  18.3.23 Not employ or contract with any individual, entity or affiliate that
has been debarred, suspended or otherwise lawfully prohibited from participating
in any public procurement activity, or from participating in non-procurement
activities under regulations issued under Executive Order No. 12549 or under
guidelines implementing Executive Order No. 12549 [42 CFR 438 610(a) and (b); 42
CFR 1001.1901(b); 42 CFR 1003.102(a)(2)].

 

  18.3.24 Submit all reports in accordance with Exhibit-9, Deliverables.

 

18.4 Peer Involvement and Participation

The Contractor shall:

 

  18.4.1 Require subcontractors and providers to include, to the extent
possible, the participation of at least one peer or family member during the
interview process when hiring for all direct service staff positions.

 

  18.4.2 Develop a process for members to have regular and ongoing input to
assist in decision making, development, and enhancement of customer service at
each provider site where case management services are delivered.

 

  18.4.3 Develop a written description of the process for members to have
regular and ongoing input in order to ensure that the community members have
real decision making capacity and each committee has at least two community
members.

 

  18.4.4 Include in the description above:

 

  18.4.4.1 A requirement that the members attend regular meetings with clinical
leadership and be authorized to make recommendations.

 

  18.4.5 Submit a Roster of Peer and Family Committee Members as specified in
Exhibit-9, Deliverables.

 

  18.4.6 Develop a Community Resource Guide that is updated quarterly and
contains community resource information applicable to the population in the
assigned geographical service area and is provided in hard copy when requested
by providers. The Community Resource Guide shall be provided on the Contractor’s
website as described in ACOM Policy 416 and ACOM Policy 404 and submitted to
AHCCCS as specified in Exhibit-9, Deliverables.

 

18.5 Key Staff

The Contractor shall have the following Key Staff to work full-time to fulfill
the responsibilities of the position in a location within the assigned
Geographic Service Area in Greater Arizona which are dedicated to meeting the
requirements of this Contract:

 

  18.5.1 Administrator/Chief Executive Officer (CEO/COO):

 

  18.5.1.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.5.1.2 Oversees the entire operation of the Contractor, and has the
authority to direct and prioritize work, regardless of where performed. Has
experience in the managed health care industry.

 

169



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.5.2 Chief Financial Officer (CFO):

 

  18.5.2.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.5.2.2 Is an Arizona-licensed Certified Public Accountant or holds a post
graduate degree in business or finance, or has equivalent experience;

 

  18.5.2.3 Is responsible to implement, oversee and manage the budget,
accounting systems and financial reporting implemented by the Contractor.

 

  18.5.3 Chief Medical Officer (CMO):

 

  18.5.3.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.5.3.2 Is an Arizona-licensed physician, in good standing, board-certified
in psychiatry;

 

  18.5.3.3 Attends AHCCCS’ Medical Director meetings as scheduled;

 

  18.5.3.4 Develops, implements, interprets and approves clinical-medical
policies and procedures;

 

  18.5.3.5 Oversees medical professional recruitment;

 

  18.5.3.6 Reviews and make recommendations regarding physician and other
prescribing clinician credentialing and reappointment applications;

 

  18.5.3.7 Oversees Provider profile design and interpretation;

 

  18.5.3.8 Is responsible for, actively involved in and oversees the following:

 

  18.5.3.8.1 Administration of all Medical Management and Quality Management
components of the program;

 

  18.5.3.8.2 Continuous assessment and improvement of the quality of care
provided to members;

 

  18.5.3.8.3 Development and implementation of the QM/MM Plans;

 

  18.5.3.8.4 Oversight of provider education, in-service training and
orientation;

 

  18.5.3.8.5 Serves as the chairperson of the QM, MM, and Peer Review Committees
with oversight of other medical/clinical committees;

 

  18.5.3.8.6 Devotes sufficient time to ensure timely clinical decisions,
including after-hours consultation as needed.

 

  18.5.4 Deputy Medical Officer (DMO):

 

  18.5.4.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.5.4.2 Is an Arizona licensed physician, in good standing, board certified
in a medical specialty;

 

170



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.5.4.3 Is responsible for non-psychiatric, clinical medical programs;

 

  18.5.4.4 Attends AHCCCS’ Medical Director meetings as scheduled; and

 

  18.5.4.5 Reports to the CMO and performs duties as directed by the CMO.

 

  18.5.5 Corporate Compliance Officer:

 

  18.5.5.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.5.5.2 Reports directly to Contractor’s CEO;

 

  18.5.5.3 Is located on-site and is available to all staff, with designated and
recognized authority to access provider records and make independent referrals
to the AHCCCS Office of Inspector General (OIG) or other duly authorized
enforcement agencies;

 

  18.5.5.4 Is responsible for oversight, administration and implementation of
the Contractor’s Corporate Compliance Program.

 

  18.5.6 Dental Director (Part-time):

 

  18.5.6.1 Resides in Arizona;

 

  18.5.6.2 Arizona licensed general or pediatric dentist in good standing
located in Arizona;

 

  18.5.6.3 Reviews or denies dental services, provider consultation, utilization
review,

 

  18.5.6.4 Participation in tracking and trending of quality of care issues as
related to dental services.

 

  18.5.7 Pharmacy Director/Coordinator:

 

  18.5.7.1 Resides in Arizona;

 

  18.5.7.2 Arizona licensed pharmacist or physician;

 

  18.5.7.3 Oversees and administers the prescription drug and pharmacy benefits;

 

  18.5.7.4 The Pharmacy Coordinator/Director may be an employee or Contractor of
the Plan.

 

  18.5.8 Credentialing Coordinator who is located in Arizona and who has
appropriate education and/or experience to effectively complete all requirements
of the position.

 

  18.5.9 The primary functions of the Credentialing Coordinator are:

 

  18.5.9.1 Serve as the single point of contact to AHCCCS for
credentialing-related questions and concerns;

 

  18.5.9.2 Responsible for timely and accurate completion of all
credentialing-related deliverables;

 

171



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.5.9.3 Ensure all credentialing requirements, including timeframes, are
adhered to by the Contractor;

 

  18.5.9.4 Provide a detailed, transparent description of the credentialing
process to providers and serve as the single point of contact for the Contractor
to address provider questions about the credentialing process.

 

  18.5.10 Children Services Liaison, who is located in Arizona and who serves as
the primary point-of-contact who is available to, and works collaboratively
with, out-of-home placement and adoptive parents to coordinate needed crisis
services and address barriers to services.

 

  18.5.10.1 The primary functions of the Children Services Liaison include; to
accept and respond to inquiries from out-of-home placements, adoptive parents,
or providers, and address concerns related to the delivery of and access to
behavioral health services for children in out-of-home placements or with
adoptive parents.

 

18.6 Organizational Staff

The Contractor shall have the following Organizational Staff, one person, per
position, full-time, residing in or near the assigned Geographic Service Area in
Greater Arizona which are dedicated to meeting the requirements of this
Contract:

 

  18.6.1 Integrated Health Care Development Officer:

 

  18.6.1.1 Is an individual with experience in behavioral and physical health
care systems including familiarity with Medicaid and Medicare systems;

 

  18.6.1.2 Is responsible for coordinating and overseeing activities of
Contractor’s Integrated Health Care Office including the Integrated Health Care
Plan; and

 

  18.6.1.3 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona.

 

  18.6.2 Chief Clinical Officer (CCO):

 

  18.6.2.1 Is an Arizona-licensed clinical practitioner;

 

  18.6.2.2 Is responsible for clinical program development and oversight of
service delivery;

 

  18.6.2.3 Acts as the single point of contact for coordination of care with
system stakeholders including; ADES/DDD, DCS/CMDP, and other state agencies when
necessary; and

 

  18.6.2.4 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona.

 

  18.6.3 Children’s Medical Administrator:

 

  18.6.3.1 Is an Arizona-licensed physician, board-certified in child/adolescent
psychiatry, or board certified in general psychiatry;

 

172



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.3.2 Is responsible for clinical-medical programs for children and
adolescents and QM and UM/MM programs for children and adolescents; and

 

  18.6.3.3 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona.

 

  18.6.4 Children’s System Administrator:

 

  18.6.4.1 Is an Arizona-licensed clinical practitioner;

 

  18.6.4.2 Collaborates with child welfare, juvenile corrections, juvenile
detention systems, and other child-serving agencies;

 

  18.6.4.3 Is responsible to oversee the children’s service delivery system
consistent with the Arizona Vision-Twelve Principles for Children Service
Delivery as outlined in AMPM Policy 430; and

 

  18.6.4.4 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona.

 

  18.6.5 Cultural Competency Administrator:

 

  18.6.5.1 Is responsible for implementing Contractor’s Cultural Competency
Program, the Cultural Competency Plan;

 

  18.6.5.2 Oversight of all provisions in Contract Section on, Cultural
Competency; and

 

  18.6.5.3 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.6 Training and Workforce Development Administrator:

 

  18.6.6.1 Is responsible for developing and implementing training programs;

 

  18.6.6.2 Workforce recruitment;

 

  18.6.6.3 Oversight of training requirements; and

 

  18.6.6.4 Resides in Arizona.

 

  18.6.7 Quality Management Administrator:

 

  18.6.7.1 Is located in Arizona and is an Arizona-licensed registered nurse,
physician or physician’s assistant or a Certified Professional in Healthcare
Quality (CPHQ) by the National Association for Health Care Quality (NAHQ) and/or
Certified in Health Care Quality and Management (CHCQM) by the American Board of
Quality Assurance and Utilization Review Providers;

 

  18.6.7.2 Experience in quality management and quality improvement. Sufficient
local staffing to meet the AHCCCS quality management contractual and policy
requirements must also be in place. Staff must report directly to the Quality
Management Administrator;

 

173



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.7.3 Develops, implements, manages and oversees Contractor’s QM plan in
collaboration with the CMO and the Performance/Quality Improvement Coordinator;
and

 

  18.6.7.4 Is responsible for the following primary functions:

 

  18.6.7.4.1 Ensures individual and systemic quality of care;

 

  18.6.7.4.2 Conducts comprehensive quality-of-care investigations;

 

  18.6.7.4.3 Conducts onsite quality management visits/reviews;

 

  18.6.7.4.4 Conducts care needed today/immediate jeopardy investigations;

 

  18.6.7.4.5 Integrates quality throughout the organization;

 

  18.6.7.4.6 Implements process improvement;

 

  18.6.7.4.7 Resolves, evaluates, tracks and trends quality of care
grievances/concerns; and

 

  18.6.7.4.8 Ensures a credentialed provider network.

 

  18.6.7.5 In addition, the Contractor must have sufficient, experienced quality
management staff, who are licensed clinical or behavioral health professionals
to meet the requirements of the quality management program.

 

  18.6.8 Performance Quality Improvement Coordinator:

 

  18.6.8.1 Is located in Arizona and is a Certified Professional in Healthcare
Quality (CPHQ)/ (CHCQM) or has comparable education and experience in health
plan data and outcomes measurement Any staff under this position must be
sufficient to meet the AHCCCS quality Improvement contractual and policy
requirements. The primary functions of the Performance Quality Improvement
Coordinator are:

 

  18.6.8.1.1 Is responsible for focusing organizational efforts on improving
clinical quality performance measures;

 

  18.6.8.1.2 Develops and implements performance improvement projects;

 

  18.6.8.1.3 Utilizes data to develop intervention strategies to improve
outcomes; and

 

  18.6.8.1.4 Reports quality improvement/performance outcomes.

 

  18.6.9 Quality Management Staff:

 

  18.6.9.1 Who is located in Arizona, with appropriate clinical and behavioral
credentials and ensures timely, comprehensive quality of care investigative
processes including but not limited to onsite quality investigations.

 

174



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.10 Medical Management Administrator:

 

  18.6.10.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.10.2 Is an Arizona-licensed registered nurse, physician or physician’s
assistant if required to make medical necessity determinations, or has a
Master’s degree in health services, health care administration, or business
administration if not required to make medical necessity determinations;

 

  18.6.10.3 Manages all required medical management requirements under AHCCCS
policies, rules, and contract;

 

  18.6.10.4 Maintains sufficient local staffing to meet medical management
requirements;

 

  18.6.10.5 Is responsible for the following primary functions:

 

  18.6.10.5.1 Ensures adoption and consistent application of appropriate
inpatient and outpatient medical necessity criteria,

 

  18.6.10.5.2 Ensures appropriate concurrent review and discharge planning of
inpatient stays is conducted,

 

  18.6.10.5.3 Develop, implement and monitor the provision of care coordination,
disease management and care management functions,

 

  18.6.10.5.4 Monitors, analyzes and implements appropriate interventions based
on utilization data, including identifying and correcting over or under
utilization of services,

 

  18.6.10.5.5 Monitors prior authorization functions and assures that decisions
are made in a consistent manner based on clinical criteria and meet timeliness
standards;

 

  18.6.11 Customer Services Administrator:

 

  18.6.11.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.11.2 Manages and oversees systems for entry point access to the health
care delivery system; and

 

  18.6.11.3 Is responsible for the following primary functions:

 

  18.6.11.3.1 Triage of all inquiries including information inquiries, service
requests, crisis phone calls, complaints, grievances, appeals and quality of
care issues, and

 

  18.6.11.3.2 Compliance with standards for resolution, telephone abandonment
rates and telephone hold times.

 

  18.6.12 Network Development Administrator:

 

  18.6.12.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

175



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.12.2 Manages and oversees network development, network sufficiency and
network reporting functions;

 

  18.6.12.3 Is responsible for network provider adequacy and appointment access;

 

  18.6.12.4 Develops network resources in response to unmet needs;

 

  18.6.12.5 Assures members have a choice of providers;

 

  18.6.12.6 Ensures resolution of provider complaints;

 

  18.6.12.7 Ensure coordination of provider site visits;

 

  18.6.12.8 Reviews provider profiles, and

 

  18.6.12.9 Implements and monitors corrective action plans as needed.

 

  18.6.13 Employment/Vocational Administrator:

 

  18.6.13.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.13.2 Acts as the interagency liaison with ADES/RSA; and

 

  18.6.13.3 Manages and oversees vocational rehabilitation and employment
support programs; vocational, employment; and business development services.

 

  18.6.14 Information Systems Administrator:

 

  18.6.14.1 Who is responsible for information system management including
coordination of the technical aspects of application infrastructure, server and
storage needs, reliability and survivability of all data and data exchange
elements.

 

  18.6.15 Information Systems Staff to ensure timely and accurate information
system management to meet system and data exchange requirements.
Claims/Encounters Administrator:

 

  18.6.15.1 Manages, oversees and is responsible for all components and
processes related to submitting timely and accurate claims and encounters; and
assists with the prompt resolution of provider complaints and inquiries;

 

  18.6.15.2 Facilitates the exchange of information between grievance, claims
processing, and provider relations systems and providers; and

 

  18.6.15.3 Is responsible for the following primary functions:

 

  18.6.15.3.1 Educates staff and providers on claims submission requirements,
coding updates, electronic claims transactions and electronic fund transfer; and
available Contractor resources such as provider manuals, web site and fee
schedules,

 

  18.6.15.3.2 Interfaces with the Contractor’s call center to compile, analyze,
and disseminate information from provider calls,

 

176



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.15.3.3 Identifies trends and guides the development and implementation of
strategies to improve provider satisfaction, and

 

  18.6.15.3.4 Communicates (e.g. telephonic and on site) with providers to
assure the effective exchange of information and gain feedback regarding the
extent to which providers are informed about appropriate claims submission
practices.

 

  18.6.15.4 Develop and implement claims processing systems capable of paying
claims in accordance with State and Federal requirements;

 

  18.6.15.5 Develop processes for cost avoidance;

 

  18.6.15.6 Ensure minimization of claims recoupments; and

 

  18.6.15.7 Claims Processing staff to ensure the timely and accurate processing
of original claims, resubmissions and overall adjudication of claims see ACOM
Policy 203.

 

  18.6.16 Grievance and Appeal System Administrator:

 

  18.6.16.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.16.2 Is a licensed attorney or has a juris doctor degree from an
accredited institution;

 

  18.6.16.3 Manages, oversees, implements, administers and adjudicates member
grievances and appeals, and provider claim disputes, arising under the Grievance
and Appeal System and for forwarding all member appeal requests for hearing to
AHCCCS Office of Administrative Legal Services (OALS) with the requested
information. The Grievance and Appeal System Administrator and any staff under
this position who manage and adjudicate disputes and appeals must be located in
Arizona.

 

  18.6.16.4 Is prohibited from acting as or under the supervision of
Contractor’s in-house legal counsel, retained legal counsel, corporate counsel
or risk management attorney.

 

  18.6.17 Contract Compliance Administrator:

 

  18.6.17.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.17.2 Serves as the primary point-of-contact for all Contractor
operational issues;

 

  18.6.17.3 Manages and oversees overall compliance with Contract requirements;

 

  18.6.17.4 Monitors the submission of Contract deliverables to AHCCCS;

 

  18.6.17.5 Serves as the primary point-of-contact for all Contractor
operational issues;

 

177



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.17.6 Fields and coordinates responses to AHCCCS inquiries; and

 

  18.6.17.7 Coordinates the execution of Contract requirements and related
compliance actions, including AHCCCS Operational and Financial Reviews, random
and periodic audits, corrective actions and ad hoc visits.

 

  18.6.18 Individual and Family Affairs Administrator:

 

  18.6.18.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.18.2 Builds partnerships with individuals, families, youth, and key
stakeholders to promote recovery, resiliency and wellness;

 

  18.6.18.3 Establishes structure and mechanisms to increase the member and
family voice in areas of leadership, service delivery and Contractor
decision-making committees and boards;

 

  18.6.18.4 Advocates for service environments that are supportive, welcoming
and recovery oriented by implementing Trauma Informed Care (TIC) service
delivery approaches and other initiatives;

 

  18.6.18.5 Communicates and collaborates with members and families to identify
concerns and remove barriers that affect service delivery or member
satisfaction;

 

  18.6.18.6 Promotes the development and use of member and family support
programs; and

 

  18.6.18.7 Collaborates with AHCCCS’ Office of Individual and Family Affairs.

 

  18.6.19 Communications/Public Relations Administrator:

 

  18.6.19.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.19.2 Responds to media inquiries and is responsible for public relations,
Health Promotion and outreach activities;

 

  18.6.19.3 Obtains approvals for communications materials;

 

  18.6.19.4 Coordinates and oversees the distribution of information including
the member handbook, provider handbook, brochures, newsletters and information
on Contractor’s web site; and

 

  18.6.20 Tribal Coordinator:

 

  18.6.20.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.20.2 Acts as the liaison with tribal nations;

 

  18.6.20.3 Is responsible to address tribal issues;

 

  18.6.20.4 Promotes services and programs to improve the health of American
Indian members including coordination of care;

 

178



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.20.5 Acts as the single point of contact regarding delivery of services
to American Indians;

 

  18.6.20.6 Meet regularly with AHCCCS’ Tribal Liaison, AHCCCS Division of
Health Care Management representative and American Indian Health Care program
coordinator to discuss tribal care coordination;

 

  18.6.20.7 Assists in the planning and provides support to statewide American
Indian Behavioral Health Forum(s) concerning issues that are specific to tribal
behavioral health and physical health services.

 

  18.6.20.8 Collaborate with tribal nations in creating a system or process
covering all aspects of COE/COT from petition to discharge.

 

  18.6.20.9 Coordinate annual training on the COE/COT process as it relates to
tribal members. Minimal training requirements shall include:

 

  18.6.20.9.1 Tribal Involuntary Commitment COE/COT Training Topics;

 

  18.6.20.9.2 Overview of American Indian Law and the Tribal Court Order
Process;

 

  18.6.20.9.3 Title 12-136, State Recognition of Tribal Court Order Process
(includes the role of the AZ Attorney General’s office);

 

  18.6.20.9.4 Rules of Procedure and Guardianship;

 

  18.6.20.9.5 Coordination of Care between the Tribe, RBHA and RBHA providers
(includes Tribal/RBHA Letters of Agreement and collaborative COE/COT processes);

 

  18.6.20.9.6 Continuity of Care from Tribal Court to Discharge;

 

  18.6.20.9.7 Arizona State Hospital Admission Process;

 

  18.6.20.9.8 AHCCCS/Medicaid Payment process, and

 

  18.6.20.9.9 Resources, webpages, contact information.

 

  18.6.21 Maternal/Child Health/EPSDT Coordinator:

 

  18.6.21.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.6.21.2 Is an Arizona licensed nurse, physician or physician’s assistant or
has a Master’s degree in health services, public health, health care
administration or other related field, or a CPHQ or CHCQM Certification. Any
staff under this position must be sufficient to meet the AHCCCS MCH/EPSDT
contractual and policy requirements and must be located in Arizona. Maternal
Child Health (MCH)/EPSDT staff must either report directly to the MCH/EPSDT
Coordinator or the MCH/EPSDT Coordinator must have sufficient ability to ensure
that AHCCCS MCH/EPSDT requirements are met. Sufficient local staffing under this
position must be in place to meet quality and performance measure goals, and is
responsible for the following primary functions:

 

  18.6.21.2.1 Ensures receipt of physical and behavioral health EPSDT services
for SMI members under 21 years of age;

 

179



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.6.21.2.2 Ensures receipt of behavioral health EPSDT services for all
members under 21 years of age;

 

  18.6.21.2.3 Ensures receipt of maternal and postpartum care,

 

  18.6.21.2.4 Promotes family planning services,

 

  18.6.21.2.5 Promotes individual preventive health strategies,

 

  18.6.21.2.6 Identifies and coordinates assistance for identified member needs,
and

 

  18.6.21.2.7 Collaborates/Interfaces with community and system stakeholders.

Additional Required Staff:

 

  18.6.22 Prior Authorization staff to authorize health care 24 hours per day,
seven days per week. This staff shall include but is not limited to
Arizona-licensed nurses, physicians and/or physician’s assistants.

 

  18.6.23 Concurrent Review staff who is located in Arizona and who conduct
inpatient concurrent review. This staff shall consist of Arizona-licensed
nurses, physicians, and/or physician’s assistants.

 

  18.6.24 Member Services staff to enable members to receive prompt resolution
of their inquiries/problems.

 

  18.6.25 Provider Services staff who is located in Arizona and who enable
providers to receive prompt responses and assistance.

 

  18.6.26 Claims Processing staff to ensure the timely and accurate processing
of original claims, resubmissions and overall adjudication of claims.

 

  18.6.27 Encounter Processing staff to ensure the timely and accurate
processing and submission to AHCCCS of encounter data and reports.

 

  18.6.28 Care and Case Management staff who are located in Arizona and who
provide care coordination for members with special health care needs.

 

  18.6.29 Information Systems Staff to ensure timely and accurate information
system management to meet system and data exchange requirements.

 

  18.6.30 Quality Management Staff who is located in Arizona, with appropriate
clinical and behavioral credentials and ensures timely, comprehensive quality of
care investigative processes including but not limited to onsite quality
investigations.

 

18.7 Liaisons and Coordinators

The Contractor shall have a designated staff person to perform the duties and
responsibilities of each liaison and coordinator position as follows:

 

  18.7.1 Oral Health Liaison:

 

180



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.7.1.1 Is responsible for the oversight of dental service delivery for SMI
members age 18 through 20;

 

  18.7.1.2 Is responsible for identification of available oral health community
resources to members that do not have dental services coverage;

 

  18.7.1.3 Is responsible to collaborate with providers and other community
resources to improve access to oral health care services for members that do not
have dental services coverage; and

 

  18.7.1.4 May be staff or subcontractor.

 

  18.7.2 AHCCCS Eligibility Liaison:

 

  18.7.2.1 Oversees AHCCCS’ eligibility screening and referral requirements.

 

  18.7.3 Arizona State Hospital Liaison:

 

  18.7.3.1 Is the single point of contact with the Arizona State Hospital and
AHCCCS to coordinate admissions, ongoing care, and discharges for members in the
Arizona State Hospital.

 

  18.7.4 Human Rights Committee Liaison:

 

  18.7.4.1 Is the single point of contact with the regional Human Rights
Committee (HRC) and the AHCCCS Human Rights Committee Coordinator; and

 

  18.7.4.2 Is responsible to provide information to the HRC and attend HRC
meetings.

 

  18.7.5 Physical Health Plan and Provider Coordinator:

 

  18.7.5.1 Is the single point of contact regarding coordination of care with
other AHCCCS Health Plans and PCPs specifically to facilitate the sharing of
clinical information for members not eligible to receive physical health care
services from the RBHA.

 

  18.7.6 Member Transition Coordinator:

 

  18.7.6.1 Manages, oversees and coordinates transitions to and from AHCCCS
Contractors and transfers to other agencies or systems;

 

  18.7.6.2 Locates the member’s affiliated clinical provider in the Contractor’s
system;

 

  18.7.6.3 Gathers, reviews and communicates clinical information requested by
PCPs, Acute Care Plan Behavioral Health Coordinators, other treating
professionals, and other involved stakeholders including providers serving
members or under contract with DCS/CMDP and ADES/DDD;

 

  18.7.6.4 Collaborates and coordinate with the Acute Care Health Plans
regarding member specific issues or needs.

 

  18.7.7 Emergency Response/Business Continuity and Recovery Liaison:

 

  18.7.7.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona; and

 

  18.7.7.2 Is the single point of contact to coordinate health response needs,
recovery, and business functions in the event of a disaster, power outage or
other event that causes a significant disruption in service delivery or business
operations.

 

181



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.7.8 Court Coordinator:

 

  18.7.8.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.7.8.2 Is the single point of contact for information specific to the
court’s disposition for eligible members (i.e. Drug Court, Mental Health Court,
Criminal Proceedings); and

 

  18.7.8.3 Communicates court related follow-up/requirements to the individual’s
health plan and/or RBHA.

 

  18.7.9 Justice System Liaison:

 

  18.7.9.1 Resides in Arizona within the assigned Geographic Service Area in
Greater Arizona;

 

  18.7.9.2 Is the single point of contact to communicate with the court and
justice systems and AHCCCS Acute Care Contractors, including interaction with
Mental Health Courts, Drug Courts, and other jail diversion programs; and

 

  18.7.9.3 Is the interagency liaison with the Arizona Department of Corrections
(ADOC), County Jails, Sheriff’s Office, Correctional Health Services, Arizona
Office of the Courts (AOC) and Probation Departments.

 

  18.7.10 CMDP Coordinator:

 

  18.7.10.1 Is the single point of contact to coordinate health information
specific to Division of Child Safety and Family Services eligible children in
the CMDP Program; and

 

  18.7.10.2 Participates in meetings via telephone and teleconference, as
needed.

 

18.8 Training Program Requirements

The Contractor shall:

 

  18.8.1 Create and implement a comprehensive training program and framework to
include: appropriate training, continuing education, technical assistance,
workforce development opportunities, and various modalities of training options
to contractor and subcontractor personnel to promote and sustain a qualified,
knowledgeable, skilled, and culturally competent workforce to successfully
provide high quality services.

 

  18.8.2 Develop and implement an Annual Training Plan, in accordance with
Exhibit-9, Deliverables that tracks, monitors, and ensures effectiveness and
documentation of all trainings and ensures inclusion of the following minimum
requirements:

 

  18.8.2.1 Describes how the Contractor incorporates: Adult/Children’s Guiding
Principles, Adult Learning Methods, Culturally Relevant Practices, Provider, and
Community/Stakeholder input in the development of training curricula and the
delivery of trainings;

 

182



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.8.2.2 Approaches to gather input from stakeholder agencies, individuals,
family members, and communities in the development of training curricula and
delivery of training to meet the needs of the GSAs;

 

  18.8.2.3 Methods to ensure effectiveness of trainers by assessing skills and
knowledge of content and detailing the availability of resources to effectively
facilitate trainings;

 

  18.8.2.4 Strategies to identify training needs, quality concerns, evaluations,
and analyses of training efforts on a quarterly, annually and as-needed basis to
ensure high quality training procedures; and

 

  18.8.2.5 Describes how a system wide training quality assurance process is
incorporated, developed and maintained by using case file reviews, complaint
data, utilization data, and grievance and appeal data to identify additional
technical assistance or training needs as applicable.

 

  18.8.3 Include culturally and linguistically appropriate components in each
training topic to include language access services, and culturally competent
care for individuals accessing and receiving services.

 

  18.8.4 Allocate financial resources to provide initial and ongoing training,
technical assistance, and professional development (coaching/modeling) to all
personnel, service providers, and members.

 

  18.8.5 Maintain a sufficient number of accessible qualified trainers who are
subject matter experts in the training topic to effectively facilitate training
sessions and develop training curriculums.

 

  18.8.6 Submit and demonstrate evidence of completion of all training
requirements for personnel, service providers, and members, which may include
but not limited to: the number of participants, participant completion lists,
training calendars, training curriculums, training assessments, and sign in
sheets as part of ongoing reporting.

 

  18.8.7 Provide and track initial orientation and training for contractor and
subcontractor staff to become knowledgeable and skilled with understanding,
implementing, and operating in a health care delivery system to include but not
limited to: AHCCCS Overview; Assessment/Screening Tools; Clinical Protocols/Best
Practices; Complaint/Grievance Processes; Confidentiality/HIPAA; Cultural
Competency; Customer Service; Demographic Data Sets, Fraud, Waste, and Abuse;
Managed Care Concepts; Step Therapy; Special Assistance; appropriate utilization
of emergency room services including behavioral health emergencies; and Quality
of Care Concerns.

 

  18.8.8 Provide and track ongoing training to sustain and enhance the knowledge
and skills of contractor staff, subcontractor staff, and system stakeholders to
include but not limited to: American Society of Addiction Medicine (ASAM)
Criteria (Third Edition, 2013) in substance use disorder assessments, service
planning, and level of care placement; Child and Adolescent Service Intensity
Instrument (CASII); Cultural Competency; Demographic Data Sets/Encounters;
Disability Benefits 101; Fraud, Waste, and Abuse; Special Assistance, Ticket to
Work; Quality of Care Concerns, and Workforce Development. See also AMPM 320-O.

 

  18.8.9

Ensure compliance and documentation of trainings of contractor and subcontractor
staff as applicable to maintain AHCCCS Provider Registration

 

183



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  and/or licensure/certifications to include but not limited to: ADHS/Division
of Licensing Services; Home Care Training to Home Care Clients (HCTCs); and
Community Service Agencies (CSAs).

 

  18.8.10 Provide and track training to child serving state agencies on the
Arizona Vision-Twelve Principles for Children Service Delivery referenced in
AMPM Policy 430 and for coaching state agency personnel in working with children
and families who have behavioral health needs.

 

  18.8.11 Make available and track trainings, coaching and collaboration with
other collaborative partners, to include but limited to: Adult Protective
Services (APS), Department of Corrections, First Responders and Educational
Entities on the Arizona System Principles, Recovery and Resiliencies Adult
Principles to increase awareness for personnel working with individuals and
families who have behavioral health needs.

 

  18.8.12 Train on prior authorization processes to member service personnel
within Greater Arizona on the utilization of mapping search engines such as
MapQuest, Yahoo Maps or Google Maps for the purpose of authorizing services,
recommending providers, and transporting members to the most geographically
appropriate location.

 

  18.8.13 Collaborate with AHCCCS to coordinate and deliver training in response
to identified needs and participation in the Workforce Development Operations
Committee meetings.

 

18.9 Training Reporting Requirements

 

  18.9.1 The Contractor shall submit deliverables related to Training in
accordance with Exhibit-9, Deliverables.

 

18.10 Medical Records

The Contractor shall:

 

  18.10.1 Retain consent and authorization for medical records as prescribed in
A.R.S. § 12-2297 and in conformance with AHCCCS Policy. HIPAA related documents
must be retained for a period of six years per, 45 CFR 164.530(j)(2).

 

  18.10.2 Not be responsible as the owner of a member’s medical record, which is
the property of the provider who generates the record.

 

  18.10.3 Provide each member who requests one copy of his or her medical record
at no cost annually and review the member’s request to amend or correct the
medical record, as specified in, 45 CFR part 164 and applicable state law.

 

  18.10.4 Require subcontracted service providers to create a medical record
when information is received about a member. If the PCP has not yet seen the
member, such information may be kept temporarily in an appropriately labeled
file, in lieu of establishing a medical record, but must be associated with the
member’s medical record as soon as one is established.

 

  18.10.5 Create written policies and procedures for the maintenance of medical
records, which are documented accurately, timely, are readily accessible and
permit prompt and systematic retrieval of information while maintaining
confidentiality.

 

184



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.10.6 Create written standards for documentation on the medical record for
legibility, accuracy and plan of care, which comply with the AHCCCS Medical
Policy Manual (AMPM).

 

  18.10.7 Create written plans for providing training and evaluating providers’
compliance with the Contractor’s medical records’ standards.

 

  18.10.8 Require subcontracted service providers to maintain legible, signed
and dated medical records as follows:

 

  18.10.8.1 Are written in a detailed and comprehensive manner;

 

  18.10.8.2 Conform to good professional practice;

 

  18.10.8.3 Permit effective professional review and audit processes; and

 

  18.10.8.4 Facilitate an adequate system for follow-up treatment.

 

  18.10.8.5 When a member changes his or her PCP, forward the member’s medical
record or copies of it to the new PCP within 10 business days from receipt of
the request for transfer of the medical record.

 

  18.10.8.6 Provide AHCCCS access to all members’ medical records whether
electronic or paper within the time specified by AHCCCS.

 

  18.10.8.7 Comply with federal and state confidentiality statutes, rules and
regulations to protect medical records and any other personal health information
that may identify a particular member or subset of members.

 

  18.10.8.8 Establish and implement policies and procedures consistent with the
confidentiality requirements in [42 CFR 431.300 et. seq.; 42 CFR 438.208
(b) (2) and (b)(4); 42 CFR 438.224; 45 CFR parts 160 and 164 subparts A and E;
42 CFR part 2] and A.R.S. §36-509, for medical records and any other health and
member information that identifies a particular member.

 

  18.10.8.9 Provide initial and ongoing training to staff and providers to
comply with confidentiality requirements and Contractor’s medical records
standards.

 

  18.10.8.10 Have the discretion to obtain a copy of a member’s medical records
without written approval of the member, if the reason for such request is
directly related to the administration of service delivery.

 

  18.10.8.11 Have the discretion to release information related to fraud and
abuse so long as protected HIV-related information is not disclosed (A.R.S.
§36-664) and substance abuse information shall only be disclosed consistent with
Federal and State law, including but not limited to, 42 CFR 2.1 et seq.

 

185



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

18.11 Consent and Authorization

The Contractor shall:

 

  18.11.1 Obtain consent and authorization to disclose protected health
information in accordance with, 42 CFR 431, 42 CFR part 2, 45 CFR parts 160 and
164, and A.R.S. § 36-509.

 

  18.11.2 Retain consent and authorization medical records as prescribed in
A.R.S. §12-2297 and in conformance with AHCCCS policy.

 

18.12 Advance Directives

 

  18.12.1 The Contractor shall maintain policies and procedures addressing
advanced directives for adult members as specified in, 42 CFR 438.3(j) and 42
CFR 422.128, and AMPM Policy 640 and AMPM Policy 930.

 

  18.12.2 Each contract or agreement with a hospital, nursing facility, hospice,
and providers of home health care or personal care services must comply with
Federal and State law regarding advance directives for adult members, 42 CFR
438.3(j)(1).

 

  18.12.3 Requirements include:

 

  18.12.3.1 Maintain written policies that address the rights of adult members
to make decisions about medical care, including the right to accept or refuse
medical care, and the right to execute an advance directive. If the
agency/organization has a conscientious objection to carrying out an advance
directive, it must be explained in policies. A health care provider is not
prohibited from making such objection when made pursuant to A.R.S. §36-3205.C.1;

 

  18.12.3.2 Provide written information to adult members regarding an
individual’s rights under State law to make decisions regarding medical care,
and the health care provider’s written policies concerning advance directives,
including any conscientious objections, 42 CFR 438.3(j)(3);

 

  18.12.3.3 Documenting in the member’s medical record whether or not the adult
member has been provided the information, and whether an advance directive has
been executed;

 

  18.12.3.4 Preventing discrimination against a member because of his or her
decision to execute or not execute an advance directive, and not place
conditions on the provision of care to the member, because of his/her decision
to execute or not execute an advance directive, and

 

  18.12.3.5 Providing education to staff on issues concerning advance directives
including notification of direct care providers of services, such as home health
care and personal care services, if any advanced directives are executed by
members to whom they are assigned to provide services.

 

  18.12.4 The Contractor shall require PCPs, which have agreements with the
entities described above, to comply with the requirements of subparagraphs
18.12.1.1-18.12.1.5 above.

 

  18.12.5 The Contractor shall also require health care providers specified in
subparagraph 18.12.1.1 above to provide a copy of the member’s executed advanced
directive, or documentation of refusal, to the member’s PCP for inclusion in the
member’s medical record and provide education to staff on issues concerning
advanced directives.

 

186



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.12.6 The Contractor shall provide written information to adult members and
when the member is incapacitated or unable to receive information, the member’s
family or surrogate as defined in A.R.S. §36-3231, regarding the following [42
CFR 422.128]:

 

  18.12.6.1 A member’s rights regarding advance directives under Arizona under
State law,

 

  18.12.6.2 The organization’s policies respecting the implementation of those
rights, including a statement of any limitation regarding the implementation of
advance directives as a matter of conscience,

 

  18.12.6.3 A description of the applicable state law and information regarding
the implementation of these rights,

 

  18.12.6.4 The member’s right to file complaints directly with AHCCCS,

 

  18.12.6.5 Written policies including a clear and precise statement of
limitations if the provider cannot implement an advance directive as a matter of
conscience; This statement, at a minimum must do the following:

 

  18.12.6.5.1 Clarify institution-wide conscientious objections and those of
individual physicians,

 

  18.12.6.5.2 Identify state legal authority permitting such objections, and

 

  18.12.6.5.3 Describe the range of medical conditions or procedures affected by
the conscience objection, and

  18.12.6.6 Changes to State law as soon as possible, but no later than 90 days
after the effective date of the change, 42 CFR 438.3(j)(4).

 

  18.12.7 Written information regarding advance directives shall be provided to
members at the time of enrollment with the Member Handbook. Refer to ACOM Policy
404 for member information and Member Handbook requirements.

 

  18.12.8 The Contractor is not relieved of its obligation to provide the above
information to the individual once he or she is no longer incapacitated or
unable to receive such information. Follow-up procedures must be in place to
provide the information to the individual directly at the appropriate time.

 

18.13 Business Continuity and Recovery Plan

 

  18.13.1 The Contractor shall develop, maintain and annually test a Business
Continuity and Recovery Plan and Emergency Response as detailed in ACOM Policy
104, to manage unexpected events that may negatively and significantly impact
its ability to deliver services to members adequately serve members. All staff
shall be trained on, and familiar with, the Plan. This Plan shall, at a minimum,
include planning and training for:

 

  18.13.1.1 Electronic/telephonic failure at the Contractor’s main place of
business;

 

  18.13.1.2 Complete loss of use of the main site and satellite offices out of
State;

 

  18.13.1.3 Loss of primary computer system/records;

 

187



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.13.1.4 Communication between the Contractor and AHCCCS in the event of a
business disruption; and

 

  18.13.1.5 Periodic testing (at least annually).

 

  18.13.2 The Business Continuity and Recovery Plan shall be updated
annually. The Contractor shall submit a summary of the Plan to AHCCCS as
specified in Exhibit-9 Deliverables.

 

18.14 Emergency Preparedness

The Contractor shall:

 

  18.14.1 Upon AHCCCS’ request, participate in health emergency response
planning, preparation, and deployment in the event of a Presidential, State, or
locally-declared disaster.

 

  18.14.2 Be prepared for the following actions:

 

  18.14.3 Participate in the development of a comprehensive disaster response
plan, including, at a minimum, specific measures and plans for:

 

  18.14.3.1 Member management and transportation;

 

  18.14.3.2 Access to medications for displaced members; and

 

  18.14.3.3 Access to medications should the Contractor’s Pharmacy Benefit
Manager be unable to adjudicate prescription claims at the Point-of-Sale.

 

  18.14.3.4 Assess the needs of members, first responders and their families,
victims, survivors, family members, and other community caregivers following an
emergency or disaster considering short and long term stress management
techniques; and

 

  18.14.3.5 Maintain surveillance of health needs of members and the greater
population in order to adjust health services to meet the population’s demand
during and following an emergency or disaster.

 

  18.14.4 Collaborate with local hospitals, emergency rooms, fire, and police to
provide emergency health supports for first responders.

 

  18.14.5 Coordinate with other RBHAs and health care organizations to assist in
a disaster in Maricopa County or in the event of a disaster in another region of
the state.

 

18.15 Legislative, Legal and Regulatory Issues

The Contractor shall:

 

  18.15.1 Comply with Legislative changes, directives, regulatory changes, or
court orders related to any term in this Contract.

 

  18.15.2 Comply with program changes based on federal or state requirements
that are unknown, pending or that may be enacted after Contract Award Date. Any
program changes due to new or changing federal or state requirements will be
reflected in future Contract amendments.

 

188



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.15.3 Agree to an adjustment of capitation rates prior to Contract
Performance Start Date or at any time during the Contract term for trend
updates, impact cause by health care reform, Medicare Integration, and program
and other changes that affect expected service delivery or administrative costs.

 

  18.15.4 Recognize that AHCCCS will be in compliance with Federal and State
transparency initiatives. AHCCCS may publicly report or make available any data,
reports, analysis or outcomes related to Contractor activities, operations
and/or performance. Public reporting may include, but is not limited to, the
following components:

 

  18.15.4.1 Use of evidence based guidelines;

 

  18.15.4.2 Identification and publication of top performing Contractors;

 

  18.15.4.3 Identification and publication of top performing providers;

 

  18.15.4.4 Program pay for performance payouts;

 

  18.15.4.5 Mandated publication of guidelines;

 

  18.15.4.6 Mandated publication of outcomes;

 

  18.15.4.7 Identification of Centers of Excellence for specific conditions,
procedures or member populations; and

 

  18.15.4.8 Establishment of Return on Investment goals.

The following, which is not an all-inclusive list, are examples of issues that
could result in program changes for the Contractor’s required compliance.

 

  18.15.5 Compliance with the applicable sections of the Patient Protection and
Affordable Care Act (PPACA) including, but not limited to, the Health Insurer
Fee and including those provisions as adopted by AHCCCS in the Arizona State
Plan.

The Contractor shall:

 

  18.15.6 Meet other requirements as stipulated including increased provider
reimbursement up to Medicare levels for select primary care services.

 

  18.15.7 Participate in care coordination data sharing as prescribed by AHCCCS
between Medicaid Managed Care Organizations (MCO) and Exchange Qualified Health
Plans for those members that transition between Medicaid and Exchange health
care coverage.

 

  18.15.8 Comply with the Center for Medicare and Medicaid policies, directives
and guidelines.

 

  18.15.9 Comply with Legislative changes:

 

  18.15.9.1 To the state’s budget;

 

  18.15.9.2 That affect covered services; and

 

  18.15.9.3 That modify, alter or create obligations that affect programs,
policies or requirements in this Contract;

 

189



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.15.10 Comply with Executive Orders.

 

  18.15.10.1 Comply with Regulatory changes affecting licensing, privileging,
certification and credentialing.

 

  18.15.10.2 Comply with CMS’ approval or denial of any request by AHCCCS for an
1115 Waiver amendment, State Plan amendment or permission to participate in a
demonstration project. This includes the waiver of member choice of acute health
plan that was submitted to CMS by AHCCCS in 2014, which would provide the state
with the flexibility to require one Contractor(s) to provide integrated health
care services to SMI members in Greater Arizona.

 

  18.15.10.3 Comply with Court orders in existing or future litigation in which
the state is a defendant.

 

  18.15.10.4 Participate in any demonstration projects or activities to plan,
promote and implement integrated health care service delivery and care
coordination for dual eligible members.

 

  18.15.11 Comply with ISA’s, MOU’s and IGA’s:

ADHS and AHCCCS: BH16-0005

ADHS and ADOC: BH16-0015

ADHS and ADOH: BH16-0007

ADHS and ADOH: BH16-0090

ADHS and ADOH: BH16-0041

ADHS and ADOH: BH16-0042

ADHS and ADOH: BH16-0043

ADHS and ADES: BH16-0030

ADHS and ADE 14-14 ED: BH16-0033

ADHS and ASAP: BH16-0039

ADHS and ADES-RSA: BH16-0024

ADHS and Pima County Health Department: BH16-0091

ADHS and University of Arizona: BH16-0034

ADHS and University of Arizona: BH16-0037

ADHS and Gila River Tribe: BH16-0023

ADHS and Pascua Yaqui Tribe: BH16-0022

 

18.16 Pending Issues

The following constitute pending items that may be resolved after the issuance
of this Contract or any Contract amendment. Any program changes due to the
resolution of the issues will be reflected in future amendments to the Contract.

Capitation rates may also be adjusted to reflect the financial impact of program
changes. The items in this paragraph are subject to change and should not be
considered all-inclusive.

AHCCCS and its Contractors are subject to legislative mandates, directives,
regulatory changes, executive and court orders related to any term in this
Contract that may result in changes to the program. AHCCCS will either amend the
contract or incorporate changes in policies incorporated in the contract by
reference.

Managed Care Regulations: On May 6, 2016 the Centers for Medicare & Medicaid
Services (CMS) published final rules focused on advancing delivery system
reform, strengthening quality and consumer protections, promoting
accountability, and aligning Medicaid managed care rules with other health
insurance coverage programs. The provisions of the rule will be implemented in
phases throughout years 2016, 2017, and 2018.

 

190



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

The final rule provisions include significant operational changes to numerous
areas of the Medicaid Program, including but not limited to the following:

 

  18.16.1 Requirements for Long Term Services and Supports;

 

  18.16.2 Network development standards;

 

  18.16.3 Grievance and Appeal systems;

 

  18.16.4 Enrollee rights;

 

  18.16.5 Member information;

 

  18.16.6 Quality improvement;

 

  18.16.7 Capitation rate development; and

 

  18.16.8 Limitations on capitation payments for services provided to persons
age 21-64 receiving services in an Institution for Mental Disease (IMD)

Section 1115 Waiver Demonstration: As of the writing of this Contract, the
Section 1115 Waiver Demonstration for the period October 1, 2016 through
September 30, 2021, is not yet approved by CMS. Therefore the Waiver approval
may necessitate changes to the terms of this Contract which will be executed
through a Contract amendment.

Section 1557 of the Affordable Care Act: Pursuant to 45 CFR Part 92, the
Contractor is prohibited from discrimination on the basis of race, color,
national origin, sex, age, or disability in health programs and activities, any
part of which receives federal funding. Under the proposed rule, sex
discrimination includes, but is not limited to, discrimination on the basis of
pregnancy, sex stereotyping, and gender identity. AHCCCS is reviewing existing
policies and system edits to implement necessary changes to conform to the law.
The Contractor shall be required to adopt any such changes.

Mental Health Parity and Addiction Equity Act: On March 30, 2016 final rules
were published providing that financial and treatment limitations on mental
health and substance use disorder benefits may be no more restrictive and
applied no more stringently than to medical/surgical benefits. On or before
October 1, 2017, the Contractor shall demonstrate that services are delivered in
compliance with mental health parity consistent with 42 CFR 438.900 et seq.
Future information will be provided regarding deliverables and timelines to
ensure compliance.

Administrative Simplification: Arizona Laws 2015, Chapter 19, Section 9 (SB
1480) enacts that from and after June 30, 2016, the provision of behavioral
health services under the Division of Behavioral Health Services (DBHS) in the
Department of Health Services is transferred to and shall be administered by the
Arizona Health Care Cost Containment System (AHCCCS). From and after June 30,
2016, the AHCCCS administration succeeds to the authority, powers, duties and
responsibilities of DBHS with the exception of the Arizona State Hospital. This
act does not alter the effect of any actions or impair the valid obligations of
DBHS taken before July 1, 2016. Administrative rules and orders that were
adopted by DBHS continue in effect until superseded by administrative action by
AHCCCS. Until administrative action is taken by AHCCCS, any reference to DBHS in
rules and orders is considered to refer to AHCCCS. All administrative matters,
contracts and judicial and quasi-judicial actions, whether completed, pending or
in process, of DBHS on July 1, 2016 are transferred to and retain the same
status with

 

191



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

AHCCCS. AHCCCS and DBHS will work to administratively streamline contractual
oversight and monitoring of the Tribal and Regional Behavioral Health
Authorities (T/RBHAs) throughout Arizona, pursue continuous quality improvement,
and reduce fragmentation in healthcare delivery to develop an integrated system
of healthcare. This merger will not impact what services are offered to members
or how services are delivered.

 

  •   As policies, guides, and other documents are transitioned to AHCCCS,
publishing of AHCCCS final integrated policies and other guidance documents may
be delayed. In the interim, should the Contractor require clarification
regarding contract provisions and associated policies, guides or manuals
incorporated by reference, the Contractor may contact AHCCCS, DHCM for further
instruction. To the extent there is a DBHS policy which provides directive and
it does not conflict with existing contract provisions, the Contractor should
consult those documents until such time that AHCCCS provides updates. DBHS
Policies, Guides and Manuals are available on the AHCCCS website for reference.

 

18.17 Copayments

The Contractor is required to comply with A.A.C. R9-22-711, ACOM Policy 431 and
other directives by AHCCCS.

 

  18.17.1 Those populations exempt from copayments or subject to non-mandatory
(also known as nominal or optional) copayments may not be denied services due to
the inability to pay the copayment, 42 CFR 438.108. However, for those
populations subject to mandatory copayments services may be denied for the
inability to pay the copayment.

 

18.18 Administrative Performance Standards

The Contractor shall, for telephonic performance:

 

  18.18.1 Meet and maintain established telephone performance standards to
ensure member and provider satisfaction as specified in ACOM Policy 435.

 

  18.18.2 Report on compliance with these standards as specified in Exhibit-9,
Deliverables and the policy identified above. All reported data is subject to
validation through periodic audits and/or operational reviews.

 

  18.18.3 For Credentialing Timeliness, the Contractor shall:

 

  18.18.3.1 Process credentialing applications in a timely manner;

 

  18.18.4 To assess the timeliness of provisional and initial credentialing a
Contractor shall calculate and report to AHCCCS as outlined in AMPM Policy 950.

The Contractor must report the credentialing information with regard to all
credentialing applications as specified in Exhibit-9, Deliverables.

 

18.19 SMI Eligibility Determination

The Contractor shall:

 

  18.19.1 Ensure persons who may meet the SMI eligibility criteria are
identified and assessed by qualified clinicians in accordance with AHCCCS policy
on SMI Eligibility Determinations;

 

192



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  18.19.2 Ensure SMI assessment results are referred to an organization
identified by AHCCCS that will determine whether a person meets the criteria for
SMI Eligibility.

 

  18.19.3 Cooperate with the SMI Eligibility determination organization by
establishing and implementing systems or processes for communication,
consultation, data sharing and the exchange of information.

 

18.20 Material Change to Business Operations

The Contractor shall:

 

  18.20.1 Be responsible for evaluating all operational changes, including
unexpected or significant changes, and determining whether those changes are
material changes to the Contractor’s business operations, 42 CFR 438.207 (c).
All material changes to the business operations must be approved in advance by
AHCCCS Division of Health Care Management. A material change to business
operations is defined as, any change in overall business operations (e.g.,
policy, process, protocol, such as prior authorization or retrospective review)
that affects, or can reasonably be foreseen to affect, the Contractor’s ability
to meet the performance standards as described in this Contract including, but
not limited to, any changes that would impact or is likely to impactmore than 5%
of total membership and/or provider network in a specific GSA.

 

  18.20.2 Submit a request for approval of a material change to business
operations with information including, but not limited to, how the change will
affect the delivery of covered services, the Contractor’s plans for maintaining
the quality of member care, and communications to providers and members, as
outlined in ACOM Policy 439 and as specified in Exhibit-9, Deliverables. AHCCCS
will respond to the Contractor within 30 days of the submission. A material
change in the Contractor’s business operations requires 30 days advance written
notice to providers and members. For emergency situations, AHCCCS will expedite
the approval process.

 

  18.20.3 The requirements regarding material changes to business operations do
not extend to contract negotiations between the Contractor and a provider.

 

  18.20.4 Conduct meetings with providers and members to address issues or to
provide general information and technical assistance related to federal and
state requirements, changes in policy, reimbursement matters, prior
authorization and other matters as identified or requested by AHCCCS.

 

18.21 Governance Board

The Contractor shall:

 

  18.21.1 Include in its Governance Board or governance structure at least 25%
of the voting members to be equally divided between peers and family members who
are or have been active participants in the assigned geographical service area
of Greater Arizona Behavioral Health system.

 

  18.21.2 Not have Contractor staff serve as peer and family member
representatives on the Governance Board.

 

18.22 Merger, Acquisition, Reorganization, Joint Venture and Change In Ownership

 

  18.22.1

A merger, acquisition, reorganization, joint venture, and change in ownership of
the Contractor shall require prior approval of AHCCCS, as specified in ACOM

 

193



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  Policy 317 and Exhibit-9, Deliverables. The Contractor must submit
notification and a detailed transition plan to AHCCCS 180 days prior to the
effective date as outlined in ACOM Policy 317. The purpose of the plan review is
to ensure uninterrupted services to members, evaluate the new entity’s ability
to maintain and support the contract requirements, and to ensure that services
to members are not diminished and that major components of the organization and
AHCCCS programs are not adversely affected by such merger, reorganization, joint
venture or change in ownership.

 

  18.22.2 A merger, acquisition, reorganization, joint venture, and change in
ownership of the Contractor may require a contract amendment. If the Contractor
does not obtain prior approval, or AHCCCS determines that a merger, acquisition,
reorganization, joint venture or change in ownership is not in the best interest
of the State, AHCCCS may terminate this contract pursuant to Section, Terms and
Conditions, Paragraph 45, Temporary Management/Operation of a Contractor and
Termination. AHCCCS may offer open enrollment to the members assigned to the
Contractor should a merger, acquisition, reorganization, joint venture, or
change in ownership occurs.

 

  18.22.3 AHCCCS will not permit one organization to own or manage more than one
contract within the same program in the same GSA.

 

18.23 Separate Incorporation and Prohibition Against Direct Service Delivery

 

  18.23.1 The Contractor shall be separately incorporated in Arizona or be a
separate legal entity from a parent, subsidiary or other affiliated company
related party or corporation for the purpose of conducting business as a
Contractor with AHCCCS, whose sole activity is the performance of the
requirements of this Contract or other contracts with AHCCCS.

 

  18.23.2 A.R.S. §36-3410(C) prohibits a regional behavioral health authority
and its subsidiaries from providing behavioral health services directly to
clients. Because Contract requires that the Contractor be a separate legal
entity in Arizona whose sole activity is the performance of the requirements of
this Contract, the statutory prohibition on direct behavioral health service
deliver applies to the Contractor and any subsidiary of the Contractor.

 

19 MONITORING AND OPERATIONAL REVIEWS (OR)

 

19.1 Reporting Requirements

The Contractor shall:

 

  19.1.1 Comply with all reporting requirements contained in this Contract.
Requirements regarding reports, report content and frequency of submission of
reports are subject to change at any time during the term of the Contract.

 

  19.1.2 Submit timely, accurate and complete reports or other information to
AHCCCS as required in this Contract, and in accordance with Exhibit-9,
Deliverables. 42 CFR 438.242(b)(2).

 

  19.1.3 Be subject to administrative actions if a report or other information
is submitted late, inaccurate, or incomplete.

 

  19.1.4 Comply with the following submission standards:

 

  19.1.5

Timeliness: Reports or other information must be received no later than 5:00 pm
M.S.T. on the scheduled due date, unless otherwise noted. All deliverables

 

194



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  which are noted to be submitted via SharePoint are to be submitted to the
SharePoint Contract Compliance Site at: http://bhs-compliance.azahcccs.gov.
Should AHCCCS modify the submission process for deliverables, AHCCCS shall
provide a letter of instruction to the Contractor outlining changes to the
deliverable submission process.

 

  19.1.6 Accuracy: Reports or other information is prepared and submitted in
strict conformity with appropriate authoritative sources and/or AHCCCS defined
standards; and

 

  19.1.7 Completeness: All required information shall be fully disclosed in a
manner that is both responsive and relevant to the report’s purpose with no
material omissions.

 

  19.1.8 Comply with all changes as specified by AHCCCS, including those
pertaining to subcontractor and provider reporting requirements.

 

  19.1.9 Continue to report throughout the contract close-out period in the
event the Contract or any portion thereof, is terminated for any reason, or
expires. These submissions include, but are not limited to, claims and encounter
data, grievance and appeals, and financial reports.

 

  19.1.10 Monitor subcontractor compliance with all applicable reporting
requirements.

Under the terms and conditions of its CMS grant award, AHCCCS requires periodic
reports, encounter data and other information from the Contractor. The
submission of late, inaccurate, or otherwise incomplete reports shall constitute
failure to report subject to the penalty provisions described in Contract
Sections on; Sanctions

 

19.2 Records Retention

 

  19.2.1 The Contractor shall maintain records relating to covered services and
expenditures including reports to AHCCCS and documentation used in the
preparation of reports to AHCCCS. The Contractor shall comply with all
specifications for record keeping established by AHCCCS. All records shall be
maintained to the extent and in such detail as required by AHCCCS rules and
policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, prescription files and
other records specified by AHCCCS.

 

  19.2.2 The Contractor agrees to make available, at all reasonable times during
the term of this contract, any of its records for inspection, audit or
reproduction by any authorized representative of AHCCCS, State or Federal
government. The Contractor shall be responsible for any costs associated with
the reproduction of requested information.

 

  19.2.3 The Contractor shall preserve and make available all records for a
period of five years from the date of final payment under this contract unless a
longer period of time is required by law.

 

  19.2.4 The Contractor shall comply with the record retention periods specified
in HIPAA laws and regulations, including, but not limited to, 45 CFR
164.530(j)(2).

 

  19.2.5 The Contractor shall comply with the record keeping requirements
delineated in 42 CFR 438.3(u) and retain such records for a period of no less
than 10 years.

 

195



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  19.2.6 For retention of patient medical records, the Contractor shall ensure
compliance with A.R.S. §12-2297 which provides, in part, that a health care
provider shall retain patient medical records according to the following:

 

  19.2.6.1 If the patient is an adult, the provider shall retain the patient
medical records for at least six years after the last date the adult patient
received medical or health care services from that provider.

 

  19.2.6.2 If the patient is under 18 years of age, the provider shall retain
the patient medical records either for at least three years after the child’s
18th birthday or for at least six years after the last date the child received
medical or health care services from that provider, whichever date occurs later.

 

  19.2.7 If this Contract is completely or partially terminated, the records
relating to the work terminated shall be preserved and made available for a
period of five years from the date of any such termination. Records which relate
to grievances, disputes, litigation or the settlement of claims arising out of
the performance of this contract, or costs and expenses of this contract to
which exception has been taken by AHCCCS, shall be retained by the Contractor
for a period of five years after the date of final disposition or resolution
thereof.

 

19.3 Requests for Information

AHCCCS may, at any time during the term of this contract, request financial or
other information from the Contractor. Responses shall fully disclose all
financial or other information requested. Information may be designated as
confidential but may not be withheld from AHCCCS as proprietary. Information
designated as confidential may not be disclosed by AHCCCS without the prior
written consent of the Contractor except as required by law. Upon receipt of
such requests for information from AHCCCS, the Contractor shall provide complete
information to AHCCCS as requested no later than 20 days after the receipt of
the request unless otherwise specified in the request itself.

If the Contractor believes the requested information is confidential and may not
be disclosed to third parties, the Contractor shall provide a detailed legal
analysis to AHCCCS, within the timeframe designated by AHCCCS, setting forth the
specific reasons why the information is confidential and describing the specific
harm or injury that would result from disclosure. In the event that AHCCCS
withholds information from a third party as a result of the Contractor’s
statement, the Contractor shall be responsible for all costs associated with the
nondisclosure, including but not limited to legal fees and costs.

 

19.4 Surveys

The Contractor shall be required to perform annual, general or focused member
surveys.

The Contractor shall:

 

  19.4.1 Obtain prior approval from AHCCCS for the survey tool if required to
perform a survey or the Contractor initiates a survey that is not required.

 

  19.4.2 Submit a scope of work and a timeline for the survey project if the
survey is not initiated by AHCCCS. AHCCCS may require inclusion of certain
questions.

 

  19.4.3 Submit data, results and the analysis of the results to AHCCCS within
45 days of the completion of the project, and in accordance with Exhibit-9,
Deliverables.

 

  19.4.4 Bear all costs associated with the survey.

 

  19.4.5 Cooperate should AHCCCS conduct surveys of the Contractor’s membership
and/or providers. The results of these surveys will become public information
and available to all interested parties on the AHCCCS website. The Contractor
will be responsible for reimbursing AHCCCS for the cost of these surveys based
on its share of AHCCCS enrollment.

 

196



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  19.4.6 Note that surveys may include Home and Community Based (HCBS) Member
experience surveys, HEDIS Experience of Care Consumer Assessment of Healthcare
Providers and Systems (CAHPS) surveys. Survey findings may result in the
Contractor being required to develop a corrective action plan (CAP) to improve
any areas noted by the survey or a requirement to participate in workgroups and
efforts as a result of the survey results. Failure of the Contractor to develop
a corrective action plan (CAP) and improve the area may result in regulatory
action.

 

  19.4.7 At least quarterly, the Contractor is required to survey a sample of
its membership that have received services to verify that services the
Contractor paid for were delivered as outlined in the ACOM Policy 424, and in
accordance with Exhibit-9, Deliverables, [42 CFR 455.20].

 

19.5 Monitoring and Independent Review of the Contractor

The Contractor shall:

 

  19.5.1 Perform monitoring and regulatory action as determined by AHCCCS if the
Contractor does not achieve the desired outcomes or maintain compliance with the
contractual requirements.

 

  19.5.2 Cooperate with any reviews conducted by AHCCCS. AHCCCS reserves the
right to conduct reviews without notice to monitor contractual requirements and
performance as needed.

 

  19.5.3 Comply with all other medical audit provisions as required by AHCCCS.

 

  19.5.4 Comply with all reporting requirements contained in this Contract and
AHCCCS policy. In accordance with CMS requirements, AHCCCS has in effect
procedures for monitoring the Contractors’ operations to ensure program
compliance and identify best practices, including, but not limited to,
evaluation of submitted deliverables, ad hoc reporting, and periodic focused and
Operational Reviews.xxxiii

 

  19.5.5 These monitoring procedures will include, but are not limited to,
operations related to the following:xxxiv

 

  19.5.5.1 Member enrollment and disenrollment;

 

  19.5.5.2 Processing grievances and appeals;

 

  19.5.5.3 Violations subject to intermediate sanctions, as set for in Subpart I
of 42 CFR 438;

 

  19.5.5.4 Violations of the conditions for receiving federal financial
participation, as set forth in Subpart J of 42 CFR 438; and

 

  19.5.5.5 All other provisions of the Contract, as appropriate, 42 CFR
438.66(a).

 

  19.5.6 Cooperate with AHCCCS on periodic Operational Reviews.

 

  19.5.7 In accordance with CMS requirements, 42 CFR 434.6(a)(5) and Arizona
Administrative Code [Title 9, A.A.C. Chapter 22 Article 5], AHCCCS, or an
independent agent, will conduct periodic Operational Reviews to ensure program
compliance and identify best practices, 42 CFR 438.204.

 

197



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  19.5.8 The reviews will identify and make recommendations for areas of
improvement, monitor the Contractor’s progress towards implementing mandated
programs or operational enhancements, and provide the Contractor with technical
assistance when necessary. The type and duration of the review will be solely at
the discretion of AHCCCS.

 

  19.5.9 Except in cases where advance notice is not possible or advance notice
may render the review less useful, AHCCCS will give the Contractor at least
three weeks advance notice of the date of the scheduled Operational Review.

 

  19.5.10 The Contractor will be furnished a copy of the draft Operational
Review report and given an opportunity to comment on any review findings prior
to AHCCCS issuing the final report.

 

  19.5.11 The Contractor shall not distribute or otherwise make available the
Operational Review Tool, draft Operational Review Report or final report to
other Contractors.

 

  19.5.12 Submit to AHCCCS, in advance, or as otherwise directed, all documents
and information related to Contractor’s, policies, procedures, job descriptions,
contracts, logs, clinical and business practices, financial reporting systems,
quality outcomes, timeliness, access to health care services, and any other
information requested by AHCCCS, 42 CFR 438.204.

 

  19.5.13 Make available on-site, or through other methods as directed by
AHCCCS, all requested medical records and case records selected for the review.

 

  19.5.14 During the review and when requested by AHCCCS, produce, as soon as
possible, any documents not requested in advance by AHCCCS, except medical
records in the possession of a qualified service provider.

 

  19.5.15 Allow AHCCCS to have access to Contractor’s staff, as identified in
advance, at all times during the review.

 

  19.5.16 Provide AHCCCS with workspace, access to a telephone, electrical
outlets, internet access and privacy for conferences while on-site.

 

  19.5.17 Implement a corrective action plan when AHCCCS’ review identifies
deficiencies in performance. The corrective action plans and modifications to
the corrective action plans must be approved by AHCCCS.

 

  19.5.18 Cooperate with AHCCCS’ follow-up reviews, monitoring or audits at any
time after the Operational Review to determine the Contractor’s progress in
implementing a corrective action plan.

 

  19.5.19 Accept AHCCCS’ technical assistance, when offered.

 

  19.5.20 Cooperate with an Administrative Review, other than the Operational
Review, when directed by AHCCCS, if the Contractor undergoes a merger,
acquisition, reorganization, joint venture or has a change in ownership, in
accordance with ACOM Policy 317.

 

  19.5.21 Pay for any additional costs incurred by AHCCCS associated with
on-site audits or other oversight activities that result when required
administrative or managed care functions are located outside of the state.

 

  19.5.22 Review and comment on a copy of the DRAFT of the findings that is
provided prior to AHCCCS issuing the final report.

 

  19.5.23 Implement all recommendations, made by the Review Team to bring the
Contractor into compliance with Federal, State, and/or Contract requirements.

 

198



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  19.5.24 Submit all modifications to the corrective action plan for approval in
advance to AHCCCS.

 

  19.5.25 Comply and work collaboratively with unannounced follow-up reviews
that may be conducted at any time to determine the Contractor’s progress in
implementing recommendations and achieving compliance.

 

  19.5.26 Be on notice that review findings may be used in the scoring of
subsequent bid proposals submitted by the Contractor.

 

  19.5.27 The Contractor shall submit deliverables related to the Operational
Reviews in accordance with Exhibit-9, Deliverables.

 

19.6 Sanctions

In accordance with applicable Federal and State regulations, A.A.C. R9-22-606,
ACOM Policy 408 and the terms of this contract, AHCCCS may impose sanctions for
failure to comply with any provision of this contract. Written notice will be
provided to the Contractor specifying the sanction to be imposed, the grounds
for such sanction and either the length of suspension or the amount of
capitation to be withheld. The Contractor may dispute the decision to impose a
sanction in accordance with the process outlined in A.A.C. R9-34-401 et seq.

Cure Notice Process: AHCCCS may provide a written cure notice to the Contractor
regarding the details of the non-compliance. If a notice to cure is provided to
the Contractor, the cure notice will specify the period of time during which the
Contractor must bring its performance back into compliance with contract
requirements. If, at the end of the specified time period, the Contractor has
complied with the cure notice requirements, AHCCCS will not impose a sanction.

AHCCCS may impose sanctions including but not limited to:

 

  19.6.1 Civil monetary penalties.

 

  19.6.2 Appointment of temporary management for a Contractor as provided in 42
CFR 438.706 and A.R.S. §36-2903(M).

 

  19.6.3 Suspension of payment for recipients enrolled after the effective date
of the sanction until CMS or AHCCCS is satisfied that the reason for imposition
of the sanction no longer exists and is not likely to recur.

 

  19.6.4 Additional sanctions allowed under statute or regulation that address
areas of noncompliance.

 

  19.6.5 Refer to ACOM Policy 408 for details.

For Technical Assistance the Contractor shall note the following Technical
Assistance Provisions:

 

  19.6.6 Recognize AHCCCS’ technical assistance to help the Contractor achieve
compliance with any relevant contract terms or contract subject matter issues
does not relieve the Contractor of its obligation to fully comply with contract
requirements or any and all other terms in this Contract.

 

  19.6.7 Recognize that the Contractor’s acceptance of AHCCCS’ offer or
provision of technical assistance shall not be utilized as a defense or a
mitigating factor in a contract enforcement action in which compliance with
contract requirements or any and all other terms is at issue.

 

  19.6.8 Recognize that AHCCCS not providing technical assistance to the
Contractor as it relates to compliance with a contract requirement or any and
all other terms, shall not be utilized as a defense or a mitigating factor in a
contract enforcement action in which compliance with contract requirements or
any and all other terms is at issue.

 

  19.6.9 Should a subcontractor to the RBHA participate in the technical
assistance matter, in full or in part, the subcontractor participation does not
relieve the RBHA of its contractual duties nor modify the RBHA’s contractual
obligations.

 

199



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

20 SUBCONTRACTING REQUIREMENTS

 

20.1 Subcontract Relationships and Delegation

All subcontracts must reference and require compliance with the AHCCCS Minimum
Subcontract Provisions. See Minimum Subcontract Provisions on the AHCCCS
Website.

The Contractor shall:

 

  20.1.1 Be responsible for the administration, management and compliance with
all requirements of this Contract, any subcontracts and hold subcontractors
accountable for complying with all Contract terms, obligations and performance.
Delegation of performance to a subcontractor does not terminate, relieve or
reduce the legal responsibility of the Contractor for compliance with all
Contract requirements and federal and state laws [42 CFR 438.230(a) and
434.6(c)]. No subcontract shall operate to terminate the legal responsibility of
the Contractor to assure that all activities carried out by the subcontractor
conform to the provisions of this contract.

 

  20.1.2 Evaluate the prospective subcontractor’s ability to perform duties to
be delegated.

 

  20.1.3 Specify in writing the activities and report responsibilities delegated
to the subcontractor including terms for revoking delegation or imposing
sanctions if the subcontractor’s performance is inadequate, 42 CFR 438.6(l); 42
CFR438.230 (b)(2)(ii).

 

  20.1.4 Before entering into a subcontract which delegates duties or
responsibilities to a subcontractor the Contractor must evaluate the prospective
subcontractor’s ability to perform the activities to be delegated. If the
Contractor delegates duties or responsibilities then the Contractor shall
establish a written agreement that specifies the activities and reporting
responsibilities delegated to the subcontractor. The written agreement shall
also provide for revoking delegation or imposing other sanctions if the
subcontractor’s performance is inadequate. The Contractor’s local CEO must
retain the authority to direct and prioritize any delegated contract
requirements. In order to determine adequate performance, the Contractor shall
monitor the subcontractor’s performance on an ongoing basis and subject it to
formal review at least annually or more frequently if requested by AHCCCS. As a
result of the performance review, any deficiencies must be communicated to the
subcontractor in order to establish a corrective action plan, 42 CFR 438.230(b).
The results of the performance review and the correction plan shall be
communicated to AHCCCS upon completion.

 

  20.1.5 Develop and implement a quarterly performance auditing protocol to
evaluate compliance with the standards for all subcontracted transportation
providers and require corrective action if standards are not met.

 

  20.1.6 Inform AHCCCS in writing if a subcontractor is noncompliant to the
extent it would affect its ability to perform the duties and responsibilities of
the subcontract.

 

  20.1.7 Require all subcontracts to contain full disclosure of all terms and
conditions including disclosure of all financial or other requested information.

 

200



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  20.1.8 Have the discretion to designate Information related to subcontracts as
confidential but may not withhold information from AHCCCS as proprietary.
Information designated as confidential may be disclosed by AHCCCS as required by
law.

 

  20.1.9 Prohibit subcontractors, through the use of incentives or other
practices, from denying, limiting or discontinuing medically necessary services
to any member, 42 CFR 438.210(e).

 

  20.1.10 Prohibit covenant-not-to-compete requirements in its subcontracts.

 

  20.1.11 Allow subcontractors to provide services to any AHCCCS contractor.

 

  20.1.12 Include federal and state laws, regulations and policies in written
agreements with subcontractors.

 

  20.1.13 Not subcontract with any individual or entity that has been debarred,
suspended or otherwise lawfully prohibited from participating in any public
procurement activity, excluded from participation in Federal health care
programs and shall include this requirement in written agreements with
subcontractors.

 

  20.1.14 Not discriminate against particular providers that serve high-need
populations or specialize in conditions that require costly treatment.

 

  20.1.15 Maintain a fully executed original or electronic copy of all
subcontracts, which shall be accessible to AHCCCS within five business days of
request by AHCCCS.

 

  20.1.16 Provide hospitals and provider groups 90 days’ notice prior to a
subcontract termination without cause. Subcontracts between the Contractor and
sole practitioners are exempt from this requirement.

 

  20.1.17 Develop and implement financial incentives or other methods in its
subcontracts to improve whole health outcomes and to improve performance on the
required SAMHSA National Outcome Measures (NOMS).

 

  20.1.18 Ensure the terms of subcontracts are subject to the applicable
material terms and conditions of the contract existing between the Contractor
and AHCCCS for the provision of covered services.

 

  20.1.19 Be responsible for ensuring that its subcontractors are notified when
modifications are made to the AHCCCS guidelines, policies, and manuals.

 

  20.1.20 Include in written agreements with subcontractors that subcontracted
providers shall report all suspected Fraud, Waste, and Abuse (FWA) to AHCCCS-OIG
regardless of funding source.

 

  20.1.21 Include the following verbatim in every contract in which the
Contractor and subcontractor have a capitated arrangement/risk sharing
arrangement:

 

  20.1.21.1 If <the Subcontractor> does not bill <the Contractor>, <the
subcontractor’s> encounter data that is required to be submitted to <the
Contractor> pursuant to contract is defined for these purposes as a “claim for
payment”. <The Subcontractor’s> provision of any service results in a “claim for
payment” regardless of whether there is any intention of payment. All said
claims shall be subject to review under any and all fraud and abuse statutes,
rules and regulations, including but not limited to Arizona Revised Statute
A.R.S. §36-2918.

 

201



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

20.2 Hospital Subcontracts and Reimbursement

When subcontracting with hospitals for physical health care services for SMI
members, the Contractor shall:

 

  20.2.1 Reimburse hospitals for inpatient and outpatient hospital services, in
the absence of a contract between the Contractor and a hospital providing
otherwise, as required by A.R.S. §§36-2904 and 2905.01, and 9 A.A.C. 22, Article
7, which includes without limitation: reimbursement of the majority of inpatient
hospital services with discharge dates on and after October 1, 2014, using the
APR-DRG payment methodology in R9-22-712.60 through R9-22-712.81; reimbursement
of limited inpatient hospital services with discharge dates on and after
October 1, 2014, using per diem rates described in R9-22-712.61; and, in Pima
and Maricopa Counties, payment to non-contracted hospitals at 95% of the amounts
otherwise payable for inpatient services. The required use of APR-DRG applies to
Physical Health only.

 

  20.2.2 When the principal diagnosis on the inpatient claim is a behavioral
health diagnosis (even when physical health services are included in the claim),
the Contractor shall reimburse the hospital using per diem rates prescribed by
AHCCCS and described in A.A.C. R9-22-712.61(B) regardless of the hospital type.

 

  20.2.3 When the principal diagnosis on the inpatient claim is a physical
health diagnosis (even when behavioral health services are included in the
claim), the Contractor shall reimburse the hospital using the APR-DRG payment
methodology in A.A.C. R9-22-712.60 through A.A.C. R9-22-712.81 EXCEPT when the
hospital is a rehabilitation hospital or a long term acute care hospital. For
inpatient services with a principal diagnosis of physical health provided by a
rehabilitation hospital or a long term acute care hospital, the Contractor shall
reimburse the hospital using the per diem rates published in the
Administration’s capped fee schedule as described in A.A.C. R9-22-712.61(A).

 

  20.2.4 In Pima and Maricopa Counties, the Contractor shall pay non-contracted
hospitals at 95% of the amounts otherwise payable for inpatient services with a
principal diagnosis of physical health. The 5% discount does not apply to claims
with a principal diagnosis of behavioral health.

 

  20.2.5 Upon request, shall make available to AHCCCS, all hospital subcontracts
and amendments. The Contractor is encouraged to obtain subcontracts with
hospitals in all GSAs.

 

  20.2.6 Claims for services associated with transplants are paid in accordance
with A.A.C. R9-22-712.61(A) and (C), except for inpatient transplant evaluation
services which are paid using the APR-DRG payment methodology.

The Contractor may:

 

  20.2.7 Conduct prepayment, concurrent and post-payment medical reviews of all
hospital claims including outlier claims. Erroneously paid claims may be subject
to recoupment. If the Contractor fails to identify lack of medical necessity
through prepayment and/or concurrent medical review, lack of medical necessity
shall not constitute a basis for recoupment of paid hospital claims, including
outlier claims unless the Contractor identifies the lack of medical necessity
through a post-payment medical review of information that the Contractor could
not have discovered during a prepayment and/or concurrent medical review through
the exercise of due diligence.

 

  20.2.8

The Contractor shall comply with Scope of Work Contract Sections on, Claims
Payment System Requirements and General Claims Processing Requirements.

 

202



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

  A Contractor serving out-of-state border communities (except Mexico) is
strongly encouraged to establish contractual agreements with the out-of–state
hospitals in counties that are identified in ACOM policy 436. The Contractor is
also encouraged to obtain subcontracts with all in state hospitals.

 

  20.2.9 For information on Value Based Purchasing Differential Adjusted
Payments see the Finance Section on Value-Based Purchasing.

AHCCCS may:

 

  20.2.10 Require Contractor to execute a subcontract with a hospital if the
number of emergency days at a non-subcontracted hospital becomes significant.

 

  20.2.11 Maricopa and Pima counties Only: The Inpatient Hospital Reimbursement
Program is defined in the A.R.S. §36-2905.01, and requires hospital subcontracts
to be negotiated between Contractors in Maricopa and Pima counties to establish
reimbursement levels, terms and conditions. Subcontracts shall be negotiated by
the Contractor and hospitals to cover operational concerns, such as timeliness
of claims submission and payment, payment of discounts or penalties and legal
resolution, which may, as an option, include establishing arbitration
procedures. These negotiated subcontracts shall remain under close scrutiny by
AHCCCS to insure availability of quality services within specific service
districts, equity of related party interests and reasonableness of rates.

 

20.3 Management Services Agreements

The Contractor shall:

 

  20.3.1 Have the discretion to subcontract with qualified organizations under a
comprehensive management services agreement upon the prior written approval of
AHCCCS in conformance with, AHCCCS Minimum Subcontract Provisions and
Organizational Structure.

 

  20.3.2 Not delegate or enter into a subcontract or a comprehensive management
services agreement to perform key operational functions that are critical for
service delivery including integrated health care service delivery, including,
at a minimum:

 

  20.3.2.1 Grievance and Appeal System;

 

  20.3.2.2 Quality Management;

 

  20.3.2.3 Medical Management;

 

  20.3.2.4 Provider Relations;

 

  20.3.2.5 Network and Provider Services contracting and oversight;

 

  20.3.2.6 Member Services; and

 

  20.3.2.7 Corporate Compliance.

 

  20.3.3 Evaluate the performance of a subcontractor for the delivery of
management services and submit the Administrative Services Subcontractor
Evaluation Report in conformance with Exhibit-9, Deliverables.

 

  20.3.4 Require management services subcontractors to prepare a Business
Continuity and Recovery Plan.

 

203



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

AHCCCS may:

 

  20.3.5 Perform a review and audit of actual management fees charged or
allocations made in management services agreements.

 

  20.3.6 Recoup funds or impose corrective action and financial sanctions if
AHCCCS determines the fees or allocations actually paid in management services
agreements are unjustified or excessive.

 

20.4 Prior Approval

The Contractor shall submit to AHCCCS for prior approval:

 

  20.4.1 Any mergers, reorganizations or changes in ownership of a management
services subcontractor.

 

  20.4.2 Any management services agreements or administrative services
subcontracts at least 60 days prior to the subcontract start date as specified
in ACOM Policy 438.

 

20.5 AHCCCS Minimum Subcontract Provisions

The Contractor shall include the Minimum Subcontract Provisions found on the
AHCCCS Website at:
https://azahcccs.gov/PlansProviders/NewProviders/minimumsubcontractprovisions.html

In addition, each subcontract must contain the following:

 

  20.5.1 Full disclosure of the method and amount of compensation or other
consideration to be received by the subcontractor;

 

  20.5.2 Identification of the name and address of the subcontractor;

 

  20.5.3 Identification of the population, to include patient capacity, to be
covered by the subcontractor;

 

  20.5.4 The amount, duration and scope of medical services to be provided, and
for which compensation will be paid;

 

  20.5.5 The term of the subcontract including beginning and ending dates,
methods of extension, termination and re-negotiation;

 

  20.5.6 The specific duties of the subcontractor relating to coordination of
benefits and determination of third-party liability;

 

  20.5.7 A provision that the subcontractor agrees to identify Medicare and
other third-party liability coverage and to seek such Medicare or third party
liability payment before submitting claims to the Contractor;

 

  20.5.8 A description of the subcontractor’s patient, medical, dental and cost
record keeping system;

 

  20.5.9 Specification that the subcontractor shall cooperate with quality
management programs, and comply with the utilization control and review
procedures specified in, 42 CFR Part 456, as specified in the AMPM;

 

  20.5.10 A provision stating that a merger, reorganization or change in
ownership of an Administrative Services subcontractor of the Contractor shall
require a contract amendment and prior approval of AHCCCS;

 

  20.5.11 A provision that indicates that AHCCCS is responsible for enrollment,
re-enrollment and disenrollment of the covered population;

 

204



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

 

  20.5.12 A provision that the subcontractor shall be fully responsible for all
tax obligations, Worker’s Compensation Insurance, and all other applicable
insurance coverage obligations which arise under this subcontract, for itself
and its employees, and that AHCCCS shall have no responsibility or liability for
any such taxes or insurance coverage;

 

  20.5.13 A provision that the subcontractor must obtain any necessary
authorization from the Contractor or AHCCCS for services provided to eligible
and/or enrolled members;

 

  20.5.14 A provision that the subcontractor must comply with encounter
reporting and claims submission requirements as described in the subcontract;

 

  20.5.15 Provision(s) that allow the Contractor to suspend, deny, refuse to
renew or terminate any subcontractor in accordance with the terms of this
contract and applicable law and regulation;

 

  20.5.16 A provision that the subcontractor may provide the member with factual
information, but is prohibited from recommending or steering a member in the
member’s selection of a Contractor; and

 

  20.5.17 A provision that compensation to individuals or entities that conduct
utilization management and concurrent review activities is not structured so as
to provide incentives for the individual or entity to deny, limit or discontinue
medically necessary services to any enrollee, 42 CFR 438.210(e).

 

  20.5.18 A provision that requires the subcontractor to assist members in
understanding their right to file grievances and appeal in conformance with all
AHCCCS Grievance and Appeal System and member rights policies.

 

  20.5.19 A requirement that the subcontractor shall not arbitrarily deny or
reduce the amount, duration, or scope of a required service solely because of
the diagnosis, type of illness, or condition of the member, 42 CFR
438.210(a)(3)(ii).

 

  20.5.20 For subcontractors licensed as an inpatient facility, Behavioral
Health Residential or HCTC facility, a requirement to comply with Contractor’s
quality management and medical management programs.

 

  20.5.21 A provision that requires compliance with AHCCCS’ and Contractor’s
quality management programs, medical management programs and shall comply with
the utilization control and review procedures in conformance with, 42 CFR Part
456, and the AHCCCS Medical and Policy Manual.

 

  20.5.22 Quality Management Informational Documents.

 

  20.5.23 In the event of a modification to the AHCCCS Minimum Subcontract
Provisions the Contractor shall issue a notification of the change to its
subcontractors within 30 days of the published change and ensure amendment of
affected subcontracts. Affected subcontracts shall be amended on their regular
renewal schedule or within six calendar months of the update, whichever comes
first. See also ACOM Policy 416.

 

  20.5.24 Administrative Services Subcontracts: Administrative Services
subcontracts shall be submitted to AHCCCS, Division of Health Care Management
for prior approval as specified in ACOM Policy 438 and Exhibit-9, Deliverables.
The Contractor shall require Administrative Services Subcontractors to adhere to
screening and disclosure requirements as described in the Contract Section on,
Corporate Compliance.

 

205



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

 

  20.5.25 AHCCCS will not permit one organization to own or manage more than one
contract within the same program in the same GSA.

 

  20.5.26 Provider Agreements: The Contractor shall not include
covenant-not-to-compete requirements in its provider agreements. Specifically,
the Contractor shall not contract with a provider and require that the provider
not provide services for any other AHCCCS Contractor. In addition, the
Contractor shall not enter into subcontracts that contain compensation terms
that discourage providers from serving any specific eligibility category.

 

  20.5.26.1 The Contractor must make reasonable efforts to enter into a written
agreement with any provider providing services at the request of the Contractor
more than 25 times during the previous contract year and/or are anticipated to
continue providing services for the Contractor. The Contractor must follow ACOM
Policy 415 and consider the repeated use of providers operating without a
written agreement when assessing the adequacy of its network.

 

  20.5.27 For all subcontracts in which the Contractor and subcontractor have a
capitated arrangement/risk sharing arrangement, the following provision must be
included verbatim in every contract:

 

  20.5.27.1 If <the Subcontractor> does not bill <the Contractor>, < the
subcontractor’s> encounter data that is required to be submitted to <the
Contractor> pursuant to contract is defined for these purposes as a “claim for
payment”. <The Subcontractor’s> provision of any service results in a “claim for
payment” regardless of whether there is any intention of payment. All said
claims shall be subject to review under any and all fraud and abuse statutes,
rules and regulations, including but not limited to Arizona Revised Statute
(A.R.S.) §§36-2918 and 36-2932.

 

  20.5.28 If the Contractor has a contract for services with a licensed Level I
facility or residential facility, the subcontract must include a requirement to
accept all referrals from the Contractor.

 

  20.5.29 If the Contractor has a contract for services with a residential
facility that serves juveniles, the subcontract must include a requirement to
comply with all relevant provisions in A.R.S § 36-1201.

 

  20.5.30 If the Contractor has a contract for specialty services with a nursing
facility or assisted living facility, these contracts must include Work
Statements that outline the special services being purchased, including
admission criteria, discharge criteria, staffing ratios (if different from
non-specialty units), staff training requirements, program description and other
non-clinical services such as increased activities. In the event that a contract
is terminated with a nursing facility or assisted living facility in a GSA with
more than one ALTCS Contractor, the Contractor must adhere to the requirements
outlined in ACOM Policy 421.

 

  20.5.31 Nursing Facility subcontracts shall include a provision to ensure
temporary nursing care registry personnel, including Nurse Aides, are properly
certified and licensed before caring for members, in accordance with, 42 CFR
483.75(e) 3 and (g) 2. The provision must also require the subcontractor to
ensure these registry personnel are fingerprinted as required by A.R.S. §36-411.

 

206



--------------------------------------------------------------------------------

SCOPE OF WORK

REGIONAL BEHAVIORAL HEALTH AUTHORITY

GREATER ARIZONA

 

 

20.6 Subcontracting Reporting Requirements

The Contractor shall submit the following related to Subcontracting:

Annually

 

  20.6.1 Submit the Administrative Services Subcontractor Evaluation Report in
accordance with ACOM Policy 438, and as specified in Exhibit-9, Deliverables.

Ad Hoc

 

  20.6.2 Within five business days of AHCCCS’ request, fully executed copies of
all subcontracts.

 

  20.6.3 If at any time during the period of the subcontract, the subcontractor
is found to be in non-compliance, the Contractor shall notify AHCCCS as
specified in ACOM Policy 438, and Exhibit-9, Deliverables. The Contractor will
submit this in writing and provide the corrective action plan and any measures
taken by the Contractor to bring the subcontractor into compliance.

 

207



--------------------------------------------------------------------------------

EXHIBIT SUMMARY

RESERVED

 

208



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

PART 1. DEFINITIONS PERTAINING TO ALL AHCCCS CONTRACTS

The definitions specified in Part 1 below refer to terms found in all AHCCCS
contracts. The definitions specified in Part 2 below refer to terms that exist
in one or more contracts but do not appear in all contracts.

 

638 TRIBAL FACILITY    A facility that is owned and/or operated by a Federally
recognized American Indian/Alaskan Native Tribe and that is authorized to
provide services pursuant to Public Law 93-638, as amended. Also referred to as:
tribally owned and/or operated 638 facility, tribally owned and/or operated
facility, 638 tribal facility, and tribally-operated 638 health program. ACUTE
CARE CONTRACTOR    A contracted managed care organization (also known as a
health plan) that provides acute care physical health services to AHCCCS members
in the acute care program who are Title XIX or Title XXI eligible. The Acute
Care Contractor is also responsible for providing behavioral health services for
its enrolled members who are treated by a Primary Care Provider (PCP) for
anxiety, depression, and Attention Deficit Hyperactivity Disorder (ADHD). Acute
Care Contractors are also responsible for providing behavioral health services
for dual eligible adult members with General Mental Health and/or Substance
Abuse (GMH/SA) needs. ACUTE CARE SERVICES    Medically necessary services that
are covered for AHCCCS members and which are provided through contractual
agreements with managed Care Contractors or on a Fee-For-Service (FFS) basis
through AHCCCS. ADJUDICATED CLAIM    A claim that has been received and
processed by the Contractor which resulted in a payment or denial of payment.
ADMINISTRATIVE SERVICES SUBCONTRACTS   

An agreement that delegates any of the requirements of the contract with AHCCCS,
including, but not limited to the following:

 

a.      Claims processing, including pharmacy claims,

 

b.      Credentialing, including those for only primary source verification
(i.e. Credential  Verification Organization),

 

c.      Management Service Agreements,

 

d.      Service Level Agreements with any Division or Subsidiary of a corporate
parent owner,

 

e.      DDD acute care subcontractors.

 

Providers are not Administrative Services Subcontractors.

ADULT    A person 18 years of age or older, unless the term is given a different
definition by statute, rule, or policies adopted by AHCCCS. AGENT    Any person
who has been delegated the authority to obligate or act on behalf of a provider
[42 CFR 455.101].

 

209



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

AHCCCS CONTRACTOR OPERATIONS MANUAL (ACOM)    The ACOM provides information
related to AHCCCS Contractor operations and is available on the AHCCCS website
at www.azahcccs.gov. AHCCCS ELIGIBILITY DETERMINATION    The process of
determining, through an application and required verification, whether an
applicant meets the criteria for Title XIX/XXI funded services. AHCCCS MEDICAL
POLICY MANUAL (AMPM)    The AMPM provides information regarding covered health
care services and is available on the AHCCCS website at www.azahcccs.gov. AHCCCS
MEMBER    See “MEMBER.” AHCCCS RULES    See “ARIZONA ADMINISTRATIVE CODE.”
AMBULATORY CARE    Preventive, diagnostic and treatment services provided on an
outpatient basis by physicians, nurse practitioners, physician assistants and/or
other health care providers. AMERICAN INDIAN HEALTH PROGRAM (AIHP)    An acute
care Fee-For-Service program administered by AHCCCS for eligible American
Indians which reimburses for services provided by and through the Indian Health
Service (IHS), tribal health programs operated under 638 or any other AHCCCS
registered provider. AIHP was formerly known as AHCCCS IHS. AMERICANS with
DISABILITIES ACT (ADA)    The ADA prohibits discrimination on the basis of
disability and ensures equal opportunity for persons with disabilities in
employment, State and local government services, public accommodations,
commercial facilities transportation, and telecommunications. Refer to the
Americans with Disabilities Act of 1990, as amended, in 42 U.S.C. 126 and 47
U.S.C. 5. APPEAL RESOLUTION    The written determination by the Contractor
concerning an appeal. ARIZONA ADMINISTRATIVE CODE (A.A.C.)    State regulations
established pursuant to relevant statutes. Referred to in Contract as “Rules.”
AHCCCS Rules are State regulations which have been promulgated by the AHCCCS
Administration and published by the Arizona Secretary of State. ARIZONA
DEPARTMENT OF HEALTH SERVICES (ADHS)    The state agency that has the powers and
duties set forth in A.R.S. §36-104 and A.R.S. Title 36, Chapters 5 and 34.
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM (AHCCCS)    Arizona’s Medicaid
Program, approved by the Centers for Medicare and Medicaid Services as a Section
1115 Waiver Demonstration Program and described in A.R.S. Title 36, Chapter 29.
ARIZONA LONG TERM CARE SYSTEM (ALTCS)    An AHCCCS program which delivers
long-term, acute, behavioral health and case management services as authorized
by A.R.S. §36-2931 et seq., to eligible members who are either elderly and/or
have physical disabilities, and to members with developmental disabilities,
through contractual agreements and other arrangements.

 

210



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

ARIZONA REVISED STATUTES (A.R.S.)    Laws of the State of Arizona. BALANCED
BUDGET ACT (BBA)    See “MEDICAID MANAGED CARE REGULATIONS.” BEHAVIORAL HEALTH
(BH)    A mental health and substance use/abuse collectively. BEHAVIORAL HEALTH
DISORDER    Any behavioral, mental health, and/or substance use diagnoses found
in the most current version of the Diagnostic and Statistical Manual of
International Classification of Disorders (DSM) excluding those diagnoses such
as mental retardation, learning disorders and dementia, which are not typically
responsive to mental health or substance abuse treatment. BEHAVIORAL HEALTH
PROFESSIONAL   

As specified in A.A.C. R9-10-101, an individual licensed under A.R.S. Title 32,
Chapter 33, whose scope of practice allows the individual to:

 

a.      Independently engage in the practice of behavioral health as defined in
A.R.S. §32-3251; or

 

b.      Except for a licensed substance abuse technician, engage in the practice
of behavioral health as defined in A.R.S. §32-3251 under direct supervision as
defined in A.A.C. R4-6-101.;

 

c.      A psychiatrist as defined in A.R.S. §36-501;

 

d.      A psychologist as defined in A.R.S. §32-2061;

 

e.      A physician;

 

f.       A registered nurse practitioner licensed as an adult psychiatric and
mental health nurse; or

 

g.      A behavior analyst as defined in A.R.S. §32-2091; or

 

h.      A registered nurse.

BEHAVIORAL HEALTH SERVICES    Physician or practitioner services, nursing
services, health-related services, or ancillary services provided to an
individual to address the individual’s behavioral health issue. See also
“COVERED SERVICES.” BOARD CERTIFIED    An individual who has successfully
completed all prerequisites of the respective specialty board and successfully
passed the required examination for certification and when applicable,
requirements for maintenance of certification. BORDER COMMUNITIES    Cities,
towns or municipalities located in Arizona and within a designated geographic
service area whose residents typically receive primary or emergency care in
adjacent Geographic Service Areas (GSA) or neighboring states, excluding
neighboring countries, due to service availability or distance.

 

211



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

CAPITATION    Payment to a Contractor by AHCCCS of a fixed monthly payment per
person in advance, for which the Contractor provides a full range of covered
services as authorized under A.R.S. §36-2904 and §36-2907. CENTERS FOR MEDICARE
AND MEDICAID SERVICES (CMS)    An organization within the United States
Department of Health and Human Services, which administers the Medicare and
Medicaid programs and the State Children’s Health Insurance Program. CHILD    A
person under the age of 18, unless the term is given a different definition by
statute, rule or policies adopted by AHCCCS. CHILD AND FAMILY TEAM (CFT)    A
defined group of individuals that includes, at a minimum, the child and his or
her family, a behavioral health representative, and any individuals important in
the child’s life that are identified and invited to participate by the child and
family. This may include teachers, extended family members, friends, family
support partners, healthcare providers, coaches and community resource
providers, representatives from churches, synagogues or mosques, agents from
other service systems like (DCS) Department of Child Safety or the Division of
Developmental Disabilities (DDD). The size, scope and intensity of involvement
of the team members are determined by the objectives established for the child,
the needs of the family in providing for the child, and by who is needed to
develop an effective service plan, and can therefore expand and contract as
necessary to be successful on behalf of the child. CHILDREN with SPECIAL HEALTH
CARE NEEDS (CSHCN)    Children under age 19 who are blind, children with
disabilities, and related populations (eligible for SSI under Title XVI).
Children eligible under section 1902(e)(3) of the Social Security Act (Katie
Beckett); in foster care or other out-of-home placement; receiving foster care
or adoption assistance; or receiving services through a family-centered,
community-based coordinated care system that receives grant funds under section
501(a)(1)(D) of Title V (CRS). CLAIM DISPUTE    A dispute, filed by a provider
or Contractor, whichever is applicable, involving a payment of a claim, denial
of a claim, imposition of a sanction or reinsurance. CLEAN CLAIM    A claim that
may be processed without obtaining additional information from the provider of
service or from a third party but does not include claims under investigation
for fraud or abuse or claims under review for medical necessity, as defined by
A.R.S. §36-2904. CLIENT INFORMATION SYSTEM (CIS)    The centralized processing
system for files from each TRBHA/RBHA to AHCCCS as well as an informational
repository for a variety of BH related reporting. The CIS system includes Member
Enrollment and Eligibility, Encounter processing data, Demographics and SMI
determination processes. CODE OF FEDERAL REGULATIONS (CFR)    The general and
permanent rules published in the Federal Register by the departments and
agencies of the Federal Government. CONTRACT SERVICES    See “COVERED SERVICES.”

 

212



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

CONTRACTOR    An organization or entity that has a prepaid capitated contract
with AHCCCS pursuant to A.R.S. §36-2904, §36-2940, or §36-2944 to provide goods
and services to members either directly or through subcontracts with providers,
in conformance with contractual requirements, AHCCCS Statute and Rules, and
Federal law and regulations. CONVICTED    A judgment of conviction has been
entered by a Federal, State or local court, regardless of whether an appeal from
that judgment is pending. COPAYMENT    A monetary amount that the member pays
directly to a provider at the time covered services are rendered, as defined in
9 A.A.C. 22, Article 7. CORRECTIVE ACTION PLAN (CAP)    A written work plan that
identifies the root cause(s) of a deficiency, includes goals and objectives,
actions/ tasks to be taken to facilitate an expedient return to compliance,
methodologies to be used to accomplish CAP goals and objectives, and staff
responsible to carry out the CAP within established timelines. CAPs are
generally used to improve performance of the Contractor and/or its providers, to
enhance Quality Management/Process Improvement activities and the outcomes of
the activities, or to resolve a deficiency. COST AVOIDANCE    The process of
identifying and utilizing all confirmed sources of first or third-party benefits
before payment is made by the Contractor. COVERED SERVICES    The health and
medical services to be delivered by the Contractor as described in Section D,
Program Requirements or the Scope of Work Section. CREDENTIALING    The process
of obtaining, verifying and evaluating information regarding applicable
licensure, accreditation, certification, educational and practice requirements
to determine whether a provider has the required credentials to deliver specific
covered services to members. DAY    A day means a calendar day unless otherwise
specified. DAY – BUSINESS/WORKING    A business day means a Monday, Tuesday,
Wednesday, Thursday, or Friday unless a legal holiday falls on Monday, Tuesday,
Wednesday, Thursday, or Friday. DELEGATED AGREEMENT    A type of subcontract
agreement with a qualified organization or person to perform one or more
functions required to be performed by the Contractor pursuant to this contract.
DIVISION OF BEHAVIORAL HEALTH SERVICES (DBHS)    The state agency that formerly
had the duties set forth by the legislature to provide BH services within
Arizona.

 

213



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

DEPARTMENT OF ECONOMIC SECURITY/DIVISION OF DEVELOPMENTAL DISABILITIES (DES/DDD)
   The Division of a State agency, as defined in A.R.S. Title 36, Chapter 5.1,
which is responsible for serving eligible Arizona residents with a
developmental/intellectual disability. AHCCCS contracts with DES/DDD to serve
Medicaid eligible individuals with a developmental/intellectual disability.
DISENROLLMENT    The discontinuance of a member’s eligibility to receive covered
services through a Contractor. DIVISION OF HEALTH CARE MANAGEMENT (DHCM)    The
division responsible for Contractor oversight regarding AHCCCS Contractor
operations, quality, maternal and child health, behavioral health, medical
management, case management, rate setting, encounters, and financial/operational
oversight. DUAL ELIGIBLE    A member who is eligible for both Medicare and
Medicaid. DURABLE MEDICAL EQUIPMENT (DME)    Equipment that provides therapeutic
benefits; is designed primarily for a medical purpose; is ordered by a
physician/provider; is able to withstand repeated use; and is appropriate for
use in the home. EARLY AND PERIODIC SCREENING, DIAGNOSTIC, AND TREATMENT (EPSDT)
   A comprehensive child health program of prevention, treatment, correction,
and improvement of physical and mental health problems for AHCCCS members under
the age of 21. The purpose of EPSDT is to ensure the availability and
accessibility of health care resources as well as to assist Medicaid recipients
in effectively utilizing these resources. EPSDT services provide comprehensive
health care through primary prevention, early intervention, diagnosis, medically
necessary treatment, and follow-up care of physical and behavioral health
problems for AHCCCS members less than 21 years of age. EPSDT services include
screening services, vision services, dental services, hearing services and all
other medically necessary mandatory and optional services listed in Federal Law
42 U.S.C. 1396d(a) to correct or ameliorate defects and physical and mental
illnesses and conditions identified in an EPSDT screening whether or not the
services are covered under the AHCCCS State Plan. Limitations and exclusions,
other than the requirement for medical necessity and cost effectiveness, do not
apply to EPSDT services. EMERGENCY MEDICAL CONDITION    A medical condition
manifesting itself by acute symptoms of sufficient severity (including severe
pain) such that a prudent layperson who possesses an average knowledge of health
and medicine could reasonably expect the absence of immediate medical attention
to result in: a) placing the patient’s health (or, with respect to a pregnant
woman, the health of the woman or her unborn child) in serious jeopardy,
b)serious impairment to bodily functions, or c) serious dysfunction of any
bodily organ or part [42 CFR 438.114(a)].

 

214



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

EMERGENCY MEDICAL SERVICE    Covered inpatient and outpatient services provided
after the sudden onset of an emergency medical condition as defined above. These
services must be furnished by a qualified provider, and must be necessary to
evaluate or stabilize the emergency medical condition [42 CFR 438.114(a)].
ENCOUNTER    A record of a health care-related service rendered by a provider or
providers registered with AHCCCS to a member who is enrolled with a Contractor
on the date of service. ENROLLEE    A Medicaid recipient who is currently
enrolled with a Contractor [42 CFR 438.10(a)]. ENROLLMENT    The process by
which an eligible person becomes a member of a Contractor’s plan. EQUITY
PARTNERS    The sponsoring organizations or parent companies of the managed care
organization that share in the returns generated by the organization, both
profits and liabilities. EVIDENCE-BASED PRACTICE    An intervention that is
recognized as effective in treating a specific health-related condition based on
scientific research; the skill and judgment of care health professionals; and
the unique needs, concerns and preferences of the person receiving services.
EXHIBITS    All items attached as part of the solicitation. FEDERAL FINANCIAL
PARTICIPATION (FFP)    FFP refers to the contribution that the Federal
government makes to the Title XIX and Title XXI program portions of AHCCCS, as
defined in 42 CFR 400.203. FEE-FOR-SERVICE (FFS)    A method of payment to an
AHCCCS registered provider on an amount-per-service basis for services
reimbursed directly by AHCCCS for members not enrolled with a managed care
Contractor. FEE-FOR-SERVICE MEMBER    A Title XIX or Title XXI eligible
individual who is not enrolled with an AHCCCS Contractor. FISCAL AGENT    A
Contractor that processes or pays vendor claims on behalf of the Medicaid
agency, 42 CFR 455.101. FRAUD    An intentional deception or misrepresentation
made by a person with the knowledge that the deception could result in some
unauthorized benefit to himself or some other person. It includes any act that
constitutes fraud under applicable State or Federal law, as defined in 42 CFR
455.2. GENERAL MENTAL HEALTH/SUBSTANCE ABUSE (GMH/SA)    A classification of
adult persons age 18 and older who have general behavioral health issues, have
not been determined to have a serious mental illness, but are eligible to
receive covered behavioral health services.

 

215



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

GEOGRAPHIC SERVICE AREA (GSA)    An area designated by AHCCCS within which a
Contractor of record provides, directly or through subcontract, covered health
care service to a member enrolled with that Contractor of record, as defined in
9 A.A.C. 22, Article 1. GRIEVANCE AND APPEAL SYSTEM    A system that includes a
process for enrollee grievances, enrollee appeals, provider claim disputes, and
access to the state fair hearing system. HEALTH CARE PROFESSIONAL    A
physician, podiatrist, optometrist, chiropractor, psychologist, dentist,
physician assistant, physical or occupational therapist, therapist assistant,
speech language pathologist, audiologist, registered or practical nurse
(including nurse practitioner, clinical nurse specialist, certified registered
nurse anesthetist and certified nurse midwife), licensed social worker,
registered respiratory therapist, licensed marriage and family therapist and
licensed professional counselor. HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY
ACT (HIPAA)    The Health Insurance Portability and Accountability Act; also
known as the Kennedy-Kassebaum Act, signed August 21, 1996 as amended and as
reflected in the implementing regulations at 45 CFR Parts 160, 162, and 164.
HEALTH PLAN    See “CONTRACTOR.” INCURRED BUT NOT REPORTED LIABILITY (IBNR)   
Incurred but not reported liability for services rendered for which claims have
not been received. INDIVIDUAL RECOVERY PLAN (FORMERLY KNOWN AS THE INDIVIDUAL
SERVICE PLAN)    See “SERVICE PLAN” INDIAN HEALTH SERVICES (IHS)    The
operating division within the U.S. Department of Health and Human Services,
responsible for providing medical and public health services to members of
federally recognized Tribes and Alaska Natives as outlined in 25 U.S.C. 1661.
INFORMATION SYSTEMS    The component of the Offerors organization which supports
the Information Systems, whether the systems themselves are internal to the
organization (full spectrum of systems staffing), or externally contracted
(internal oversight and support).

 

216



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

INTERGOVERNMENTAL AGREEMENT (IGA)    When authorized by legislative or other
governing bodies, two or more public agencies or public procurement units by
direct contract or agreement may contract for services or jointly exercise any
powers common to the contracting parties and may enter into agreements with one
another for joint or cooperative action or may form a separate legal entity,
including a nonprofit corporation to contract for or perform some or all of the
services specified in the contract or agreement or exercise those powers jointly
held by the contracting parties. A.R.S. Title 11, Chapter 7, Article 3 (A.R.S.
§11-952.A). LIABLE PARTY    An individual, entity, or program that is or may be
liable to pay all or part of the medical cost of injury, disease or disability
of an AHCCCS applicant or member as defined in A.A.C. R9-22-1001. LIEN    A
legal claim, filed with the County Recorder’s office in which a member resides
and in the county an injury was sustained for the purpose of ensuring that
AHCCCS receives reimbursement for medical services paid. The lien is attached to
any settlement the member may receive as a result of an injury. MAJOR UPGRADE   
Any systems upgrade or changes that may result in a disruption to the following:
loading of contracts, providers or members, issuing prior authorizations or the
adjudication of claims. MANAGED CARE    Systems that integrate the financing and
delivery of health care services to covered individuals by means of arrangements
with selected providers to furnish comprehensive services to members; establish
explicit criteria for the selection of health care providers; have financial
incentives for members to use providers and procedures associated with the plan;
and have formal programs for quality, medical management and the coordination of
care. MANAGEMENT SERVICES AGREEMENT    A type of subcontract with an entity in
which the owner of the Contractor delegates all or substantially all management
and administrative services necessary for the operation of the Contractor.
MATERIAL CHANGE TO BUSINESS OPERATIONS    Any change in overall operations that
affects, or can reasonably be foreseen to affect, the Contractor’s ability to
meet the performance standards as required in contract including, but not
limited to, any change that would impact or is likely to impact more than 5% of
total membership and/or provider network in a specific GSA. MANAGING EMPLOYEE   
A general manager, business manager, administrator, director, or other
individual who exercises operational or managerial control over or who directly
or indirectly conducts the day-to-day operation of an institution, organization
or agency [42 CFR 455.101]. MATERIAL OMISSION    A fact, data or other
information excluded from a report, contract, etc., the absence of which could
lead to erroneous conclusions following reasonable review of such report,
contract, etc.

 

217



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

MEDICAID    A Federal/State program authorized by Title XIX of the Social
Security Act, as amended. MEDICAID MANAGED CARE REGULATIONS    The Federal law
mandating, in part, that States ensure the accessibility and delivery of quality
health care by their managed care Contractors. These regulations were
promulgated pursuant to the Balanced Budget Act (BBA) of 1997. MEDICARE    A
Federal program authorized by Title XVIII of the Social Security Act, as
amended. MEDICAL MANAGEMENT (MM)    An integrated process or system that is
designed to assure appropriate utilization of health care resources, in the
amount and duration necessary to achieve desired health outcomes, across the
continuum of care (from prevention to end of life care). MEDICAL RECORDS    A
chronological written account of a patient’s examination and treatment that
includes the patient’s medical history and complaints, the provider’s physical
findings, behavioral health findings, the results of diagnostic tests and
procedures, medications and therapeutic procedures, referrals and treatment
plans. MEDICAL SERVICES    Medical care and treatment provided by a Primary Care
Provider (PCP), attending physician or dentist or by a nurse or other health
related professional and technical personnel at the direction/order of a
licensed physician or dentist. MEDICALLY NECESSARY    As defined in 9 A.A.C. 22
Article 101. Medically necessary means a covered service provided by a physician
or other licensed practitioner of the health arts within the scope of practice
under State law to prevent disease, disability or other adverse conditions or
their progression, or prolong life. MEDICALLY NECESSARY SERVICES    Those
covered services provided by qualified service providers within the scope of
their practice to prevent disease, disability and other adverse health
conditions or their progression or to prolong life. MEMBER    An eligible person
who is enrolled in AHCCCS, as defined in A.R.S. §36-2931, §36-2901, §36-2901.01
and A.R.S. §36-2981. MEMBER INFORMATION MATERIALS    Any materials given to the
Contractor’s membership. This includes, but is not limited to: member handbooks,
member newsletters, surveys, on hold messages and health related
brochures/reminders and videos, form letter templates, and website content. It
also includes the use of other mass communication technology such as e-mail and
voice recorded information messages delivered to a member’s phone. NATIONAL
PROVIDER IDENTIFIER (NPI)    A unique identification number for covered health
care providers, assigned by the CMS contracted national enumerator.

 

218



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

NON-CONTRACTING PROVIDER    A person or entity that provides services as
prescribed in A.R.S. §36-2901 who does not have a subcontract with an AHCCCS
Contractor. OFFEROR    An organization or other entity that submits a proposal
to AHCCCS in response to a Request For Proposal as defined in 9 A.A.C. 22,
Article 1. PARENT    A biological, adoptive, or custodial mother or father of a
child, or an individual who has been appointed as a legal guardian or custodian
of a child by a court of competent jurisdiction. PERFORMANCE IMPROVEMENT PROJECT
(PIP)    A planned process of data gathering, evaluation and analysis to
determine interventions or activities that are projected to have a positive
outcome. A PIP includes measuring the impact of the interventions or activities
toward improving the quality of care and service delivery. Formerly referred to
as Quality Improvement Projects (QIP). PERFORMANCE STANDARDS    A set of
standardized measures designed to assist AHCCCS in evaluating, comparing and
improving the performance of its Contractors. POSTSTABILIZATION CARE SERVICES   
Medically necessary services, related to an emergency medical condition provided
after the member’s condition is sufficiently stabilized in order to maintain,
improve or resolve the member’s condition so that the member could alternatively
be safely discharged or transferred to another location [42 CFR 438.114(a)].
POTENTIAL ENROLLEE    A Medicaid-eligible recipient who is not yet enrolled with
a Contractor [42 CFR 438.10(a)]. PREPAID MEDICAL MANAGEMENT INFORMATION SYSTEM
(PMMIS)    An integrated information infrastructure that supports AHCCCS
operations, administrative activities and reporting requirements. PREMIUM TAX   
The premium tax is equal to the tax imposed pursuant to A.R.S. §36-2905 and
§36-2944.01 for all payments made to Contractors for the contract year. PRIMARY
CARE PROVIDER (PCP)    An individual who meets the requirements of A.R.S.
§36-2901, and who is responsible for the management of the member’s health care.
A PCP may be a physician defined as a person licensed as an allopathic or
osteopathic physician according to A.R.S. Title 32, Chapter 13 or Chapter 17, or
a practitioner defined as a physician assistant licensed under A.R.S. Title 32,
Chapter 25, or a certified nurse practitioner licensed under A.R.S. Title 32,
Chapter 15. The PCP must be an individual, not a group or association of
persons, such as a clinic.

 

219



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

PRIMARY PREVENTION    The focus on methods to reduce, control, eliminate and
prevent the incidence or onset of physical or mental health disease through the
application of interventions before there is any evidence of disease or injury.
PRIOR AUTHORIZATION    Prior authorization is a process used to determine in
advance of provision whether or not a prescribed procedure, service, or
medication will be covered. The process is intended to act as a safety and cost
savings measure. PRIOR PERIOD    See “PRIOR PERIOD COVERAGE.” PRIOR PERIOD
COVERAGE (PPC)    The period of time prior to the member’s enrollment, during
which a member is eligible for covered services. The timeframe is from the
effective date of eligibility (usually the first day of the month of
application) until the date the member is enrolled with the Contractor. Refer to
9 A.A.C. 22 Article 1. If a member made eligible via the Hospital Presumptive
Eligibility (HPE) program is subsequently determined eligible for AHCCCS via the
full application process, prior period coverage for the member will be covered
by AHCCCS Fee-For-Service and the member will be enrolled with the Contractor
only on a prospective basis. PRIOR QUARTER COVERAGE   

The period of time prior to an individual’s month of application for AHCCCS
coverage, during which a member may be eligible for covered services. Prior
Quarter Coverage is limited to the three month time period prior to the month of
application. An applicant may be eligible during any of the three months prior
to application if the applicant:

 

1.      Received one or more covered services described in 9 A.A.C. 22, Article
2 and Article 12, and 9 A.A.C. 28, Article 2 during the month; and

 

2.      Would have qualified for Medicaid at the time services were received if
the person had applied regardless of whether the person is alive when the
application is made. Refer to A.A.C. R9-22-303

 

AHCCCS Contractors are not responsible for payment for covered services received
during the prior quarter.

PROGRAM CONTRACTOR    See “CONTRACTOR” PROVIDER    Any person or entity that
contracts with AHCCCS or a Contractor for the provision of covered services to
members according to the provisions A.R.S. §36-2901 or any subcontractor of a
provider delivering services pursuant to A.R.S. §36-2901. PROVIDER GROUP    Two
or more health care professionals who practice their profession at a common
location (whether or not they share facilities, supporting staff, or equipment).

 

220



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

PRUDENT LAYPERSON

 

(for purposes of determining whether an emergency medical condition exists)

   A person without medical training who relies on the experience, knowledge and
judgment of a reasonable person to make a decision regarding whether or not the
absence of immediate medical attention will result in: 1) placing the health of
the individual in serious jeopardy, 2) serious impairment to bodily functions,
or 3) serious dysfunction of a bodily part or organ. QUALIFIED MEDICARE
BENEFICIARY DUAL ELIGIBLE (QMB DUAL)    A person determined eligible under
A.A.C. R9-29-101 et seq. for Qualified Medicare Beneficiary (QMB) and eligible
for acute care services provided for in A.A.C. R9-22-201 et seq. or ALTCS
services provided for in A.A.C. R9-28-201 et seq. A QMB dual person receiving
both Medicare and Medicaid services and cost sharing assistance. REFERRAL    A
verbal, written, telephonic, electronic or in-person request for health
services. REGIONAL BEHAVIORAL HEALTH AUTHORITY (RBHA)    A Managed Care
Organization that has a contract with the administration, the primary purpose of
which is to coordinate the delivery of comprehensive mental health services to
all eligible persons assigned by the administration to the managed care
organization. Additionally the Managed Care Organization shall coordinate the
delivery of comprehensive physical health services to all eligible persons with
a serious mental illness enrolled by the administration to the managed care
organization. REINSURANCE    A risk-sharing program provided by AHCCCS to
Contractors for the reimbursement of certain contract service costs incurred for
a member beyond a predetermined monetary threshold. RELATED PARTY    A party
that has, or may have, the ability to control or significantly influence a
Contractor, or a party that is, or may be, controlled or significantly
influenced by a Contractor. “Related parties” include, but are not limited to,
agents, managing employees, persons with an ownership or controlling interest in
the Offeror and their immediate families, subcontractors, wholly-owned
subsidiaries or suppliers, parent companies, sister companies, holding
companies, and other entities controlled or managed by any such entities or
persons. REQUEST FOR PROPOSAL (RFP)    A RFP includes all documents, whether
attached or incorporated by references that are used by the Administration for
soliciting a proposal under 9 A.A.C. 22 Article 6. ROOM AND BOARD (or ROOM)   
The amount paid for food and/or shelter. Medicaid funds can be expended for room
and board when a person lives in an institutional setting (e.g. NF, ICF).
Medicaid funds cannot be expended for room and board when a member resides in an
alternative residential setting (e.g. Assisted Living Home, Behavioral Health
Residential Facilities) or an apartment like setting that may provide meals.
SCOPE OF SERVICES    See “COVERED SERVICES.”

 

221



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

SERVICE LEVEL AGREEMENT    A type of subcontract with a corporate owner or any
of its Divisions or Subsidiaries that requires specific levels of service for
administrative functions or services for the Contractor specifically related to
fulfilling the Contractor’s obligations to AHCCCS under the terms of this
contract. SERVICE PLAN    A complete written description of all covered health
services and other informal supports which includes individualized goals, family
support services, care coordination activities and strategies to assist the
member in achieving an improved quality of life. SPECIAL HEALTH CARE NEEDS   
Serious or chronic physical, developmental and/or behavioral health conditions.
Members with special health care needs require medically necessary services of a
type or amount beyond that generally required by members. SPECIALTY PHYSICIAN   
A physician who is specially trained in a certain branch of medicine related to
specific services or procedures, certain age categories of patients, certain
body systems, or certain types of diseases. STATE    The State of Arizona.
STATEWIDE    Of sufficient scope and breadth to address the health care service
needs of members throughout the State of Arizona. STATE FISCAL YEAR    The
budget year-State fiscal year: July 1 through June 30. STATE PLAN    The written
agreements between the State and CMS, which describes how the AHCCCS program
meets CMS requirements for participation in the Medicaid program and the State
Children’s Health Insurance Program. SUBCONTRACT    An agreement entered into by
the Contractor with any of the following: a provider of health care services who
agrees to furnish covered services to member; or with any other organization or
person who agrees to perform any administrative function or service for the
Contractor specifically related to fulfilling the Contractor’s obligations to
AHCCCS under the terms of this contract, as defined in 9 A.A.C. 22 Article 1.
SUBCONTRACTOR   

1. A provider of health care who agrees to furnish covered services to members.

 

2. A person, agency or organization with which the Contractor has contracted or
delegated some of its management/administrative functions or responsibilities.

 

3. A person, agency or organization with which a fiscal agent has entered into a
contract, agreement, purchase order or lease (or leases of real property) to
obtain space, supplies equipment or services provided under the AHCCCS
agreement.

SUBSIDIARY    An entity owned or controlled by the Contractor.

 

222



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

SUBSTANCE USE DISORDERS    A range of conditions that vary in severity over
time, from problematic, short-term use/abuse of substances to severe and chronic
disorders requiring long-term and sustained treatment and recovery management.
SUPPLEMENTAL SECURITY INCOME (SSI) AND SSI RELATED GROUPS    Eligible
individuals receiving income through Federal cash assistance programs under
Title XVI of the Social Security Act who are aged, blind or have a disability
and have household income levels at or below 100% of the FPL. THIRD PARTY
LIABILITY (TPL)    See “LIABLE PARTY.” TITLE XIX    Known as Medicaid, Title XIX
of the Social Security Act provides for Federal grants to the states for medical
assistance programs. Title XIX enables states to furnish medical assistance to
those who have insufficient income and resources to meet the costs of necessary
medical services, rehabilitation and other services, to help those families and
individuals become or remain independent and able to care for themselves. Title
XIX members include but are not limited to those eligible under Section 1931 of
the Social Security Act, Supplemental Security Income (SSI), SSI-related groups,
Medicare cost sharing groups, Breast and Cervical Cancer Treatment Program and
Freedom to Work Program. Which include those populations 42 U.S.C. 1396
a(a)(10)(A). TITLE XIX MEMBER    Title XIX members include those eligible under
1931 provisions of the Social Security Act (previously AFDC), Sixth Omnibus
Budget Reconciliation Act (SOBRA), Supplemental Security Income (SSI) or
SSI-related groups, Medicare Cost Sharing groups, Adult Group at or below 106%
Federal Poverty Level (Adults </= 106%), Adult Group above 106% Federal Poverty
Level (Adults > 106%), Breast and Cervical Cancer Treatment program, Title IV-E
Foster Care and Adoption Subsidy, Young Adult Transitional Insurance, and
Freedom to Work. TREATMENT    A procedure or method to cure, improve, or
palliate an individual’s medical condition or behavioral health issue. Refer to
A.A.C. R9-10-101. TRIBAL REGIONAL BEHAVIORAL HEALTH AUTHORITY (TRBHA)    A
tribal entity that has an intergovernmental agreement with the administration,
the primary purpose of which is to coordinate the delivery of comprehensive
mental health services to all eligible persons assigned by the administration to
the tribal entity. Tribal governments, through an agreement with the State, may
operate a Tribal Regional Behavioral Health Authority for the provision of
behavioral health services to American Indian members. Refer to A.R.S. §36-3401,
§36-3407.

[END OF PART 1 DEFINITIONS]

 

223



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

PART 2. DEFINITIONS PERTAINING TO ONE OR MORE AHCCCS CONTRACTS

 

1931 (also referred to as TANF related)    Eligible individuals and families
under Section 1931 of the Social Security Act, with household income levels at
or below 100% of the Federal Poverty Level (FPL). See also “TEMPORARY ASSISTANCE
TO NEEDY FAMILIES (TANF).” ABUSE (OF MEMBER)    Intentional infliction of
physical, emotional or mental harm, caused by negligent acts or omissions,
unreasonable confinement, sexual abuse or sexual assault as defined by A.R.S.
§46-451 and A.R.S. §13-3623. ABUSE (BY PROVIDER)    Provider practices that are
inconsistent with sound fiscal, business or medical practices, and result in an
unnecessary cost to the AHCCCS program, or in reimbursement for services that
are not medically necessary or that fail to meet professionally recognized
standards for health care. It also includes recipient practices that result in
unnecessary cost to the AHCCCS program as defined by 42 CFR 455.2. ACUTE CARE
ONLY (ACO)    ACO refers to the enrollment status of a member who is otherwise
financially and medically eligible for ALTCS but who either 1) refuses HCBS
offered by the case manager; 2) has made an uncompensated transfer that makes
him or her ineligible; 3) resides in a setting in which Long Term Care Services
cannot be provided; or 4) has equity value in a home that exceeds
$552,000. These ALTCS enrolled members are eligible to receive acute medical
services but not eligible to receive LTC institutional, alternative residential
or HCBS. ADMINISTRATIVE OFFICE OF THE COURTS (AOC)    The Arizona Constitution
authorizes an administrative director and staff to assist the Chief Justice with
administrative duties. Under the direction of the Chief Justice, the
administrative director and the staff of the Administrative Office of the Courts
(AOC) provide the necessary support for the supervision and administration of
all State courts. ADULT GROUP ABOVE 106% FEDERAL POVERTY LEVEL (ADULTS > 106%)
   Adults aged 19-64, without Medicare, with income above 106% through 133% of
the Federal Poverty Level (FPL).

ADULT GROUP AT OR BELOW 106% FEDERAL POVERTY LEVEL

 

(ADULTS </= 106%)

   Adults aged 19-64, without Medicare, with income at or below 106% of the
Federal Poverty Level (FPL). AGENT    Any person who has been delegated the
authority to obligate or act on behalf of another person or entity.

 

224



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

AID FOR FAMILIES WITH DEPENDENT CHILDREN (AFDC)    See “TEMPORARY ASSISTANCE TO
NEEDY FAMILIES (TANF).” ANNIVERSARY DATE    The anniversary date is 12 months
from the date the member enrolled with the Contractor and annually thereafter.
In some cases, the anniversary date will change based on the last date the
member changed Contractors or the last date the member was given an opportunity
to change. ANNUAL ENROLLMENT CHOICE (AEC)    The opportunity for a person to
change Contractors every 12 months. ARIZONA DEPARTMENT OF CHILD SAFETY (DCS)   

The department established pursuant to A.R.S. §8-451 to protect children and to
perform the following:

 

1. Investigate reports of abuse and neglect.

 

2. Assess, promote and support the safety of a child in a safe and stable family
or other appropriate placement in response to allegations of abuse or neglect.

 

3. Work cooperatively with law enforcement regarding reports that include
criminal conduct allegations.

 

4. Without compromising child safety, coordinate services to achieve and
maintain permanency on behalf of the child, strengthen the family and provide
prevention, intervention and treatment services pursuant to this chapter.

ARIZONA DEPARTMENT OF JUVENILE CORRECTION (ADJC)    The State agency responsible
for all juveniles adjudicated as delinquent and committed to its jurisdiction by
the county juvenile courts. BED HOLD    A 24 hour per day unit of service that
is authorized by an ALTCS member’s case manager or the behavioral health case
manager or a subcontractor for an acute care member, which may be billed despite
the member’s absence from the facility for the purposes of short term
hospitalization leave and therapeutic leave. Refer to the Arizona Medicaid State
Plan, 42 CFR. §§447.40 and 483.12, and 9 A.A.C. 28 for more information on the
bed hold service and AMPM Chapter 100.

 

225



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

BEHAVIORAL HEALTH PARAPROFESSIONAL   

As specified in A.A.C. R9-10-101, an individual who is not a behavioral health
professional who provides behavioral health services at or for a health care
institution according to the health care institution’s policies and procedures
that:

 

a. If the behavioral health services were provided in a setting other than a
licensed health care institution, the individual would be required to be
licensed as a behavioral professional under A.R.S. Title 32, Chapter 33; and

 

b. Are provided under supervision by a behavioral health professional.

BEHAVIORAL HEALTH RESIDENTIAL FACILITY   

A health care institution that provides continuous treatment to an individual
experiencing a behavioral health issue that causes the individual to:

 

a.      Have a limited or reduced ability to meet the individual’s basic
physical needs;

 

b.       Suffer harm that significantly impairs the individual’s judgment,
reason, behavior, or capacity to recognize reality;

 

c.      Be a danger to self;

 

d.      Be a danger to others;

 

e.      Be persistently or acutely disabled as defined in A.R.S. §36-501; or

 

f.       Be gravely disabled.

BEHAVIORAL HEALTH TECHNICIAN   

As specified in A.A.C. R9-10-101, an individual who is not a behavioral health
professional who provides behavioral health services at or for a health care
institution according to the health care institution’s policies and procedures
that:

 

a. If the behavioral health services were provided in a setting other than a
licensed health care institution, the individual would be required to be
licensed as a behavioral professional under A.R.S. Title 32, Chapter 33; and

 

b. Are provided with clinical oversight by a behavioral health professional.

BREAST AND CERVICAL CANCER TREATMENT PROGRAM (BCCTP)    Eligible individuals
under the Title XIX expansion program for women with income up to 250% of the
FPL, who are diagnosed with and need treatment for breast and/or cervical cancer
or cervical lesions and are not eligible for other Title XIX programs providing
full Title XIX services. Qualifying individuals cannot have other creditable
health insurance coverage, including Medicare.

 

226



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

CARE MANAGEMENT PROGRAM (CMP)    Activities to identify the top tier of high
need/high cost Title XIX members receiving services within an AHCCCS contracted
health plan; including the design of clinical interventions or alternative
treatments to reduce risk, cost, and help members achieve better health care
outcomes. Care management is an administrative function performed by the health
plan. Distinct from case management, Care Managers should not perform the
day-to-day duties of service delivery. CARE MANAGEMENT    A group of activities
performed by the Contractor to identify and manage clinical interventions or
alternative treatments for identified members to reduce risk, cost, and help
achieve better health care outcomes. Distinct from case management, care
management does not include the day-to-day duties of service delivery. CASE
MANAGEMENT    A collaborative process which assess, plans, implements,
coordinates, monitors, and evaluates options and services to meet an
individual’s health needs through communication and available resources to
promote quality, cost-effective outcomes. CASH MANAGEMENT IMPROVEMENT ACT (CMIA)
   Cash Management Improvement Act of 1990 [31 CFR Part 205]. Provides
guidelines for the drawdown and transfer of Federal funds. CHILDREN’S
REHABILITATIVE SERVICES (CRS)    A program that provides medical treatment,
rehabilitation, and related support services to Title XIX and Title XXI members
who have completed the CRS application and have met the eligibility criteria to
receive CRS-related services as specified in 9 A.A.C. 22. CLIENT ASSESSMENT AND
TRACKING SYSTEM (CATS)    A component of AHCCCS’ data management information
system that supports ALTCS and that is designed to provide key information to,
and receive key information from ALTCS Contractors. COMPREHENSIVE MEDICAL AND
DENTAL PROGRAM (CMDP)    A Contractor that is responsible for the provision of
covered, medically necessary AHCCCS services for foster children in Arizona.
Refer to A.R.S. §8-512. COMPETITIVE BID PROCESS    A state procurement system
used to select Contractors to provide covered services on a geographic basis.
COUNTY OF FISCAL RESPONSIBILITY    The county of fiscal responsibility is the
Arizona county that is responsible for paying the state’s funding match for the
member’s ALTCS Service Package. The county of physical presence (the county in
which the member physically resides) and the county of fiscal responsibility may
be the same county or different counties. CRS-ELIGIBLE    An individual AHCCCS
member who has completed the CRS application process, as delineated in the CRS
Policy and Procedure Manual, and has met all applicable criteria to be eligible
to receive CRS-related services as specified in 9 A.A.C. 22.

 

227



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

CRS RECIPIENT    An individual who has completed the CRS application process,
and has met all applicable criteria to be eligible to receive CRS related
covered Services. DEVELOPMENTAL DISABILITY (DD)   

As defined in A.R.S. §36-551, a strongly demonstrated potential that a child
under six years of age has a developmental disability or will become a child
with a developmental disability, as determined by a test performed pursuant to
section 36-694 or by other appropriate tests, or a severe, chronic disability
that:

 

a. Is attributable to cognitive disability, cerebral palsy, epilepsy or autism.

 

b. Is manifested before age eighteen.

 

c. Is likely to continue indefinitely.

 

d. Results in substantial functional limitations in three or more of the
following areas of major life activity:

 

(i) Self-care.

 

(ii) Receptive and expressive language.

 

(iii) Learning.

 

(iv) Mobility.

 

(v) Self-direction.

 

(vi) Capacity for independent living.

 

(vii) Economic self-sufficiency.

 

e. Reflects the need for a combination and sequence of individually planned or
coordinated special, interdisciplinary or generic care, treatment or other
services that are of lifelong or extended duration.

EPISODE OF CARE    The period between the beginning of treatment and the ending
of covered services for an individual. The beginning and end of an episode of
care is marked with a demographic file submission. Over time, an individual may
have multiple episodes of care. FAMILY-CENTERED    Care that recognizes and
respects the pivotal role of the family in the lives of members. It supports
families in their natural care-giving roles, promotes normal patterns of living,
and ensures family collaboration and choice in the provision of services to the
member.

 

228



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

FAMILY OR FAMILY MEMBER    A biological, adoptive, or custodial mother or father
of a child, or an individual who has been appointed as a legal guardian or
custodian of a child by a court of competent jurisdiction, or other member
representative responsible for making health care decisions on behalf of the
member. Family members may also include siblings, grandparents, aunts and
uncles. FEDERAL EMERGENCY SERVICES (FES)    A program delineated in A.A.C.
R9-22-217, to treat an emergency condition for a member who is determined
eligible under A.R.S. §36-2903.03(D). FEDERALLY QUALIFIED HEALTH CENTER (FQHC)
   A public or private non-profit health care organization that has been
identified by the HRSA and certified by CMS as meeting criteria under Sections
1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act. FEDERALLY QUALIFIED
HEALTH CENTER LOOK-ALIKE    A public or private non-profit health care
organization that has been identified by the HRSA and certified by CMS as
meeting the definition of “health center” under Section 330 of the Public Health
Service Act, but does not receive grant funding under Section 330. FIELD CLINIC
   A “clinic” consisting of single specialty health care providers who travel to
health care delivery settings closer to members and their families than the
Multi-Specialty Interdisciplinary Clinics (MSICs) to provide a specific set of
services including evaluation, monitoring, and treatment for CRS-related
conditions on a periodic basis. FREEDOM OF CHOICE (FC)    The opportunity given
to each member who does not specify a Contractor preference at the time of
enrollment to choose between the Contractors available within the Geographic
Service Area (GSA) in which the member is enrolled. HOME    A residential
dwelling that is owned, rented, leased, or occupied at no cost to the member,
including a house, a mobile home, an apartment or other similar shelter. A home
is not a facility, a setting or an institution, or a portion and any of these,
licensed or certified by a regulatory agency of the state as a defined in A.A.C.
R9-28-101. HOME AND COMMUNITY BASED SERVICES (HCBS)    Home and community-based
services, as defined in A.R.S. §36-2931 and §36-2939. INTEGRATED MEDICAL RECORD
   A single document in which all of the medical information listed in Chapter
900 of the AMPM is recorded to facilitate the coordination and quality of care
delivered by multiple providers serving a single patient in multiple locations
and at varying times.

 

229



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

INTERDISCIPLINARY CARE    A meeting of the interdisciplinary team members or
coordination of care among interdisciplinary treatment team members to address
the totality of the treatment and service plans for the member based on the most
current information available. INTERMEDIATE CARE FACILITY FOR PERSONS WITH
INTELLECTUAL DISABILITIES (ICF)    A placement setting for persons with
intellectual disabilities. JUVENILE PROBATION OFFICE (JPO)    An officer within
the Arizona Department of Juvenile Corrections assigned to a juvenile upon
release from a secure facility. Having close supervision and observation over
juvenile’s who are ordered to participate in the intensive probation program
including visual contact at least four times per week and weekly contact with
the school, employer, community restitution agency or treatment program. (A.R.S.
§8-353) KIDSCARE    Federal and State Children’s Health Insurance Program (Title
XXI – CHIP) administered by AHCCCS. The KidsCare program offers comprehensive
medical, preventive, treatment services, and behavioral health care services
statewide to eligible children under the age of 19, in households with income
between 133% and 200% of the Federal Poverty Level (FPL). MEDICAL PRACTITIONER
   A physician, physician assistant or registered nurse practitioner. MEDICARE
MANAGED CARE PLAN    A managed care entity that has a Medicare contract with CMS
to provide services to Medicare beneficiaries, including Medicare Advantage Plan
(MAP), Medicare Advantage Prescription Drug Plan (MAPDP), MAPDP Special Needs
Plan, or Medicare Prescription Drug Plan. MULTI-SPECIALTY INTERDISCIPLINARY
CLINIC (MSIC)    An established facility where specialists from multiple
specialties meet with members and their families for the purpose of providing
interdisciplinary services to treat members. PERSON WITH A DEVELOPMENTAL/
INTELLECTUAL DISABILITY    An individual who meets the Arizona definition as
outlined in A.R.S. §36-551 and is determined eligible for services through the
DES Division of Developmental Disabilities (DDD). Services for AHCCCS-enrolled
acute and long term care members with developmental/intellectual disabilities
are managed through the DES Division of Developmental Disabilities.
PRE-ADMISSION SCREENING (PAS)    A process of determining an individual’s risk
of institutionalization at a NF or ICF level of care as specified in 9 A.A.C. 28
Article 1. RATE CODE    Eligibility classification for capitation payment
purposes.

 

230



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

RISK GROUP    Grouping of rate codes that are paid at the same capitation rate.
ROSTER BILLING    Any claim that does not meet the standardized claim
requirements of 9 A.A.C. 22, Article 7 is considered roster billing. RURAL
HEALTH CLINIC (RHC)    A clinic located in an area designated by the Bureau of
Census as rural, and by the Secretary of the DHHS as medically underserved or
having an insufficient number of physicians, which meets the requirements under
42 CFR 491. SERIOUSLY MENTALLY ILL (SMI)    A person 18 years of age or older
who has been determined to have a serious mental illness as defined in A.R.S.
§36-550. SIXTH OMNIBUS BUDGET AND RECONCILIATION ACT (SOBRA)    Eligible
pregnant women under Section 9401 of the Sixth Omnibus Budget and Reconciliation
Act of 1986, amended by the Medicare Catastrophic Coverage Act of 1988, 42
U.S.C. 1396(a)(10)(A)(ii)(IX), November 5, 1990, with individually budgeted
incomes at or below 150% of the FPL, and children in families with individually
budgeted incomes ranging from below 100% to 140% of the FPL, depending on the
age of the child. SMI ELIGIBILITY DETERMINATION    The process, after assessment
and submission of required documentation to determine, whether a member meets
the criteria for Serious Mental Illness. STATE CHILDREN’S HEALTH INSURANCE
PROGRAM (SCHIP)    State Children’s Health Insurance Program under Title XXI of
the Social Security Act (Also known as CHIP). The Arizona version of CHIP is
referred to as “KidsCare.” See also “KIDSCARE.” STATE ONLY TRANSPLANT MEMBERS   
Individuals who are eligible under one of the Title XIX eligibility categories
and found eligible for a transplant, but subsequently lose Title XIX eligibility
due to excess income become eligible for one of two extended eligibility options
as specified in A.R.S. §36-2907.10 and A.R.S. §36-2907.11. SUBSTANCE ABUSE   

As specified in A.A.C. R9-10-101, an individual’s misuse of alcohol or other
drug or chemical that:

 

a. Alters the individual’s behavior or mental functioning;

 

b. Has the potential to cause the individual to be psychologically or
physiologically dependent on alcohol or other drug or chemical; and

 

c. Impairs, reduces, or destroys the individual’s social or economic
functioning.

 

231



--------------------------------------------------------------------------------

EXHIBIT-1

DEFINITIONS

 

TELEMEDICINE    The practice of health care delivery, diagnosis, consultation
and treatment and the transfer of medical data through interactive audio, video
or data communications that occur in the physical presence of the patient,
including audio or video communications sent to a health care provider for
diagnostic or treatment consultation. Refer to A.R.S. §36-3601. TEMPORARY
ASSISTANCE TO NEEDY FAMILIES (TANF)    A Federal cash assistance program under
Title IV of the Social Security Act established by the Personal Responsibility
and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193). It replaced Aid
To Families With Dependent Children (AFDC). TITLE XXI    Title XXI of the Social
Security Act provides funds to states to enable them to initiate and expand the
provision of child health assistance to uninsured, low income children in an
effective and efficient manner that is coordinated with other sources of child
health benefits coverage. TITLE XXI MEMBER    Member eligible for acute care
services under Title XXI of the Social Security Act, referred to in Federal
legislation as the “Children’s Health Insurance Program” (CHIP ). The Arizona
version of CHIP is referred to as “KidsCare.” TREATMENT PLAN    A written plan
of services and therapeutic interventions based on a complete assessment of a
member’s developmental and health status, strengths and needs that are designed
and periodically updated by the multi-specialty, interdisciplinary team. VIRTUAL
CLINICS    Integrated services provided in community settings through the use of
innovative strategies for care coordination such as Telemedicine, integrated
medical records and virtual interdisciplinary treatment team meetings.

[END OF PART 2 DEFINITIONS]

 

232



--------------------------------------------------------------------------------

EXHIBIT-2

RESERVED

 

233



--------------------------------------------------------------------------------

EXHIBIT-3

MEDICARE REQUIREMENT TO COORDINATE CARE FOR DUAL

ELIGIBLE SMI MEMBERS

 

1. Medicare Participation for Dual Eligible SMI Members

The following will be required as it relates to the RBHA and Medicare
participation: The State will require the RBHA (Contractor) in the Southern
region to offer Medicare services to members with SMI by contracting with CMS to
be a Medicare Dual Eligible Special Needs Plan (D-SNP) product or offer a D-SNP
product through one of the equity partners in the organization. The Contractor
in the Northern region is not required to be a D-SNP but is encouraged to
coordinate care with entities serving dual eligible members.

D-SNPs that are currently licensed through the Arizona Department of Insurance
(ADOI) will need to go through ADOI for any required service area expansion.
D-SNPs that are currently certified by AHCCCS will be allowed to expand service
areas through the AHCCCS certification process, even in the case where no other
Medicaid contract is held in that service area. AHCCCS will sign a Medicare
Improvements for Patients and Providers Act (MIPPA) Contract as necessary with
the awarded RBHA or an equity partner organization.

In addition to all requirements in this Contract, the Contractor must meet all
Medicare participation requirements as required by CMS and the State. This may
include, but is not limited to, approval of a Medicare application, approval of
a formulary consistent with Part D requirements, approval of a medication
therapy management program (MTMP), and approval of a unified model of care.
Medicare Advantage plans are required to meet state licensure requirements (42
CFR §422.400 and 42 CFR §422.501(b)(i)).

 

2. CMS D-SNP Application Timeline (subject to CMS timeline changes)

 

Nov 14, 2014    Notice of Intent to Apply (NOIA) deadline to ensure access to
the CMS Health Plan Management System Nov 27, 2014    CMS sends NOIA
confirmation emails to entities meeting the Nov 14 NOIA deadline to ensure
timely HPMS access Jan 13, 2015    Application for following year implantation
posted on CMS websites Jan 31, 2015    Final day to submit NOIA Feb 2015    CY
2015 application submission deadlines Feb 21, 2015    MAPD/D-SNP and MMP
applications due March 13, 2015    CMS notifies Plans of deficiencies in its
2/21 submission March 28, 2015    Plans must respond to 3/13 notice of
deficiencies with updated network and/or exception requests April 26, 2015   
Plans receive Notice of Intent to deny (NOID) based on Plan’s 3/28 submission
(if network still not adequate) May 7th, 2015    Plans respond to 4/26 NOID with
updated network and/or exceptions requests May 31st, 2015    CMS notifies Plans
of denial or acceptance

 

234



--------------------------------------------------------------------------------

EXHIBIT-4

PLACEHOLDER

 

235



--------------------------------------------------------------------------------

EXHIBIT-5

RESERVED

 

236



--------------------------------------------------------------------------------

EXHIBIT-6

ADULT SERVICE DELIVERY SYSTEM-NINE GUIDING PRINCIPLES

CONTRACT NO:

The Nine Guiding Principles below were developed to provide a shared
understanding of the key ingredients needed for an adult behavioral health
system to promote recovery. System development efforts, programs, service
provision, and stakeholder collaboration must be guided by these principles.

 

1. Respect

Respect is the cornerstone. Meet the person where they are without judgment,
with great patience and compassion.

 

2. Persons In Recovery Choose Services And Are Included In Program Decisions And
Program Development Efforts

A person in recovery has choice and a voice. Their self-determination in driving
services, program decisions and program development is made possible, in part,
by the ongoing dynamics of education, discussion, and evaluation, thus creating
the “informed consumer” and the broadest possible palette from which choice is
made. Persons in recovery should be involved at every level of the system, from
administration to service delivery.

 

3. Focus On Individual As A Whole Person, While Including And/Or Developing
Natural Supports

A person in recovery is held as nothing less than a whole being: capable,
competent, and respected for their opinions and choices. As such, focus is given
to empowering the greatest possible autonomy and the most natural and well-
rounded lifestyle. This includes access to and involvement in the natural
supports and social systems customary to an individual’s social community.

 

4. Empower Individuals Taking Steps Towards Independence And Allowing Risk
Taking Without Fear Of Failure

A person in recovery finds independence through exploration, experimentation,
evaluation, contemplation and action. An atmosphere is maintained whereby steps
toward independence are encouraged and reinforced in a setting where both
security and risk are valued as ingredients promoting growth.

 

5. Integration, Collaboration, And Participation With The Community Of One’s
Choice

A person in recovery is a valued, contributing member of society and, as such,
is deserving of and beneficial to the community. Such integration and
participation underscores one’s role as a vital part of the community, the
community dynamic being inextricable from the human experience. Community
service and volunteerism is valued.

 

6. Partnership Between Individuals, Staff, And Family Members/Natural Supports
For Shared Decision Making With A Foundation Of Trust

A person in recovery, as with any member of a society, finds strength and
support through partnerships. Compassion-based alliances with a focus on
recovery optimization bolster self-confidence, expand understanding in all
participants, and lead to the creation of optimum protocols and outcomes.

 

7. Persons In Recovery Define Their Own Success

A person in recovery — by their own declaration — discovers success, in part, by
quality of life community, and greater self-determination. Persons in recovery
are the experts on themselves, defining their own goals and desired outcomes.

 

237



--------------------------------------------------------------------------------

EXHIBIT-6

ADULT SERVICE DELIVERY SYSTEM-NINE GUIDING PRINCIPLES

CONTRACT NO:

 

8. Strengths-Based, Flexible, Responsive Services Reflective Of An Individual’s
Cultural Preferences

A person in recovery can expect and deserves flexible, timely, and responsive
services that are accessible, available, reliable, accountable, and sensitive to
cultural values and mores. A person in recovery is the source of his/her own
strength and resiliency. Those who serve as supports and facilitators identify,
explore, and serve to optimize demonstrated strengths in the individual as tools
for generating greater autonomy and effectiveness in life.

 

9. Hope Is The Foundation For The Journey Towards Recovery

A person in recovery has the capacity for hope and thrives best in associations
that foster hope. Through hope, a future of possibility enriches the life
experience and creates the environment for uncommon and unexpected positive
outcomes to be made real. A person in recovery is held as boundless in potential
and possibility.

 

238



--------------------------------------------------------------------------------

EXHIBIT-7

Reserved

 

239



--------------------------------------------------------------------------------

EXHIBIT- 8

Reserved

 

240



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

All deliverables which are noted to be submitted via SharePoint are to be
submitted to the SharePoint Contract Compliance Site at:
http://bhs-compliance.azahcccs.gov. Should AHCCCS modify the submission process
for deliverables; AHCCCS shall provide a letter of instruction to the Contractor
outlining changes to the deliverable submission process.

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

AHCCCS PROCUREMENT OFFICE   Ad Hoc   Certifications of Insurance   Within 10
days of notification of contract award and prior to commencement of any services
under this contract.   Terms and Conditions   N/A   AHCCCS Procurement Office  
Email notification to AHCCCS Procurement Office AHCCCS PROCUREMENT OFFICE   Ad
Hoc   Insurance Material Change   Within 30 days of discovery   Terms and
Conditions   N/A   AHCCCS Procurement Office   Email notification to AHCCCS
Procurement Office DBF TPL UNIT   Ad Hoc   Third Party Liability Reporting
-Involving Commercial Insurance Payor Sources: TPL Leads File or Via the TPL
Referral Web Portal   Within 10 days of discovery   Coordination of Benefits and
Third Party Liability Requirements  

AHCCCS Technical Interface Guidelines,

ACOM

Policy 434

  AHCCCS ISD or the AHCCCS TPL Contractor (HMS)   AHCCCS SFTP or the TPL
Referral Web Portal: https://ecenter.hmsy.com/ DBF TPL UNIT   Ad Hoc   Third
Party Liability Reporting - Other Third Party Liability Recoveries: For
Determination of a Mass Tort, Total Plan Case or Joint Case   Within 10 days of
discovery   Coordination of Benefits and Third Party Liability Requirements  

AHCCCS Technical Interface Guidelines,

ACOM

Policy 434

  AHCCCS TPL Contractor   Email, Fax, or mail submission

 

241



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DBF TPL UNIT   Ad Hoc  

Total Plan Case Settlement Reporting via the Settlement Notification Form

(when reporting, Contractors must use the monthly file or the ad hoc form)

  Within 10 business days from the settlement date   Total Plan Case
Requirements  

ACOM

Policy 434 Attachment A

  AHCCCS TPL Management Analyst   Email, Fax, or mail submission DBF TPL UNIT  
Monthly  

Total Plan Case Settlement Reporting via Monthly File

(when reporting, Contractors must use the monthly file or the ad hoc form)

  20th day of the month   Total Plan Case Requirements  

ACOM

Policy 434

  AHCCCS TPL Management Analyst   Email, Fax, or mail submission DHCAA HUMAN
RIGHTS COMMITTEE   Monthly   Redacted Report of Each Use of Seclusion/ Restraint
Concerning All Enrolled Persons   15th of each month   Quality Management
Reporting Requirements  

AMPM

Policy 960

  DHCAA Human Rights Committee Coordinator   SharePoint DHCAA HUMAN RIGHTS
COMMITTEE   Monthly   Redacted Seclusion/Restraint Summary Report Concerning all
Enrolled Persons   15th of each month   Quality Management Reporting
Requirements  

AMPM

Policy 960

  DHCAA Human Rights Committee Coordinator   SharePoint DHCAA OFFICE OF HUMAN
RIGHTS   Ad Hoc   Copy of Appeal, Results of an Informal Conference and Notices
of Hearing in Appeals concerning a Person in Need of Special Assistance   Upon
Occurrence   Special Assistance for SMI Members  

AMPM

Policy 320-R

  OHRts@azahcccs.gov   Secure Email DHCAA OFFICE OF HUMAN RIGHTS   Ad Hoc  
Grievance or Request for Investigation and Grievance/Investigation Decision
Letter Concerning a Person in Need of Special Assistance   Upon Occurrence  
Special Assistance for SMI Members  

AMPM

Policy 320-R

  OHRts@azahcccs.gov   Secure Email

 

242



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCAA OFFICE OF HUMAN RIGHTS   Ad Hoc   Notification of a Person in Need of
Special Assistance   Within 5 days of meeting criteria   Special Assistance for
SMI Members  

AMPM

Policy 320-R

  OHRts@azahcccs.gov   Secure Email DHCAA OFFICE OF HUMAN RIGHTS   Ad Hoc  
Notification of a Person No Longer in Need of Special Assistance   Within 10
days of no longer meeting criteria   Special Assistance for SMI Members  

AMPM

Policy 320-R

  OHRts@azahcccs.gov   Secure Email DHCAA OFFICE OF HUMAN RIGHTS   Monthly  
Comprehensive Report of Persons Identified as in Need of Special Assistance  
10th of the month   Special Assistance  

AMPM

Policy 320-R

 

OHRTs@azahcccs.gov

Special Assistance Field Coordinator

  SharePoint DHCAA OFFICE OF HUMAN RIGHTS   Monthly   Report of Each Use of
Seclusion/Restraint Concerning Persons with Serious Mental Illness   15th of
each month   Quality Management  

AMPM

Policy 960

  DHCAA Office of Human Rights  

SharePoint

Password Protected

DHCAA OFFICE OF HUMAN RIGHTS   Monthly   Seclusion/Restraint Summary Report
Concerning Persons with Serious Mental Illness   15th of each month   Quality
Management  

AMPM

Policy 960

  DHCAA Office of Human Rights  

SharePoint

Password Protected

DHCAA

OFFICE OF HUMAN RIGHTS

  Monthly   Updates to Office of Human Rights’ Report of Persons Identified as
in Need of Special Assistance   10th day of the month   Special Assistance for
SMI Members  

AMPM

Policy 320-R

 

OHRts@azahcccs.gov

Special Assistance Field Coordinator

  SharePoint

DHCAA

OFFICE OF HUMAN RIGHTS

  Quarterly   Updates to Office of Human Rights’ Report of Persons Identified as
in Need of Special Assistance   10th day of the month following receipt of the
AHCCCS OHR quarterly draft report   Special Assistance for SMI Members  

AMPM

Policy 320-R

 

OHRts@azahcccs.gov

Special Assistance Field Coordinator

  SharePoint

 

243



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Actions Reported to the National
Provider Data Bank (NPDB) or a Regulatory Board   Within 1 business day  
Quality Management   AMPM Chapter 900   DHCM Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Adverse Action Reporting (Including
Limitations and Terminations)   Within 1 business day   Quality Management  
AMPM Chapter 900   DHCM Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Certificate of Necessity for
Pregnancy Termination & Verification of Diagnosis by Contractor for Pregnancy
Termination Request   30 days after the end of the month   Physical Health Care
Covered Services   AMPM Chapter 400   DHCM Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Communication of Adverse Action to
Provider   Within 1 business day   Quality Management   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Contractor Response to AHCCCS
regarding Member Grievances (response to problem resolution)   Initial 2 to 72
hour response as indicated by complaint urgency   Grievance and Appeal System
Requirements   NA   Customer Service/Issue Resolution Team   Email DHCM CLINICAL
QUALITY MANAGEMENT   Ad Hoc  

Credentialing and

Re-credentialing Denials

  Within 1 business day  

Quality Management,

Credentialing

  AMPM Chapter 900   DHCM Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   HCAC and OPPC   Upon identification
by Contractor  

Quality Management,

Retrospective Review,

General Requirements

  AMPM Chapter 900; AMPM Chapter 1000   DHCM Clinical Quality Management Unit  

SharePoint

Password

Protected

 

244



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   High Profile Alerts of Incidents,
Accidents and Deaths   Within 24 hours of awareness   Incident, Accident and
Death Reports  

AMPM

Chapter 900

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Ad Hoc   Immunization Audit   As requested by AHCCCS   Physical
Health Care Covered Services   AMPM Chapter 400   DHCM Clinical Quality
Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Incident, Accident, and Death
Reports for Members within specified timeframes into the QMS Portal;
additionally, significant and/or potential media-coverage IADs must also be sent
directly to Quality Management staff as soon as the Contractor is aware of the
issue   Within 1 day of awareness   Incident, Accident, and Death Reports   AMPM
Chapter 900   DHCM Clinical Quality Management Unit  

QMS Portal and

Password

Protected

email notification to CQM Manager as appropriate

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Physician Incentives:
Contractor-Selected and/or Developed Pay for Performance Initiative   Prior
Approval Required   Physician Incentive Requirements   N/A   DHCM Clinical
Quality Management Unit   SharePoint DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc  
Physician Incentives: Contractual Arrangements with Substantial Financial Risk  
45 days prior to implementation of the contract   Physician Incentive
Requirements   N/A   DHCM Clinical Quality Management Unit   SharePoint DHCM
CLINICAL QUALITY MANAGEMENT   Ad Hoc   QOC Resolution Report   Within 72 hours
of completion   Quality of Care Concerns and Investigations   N/A   DHCM
Clinical Quality Management Unit   QMS Portal with Email to assigned QM
Coordinator

 

245



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Annually   Court Ordered Treatment Policy  
15 days after the start of the contract year   Medical Management   N/A   DHCM
Clinical Quality Unit   SharePoint DHCM CLINICAL QUALITY MANAGEMENT   Annually  
Dental Plan and Evaluation   December 15th   Physical Health Care Covered
Services   AMPM Chapter 400   DHCM Clinical Quality Management Unit   SharePoint
DHCM CLINICAL QUALITY MANAGEMENT   Annually   EPSDT Annual Plan and Evaluation  
December 15th   Primary Care Provider Standards   AMPM Chapter 400   DHCM
Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY MANAGEMENT  
Annually   Integrated Health Care Report   December 1st   Integrated Health Care
Service Delivery for SMI Members  

AMPM

Policy 910

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Annually   Maternity Care Annual Plan and Evaluation  
December 15th   Maternity Care Provider Standards   AMPM Chapter 400   DHCM
Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY MANAGEMENT  
Annually   Performance Improvement Project Baseline   December 15th  
Performance Measures   AMPM Chapter 900   DHCM Clinical Quality Management Unit
  SharePoint DHCM CLINICAL QUALITY MANAGEMENT   Annually   Performance
Improvement Project Re-Measurement   December 15th   Performance Measures   AMPM
Chapter 900   DHCM Clinical Quality Management Unit   SharePoint

 

246



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Annually, as part of the annual plan
submission   Performance Improvement Project Reports – Baseline, Interim, Final,
and Updates as Requested   December 15th  

Quality Management,

Performance Measures

  AMPM Chapter 900   DHCM Clinical Quality Management Unit   SharePoint DHCM
CLINICAL QUALITY MANAGEMENT   Annually   Quality Management Plan, Evaluation,
Work Plan and Checklist Evaluation   December 15th  

Quality Management,

General Requirements

 

AMPM

Chapter 900

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Bi-Monthly  

Children’s Case Manager

Bi-monthly Inventories

  15th day of every other month   Behavioral Health Services for Child Members  
N/A   DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Monthly   Crisis Call report   15 days after month end   Crisis
Services General requirements  

ACOM

Policy 441

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Monthly   Pregnancy Termination Report   30 days after the end of
the month   Physical Health Care Covered Services   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Monthly   Sterilization Report   30 days
after the end of the month   Quality Management   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

SharePoint

Password

Protected

DHCM CLINICAL QUALITY MANAGEMENT   Quarterly   Behavioral Health Utilization &
Timeframes for CMDP Members   45 days after the end of each quarter   Behavioral
Health Services for Child Members   N/A   DHCM Clinical Quality Management Unit
  SharePoint

 

247



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Quarterly   Credentialing Quarterly Report  
30 days after the end of each quarter  

Quality Management,

Credentialing

 

AMPM Chapter 400,

AMPM 900

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Quarterly   EPSDT Improvement and Adult Quarterly Monitoring Report
  15 days after the end of each quarter   Primary Care Provider Standards   AMPM
Chapter 400   DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL
QUALITY MANAGEMENT   Quarterly   GSA Behavioral Health Performance Measures
Report   15 days after the end of each quarter   Performance Measures  

AMPM

Chapter 900

  DHCM Clinical Quality Management Unit   SharePoint DHCM CLINICAL QUALITY
MANAGEMENT   Quarterly   Key Staff: Staff Primary and Back-Up Contact
Information for Urgent Issue Resolution   30 days after the end of each quarter
  Key Staff   N/A   DHCM Clinical Quality Management Unit   SharePoint DHCM
CLINICAL QUALITY MANAGEMENT   Quarterly   QM Quarterly Report   45 days after
the end of each quarter  

Quality Management

Reporting Requirements

  AMPM Chapter 900   DHCM Clinical Quality Management Unit   SharePoint DHCM
CLINICAL QUALITY MANAGEMENT  

Semi-

Annually

  Annual Case Review of Behavioral Health Services to Members  

April 15th

October 15th

  Quality Management Reporting Requirements   N/A   DHCM Clinical Quality
Management Unit   SharePoint DHCM CLINICAL QUALITY MANAGEMENT   Semi-Annually  
Number of pregnant women who are HIV/AIDS positive-Report   30 days after the
reporting periods of: [10/1 through 3/31] & [4/1 through 9/30]   Physical Health
Care Covered Services   AMPM Chapter 400   DHCM Clinical Quality Management Unit
  SharePoint

 

248



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Weekly   Quality of Care (QOC) Concerns
Opened Report   Tuesday of the following week   Quality of Care Concerns and
Investigations   N/A   DHCM Clinical Quality Management Unit   SharePoint DHCM
DATA ANALYSIS AND RESEARCH   Ad Hoc   Corporate Compliance: CMS Compliance
Issues Related to HIPAA Transaction and Code Set Complaints or Sanction  
Immediately upon discovery   Corporate Compliance   N/A   DHCM Encounter
Administrator   SharePoint DHCM DATA ANALYSIS AND RESEARCH   Ad Hoc   Medical
Records or Supporting Documentation   As specified in the requesting letter  
Medical Records   AHCCCS Data Validation User Manual   DHCM Encounter
Administrator   FTP Server DHCM DATA ANALYSIS AND RESEARCH   Annually   Security
Rule Compliance Report   June 1st   Systems Function and Capacity  

ACOM

Policy 108

  DHCM Encounter Administrator   SharePoint DHCM DATA ANALYSIS AND RESEARCH  
Monthly   Corrected Pended Encounter Data   Monthly, according to established
schedule   Monitoring and OR Reviews   AHCCCS Encounter Manual   DHCM Encounter
Administrator   FTP server DHCM DATA ANALYSIS AND RESEARCH   Monthly   New Day
Encounter   Monthly, according to established schedule   Monitoring and OR
Reviews   AHCCCS Encounter Manual   DHCM Encounter Manager   FTP Server DHCM
DATA ANALYSIS AND RESEARCH   Quarterly   Encounter Submission and Tracking   15
days after the end of each quarter   Monitoring and OR Reviews   AHCCCS
Encounter Manual   DHCM Encounter Administrator   FTP server

 

249



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM DATA ANALYSIS AND RESEARCH   Quarterly   Plan Overrides   15 days after the
end of each quarter   Monitoring and OR Reviews   AHCCCS Encounter Manual   DHCM
Encounter Administrator   FTP server DHCM DATA ANALYSIS AND RESEARCH   Quarterly
  Plan Voids   15 days after the end of each quarter   Recoupments   AHCCCS
Encounter Manual   DHCM Encounter Administrator   FTP server DHCM FINANCE   Ad
Hoc   Advances, Loans, Loan Guarantees, Investments or Equity Distributions to
Related Parties or Affiliates   Submit for approval 30 days prior to anticipated
date of distribution   Advances, Equity Distributions, Loans and Investments  
AHCCCS Financial Reporting Guide for RBHA Contractors   DHCM Finance Manager  
SharePoint DHCM FINANCE   Ad Hoc   Corporate Cost Allocation Plans and
Adjustment in Management Fees   30 days prior to anticipated effective date  
Financial Reports   AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM
Financial Consultant   Sharepoint DHCM FINANCE   Ad Hoc   Health Insurer Fee:
Anticipated Federal and Arizona State Income Tax Rates (if a tax filing
extension was requested)  

April 30th of the year following the fee year

*Suspended for 4/30/18

  Health Insurer Fee  

ACOM

Policy 320

  DHCM Finance Manager   SharePoint DHCM FINANCE   Ad Hoc   Health Insurer Fee:
No fee due (if Annual Reporting does not apply)  

September 30th of each fee year

*Suspended for 9/30/17

  Health Insurer Fee  

ACOM

Policy 320

  DHCM Finance Manager   SharePoint

 

250



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Ad Hoc   Merger, Acquisition, Reorganization, Joint Venture, and
Change in Ownership: Automatic Clearing House (ACH) Vendor Authorization Form  
45 days prior to the effective date and commencement of operations   Merger,
Acquisition, Reorganization, Joint Venture and Change in Ownership  

ACOM

Policy 317

  DHCM Financial Consultant   SharePoint DHCM FINANCE   Ad Hoc   Performance
Bond or Bond Substitute   30 days after notification from AHCCCS of the required
amount or to extend the date, if expired   Performance Bond  

ACOM

Policy 305

  DHCM Program Compliance Auditor   SharePoint (mail or hand deliver sealed
originals) DHCM FINANCE   Ad Hoc   Provider Payment Arrangements/Encounter
Monitoring   Upon Request   Encounters   AHCCCS Financial Reporting Guide For
RBHA Contractors   DHCM Financial Consultant   SharePoint DHCM FINANCE  
Annually   Administrative Cost Allocation Plan   August 1st   Financial Reports
  AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM Financial
Consultant   SharePoint DHCM FINANCE   Annually   Annual Reconciliation to Draft
Audit   90 days after contract year end   Claims and Encounter Submission and
Processing Requirements   AHCCCS Financial Reporting Guide For RBHA Contractors
  DHCM Financial Consultant   SharePoint

 

251



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Annually   Annual Reconciliation to Final Audit   120 days after
contract year end   Claims and Encounter Submission and Processing Requirements
  AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM Financial
Consultant   SharePoint DHCM FINANCE   Annually   Annual Related Party
Transaction Statement   120 days after contract year end   Hospital Subcontracts
and Reimbursements   AHCCCS Financial Reporting Guide For RBHA Contractors  
DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Community
Reinvestment Report   March 31st   Community Reinvestment   AHCCCS Financial
Reporting Guide For RBHA Contractors   DHCM Finance Manager   SharePoint DHCM
FINANCE   Annually   Draft Annual Financial Reporting Package   90 days after
contract year end   Financial Reports   AHCCCS Financial Reporting Guide For
RBHA Contractors   DHCM Financial Consultant   SharePoint DHCM FINANCE  
Annually   Final Annual Financial Reporting Package   120 days after contract
year end   Financial Reports   AHCCCS Financial Reporting Guide For RBHA
Contractors   DHCM Financial Consultant   SharePoint

 

252



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Annually   Final Management Letter   120 days after contract year
end   Financial Reports   AHCCCS Financial Reporting Guide For RBHA Contractors
  DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Health Insurer
Fee: Federal and State Income Tax Filings  

April 30th of the year following the fee year

*Suspended for 4/30/18

  Health Insurer Fee  

ACOM

Policy 320

  DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Health Insurer
Fee: Liability Reporting Template  

September 30th of each fee year

*Suspended for 9/30/17

  Health Insurer Fee  

ACOM

Policy 321

  DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Health Insurer
Fee: Report of Health Insurance Provider Information (IRS Form 8963)   September
30th of the year following the fee year *Suspended for 9/30/17   Health Insurer
Fee  

ACOM

Policy 320

  DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Medicare Report
(for Contractors who operate under a D-SNP and are licensed by DOI)   Medicare
Report for the Year Ended December is due by March 31st   Financial Reports  
AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM Financial
Consultant   SharePoint

 

253



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Annually   Top 20 Providers Audited Financial Statements   May
31st   Financial Reports   AHCCCS Financial Reporting Guide for RBHA Contractors
  DHCM Financial Consultant   SharePoint DHCM FINANCE   Annually   Value Based
Purchasing (VBP) Strategies (Final)   Within 180 days of the end of the
measurement year   Compensation  

ACOM

Policy 322

  DHCM Finance Manager   SharePoint DHCM FINANCE   Annually   Value Based
Purchasing (VBP) Strategies Certification (Initial)   Within 60 days of start of
measurement year   Compensation  

ACOM

Policy 322

  DHCM Finance Manager   SharePoint DHCM FINANCE   Quarterly   Cost Avoidance
Recovery Report   45 days after the reporting quarter: (Oct - Dec: Due Feb 14)
(Jan – March: Due May 15) (Apr – June: Due August 14) (July – Sept: Due Nov 14)
  Coordination of Benefits and Third Party Liability Requirements   AHCCCS
Program Integrity Reporting Guide   DHCM Program Compliance Auditor   SharePoint
DHCM FINANCE   Quarterly   FQHC/RHC Member Information   60 days after the end
of each quarter   Federally Qualified Health Centers and Rural Health Clinics  
AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM Program Compliance
Auditor   SharePoint

 

254



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Quarterly   Medicare Report (for Contractors who operate under a
D-SNP and are licensed by DOI)  

Medicare Report for the Period Ended March is due by May 15th

 

Medicare Report for the Period Ended June is due by August 15th

 

Medicare Report for the Period Ended September is due by November 15th

  Financial Reports   AHCCCS Financial Reporting Guide For RBHA Contractors  
DHCM Financial Consultant   SharePoint DHCM FINANCE   Quarterly   Premium Tax
Reporting  

March 15th

June 15th September 15th

December 15th

  Financial Reports  

ACOM

Policy 304

  DHCM Finance Program Monitor   SharePoint DHCM FINANCE   Quarterly   Quarterly
Financial Reporting Package   60 days after the end of each quarter   Financial
Reports   AHCCCS Financial Reporting Guide For RBHA Contractors   DHCM Financial
Consultant   SharePoint

 

255



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM FINANCE   Quarterly   Verification of Receipt of Paid Services   15th day
after the end of the quarter that follows the reporting quarter (Oct-Dec: Due
April 15)(Jan-March: Due July 15)(April-June: Due Oct 15) (July –Sept: Due
Jan 15)   Financial Reports  

ACOM

Policy 424

  DHCM Program Compliance Auditor   SharePoint DHCM MEDICAL MANAGEMENT   Ad Hoc
  PASRR Packet Including Invoice   Ad Hoc   Pre-Admission Screening and Resident
Review Requirements  

AMPM

Chapter 1200, 1220-C

  DHCM Medical Management Unit   SharePoint DHCM MEDICAL MANAGEMENT   Annually  
HIV Specialty Provider List   December 15th   Physical Health Care Covered
Services   AMPM Chapter 1000   DHCM Medical Management Unit   Sharepoint DHCM
MEDICAL MANAGEMENT   Annually   MM Plan, Evaluation and Work Plan   December
15th  

Medical Management,

General Requirements

  AMPM Chapter 1000   DHCM Medical Management Unit   Sharepoint DHCM MEDICAL
MANAGEMENT   Monthly   Adult and Children’s ED Wait Times   10th of each month
for the prior month   Medical Management   N/A   DHCM Medical Management Unit  
SharePoint DHCM MEDICAL MANAGEMENT   Monthly   Out of State Placements   The
first working day of each month   Medical Management   AMPM Policy 450   DHCM
Medical Management Unit   SharePoint

 

256



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM MEDICAL MANAGEMENT   Monthly   Outpatient Commitment COT Monitoring   15
days after month end   Collaboration with System Stakeholders   N/A   DHCM
Medical Management Unit   SharePoint DHCM MEDICAL MANAGEMENT   Quarterly  
Quarterly Inpatient Hospital Showings Report   15 days after the end of each
quarter  

Medical Management,

General Requirements

  AMPM Chapter 1000   DHCM Medical Management Unit   Sharepoint DHCM MEDICAL
MANAGEMENT   Quarterly   Transplant Report   15 days after the end of each
quarter  

Physical Health Care Covered

Services

  AMPM Chapter 1000   DHCM Medical Management Unit   Sharepoint DHCM MEDICAL
MANAGEMENT   Semi-Annually   Emergency Department Diversion Summary  

October 15th

April 15th

  Physical Health Care Covered Services   AMPM Chapter 1020   DHCM Medical
Management Unit   Sharepoint DHCM MEDICAL MANAGEMENT   Semi-Annually   High
Need/High Cost Coordination Summary  

January 15th

July 15th

  Physical Health Care Covered Services   AMPM Chapter 1000   DHCM Medical
Management Unit   Sharepoint DHCM MEDICAL MANAGEMENT   Semi-Annually   Pharmacy
and/or Prescriber-Member Assignment Report  

April 15th

October 15th

  Drug Utilization Review  

AMPM

Policy 310-FF

  DHCM Medical Management Unit   Sharepoint DHCM OPERATIONS   Ad Hoc  
Administrative Services Subcontractor Non-Compliance Reporting   Within 30 days
of discovery   Subcontracting Reporting Requirements   N/A   DHCM Operations and
Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc   Administrative
Services Subcontracts   60 days prior to the beginning date of the subcontract  
Subcontracting Reporting Requirements   N/A   DHCM Operations and Compliance
Officer   SharePoint

 

257



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   AHCCCS Required Survey Results   45 days after
completion   Surveys   N/A   DHCM Operations and Compliance Officer   SharePoint
DHCM OPERATIONS   Ad Hoc   Appointment Availability Review Methods   30 days
prior to implementation of the proposed method   Appointments  

ACOM

Policy 417

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Claim Recoupments >12 Months from Original Payment   Upon identification by
Contractor   Recoupments  

ACOM

Policy 412

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Data Processes for Recoupments   120 days from receipt of approval   Recoupments
 

ACOM

Policy 412

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Final Survey Tool   90 days prior to the intended start date   Surveys   N/A  
DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Health Promotion Materials   21 days prior to dissemination   Health Promotion  
N/A   DHCM Marketing Committee   SharePoint DHCM OPERATIONS   Ad Hoc   ID Cards
requiring AHCCCS Approval   30 days prior to dissemination   ID Cards for SMI
Members Receiving Physical Health Care Services  

ACOM

Policy 433

  DHCM Operations and Compliance Officer   SharePoint

 

258



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Independent Audits of Claims Payment/Health
Information Systems   Upon request by AHCCCS   Information Systems and Data
Exchange Requirements   N/A   DHCM Operations and Compliance Officer  
SharePoint DHCM OPERATIONS   Ad Hoc   Key Staff: Key Position Change   Within 7
days of learning of resignation   Key Staff   N/A   DHCM Operations and
Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc   Key Staff:
Notification of Moving Functions Out of State   60 days prior to proposed change
  Key Staff   N/A   DHCM Operations and Compliance Officer   SharePoint DHCM
OPERATIONS   Ad Hoc   Marketing Materials for Dual Eligible SMI Members   21
days prior to dissemination   Care Coordination for Dual Eligible SMI Members  
N/A   DHCM Marketing Committee   SharePoint DHCM OPERATIONS   Ad Hoc   Material
Change to Business Operations   60 days prior to expected implementation of the
change   Material Change to Business Operations  

ACOM

Policy 439

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Member Handbook (Final Approved Version)   On or before the start of the
contract year   Member Handbook  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Member Information Materials   15 days prior to release   Member Information  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint

 

259



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Non-AHCCCS Required Survey Notification and Results  

Notification:

15 days prior to conducting the survey. Results: 45 days after the completion

  Surveys   N/A   DHCM Operations and Compliance Officer   SharePoint DHCM
OPERATIONS   Ad Hoc   Material Changes to Provider Network   60 days prior to
expected implementation of the change   Material Change to Business Operations  

ACOM

Policy 439

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Performance Improvement Plans for System of Care Based on CFT Findings   Due 30
days after agency receives feedback as result of review   B/H Health Services
for Child Members   N/A   DHCM System of Care   SharePoint DHCM OPERATIONS   Ad
Hoc   Proposed Merger, Acquisition, Reorganization, Joint Venture, and Change in
Ownership: Notification   180 days prior to the effective date   Merger,
Acquisition, Reorganization, Joint Venture, and Change in Ownership  

ACOM

Policy 317

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Proposed Merger, Acquisition, Reorganization, Joint Venture, and Change in
Ownership: Transition Plan Final Documents   Within 120 days of the completed
merger, acquisition, reorganization, joint venture, or change of ownership  
Merger, Acquisition, Reorganization, Joint Venture, and Change in Ownership  

ACOM

Policy 317

  DHCM Operations and Compliance Officer   SharePoint

 

260



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Proposed Merger, Acquisition, Reorganization, Joint
Venture, and Change in Ownership: Transition Plan Initial Documents   90 days
prior to the effective date   Merger, Acquisition, Reorganization, Joint
Venture, and Change in Ownership  

ACOM

Policy 317

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Provider Advances and Loans   10 days prior to disbursement of funds   Advances,
Equity Distributions, Loans and Investments  

ACOM

Policy 418

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
Single Claim Recoupments >$50,000   30 days prior to initiating the recoupment,
or earlier if the information is available   Recoupments  

ACOM

Policy 412

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Ad Hoc  
System Change Plan   Six months prior to expected implementation   System
Upgrade Plan   N/A   DHCM Operations and Compliance Officer   SharePoint DHCM
OPERATIONS   Ad Hoc   Tribal Liaison Report  

First submission November 1st

Ad Hoc thereafter

  Organizational Staff   N/A   DHCM Operations and Compliance Officer  
SharePoint DHCM OPERATIONS   Ad Hoc   Unexpected Material Changes to the
Provider Network   Within 1 business day   Material Changes to Business
Operations   N/A   DHCM Operations and Compliance Officer   SharePoint

 

261



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Value Based Providers/Centers of Excellence Report  
December 31   Centers of Excellence   N/A   DHCM Operations and Compliance
Officer   SharePoint DHCM OPERATIONS   Annually   Administrative Services
Subcontractor Evaluation Report   Within 90 days of the start of the contract
year   AHCCCS Minimum Subcontract Provisions  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Annual System of Care Plan   October 1st   General Requirements for System of
Care   N/A   DHCM System of Care   SharePoint DHCM OPERATIONS   Annually  
Annual Website Certification   45 days after the start of the contract year  
Website Requirements  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Business Continuity/Recovery Plan Summary   15 days after the start of the
contract year   Business Continuity and Recovery Plan  

ACOM

Policy 104

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Copy of each Collaborative Protocol with State/County Agencies   December 31st
  Collaboration with System Stakeholders   N/A   DHCM System of Care  
SharePoint DHCM OPERATIONS   Annually   Cultural Competency Plan Assessment   45
days after the start of the contract year   Cultural Competency General
Requirements  

ACOM

Policy 405

  DHCM Operations and Compliance Officer   SharePoint

 

262



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Annually   Health Promotion Plan   30 days after the start of
the contract year   Health Promotion   N/A   DHCM Operations and Compliance
Officer   SharePoint DHCM OPERATIONS   Annually   Key Staff: Functional
Organization Chart   15 days after the start of the contract year   Key Staff  
N/A   DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS  
Annually   Key Staff: Listing of All Key Staff   15 days after the start of the
contract year   Key Staff   N/A   DHCM Operations and Compliance Officer  
SharePoint DHCM OPERATIONS   Annually   Key Staff: Organization Chart   15 days
after the start of the contract year   Key Staff   N/A   DHCM Operations and
Compliance Officer   SharePoint DHCM OPERATIONS   Annually   Member Advisory
Council Plan   December 15th   Behavioral Health Services for Child Members  

ACOM

Policy 449

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Member Handbook   August 1st and 30 days prior to any changes   Member
Handbook  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Member Information Attestation Statement   45 days after the start of the
contract year   Member information  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Provider Network Development and Management Plan   45 days after the start of
the contract year   Network Development  

ACOM

Policy 415

  DHCM Operations and Compliance Officer   SharePoint

 

263



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Annually   Social Networking Administrator (Name and Contact
Information)   Within 90 days of the start of the contract year and within 30
days of any changes   Social Network Requirements  

ACOM

Policy 425

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Social Networking Applications Listing with URLs   Within 90 days of the start
of the contract year and within 30 days of any changes   Social Network
Requirements  

ACOM

Policy 425

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Annually
  Social Networking Attestation   Within 90 days of the start of the contract
year   Social Network Requirements  

ACOM

Policy 425

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Monthly
  Claims Dashboard   15th day of the month following the reporting period  
Claims System Reporting   AHCCCS Claims Dashboard Reporting Guide   DHCM
Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Monthly   DCS &
Adopted Children Services Reporting: Calls and Reconciliation   30th day after
the reporting month   Behavioral Health Services for Child Members  

ACOM

Policy 449

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Monthly
  DCS & Adopted Children Services Reporting:Rapid Response Monthly
Reconciliation Report   30th of the month   Behavioral Health Services for Child
members  

ACOM

Policy 449

  DHCM Operations and Compliance Officer   SharePoint

 

264



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Monthly   Grievance and Appeal System Report   First day of
the 2nd month following the month being reported   Member Grievances   AHCCCS
Grievance and Appeal System Reporting Guide   DHCM Operations and Compliance
Officer   SharePoint DHCM OPERATIONS   Quarterly   Appointment Availability
Review   15 days after the end of each quarter   Appointments  

ACOM

Policy 417

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS  
Quarterly   Community Collaborative Care Teams (CCCT) Report   45th day
following the end of the quarter   Behavioral Health Services for Adult and
Child Members  

AMPM

Policy 570

  DHCM System of Care Administrator   SharePoint DHCM OPERATIONS   Quarterly  
DCS & Adopted Children Services Reporting: Access to Services   15 days after
the end of each quarter   Behavioral Health Services for Child Members  

ACOM

Policy 449

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS  
Quarterly   Grievance and Complaint Report–Serious Mental Illness Data   15 days
after the end of the quarter   Grievance and Appeal System Requirements   N/A  
DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS   Quarterly
  Minimum Network Requirements Verification Template  

October 15th

January 15th

April 15th

July 15th

  Network Development  

ACOM

Policy 436

  DHCM Operations and Compliance Officer   SharePoint

 

265



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DHCM OPERATIONS   Quarterly   Provider Affiliation Transmission (PAT)  

October 15th

January 15th

April 15th

July 15th

  Provider Affiliation Transmission   AHCCCS Provider Affiliation Transmission
Manual   DHCM Operations Executive Staff Assistant   FTP server with Email
Notification DHCM OPERATIONS   Quarterly   Provider/Network Changes Due to Rates
Report   15 days after the end of each quarter   Network Management  

ACOM

Policy 415, Attachment D and Attachment E

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS  
Quarterly   Psychiatric Rehabilitation Progress Report   15 days after quarter
end   Psychiatric Rehabilitative Services-Peer Support   N/A   Employment
Administrator   SharePoint DHCM OPERATIONS   Quarterly   Single Case Agreement
(SCA) Utilization   15 days after the end of each quarter   Out of Network
Providers   N/A   DHCM Network   SharePoint DHCM OPERATIONS   Quarterly   System
of Care Plan Status Update Report   15 days after the end of each quarter  
General Requirements for System of Care   N/A   DHCM System of Care   SharePoint
DHCM OPERATIONS   Quarterly   Telephone Performance Measures   15th day of the
month following the reporting quarter   Administrative Performance Standards  

ACOM

Policy 435

  DHCM Operations and Compliance Officer   SharePoint DHCM OPERATIONS  
Semi-Annually   Member Newsletter   30 days prior to intended publication date  
Member Information  

ACOM

Policy 404

  DHCM Operations and Compliance Officer   SharePoint

 

266



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

DMS, MEMBER DATABASE MANAGEMENT

ADMINISTRATION

  Ad Hoc   AHCCCS Notification to Waive Medicare Part D Co-Payments  
Immediately upon identification   Sanctions  

ACOM

Policy 201

  AHCCCS, Member Database Management Administration (MDMA)  

Fax:

602-253-4807

OFFICE OF BEHAVIORAL HEALTH WORKFORCE DEVELOPMENT   Annually   Workforce
(Training) Development Plan   October 15th  

Administrative Requirement,

Training Program Requirements

 

AMPM

Policy 1060

  Administrator, Office of Behavioral Health Workforce Development   Upload to
Relias, with notification submitted via SharePoint OFFICE OF BEHAVIORAL HEALTH
WORKFORCE DEVELOPMENT   Annually   Training Cirriculum   October 15th  

Administrative Requirement,

Training Program Requirements

 

AMPM

Policy 1060

  Administrator, Office of Behavioral Health Workforce Development   SharePoint
OFFICE OF BEHAVIORAL HEALTH WORKFORCE DEVELOPMENT   Quarterly   Workforce
(Training) Development Report   15 days after the quarter end  

AdministrativeRequirement

Training Program Requirements

 

AMPM

Policy 1060

  Administrator, Office of Behavioral Health Workforce Development   Upload to
Relias, with notification submitted via SharePoint OFFICE OF INDIVIDUAL AND
FAMILY AFFAIRS   Annually   Community Resource Guide   30 days after contract
start   Peer Involvement and Participation   N/A   Office of Individual and
Family Affairs   SharePoint OFFICE OF INDIVIDUAL AND FAMILY AFFAIRS   Quarterly
  Roster of Peer and Family Committee Members   15 days after quarter end   Peer
Involvement and Participation   N/A   Office of Individual and Family Affairs  
SharePoint

 

267



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

OFFICE OF INDIVIDUAL AND FAMILY AFFAIRS   Quarterly   RSS Involvement in service
delivery for person with SMI/GMH/SA   15 days after quarter end   Behavioral
Health Service Delivery Approach   N/A   Office of Individual and Family Affairs
  SharePoint OFFICE OF INSPECTOR GENERAL   Ad Hoc   Exclusions Identified
Regarding Persons Convicted of a Crime   Immediately upon discovery   Corporate
Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint
OFFICE OF INSPECTOR GENERAL   Ad Hoc   Merger, Acquisition, Reorganization,
Joint Venture, and Change of Ownership: Disclosure of Ownership and Control and
Disclosure of Information on Persons Convicted of a Crime Information   45 days
prior to the effective date and commencement of operations   Corporate
Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint
OFFICE OF INSPECTOR GENERAL   Ad Hoc   Report Alleged Fraud/Waste/Abuse of the
AHCCCS Program   Immediately upon identification   Corporate Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint
OFFICE OF INSPECTOR GENERAL   Annually   Corporate Compliance Program Plan   15
days after the start of the contract year   Corporate Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint

 

268



--------------------------------------------------------------------------------

EXHIBIT-9

DELIVERABLES

 

Area

 

Time

frame

 

Report

 

When Due

 

Contract

Section

 

Reference/

Policy

 

Sent To

 

Submitted Via

OFFICE OF INSPECTOR GENERAL   Annually   Attestation of Disclosure Information
of: Ownership & Control and Persons Convicted of a Crime   15 days after the
start of the contract year   Corporate Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint
OFFICE OF INSPECTOR GENERAL   Semi-Annually   Corporate Compliance: Executive
Audit Summary  

July 15th

January 15th

  Corporate Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint
OFFICE OF INSPECTOR GENERAL   Semi-Annually   Corporate Compliance: External
Auditing Schedule  

April 15th

October 15th

  Corporate Compliance  

ACOM

Policy 103

  Office of Inspector General Performance Improvement and Audits   SharePoint

 

269



--------------------------------------------------------------------------------

EXHIBIT-10

Greater Arizona ZIP CODES

NORTH

 

  85135   85920   86004   86042   86327   86412   86505       85923   86005  
86043   86329   86413   86506     85235                   85924   86011   86044
  86330   86426   86507     85292                   85925   86015   86045  
86331   86427   86508     85324                   85926   86016   86046   86332
  86429   86509     85332                   85927   86017   86047   86333  
86430   86510     85360                   85928   86018   86052   86334   86431
  86511     85362                   85929   86020   86053   86335   86432  
86512     85501                   85930   86021   86054   86336   86433   86514
    85502                   85931   86022   86301   86337   86434   86515      
85932   86023   86302   86338   86435   86520     85532                   85933
  86024   86303   86339   86436   86535       85934   86025   86304   86340  
86437   86538     85539                   85935   86028   86305   86341   86438
  86540     85541                   85936   86029   86312   86342   86439  
86544       85937   86030   86313   86343   86440   86545     85544            
      85938   86031   86314   86351   86441   86547     85545                  
85939   86032   86315   86401   86442   86549     85547                   85940
  86033   86320   86402   86443   86556     85553   85941   86034   86321  
86403   86444       85554   85942   86035   86322   86404   86445       85901  
85943   86036   86323   86405   86446       85902   86001   86038   86324  
86406   86502       85911   86002   86039   86325   86409   86503       85912  
86003   86040   86326   86411   86504    

 

270



--------------------------------------------------------------------------------

EXHIBIT-10

Greater Arizona ZIP CODES

 

  South   85219   85336   85552   85629   85701   85730   85777   85117   85221
  85341   85601   85630   85702   85731   85922   85118   85222   85344   85602
  85631   85703   85732   85530   85119   85223   85346   85603   85632   85704
  85733   85536   85121   85228   85347   85605   85633   85705   85734   85550
  85122   85230   85348   85606   85634   85706   85735   85542  

 

85123

 

 

85231

 

 

85349

 

 

85607

 

 

85635

 

 

85707

 

 

85736

 

 

* Per Zip Code

Changes-Note: that HCIC will relinquish services to the San Carlos Tribe and CIC
will be the receiving RBHA for the San Carlos Tribe.

 

 

85128

 

 

85232

 

 

85350

 

 

85608

 

 

85636

 

 

85708

 

 

85737

   

 

85130

 

 

85237

 

 

85352

 

 

85609

 

 

85637

 

 

85709

 

 

85738

   

 

85131

 

 

85238

 

 

85356

 

 

85610

 

 

85638

 

 

85710

 

 

85739

   

 

85132

 

 

85239

 

 

85357

 

 

85611

 

 

85639

 

 

85711

 

 

85740

   

 

85135

 

 

85241

 

 

85359

 

 

85613

 

 

85640

 

 

85712

 

 

85741

    85137   85245   85364   85614   85641   85713   85742     85138   85247  
85365   85615   85643   85714   85743     85139   85272   85366   85616   85644
  85715   85744     85141   85273   85367   85617   85645   85716   85745    
85145   85278   85369   85618   85646   85717   85746     85147   85279   85371
  85619   85648   85718   85747     85172   85291   85531   85620   85650  
85719   85748     85173   85292   85533   85621   85652   85720   85749    
85178   85293   85534   85622   85653   85721   85750     85191   85294   85535
  85623   85654   85722   85752     85192   85321   85540   85624   85655  
85723   85754     85193   85325   85543   85625   85658   85724   85755    
85194   85328   85546   85626   85662   85725   85756     85217   85333   85548
  85627   85670   85726   85757     85218   85334   85551   85628   85671  
85728   85775  

 

271



--------------------------------------------------------------------------------

EXHIBIT-11

CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

EXHIBIT-11: CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the period October 1, 2016
through September 30, 2017 unless otherwise modified by contract amendment.

Capitation Rates: See Contractor–specific Exhibit-11

Contractor Specific Requirements: See Contractor–specific Exhibit-11

 

272



--------------------------------------------------------------------------------

EXHIBIT-11

CAPITATION RATES AND CONTRACTOR SPECIFIC REQS    Contract/RFP No. YH17-0001-02

 

 

The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the term October 1, 2016
through September 30, 2017 unless otherwise modified by contract amendment.

HEALTH CHOICE INTEGRATED CARE (HCIC)

Capitation Rates: 10/01/2016 to 09/30/2017

 

Title XIX eligible children, under the age of 18 (represents the cost of
providing covered behavioral health services to children), not enrolled in CMDP:

   $ 41.43   

Title XIX eligible children, under the age of 18 (represents the cost of
providing covered behavioral health services to children), enrolled in CMDP:

   $ 1,264.98   

Title XIX eligible adults, age 18 and older (represents the cost of providing
covered behavioral health services to adult members without serious mental
illness):

   $ 39.56   

Title XIX eligible adults, age 18 and older (represents the cost of providing
covered behavioral health services to adult members with serious mental illness,
who are not receiving physical health services under this contract):

   $ 611.68   

Title XIX eligible adults, age 18 and older (represents the cost of providing
covered behavioral health services to adult members with serious mental illness,
who are receiving physical health services under this contract):

   $ 1,708.04   

Title XXI eligible children (represents the cost of providing covered behavioral
health services to TXXI children):

   $ 41.43   

Title XXI eligible adults (represents the cost of providing covered behavioral
health services to TXXI adults):

   $ 39.56   

DES DD ALTCS eligible children representing the cost of providing covered
behavioral health services to DES DD ALTCS children:

   $ 297.97   

DES DD ALTCS eligible adults representing the cost of providing covered
behavioral health services to DES DD ALTCS adults:

   $ 156.18   

Contractor Specific Requirements:

Geographic Service Areas: The Contractor serves eligible members in Greater
Arizona in the following Geographic Service Areas (GSAs) and counties:

 

GSA

  

County

     07    Apache, Coconino, Mohave, Navajo, Yavapai, Gila (excluding zip codes
85542, 85192, and 85550)   

Contract Exhibit-11

Health Choice Integrated Care

October 1, 2016

Amendment 2

 

273



--------------------------------------------------------------------------------

EXHIBIT-11

CAPITATION RATES AND CONTRACTOR SPECIFIC REQS    Contract/RFP No. YH17-0001-02

 

 

 

Zip Code Alignment: Zip codes 85542, 85192, and 85550 were moved from the GSA
which includes Gila County and assigned to the GSA which includes Graham
County. As part of the Greater AZ Integrated RBHA implementation effective
October 1, 2015, this move occurred to align tribal members from a single tribe
into a single RBHA. This change was implemented for this contract as well in
order to keep zip code assignment consistent between AHCCCS lines of business.

 

Contract Exhibit-11

Health Choice Integrated Care

October 1, 2016

Amendment 2

274



--------------------------------------------------------------------------------

EXHIBIT-12

PLACEHOLDER

 

275



--------------------------------------------------------------------------------

EXHIBIT-13

RESERVED

 

276



--------------------------------------------------------------------------------

EXHIBIT-14

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

The Contractor shall have a written policy delineating its Grievance and Appeal
System which shall be in accordance with applicable Federal and State laws,
regulations and policies, including, but not limited to 42 CFR Part 438 Subpart
F. The Contractor shall furnish Grievance and Appeal System information to
enrollees no later than 12 days after the Contractor receives notice of the
enrollment and annually thereafter. The Contractor shall also provide this
information to all providers and subcontractors at the time of contract.
Additionally, the Contractor shall provide written notification of any
significant change in this policy at least 30 days before the intended effective
date of the change.

The written information provided to enrollees describing the Grievance and
Appeal System including the grievance process, the appeals process, enrollee
rights, the Grievance and Appeal System requirements and timeframes, shall be in
each prevalent non-English language occurring within the Contractor’s service
area and in an easily understood language and format.

Written documents, including but not limited to, the Notice of Action, the
Notice of Extension of Notice of Action, the Notice of Appeal Resolution and
Notice of Extension for Resolution, shall contain information in the prevalent
non-English language(s), prominently displayed in large bold print on the first
page of the document. The information shall advise the enrollee that written
documents are available in the prevalent non-English language(s) and in
alternative formats along with an explanation of how enrollees may obtain this
written information in the prevalent non-English language(s) and alternative
formats. However, if prior to issuing a document in English, the Contractor
receives information orally or in writing that the enrollee has a limited
English proficiency in a prevalent non-English language, the Contractor shall
translate the document in the applicable prevalent non-English language before
providing it to the enrollee.

The Contractor shall also inform enrollees that oral interpretation services are
available in any language and alternative communication formats are available
for enrollees who have hearing or vision impairment.

For additional information regarding the enrollee Notice of Action process, the
Contractor should refer to ACOM Policy 414 and 42 CFR Part 438. Failure to
comply with any of these provisions may result in an imposition of sanctions.

At a minimum, the Contractor’s Grievance and Appeal System Standards and Policy
shall specify:

 

1. That the Contractor shall maintain records of all grievances, appeals and
requests for hearing.

 

2. That the Contractor has a mechanism for tracking receipt, acknowledgement,
investigation and resolution of grievances, appeals and requests for hearing
within the required timeframes.

 

3. Information explaining the grievance, appeal, and fair hearing procedures and
timeframes. This information shall include a description of the circumstances
when there is a right to a hearing, the method for obtaining a hearing, the
requirements which govern representation at the hearing, the right to file
grievances and appeals and the requirements and timeframes for filing a
grievance, appeal, or request for hearing.

 

4. The availability of assistance in the filing process and the Contractor’s
toll-free numbers that an enrollee can use to file a grievance or appeal by
phone.

 

5. That the Contractor shall acknowledge receipt of each grievance and appeal.
For grievances, the Contractor is not required to acknowledge receipt of the
Grievance in writing, however, if the enrollee requests written acknowledgement,
the acknowledgement must be made within five business days of receipt of the
request. For Appeals, the Contractor shall acknowledge receipt of standard
appeals in writing within five business days of receipt and within one business
day of receipt of expedited appeals.

 

277



--------------------------------------------------------------------------------

EXHIBIT-14

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

 

6. That the Contractor shall permit both oral and written appeals and grievances
and that oral inquiries appealing an action are treated as appeals.

 

7. The definition of action [42 CFR 438.400(b)] and that an enrollee, or their
designated representative, may file an appeal of an action taken by the
Contractor. Actions include:

 

  a. Denial or limited authorization of a requested service, including the type
or level of service;

 

  b. Reduction, suspension, or termination of a previously authorized service;

 

  c. Denial, in whole or in part, of payment for a service;

 

  d. Failure to provide services in a timely manner, as defined by the State;

 

  e. Failure to act within the timeframes provided in 42 CFR 438.408(b) required
for standard and expedited resolution of appeals and standard disposition of
grievances; or

 

  f. Denial of a rural enrollee’s request to obtain services outside the
Contractor’s network under 42 CFR 438.52(b)(2)(ii), when the Contractor is the
only Contractor in the rural area.

 

8. The definition of appeal as the request for review of an action, as defined
above [42 CFR 438.400(b)].

 

9. That the Contractor shall ensure that individuals who make decisions
regarding grievances and appeals are individuals not involved in any previous
level of review or decision making and that individuals who make decisions
regarding: 1) appeals of denials based on lack of medical necessity, 2) a
grievance regarding denial of expedited resolution of an appeal or 3) grievances
or appeals involving clinical issues are health care professionals as defined in
42 CFR 438.2 with the appropriate clinical expertise in treating the enrollee’s
condition or disease.

 

10. The definition of grievance as a member’s expression of dissatisfaction with
any aspect of their care, other than the appeal of actions. There are no time
limits for filing an enrollee grievance.

 

11. That an enrollee must file a grievance with the Contractor and that the
enrollee is not permitted to file a grievance directly with AHCCCS.

 

12. That the Contractor shall not delegate the Grievance and Appeal System
requirements to its providers.

 

13. That the Contractor shall address identified issues as expeditiously as the
person’s condition requires and must resolve each grievance within 10 business
days of receipt, absent extraordinary circumstances. However, no grievances
shall exceed 90 days for resolution. Contractor decisions on enrollee grievances
cannot be appealed.

 

14. That the Contractor responds in writing, if an enrollee requests a written
explanation of the resolution, and the response must be mailed within 10
business days of resolution of the grievance.

 

15. That an enrollee shall be given 60 days from the date of the Contractor’s
Notice of Action to file an appeal.

 

16. Information explaining that a provider acting on behalf of an enrollee and
with the enrollee’s written consent, may file an appeal.

 

17. That the Contractor include, as parties to the appeal, the enrollee, the
enrollee’s legal representative, or the legal representative of a deceased
enrollee’s estate.

 

18. That the Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an enrollee’s
appeal.

 

19. The resolution timeframes for standard appeals and expedited appeals may be
extended up to 14 days if the enrollee requests the extension or if the
Contractor establishes a need for additional information and that the delay is
in the enrollee’s interest.

 

278



--------------------------------------------------------------------------------

EXHIBIT-14

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

 

20. That if the Contractor extends the timeframe for resolution of an appeal
when not requested by the enrollee, the Contractor shall provide the enrollee
with written notice of the reason for the delay.

 

21. The definition of a service authorization request as an enrollee’s request
for the provision of a service [42 CFR 431.201].

 

22. The definition of a standard authorization request. For standard
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than 14 days following the receipt of the authorization request with a
possible extension of up to 14 days if the enrollee or provider requests an
extension or if the Contractor establishes a need for additional information and
delay is in the enrollee’s best interest [42 CFR 438.210(d)(1)]. The Notice of
Action must comply with the advance notice requirements when there is a
termination or reduction of a previously authorized service OR when there is a
denial of an authorization request and the physician asserts that the requested
service/treatment is a necessary continuation of a previously authorized
service.

 

23. The definition of an expedited authorization request. For expedited
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than three business days following the receipt of the authorization
request with a possible extension of up to 14 days if the enrollee or provider
requests an extension or if the Contractor establishes a need for additional
information and delay is in the enrollee’s interest [42 CFR 438.210(d)(2)].

 

24. That the Notice of Action for a service authorization decision not made
within the standard or expedited timeframes, whichever is applicable, will be
made on the date that the timeframes expire. If the Contractor extends the
timeframe to make a standard or expedited authorization decision, the Contractor
must give the enrollee written notice of the reason to extend the timeframe and
inform the enrollee of the right to file a grievance if the enrollee disagrees
with the decision. The Contractor must issue and carry out its decision as
expeditiously as the enrollee’s health condition requires and no later than the
date the extension expires.

 

25. That the Contractor shall notify the requesting provider of the decision to
deny or reduce a service authorization request. The notice to the provider must
be written.

 

26. That the Contractor shall mail a Notice of Action: 1) at least 10 days
before the date of a termination, suspension or reduction of previously
authorized AHCCCS services, except as provided in (a)-(e) below; 2) at least
five days before the date of action in the case of suspected fraud; 3) at the
time of any action affecting the claim when there has been a denial of payment
for a service, in whole or in part; 4) within 14 days from receipt of a standard
service authorization request and within three business days from receipt of an
expedited service authorization request, unless an extension is in effect. For
service authorization decisions, the Contractor shall also ensure that the
Notice of Action provides the enrollee with advance notice and the right to
request continued benefits for all terminations and reductions of a previously
authorized service and for denials when the physician asserts that the requested
service/treatment which has been denied is a necessary continuation of a
previously authorized service. As described below, the Contractor may elect to
mail a Notice of Action no later than the date of action when:

The Contractor receives notification of the death of an enrollee

 

  a. The enrollee signs a written statement requesting service termination or
gives information requiring termination or reduction of services (which
indicates understanding that the termination or reduction will be the result of
supplying that information)

 

  b. The enrollee is admitted to an institution where he is ineligible for
further services

 

  c. The enrollee’s address is unknown and mail directed to the enrollee has no
forwarding address

 

  d. The enrollee has been accepted for Medicaid in another local jurisdiction

 

27.

That the Notice of Action must explain: 1) the action the Contractor has taken
or intends to take, 2) the reasons for the action, 3) the enrollee’s right to
file an appeal with the Contractor, 4) the procedures for exercising these
rights, 5) circumstances when expedited resolution is available and how to
request it and 6)

 

279



--------------------------------------------------------------------------------

EXHIBIT-14

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

 

  the enrollee’s right to receive continued benefits pending resolution of the
appeal, how to request continued benefits and the circumstances under which the
enrollee may be required to pay for the cost of these services. The Notice of
Action shall comply with ACOM Policy 414.

 

28. The definition of a standard appeal and that the Contractor shall resolve
standard appeals no later than 30 days from the date of receipt of the appeal
unless an extension is in effect. If a Notice of Appeal Resolution is not
completed when the timeframe expires, the member’s appeal shall be considered to
be denied by the Contractor, and the member can file a request for hearing.

 

29. The definition of an expedited appeal and that the Contractor shall resolve
all expedited appeals no later than three business days from the date the
Contractor receives the appeal (unless an extension is in effect) where the
Contractor determines (for a request from the enrollee), or the provider (in
making the request on the enrollee’s behalf indicates) that the standard
resolution timeframe could seriously jeopardize the enrollee’s life or health or
ability to attain, maintain or regain maximum function. The Contractor shall
make reasonable efforts to provide oral notice to an enrollee regarding an
expedited resolution appeal. If a Notice of Appeal Resolution is not completed
when the timeframe expires, the member’s appeal shall be considered to be denied
by the Contractor, and the member can file a request for hearing.

 

30. That if the Contractor denies a request for expedited resolution; it must
transfer the appeal to the 30-day timeframe for a standard appeal. The
Contractor must make reasonable efforts to give the enrollee prompt oral notice
and follow-up within two days with a written notice of the denial of expedited
resolution.

 

31. That benefits shall continue until a hearing decision is rendered if: 1) the
enrollee files an appeal before the later of a) 10 days from the mailing of the
Notice of Action or b) the intended date of the Contractor’s action, 2) a) the
appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment or b) the appeal involves a denial and the
physician asserts that the requested service/treatment is a necessary
continuation of a previously authorized service, 3) the services were ordered by
an authorized provider and 4) the enrollee requests a continuation of benefits.

 

32. For purposes of this paragraph, benefits shall be continued based on the
authorization which was in place prior to the denial, termination, reduction, or
suspension which has been appealed.

 

33. That the Contractor continues extended benefits originally provided to the
enrollee until any of the following occurs: 1) the enrollee withdraws the
appeal, 2) the enrollee has not specifically requested continued benefits
pending a hearing decision within 10 days of the Contractor mailing of the
appeal resolution notice, or 3) AHCCCS issues a state fair hearing decision
adverse to the enrollee.

 

34. That for appeals, the Contractor provides the enrollee a reasonable
opportunity to present evidence and allegations of fact or law in person and in
writing and that the Contractor informs the enrollee of the limited time
available in cases involving expedited resolution.

 

35. That for appeals, the Contractor provides the enrollee and his
representative the opportunity before and during the appeals process to examine
the enrollee’s case file including medical records and other documents
considered during the appeals process.

 

36. That the Contractor shall provide written Notice of Appeal Resolution to the
enrollee and the enrollee’s representative or the representative of the deceased
enrollee’s estate which must contain: 1) the results of the resolution process,
including the legal citations or authorities supporting the determination, and
the date it was completed, and 2) for appeals not resolved wholly in favor of
enrollees: a) the enrollee’s right to request a State fair hearing (including
the requirement that the enrollee must file the request for a hearing in
writing) no later than 30 days after the date the enrollee receives the
Contractor’s notice of appeal resolution and how to do so, b) the right to
receive continued benefits pending the hearing and how to request continuation
of benefits and c) information explaining that the enrollee may be held liable
for the cost of benefits if the hearing decision upholds the Contractor.

 

280



--------------------------------------------------------------------------------

EXHIBIT-14

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

 

37. That if the enrollee files a request for hearing the Contractor must ensure
that the case file and all supporting documentation is received by the AHCCCS
Office of Administrative Legal Services (OALS) as specified by OALS. The file
provided by the Contractor must contain a cover letter that includes:

 

  a. Enrollee’s name

 

  b. Enrollee’s AHCCCS I.D. number

 

  c. Enrollee’s address

 

  d. Enrollee’s phone number (if applicable)

 

  e. Date of receipt of the appeal

 

  f. Summary of the Contractor’s actions undertaken to resolve the appeal and
summary of the appeal resolution

 

38. The following material shall be included in the file sent by the Contractor:

 

  a. The Enrollee’s written request for hearing

 

  b. Copies of the entire appeal file which includes all supporting
documentation including pertinent findings and medical records

 

  c. The Contractor’s Notice of Appeal Resolution

 

  d. Other information relevant to the resolution of the appeal

 

39. That if the Contractor or the State fair hearing decision reverses a
decision to deny, limit or delay services not furnished during the appeal or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

 

40. That if the Contractor or State fair hearing decision reverses a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor shall pay for those services, as specified in policy
and/or regulation.

 

41. That if the Contractor or the Director’s Decision reverses a decision to
deny, limit, or delay authorization of services, and the member received the
disputed services while the appeal was pending, the Contractor shall process a
claim for payment from the provider in a manner consistent with the Contractor’s
or Director’s Decision and applicable statutes, Rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for un-timeliness if they are submitted within the 90 day timeframe. The
Contractor is also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.

 

42. That if the Contractor or State fair hearing decision upholds a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor may recover the cost of those services from the enrollee.

 

43. That the Contractor shall track and trend Grievance and Appeal System
information as a source of information for quality improvement.

[END OF EXHIBIT-14]

 

281



--------------------------------------------------------------------------------

EXHIBIT-15

PROVIDER CLAIM DISPUTE STANDARDS

PROVIDER CLAIM DISPUTE STANDARDS

The Contractor shall have in place a written claim dispute policy for its
subcontractors and non-contracted providers. The policy shall be in accordance
with applicable Federal and State laws, regulations and policies. Failure to
comply with any of these provisions may result in the imposition of sanctions.

The claim dispute policy shall include the following provisions:

 

  1. That the Provider Claim Dispute Policy shall stipulate that all claim
disputes must be adjudicated in Arizona, including those claim disputes arising
from claims processed by an Administrative Services Subcontractor.

 

  2. That the Provider Claim Dispute Policy shall be provided to all
subcontractors at the time of contract. For providers without a contract, the
claim dispute policy may be mailed with a remittance advice, provided the
remittance is sent within 45 days of receipt of a claim.

 

  3. That the Provider Claim Dispute Policy must specify that all claim disputes
challenging claim payments, denials or recoupments must be filed in writing with
the Contractor no later than 12 months from the date of service, 12 months after
the date of eligibility posting or within 60 days after the payment, denial or
recoupment of a timely claim submission, whichever is later.

 

  4. That the Provider Claim Dispute Policy must specify a physical local
address in Arizona for the submission of all provider claim disputes and hearing
requests.

 

  5. That specific individuals are appointed with authority to require
corrective action and with requisite experience to administer the claim dispute
process.

 

  6. That the Contractor shall develop and maintain a tracking log for all claim
disputes containing sufficient information to identify the Complainant, date of
receipt, nature of the claim dispute, resolution of the claim dispute and the
date of resolution.

 

  7. That claim disputes are acknowledged in writing and within five business
days of receipt.

 

  8. Claim disputes are thoroughly investigated using the applicable statutory,
regulatory, contractual and policy provisions, ensuring that relevant facts are
obtained from all parties.

 

  9. All documentation received by the Contractor during the claim dispute
process is dated upon receipt.

 

  10. Claim disputes are filed in a secure, designated area and are retained for
five years following the Contractor’s decision, the AHCCCS decision, judicial
appeal or close of the claim dispute, whichever is later, unless otherwise
provided by law.

 

  11. A copy of the Contractor’s Notice of Decision “Decision” shall be mailed
to all parties no later than 30 days after the provider files a claim dispute
with the Contractor, unless the provider and Contractor agree to a longer
period. The Decision must include and describe in detail, the following:

 

  a. The nature of the claim dispute.

 

  b. The specific factual and legal basis for the dispute, including but not
limited to, an explanation of the specific facts that pertain to the claim
dispute, the identification of the member name, pertinent dates of service,
dates and specific reasons for Contractor denial / payment of the claim, and
whether or not the provider is a contracted provider.

 

282



--------------------------------------------------------------------------------

EXHIBIT-15

PROVIDER CLAIM DISPUTE STANDARDS

 

  c. The reasons supporting the Contractor Decision, including an explanation of
1) how the Contractor applies the relevant and specific facts in the case to the
relevant laws to support the Contractor’s decision and 2) the applicable
statutes, rules, contractual provisions, policies, and procedures, if
applicable. Reference to general legal authorities alone is not acceptable.

 

  d. The Provider’s right to request a hearing by filing a written request to
the Contractor no later than 30 days after the date the provider receives the
Decision.

 

  e. If the claim dispute is overturned, in full or in part, the requirement
that the Contractor shall reprocess and pay the claim(s) in a manner consistent
with the decision within 15 business days of the date of the Decision.

 

  12. If the provider files a written request for hearing, the Contractor must
ensure that all supporting documentation is received by the AHCCCS Office of
Administrative Legal Services (OALS), no later than five business days from the
date the Contractor receives the provider’s written hearing request. The file
sent by the Contractor must contain a cover letter that includes:

 

  a. The provider’s name

 

  b. The provider’s address

 

  c. The member’s name and AHCCCS Identification Number

 

  d. The provider’s phone number (if applicable)

 

  e. The date that the claim dispute was received by the Contractor

 

  f. A summary of the actions undertaken by the Contractor to resolve the claim
dispute and basis for the determination

If the Contractor upholds a claim dispute and a request for hearing is
subsequently filed, the Contractor must review the matter to determine why the
request for hearing was filed and resolve the matter when appropriate.

 

  13. The following material shall be included in the file sent by the
Contractor:

 

  a. The written request for hearing filed by the provider

 

  b. Copies of the entire file which includes pertinent records; and the
Decision

 

  c. Other information relevant to the Decision

 

  14. If the Contractor’s Decision regarding a claim dispute is reversed, in
full or in part, through the appeal process, the Contractor shall reprocess and
pay the claim(s) in a manner consistent with the Decision along with any
applicable interest within 15 business days of the date of the Decision.

If the Contractor or the State fair hearing decision reverses a decision to
deny, limit or delay services not furnished during the claim dispute or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

[END OF EXHIBIT-15]

 

283



--------------------------------------------------------------------------------

ENDNOTES

ENDNOTES

Effective via contract amendment, the contract language associated with the
endnotes below was incorporated into the contract pursuant to CMS contract
Managed Care compliance requirements.

 

i

ii

iii

iv

v

vi

vii

viii

ix

x

xi

xii

xiii

xiv

xv

xvi

xvii

xviii

xix

xx

xxi

xxii

xxiii

xxiv

xxv

xxvi

xxvii

xxviii

xxix

xxx

xxxi

xxxii

xxxiii

xxxiv

 

284